Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 1 of 138

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY | Case No. 3:18-cv-01708-VLB
FINANCE, INC. fikia MACQUARIE
EQUIPMENT FINANCE, INC. HONORABLE VANESSA L. BRYANT

fikia MACQUARIE EQUIPMENT
FINANCE, LLC

Plaintiff,
vs.
GARETT ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
and DAVID KARL SCHMID

Defendants.

APPENDIX TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT — PART 1

Affidavit of John Zimmeth..............-:sceeeneereneeeeeeeeneceeteenateescnteessanaennanees Exhibit A
Lease No. 001 dated October 26, 2010..............ccceeeceneeneeeeeeerteeeseeeeeeeeees Exhibit B
Guaranty dated October 26, 2010...........::.cceceeee esse eeeeeeeeesneceeeeseeeeaeeeanans Exhibit C
Amendment No. 1 dated June 13, 2010..........cccccesccesuseceuccreceuvesscrassnneens Exhibit D
Amendment No. 2 dated July 28, 2011...............ccccceseececeesceuseesssceeeseeceas Exhibit E
Amendment No. 3 dated September 1, 2012............:ccscseeeeecsseeeeeeeneeeeeenes Exhibit F
Amendment No. 4 dated March 31, 2013..........ccccscececsecueceeesessteesuseeecanse Exhibit G
Notice of Default dated October 2, 2018............ ccc cee seen ene eseteseeneneeeeeuas Exhibit H
Irrevocable Standby Letter of Credit No. OSB 009044... cciccceeces cece eves Exhibit |
Outfront letter correspondence dated December 5, 2018............::::sceecseee Exhibit J

Deposition Transcript of Garett Alan Neff...........cccccececeseeseueeneeeeennenneneens Exhibit K
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 2 of 138

EXHIBIT A
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 3 of 138

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY Case No. 3:18-cv-01708-VLB
FINANCE, INC. f/k/a MACQUARIE
EQUIPMENT FINANCE, INC. | HONORABLE VANESSA L. BRYANT

f/k/a MACQUARIE EQUIPMENT
FINANCE, LLC

Plaintiff,
vs.
GARETT ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
and DAVID KARL SCHMID

Defendants.

AFFIDAVIT OF JOHN ZIMMETH

STATE OF MICHIGAN )
)
COUNTY OF OAKLAND )

I, John Zimmeth, sworn according to law, states of my own personal knowledge that:

l. My name is John Zimmeth, and I am over 21 years of age. I am a Senior Vice
President, Portfolio Management at Huntington Technology Finance, Inc. (“Huntington”)
resident in Huntington’s Bloomfield Hills, MI office, and I make this affidavit in that capacity.

2. The facts and information contained in this affidavit are true and correct, and are
based on personal knowledge and upon my review of the business records of Huntington, which
records were made by, or from information transmitted by, a person with knowledge of the
events described therein, at or near the time of the event described, and kept in the ordinary
course of business. It is the regular business practice of Huntington to make such records, and the

aforementioned records are kept under my custody and control.
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 4 of 138

3. Huntington Bancshares acquired all the outstanding shares of stock of Macquarie
Equipment Finance, Inc. in a transaction closing on or about March 31, 2015. Thereafter,
Macquarie Equipment Finance, Inc. changed its name to Huntington Technology Finance, Inc.

4. Prior to my current role at Huntington, I held a similar position at Macquarie
Equipment Finance, Inc. f/k/a Macquarie Equipment Finance, LLC.

5. Huntington and Garage Media NY LLC (“GMNY”) are parties to that certain
Lease No. 001 dated October 26, 2010 (the “Lease Agreement”), pursuant to which GMNY
leases from Huntington a 6,010 square foot Mediamesh digital signage installation at the Port
Authority Bus Terminal in New York, New York (the “Sign’”’), as more fully described therein.

6. The terms and conditions of the Lease Agreement were modified pursuant to
Amendment No. 1 dated June 13, 2010 (“Amendment 1”), Amendment No. 2 dated July 28,
2011 (“Amendment 2”), Amendment No. 3 dated September 1, 2012 (“Amendment 3”), and
Amendment No. 4 contained in an Amendment dated as of March 31, 2013 (“Amendment 4”).

7. The Lease Agreement, Amendment 1, Amendment 2, Amendment 3, and
Amendment 4 are referred to hereinafter collectively as the “Lease Documents”.

8. By the terms of that certain Guaranty dated October 26, 2010 (the “Guaranty”),
Garett Alan Neff a/k/a Gary Neff, John Mark Schmid, and David Karl Schmid (collectively
“Guarantors”) absolutely and unconditionally guaranteed the full and prompt payment,
observance, and performance when due of all obligations of GMNY under the Lease Documents.

9. True and correct copies of the Lease Documents and the Guaranty are appended
to Huntington’s Motion for Summary Judgment as Exhibits B-G.

10. As more fully described below, GMNY is in default of its obligations under the

Lease Documents for failure to make payment of rent, taxes, and other amounts due under the
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 5 of 138

Lease Documents in accordance with the terms thereof. Similarly, Guarantors are in default
under the terms of the Guaranty for failure to make payment to Huntington when due and owing.

11. The last payment made to Huntington by GMNY was in February of 2015. By
letters sent on various dates from time to time, most recently by letter dated October 2, 2018 (the
Notice”), Huntington furnished the Lessee and Guarantors notice of past due payments under
the terms of the Lease Documents and the Guaranty and demanded payment of all amounts past
due under the Lease Documents. A true and correct copy of the Notice is attached to
Huntington’s Motion for Summary Judgment as Exhibit H.

12. As of July 17, 2019, the amount due and owing by GMNY to Huntington under
the Lease Documents is $8,962,074.79 (the “Amount Due”). A breakdown of the Amount Due is
attached hereto marked as Exhibit A-1 and is incorporated herein by reference. The Amount
Due is comprised of rent, taxes, interest, and a Lessor’s Return.

13. Pursuant to Section 5 of the Lease Agreement and Section II of Amendment 4,
rent is due to Huntington in the amount of $135,500.00 per month.

14. In addition, under Section 7 of the Lease Agreement, GMNY is responsible for
the payment of all taxes associated with the Sign in the amount of $12,025.63 per month based
on a tax rate of 8.875-percent (8.875%) as applicable in the State of New York.

15. Thus, the total monthly payment due to Huntington is $147,525.63.

16. As illustrated on Exhibit A-1, Huntington has not received any payment
whatsoever from GMNY of rent or taxes in accordance with the terms of the Lease Documents
since the partial payment applied to the amount due March 1, 2015 to and including the date of

this Affidavit. The total amount of past due rent and taxes currently owed is $6,568,663.35.
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 6 of 138

17. In accordance with the provisions of Section 25 of the Lease Agreement, past due
rent accrues interest at the rate of 12-percent (12%) per annum. As such, as of July 17, 2019 the
total amount of interest on past due rent and taxes currently owed is $2,083,161.24.

18. In addition to the foregoing amounts, Sections 18(d) and 19 of the Lease
Agreement permit Huntington to collect a Lessor’s Return which, pursuant to the agreed-upon
formula set forth in Section 19 of the Lease Agreement, as amended, is equal to $283,075.00,
and was demanded by Huntington from GMNY in the Notice.

19. In accordance with Section 25 of the Lease Agreement, past due Lessor’s Return
accrues interest at the rate of 12-percent (12%) per annum. As such, as of July 17, 2019, the total
amount of interest on the past due Lessor’s Return currently owed is $27,175.20.

20. Section 2 of the Guaranty provides that Guarantors unconditionally agree to pay
all obligations of GMNY to Huntington arising under or related to the Lease Agreement, which
includes payment in full of the Amount Due.

21. Under Section 7 of the Guaranty, Guarantors agreed to pay all costs and expenses,
including all court costs and legal fees and expenses, incurred by Huntington in connection with
the enforcement of the Guaranty.

22. Finally, on or about December 11, 2015, Huntington issued that certain
Irrevocable Standby Letter of Credit No. OSB 009044 dated December 11, 2015 for the benefit
of Outfront Media Group, LLC (“Outfront”), as successor in interest to CBS Outdoor Group, Inc.
(the “Letter_of Credit”). A true and correct copy of the Letter of Credit is attached to
Huntington’s Motion for Summary Judgment as Exhibit I.

23. By letter correspondence dated December 5, 2018 and provided to Huntington on

or about December 17, 2018, Huntington was advised by Outfront that GMNY failed to make
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 7 of 138

payment when due to Outfront under the terms of a Display Agreement by and between those
parties. A true and correct copy of the aforementioned letter correspondence is attached to
Huntington’s Motion for Summary Judgment as Exhibit J.

24. As aresult of GMNY’s default, Outfront drew on the entire principal balance of
the Letter of Credit in the amount of $600,000.00 in or about December 2018.

25. In accordance with the provisions of Sections 25 of the Lease Agreement,
GMNY’s past due reimbursement obligation for the Letter of Credit accrues interest at the rate of
12-percent (12%) per annum. As such, as of July 17, 2019, the total amount of interest on the
past due Letter of Credit reimbursement obligation since January 1, 2019 is $39,400.00.

26. As of the date of this Affidavit, Huntington has not received payment from any
party in connection with the Letter of Credit.

27. Pursuant to Section 2 of the Guaranty, Guarantors are responsible for payment to

Huntington of the balance of the Letter of Credit and interest in the amount of $639,400.00.

AZ

Idhn Zinhmeth, SenioyWVice President
“Huntington Technetogy Finance, Inc.

  
  
 

FURTHER AFFIANT SAYETH NOT

Date: July / 7, 2019

SWORN TO and subscribed before me
this |] __ day of July, 2019

( |
LY Ni ae Ahlel, py

Notary Public

 

 

 

PATRICIA L. SHELDON
Notary Public, State of Michigan
County of Oakland

My Commission Expires Apr, 15, 202
Acting In the County of Cavan 5

 

 

 
 

 

 

 

 

 

 

39 Z9'98G'‘TETS 00°0$ 66'090' tS 968 LE02@/T/z EQSZS‘LPTS (€9°GZO‘ZT$) sexey snid (0O'ONS‘SETS$) Tey
49 SO'TTT‘E6TS 00'0$ 7YS8S'SrS £26 L002/T/T ENS7SLTS (€9°SZ0'ZT$) sexe} snid (0"00¢‘GETS) JUSY
99 87'SE9'VELS 00°0$ G8’60T ‘L$ 856 9T02/T/2T €9°SZS'/bTS (€9°SZ0'ZT$} sexe snid (00"00¢‘SETS) JUEY
s9 vLOTT'S6TS 00'0$ TT'S8S‘8tS 886 9T0Z/T/TT E9N°SZS'LPTS (€9°¢Z0'ZT$) saxey snid (0g'00G‘SET$) JUaY
v9 LV'SE9‘LETS 00°0$ pS 6OT‘OSS 6TO'T 9T02/T/OT €9°S7S‘LPTS (€9°SZ0'ZT$) sexe snid (oo'00¢‘GETS) JUEY
<9 €v'OLT‘66TS 00°0$ O8'P8S‘TS$ 6v0'T 910¢/T/6 EOSTSH LETS (€9°SZO'ZT$) sexe} snid (Q0'00¢‘SETS) 1USY
oo z9 98°vE9'00Z$ 00°0S €T'GOT'ESS 080'T 9T02/T/8 €9°S7S‘LbTS (€9°SZO'ZTS) sexe snid (00'00¢'sETS) JUSY
oO T9 62'6ST‘Z0z$ 00°0S 99'Ce9'yGs TIt'T 9T0e¢/T/z €O'SZS‘ZbTS (€9°SZ0‘ZT$) sexez snid (00°00S‘SETS) JUaY
st 09 vs" ve9‘E07$ 00°0$ TE BOT‘9S$ TeL'T 9T0z/T/9 EN SeS'APTS {€9°Szo'ZT$) sexe snid (o0'00S‘cETS) IUEY
o 6S 86°8ST ‘SOS 00°0$ SeEeea'scs ZLT'T 9T02/T/S EVS7SLPTS (€9°SZ0‘ZT$) sexer snid (90°00S‘SET$) USY
o 8S €t' vEg‘907c$ 00°0$ O9°80T‘6S$ ZOZ'T 9T0¢/T/t €NS7S LTS (€9°GZO‘ZTS) saxez snd (00'00S‘SETS) JUaY
D “¢ 99°8CT ‘3027S 00°0$ €0'EE9'09$ €€e'T 9T02/T/E €9°S7S‘LPTS (€9°SZ0'ZT$) sexe snid (00'00¢‘GETS) JUaY
& 9g SL'V8S‘607S 90°0$ eT 6S0'79$ z97¢'T 9T02/T/z ENSeS'LYTS (€9°¢z0'ZT$) sexe snid (Q0'00S‘sETs) Jey
SS 8T'6OT‘TTZ$ oa'0s GS E8S'E9S €67'T STOe¢/T/T ENSZG'LPTS (€9°SZ0'ZT$) sexer snid (00°00G‘SETS) JUaY
o vs TO'EE9'ZEZS 00°0$ 86° LOT‘S9$ eeEe'T ST0z/T/2T EN S7S‘LTS (€9°SZ0'ZT$) saxe7 snid (Q0°'00G‘SETS) JUDY
oO €S 98°80T'VTZS 00'0$S ETEBS'99$ vSe'T STOZ/T/TT €9'S7S‘ZbTS (€9°S7Z0'ZT$) sexer snid (00°00S‘SETS) JUaY
N 2S O€ EE9‘GTZS 00°0$ LO LOT'89$ S8e'T STO2/T/OT €E9S7S'LPTS (€9°SZO'ZT$) sexes snid (00'00S‘SETS) WUBY
S TS GS°B0T‘ZTZ$ 00°0$ 7&Z8S'69S STv'T STO¢/T/6 EQSTS‘ LTS (€9°SZO‘ZT$) sexei snid (Q0°00¢‘SETS) JUEY
TD os 86°ZE9'8TZS 00°0$ SE LOT'TLS orr'T STO02/T/38 EQDSTS LOTS (€9°SZ0‘ZT$) sexey snid (Q0°00G‘SETS) 1UEY
L 6v ty LST‘OtZs 00'0S 6LTE9'ZLS Ltv'T STOC/T/£ €9°SZS‘ LETS (€9°SZ0'ZT$) sexer snid (Q0'00¢‘GETS) 1UBY
UL 87 L9°ZE9'TCLS 00°0$ PO LOT' PLS 20st ST0z/T/9 €O'STS'LPTS (€9°SZ0'ZT$) sexer snid (00'00S'SET$) 1UaY
oO Lv OT'LST‘EZZS$ 00°0$ LY TES'GLS BEST ST0z/T/S EDSTSLYTS (€9°SZ0'ZT$} sexe} snid (g0°00¢‘GETS) 1UEY
00 oP 9E' ZEN YES 00°0$ EL90T‘LL$ 39S'T STOe¢/T/P €9°S7G'LbTS (€9°SZO'ZTS) sexe} snid (00°00¢‘SETS) quay
“ cp 6L9ST‘9%ZS 00'0S OT TE9'8Z$ 66S‘T Sl02¢/T/E EQS7S'LPLTS (€9°SZo'ZT$) sexe} snid (00°00G‘SETS) 1UBY
5 vr 9€°OLS‘6ITS 00"0$ EL YbO'THS £79'T STO¢/T/Z EQSG7SLLS quawied Jered Jayy - (€9°¢Z0'ZT$) sexey snid (00°00S‘SETS) IUeY
= “SINNOWY 3nd 1s¥d
5 O02Z'0SZ‘OTES 2{) aul] + Y ou) +3 aul|) SJuNOWY UNjay $,JOSssEq [eIoOL
Oo 00°0S 4S19}U! 932] pans33e uo xeL
a 88Z OZ'SLT‘'Z2S$ UINJaY S,JOssa] UO }$819}UI! Bye] Pensa0y
ao 8102/Z/OT 00°S40'E87Z$ S@XE} + WINJeY S,JOSSa] [210]
S 00°SL0‘E%S UINJayY $,JOSsa] aseg UO xe]
oO 00'000'097$ (000‘OZT'TS x 6 + SYJUOWW BulUeWaJ) WINY S,JOsseq
oO ‘SLNNOWY NYNL3Y $,YOssaT
a 8T0Z ‘7 18q0790 pazep 921}0Ky UI papueWap WINDY $,10Ssa7 Zz Sng winjey s,Jossa] sayy sajeq ang juawAed |ejUay Wd] aseg #
=) aaupApYy 7s91eq ang
B ZT Jead Jad spoiiag jequay
0 00°00S‘SETS ‘(vt Puy asee7 Jed) +974 poiag jequey JO} poliad Jad ‘quawAeg jeyuey
ot Ajuo suunyauuoK On t3/qexe] [soJezU! 9}e7]
° AN/AN/AN %SLE'S vayey xe]
Y (uunuue sad) %000°ZE saqey aye]
5 "SIAL 4SVa1
6IOZ/LE/L
#Poued Sulpueysjno ysauaqul SorSTISIE] SRE ajeqg ang Too :a1pg worojn3409
jequsy SSIOAU] JeJOL aje] uo xe] /S270N "ON 2a|npeyos TITAN DIpai abpi0y sdauoysny

 

 

 

J

LISIHX3

 
18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 9 of 138

Case 3

 

 

 

 

 

6L'7L0°796'8$ ssqunowy ong sed pue squnowy Uinjoy S$ AOSSO] [BIOL
6S'p73‘Ts9’ss 00'0S )~=—s PZTOTERgO'zZS se"e99°89c'9S isjunoWy end yseq jeI0L
38 SOTbL'TETS 00°0$ ZOZEZ' YTS 687 8T0Z/T/OT ES 6ZS‘LYTS (€9°Sz0'ZT$) sexey snid (00'00G‘SETS) }UeuN
£8 v8'STZE9TS 00°0$ TCL89'STS 6TE 8102¢/T/6 ENB LPTS (€9°SZ0‘ZT$) sexes snid (00'00S‘GETS) JuaY
38 6T'6EL‘P9TS 00'0s OS TIZZT$ ose 80¢/T/8 ED LES LTS (€9°SZO'ZTS) sexe} snid (00'00G‘SETS) JUEY
S38 TS'Z9Z'99TS 00°0$ BBSEL'8TS TSE BTOZ/T/L EN97SLPIS (€9°SZO'ZTS) sexe snid (00'00¢‘SETS) JUEY
ve v9SEL‘LOTS 00°0$ TOTIZ'0z$ tly 8T0Z/T/9 €9S7S'LPTS (€9°¢70'ZT$) sexeq snd (Q0°00S‘SETS) 1Ue8Y
£8 LO'T92'69TS 00°0$ PY SEL'TS tov 8TOC/T/S €9'S7S LETS (€9°SZO'ZTS) sexe} snid (00'00G‘SETS) JUaY
78 EE 9EL'OLTS 00"0$ OL 0TZ'Et$ cLy 810Z/T/P €N'STS‘ LOTS (€9°SZO'ZTS) saxeq snid (00°00S‘SETS) 148Y
T 9L097‘ZLTS 00°0$ ETSez'ves €0S 8T0Z/T/€ €9'S7SLPTS (€9°SZ0‘ZTS) saxez snid (00'00G‘SETS) JUEY
08 LYLE9'ELTS 00°0$ pO'?@IT‘'9Z$ TEs 8toe/t/z €9'S2S‘LbTS (€9°¢Z0'ZTS) sexe} snid (00°00¢‘SETS) 2UEY
6L OT'Z9T‘GLTS 00'0$ L£V'9€9'L7S Z9S STO?/T/T €N'S7S‘ LOTS (€9°¢Z0'ZT$) sexey snid (00°00¢‘SETS) Tey
BL €5°989'9/TS 00'0$ OG 09T'6Z$ €6S LU0@/T/2T ENS7G' LTS (€9°SZO‘ZT$) sexe} snid (QQ°00S‘GETS) JUaY
LL 6LTST'SLT$ 00°0$ ST'9€9'0ES €79 LUO¢/T/TT EQSTSZPTS (€9°¢Z0'ZT$) sexey snid (00'00S’SETS) JEU
9L Z2'989'6LTS 00°0$ 6S'09T‘ZES vs9 LT0@/T/OT ESSZSLPTS (€9°SZO'ZTS) sexey snid (00°00S‘SETS) ]UEY
SL LY'TOT'T8TS co'0s ps'Geg'cEs p89 LU0%/T/6 EQ SZSLPTS (€9°SZ0'ZTS) sexey snid (00'00G‘SETS) 1Uey
vl T6°S89'Z8T$ 000s BT O9T'GES STL LU02/T/8 €E9°S7S‘LTS (€9°SZO‘ZTS) sexey snid (00'00S‘SETS) 1UeY
€L pE'OTZ'v8T$ 00°0$ TL89'9e$ Obl LU0e¢/T/L €9°S7S‘LZbTS (€9°SZ0'ZTS) sexey snid (00°00G’SETS) 1U=y
eZ 65°S89'S8TS oo'0s 9E'EST'SES 9fL LT02/T/9 €9°S7S‘ LOTS (€9°Sz0'ZT$) sexez snid (00°006‘GETS) JUEY
TL ZO'OTZ‘Z8TS 00°0$ 6E789'6ES 208 LUO2/T/S €9°S7S‘ LTS (€9°GZ0‘ZT$) sexed snid (00°00S'SETS) 1Uey
o£ 8Z'S89'S8TS 00°0$ SO'6ST'T hs LE8 LU0@/T/P €9°S7S‘LPTS (€9°SZ0'ZT$) saxez snid (00'00G‘SETS) 1UeY
69 TL'60Z‘06TS$ 00°0$ 80'P89'Z7S 398 LUOC/T/E EN°S7S‘LbTS (€9°¢7Z0'ZT$) saxex snid (00°00S‘SETS) IUEY
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 10 of 138

EXHIBIT B
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 11 of 138

CxIGINAL

Lease No. 001

    

MACQUARIE

 

 

 

 

 

 

 

 

 

dated October 26, 2010
Garage Media NY LLC Macquarie Equipment Finance, LLC
Lessee: I Union Place Lessor: 2285 Franklin Road, Suite 100
Hartford, CT 06103 Bloomfield Hills, MI 48302
Lessor’s
Item Seller Description Basis

0! A2aMedialnc. The Equipment is a 6,010 square foot Mediamesh installation manufactured by GKD — Gebr. $6,026,000

(“A2a") and Kufferath AG of MetallweberstraBe 46, D-52353 Diiren, Germany (“Manufacturer”) comprising two

GKD USA, Inc. approximately 3,000 square foot panels, five LED per pixel, full color, outdoor design and including:

(“GKD US”) stainless steel or aluminum housing; cover ducts and cabinets with hinged surfaces for easy service

access and covering all cable and data/power components from public tampering; lighting to

illuminate approximately 25,000 square feet of the exterior wall area of the Equipment Location;

media and license(s) for Interactive Media Pool Platform (IMPP) software; design; all necessary

control computers and hardware and other system display clectronics; delivery to the Equipment

Location; and all installation hardware, materials, and labor necessary to complete the full

construction, installation, illumination, and operability of all of the foregoing.

02 Lessee Working capital for Lessee 275,000
03 Johnsen and Fretty Commission due by Lessee 150,000
04 Various Permitting and legal fees incurred by Lessee with Seller 70,000
(estimate)
05 Various Inspection fees and costs incurred by Lessee with Seller = 79,000
(estimale)
Total: $6,600,000

 

Equipment Location: — The two exposed facades adjoining the northeast
corner of the Port Authority Bus Terminal located near Times Square at
625 8" Avenue, New York, NY 10036.

Base Term: 60 months.

Base Term Commencement Date: The first day of the first whole Renta!
Period occurring on or after the Final Acceptance Date.

Final Expiration Date: December 31, 2018.

1. Lease. Lessor agrees to lease to Lessee the Equipment described in
this Lease and finance for Lessee the costs of those software, services,
consumables, and other nonhardware items described in this Lease (“Soft
Cost Items”) and included in the Lessor’s Basis (which is Lessor’s agreed-
upon cost basis to be paid to Seller under this Lease). The Lessor’s Basis
will not exceed the amounts stated in this Lease for any item of Equipment
or Soft Cost Item. IF any of the provisions of this Lease preceding this
section are inconsistent with the rest of this Lease, the provisions
preceding this section shall control.

2. Purchase and Delivery of Equipment; Security; Other. Lessee is
responsible for delivery and installation of the Equipment at the
Equipment Location. Lessor will purchase the Equipment from, and pay
for Soft Cost Items to, Seller and lease the Equipment to Lessee on the
following terms, each of the following conditions to be satisfied in a
manner acceptable to Lessor as determined by Lessor in its sole discretion,
including: all documents referred to being in such form and of such
substance as is so acceptable; all conditions specified therein having been
similarly. satisfied; for each payment, if required by Lessor, Lessor’s
receipt of Seller's correct and complete invoice for the payment to be
made and, if payment is not to be made directly to Seller, evidence of
payment to Seller by the person being reimbursed); Lessor receiving, such
other documents or agreements as it may reasonably request, including
such as it may consider necessary to implement the Mediamesh Lease

Page | of I}

80069656 2

Rental Period: Each calendar month during the Term.

Rental Payments: Rental Period Rental Payment
1-4 $0
5-12 $140,000
13-24 $150,000
25 - 36 $160,000
37-60 $125,000

Reference Rate: 1.65% (Applicable Rate in effect on August 23, 2010).
Outside Date: March 31, 2011.

Transaction Proposal dated September 10, 2010 between Lessor and GM
(which will nonetheless remain nonbinding and not be a part of this
Lease); no Putative Default by Lessee under this Lease or Lessee or any
other party under any of the other agreements or document referred lo is
continuing; and all of the foregoing and following conditions are satisfied
on or before the Outside Date or such later date as Lessor in its sole
discretion may determine:
(a) THD Payment. A TOTAL OF $2,075,000 as follows:
¢ $2,015,000 to the Equipment’s Seller, and
* up to $75,000 to the Seller of the Soft Cost Items, when:
(i) Lease. Lessee and Lessor enter into this Lease;
(ii) GM Agreements. Garage Media, LLC (“GM”) guarantees
Lessee’s obligations to Lessor (“GM Guaranty"); and GM and
Lessor enter into a security agreement (“GM Security
Agreement"),
(iii) GM Principal Agreements. Garett (Gary) Alan Neff,
22 Mountainerest Drive, Cheshire, CT 06410, John Mark
Schmid, 243 Chestnut Hill Rd., Litchfield, CT 06759, and David
Karl Schmid, 4 Old Orchard Way, Tolland CT 06084 (“GM
Principals”) guarantee Lessee’s and GM’s obligations to Lessor
("GM Principal Guaranty”), .and,GM. Principals and. Lessor,.

Y tmmk\ayz\80069656 DOC
(b)

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 12 of 138

enter into a security agreement (“GM Principal Security
Agreement”),

Equipment Agreement. GM, A2a, GKD US, and Lessee enter
into (and Lessor Acknowledges) an Equipment Purchase in such
form and substance as Lessor may require, including: as to the
purchase of the Equipment by GM, GM's payments to A2a
under for the Equipment totaling $1,050,000 (“Initial Deposit”)
(referred to therein as a “First Payment” of $50,000 and a
“Second Payment” of $1,000,000); GM’s assigning the purchase
rights and right to the Initial Deposit to Lessor; and GM’s
contributing Lessee’s (third party beneficiary) rights and any
remaining rights it may have in connection with the purchase of
the Equipment or the Equipment itself to Lessee (“Equipment
Agreement”);

Services Agreement. Lessee and A2a enter into a Services
Purchase Agreement in such form and substance as Lessor may
require, including: as to the services to be rendered in
connection with the Equipment; and Lessee’s collaterally
assigning the Services Agreement to Lessor (“Services
Agreement”):

Maintenance Agreement/GKD Warranty. GKD US and Lessee
enter into the Maintenance Agreement required under
Section 8(e), in such form and of such substance as Lessor may
require, including Lessee’s <llaterally assigning the
Maintenance Agreement to Lessor;

(vil) Permit. CBS Outdoor Group, Inc. (ffk/a Viacom Outdoor
Group, Inc. f/k/a Transportation Displays, Incorporated)
(“CBS”) and The Port Authority of New York and New Jersey
(“Port Authority”) enter into Supplemental Agreement No. 2 to
the Agreement dated May 20, 1996, referred to as Permit No. P-
BT-168, between them, as previously amended by Supplemental
Agreement No. | dated May 4, 2004 (collectively, the
“Permit’);

Display Agreement/Subpermit. Lessee and CBS enter into a
Display Agreement (subcontracting the Permit) that is
acknowledged and agreed to by the Port Authority (collectively
with the Permit, as applicable thereto, “Display Agreement”);
Acknowledgment. Lessor, Lessee, CBS, and the Port Authority
enter into an acknowledgment and agreement
(“Acknowledgment”);

Performance Bond In Process. That an insurance company
reasonably acceptable to Lessor has been requested to issue and
is processing for issuance, as a matter included within the price
(and Lessor’s Basis) to be paid to the Seller of the Equipment, to
A2a, GM, Lessee, and Lessor a performance bond in at least the
amount of the Lessor’s Basis of the Equipment, the terms and
conditions of the Performance Bond to be in all respects
satisfactory to Lessee and Lessor, including that first proceeds
shall belong and be paid to Lessor to the extent of the
Reimbursement Amount (as defined in Section 3), and all other
proceeds to belong and be paid to Lessee and/or A2a as they
may determine (“Performance Bond”);

GKD Authorization. Lessor receives a certificate as to the
names, titles, signatures, and authority of those individuals
executing the Equipment Agreement for GKD;

fourtH PAYMENT A total of $1,100,000 as follows:

* $1,000,000 to the Equipment’s Seller, and

* up to $100,000 to the Seller of the Soft Cost Items, plus any unused
portion of the cost of the Soft Cost Items that were permitted to be
incjuded in the payments under subsection (a) above, when:

(iv)

(v)

(vi)

(viii)

(ix)

(x)

(x1)

(i). . Bring-Down.. AlL.of the foregoing conditions are.{and. continue, .

to be) satisfted;

Page 2 of 11

80069656 2

(c)

(d)

(ii) Insurance. Lessor has received evidence of the Insurance
required under Section I;

(iii) 42a Agreements. A2a, Lessee, and Lessor enter into a security

agreement (“42a Security Agreement”), A2a establishes a

segregated account for funds relating to the Services Agreement

(“A2a Account”); and A2a, A2a’s bank, and Lessor enter into a

deposit account contro! agreement for the A2a Account (“A2a

DACA”);

Onsite Inspection. Onsite (in Germany) management

irispection/approval of the Equipment, as confirmed in writing to

Lessor by Lessee;

Shipment. The Equipment ships, or immediately upon Seller's

teceipt of this payment it will ship, from Germany as confirmed

to Lessor by GKD US in writing;

Lessee Security Agreement. Lessee and Lessor enter into a

security agreement (“Lessee Security Agreement"), Lessee

establishes the Lessee Account as provided in Section 22(b); and

Lessee, Lessee’s bank, and Lessor enter into the Lessee DACA

(as defined in Section 22(b) below);

(vii) Performance Bond. The Issuer issues the Performance Bond;

(viii) Opinions. Lessor receives opinions of counsel to Lessee, GM,

GM Principals, and A2a as to such matters as it shall request;

CBS and Port Authority Authorization, Lessor receives

certificates as to the names, titles, signatures, and authority of

those individuals executing the Permit, Display Agreement, and

Acknowledgment on CBS’s and Port Authority’s behalf, and the

due execution and enforceability thereof;

Marketing and Sharing. GM, Lessee, and Lessor enter into a

marketing and sharing Agreement(s) on such terms as they may

determine (individually and collectively, “Marketing and

Sharing Arrangement”) (the rights and obligations of the parties

to the Marketing and Sharing Arrangement shall be in addition

to their respective rights and obligations under this |.ease and,
except as express reference to the Marketing and Sharing

Arrangement is made in this Lease, or express reference to this

Lease is made in the Marketing and Sharing Arrangement, this

Lease and the Marketing and Sharing Armangement shall be

independent and either of them will not affect, limit, or condition

the rights and obligations of the parties to the other of them);
frre PAyMgnr. A total of $1,175,000 as follows:

« $980,500 to the Equipment’s Seller, and

* up to $194,500 to the Seller of the Soft Cost Items, plus any unused

portion of the cost of the Soft Cost Items that were permitted to be

included in the payments under subsections (a) and (b) above, when:

(a) Bring-Down. AII of the foregoing conditions are (and continue
to be) satisfied;

(b) Substantial Completion. Acceptance testing is substantially
complete as agreed to in writing by Lessee, GKD US or
Manufacturer, CBS, PA, and their and Lessor’s engineers;

Final ParMeny. A total of $1,200,000 as follows:

* $980,500 to the Equipment’s Seller,

« $1,050,000 to GM (reimbursing GM for the Initial Deposit,

provided, however, this amount shall be paid by Lessor’s crediting

GM with this amount as the funding of a security deposit to be made

by GM and held by Lessor as collateral under the GM Security

Agreement) (“Security Deposit”), and

* up to $219,500 to the Seller of the Soft Cost Items, plus any unused

portion of the cost of the Soft Cost Items that were permitted to be

included in the payments under subsections (a), (b), and (c) above,
when:

(1) Bring-Down. All of the foregoing conditions are (and continue
to be) satisfied;

(iv)

(vi)

(ix)

(x)

   

¥‘nmk\azi80069656 DOC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 13 of 138

(ii) Final Sign-Of- Final completion of the delivery, construction,
installation, and testing of the Equipment at the Equipment
Location is complete and is (A) approved in writing by CBS and
the Port Authority in a manner satisfactory to Lessor;
(B) unequivocally and irrevocably approved and accepted under
this Lease by Lessee, including as to all matters such as Seller's
compliance with the Equipment Agreement, the Equipment and
its installation meeting all specifications, zoning, permitting, and
other legal requirements that may be applicable; and (C) Lessor
is satisfied with all of the foregoing approvals and events; and
Final Acceptance Certificate. Lessee provides Lessor with an
acceptance certificate satisfactory to Lessor under this Lease
(“Final Acceptance Certificate”).

For the avoidance of doubt, any payment made by Lessor without any one
or more of the conditions to that payment having been satisfied as
provided in this section shall be considered a waiver only of that condition
as applicable to that payment, and not of that condition as applicable to
any other payment to be made at the same time or any subsequent
payments. The satisfaction (or Leéssor’s written waiver) of all of the
foregoing conditions set forth in this section is the “Final Acceptance
Date.”

3. Progress Payments. The payments referred to in Sections 2(a),
(b), and (c) are referred to as “Progress Payments. "

If Lessee rejects any Equipment or Soft Cost Items before the Final
Acceptance Date in accordance with the terms of the Equipment
Agreement then this Lease shall terminate. Or, if the Final Acceptance
Date for all of the Equipment and Soft Cost Items does not occur for any
reason on or before the Outside Date, or if Lessor does not for any reason
receive the Final Acceptance Certificate for all of the Equipment and Soft
Cost Items by that date, then Lessor shall have the right in its sole
discretion to terminate this Lease by written notice to Lessee at any time
before it pays Seller in Full for the Equipment and Soft Cost Items.

If this Lease terminates for any reason before Lessor pays Seller in
full for the Equipment and Soft Cost Items, Lessee shall thereupon
reimburse Lessor for any and all Progress Payments and other amounts
paid by Lessor to Seller in connection with the Equipment and Soft Cost
Items, plus interest on all such amounts at the rate of 12% per annum from
the time any such payment was remitted by Lessor until all such payments
and interest have been paid in full to Lessor, plus applicable Taxes Lessor
may reasonably determine to be imposed by an applicable taxing authority
in connection with a transfer of the Equipment to Lessee upon the payment
of the foregoing amounts (determined on and as of the date of the transfer)
as provided in the next sentence (collectively, “Reimbursement
Amount"), Upon such payments Lessor will transfer the Equipment to
Lessee, and all of Lessor’s rights against Seller in respect of the
Equipment and Soft Cost Items, As-ls, Where-Is, and without warranty of
title or other warranty, other than Lessor warrant the Equipment to be free
and clear of any liens arising by, through, or under Lessor.

Without limiting the generality of any provisions of this Lease
regarding the absolute and unconditional nature of payments to be made
and regarding risk of loss, and notwithstanding any such provisions,
Lessee specifically shall at all times bear all risk of (a) loss or taking of or
damage to or nondelivery or nonprovision of the Equipment and Soft Cost
Items, including, without limitation, as a result of the inability of the
Seller, or the Manufacturer of the Equipment, or any of Seller's, to deliver
or provide any Equipment and Soft Cost Items due to financial inability,
lack of creditworthiness or credit availability, bankruptcy, receivership,
improper management, inability to obtain sufficient labor, force majeure,
legal inability or prohibition, war or act of war (whether or not war is
declared), insurrection, riot, civil disturbance or commotion, labor dispute
or shortage, strike, act of public enemy, accident, fire, flood or other act of

(iii)

God, act of any governmental-authority ‘orlotherthird partyy judicial action .-

short or reduced supply of energy, fuel, raw materials, or components,

technical failure, or for any other reason whatsoever, whether nor not
within the control of any person, and whether or not similar to the matters
herein enumerated, (b) nonconformance of the Equipment and Soft Cost
ltems with specifications or requirements or applicable laws, (c) the lack
of fitness of the Equipment and Soft Cost Items for any particular or
intended use by Lessee, (d) the Equipment and Soft Cost Items not being
merchantable or provided in a good or workmanlike manner. or () in
general, the Equipment and Soft Cost Items being in any way or [or any
reason unavailable or unacceptable to Lessee so as to prevent Lessee from
accepting the Equipment and Soft Cost Items and executing an Acceptance
Certificate with respect thereto. Accordingly, without limiting the effect
of any provisions of this Lease regarding the absolute and unconditional
nature of payments to be made or any other provision of this Lease, any
reimbursements or other payments to be made by Lessee under this section
shall be made unconditionally and without abatement, reduction, offset,
recoupment, cross-claim, counterclaim, or any other defense whatsoever,
arising under this Lease or otherwise, or against Lessor, Assignee, Seller,
Manufacturer, or any other person.
4. Term. The initial term of this Lease (“Initial Term”) begins on the
Final Acceptance Date and continues through the Base Term
Commencement Date and then for the Base Term. Any renewal term
(“Renewal Term”) begins at the end of, as applicable, the Initial Term or
any preceding Renewal Term (the Initial Term and all Renewal Terms
currently in effect, previously in effect, or that are to come into effect as
provided in this Lease or by other written agreement of the parties,
collectively, “Term”).
5, Rent and Payments. The Rental Payments originally stated in this
Lease for the Base Term (with Rental Period #1 beginning on the Base
‘Term Commencement Date) and the Rental Payments specified in
Section 6 are based on the Applicable Rate (as defined below) being the
Reference Rate, The rate for all Rental Periods during the Base Term
having a nonzero Rental Payment and the Rental Payments specified in
Section 6 will be adjusted by Lessor as of the Final Acceptance Date to
preserve its yield (including as necessary to aecount for the actual timing
of Progress Payments), if: the Final Acceptance Date occurs after the
Outside Date (and Lessor nonetheless determines to continue with the
transaction); the Applicable Rate increases over the Reference Rate; the
final costs of the Equipment and Soft Cost Items change from the amounts
stated in this Lease (and in such a case, the Lessor’s Basis will likewise
change by the same amount). In making any such adjustment of Rental
Payments, Lessor will use the same methodology, spreads, and
assumptions originally used by it in establishing the pricing originally
stated herein, Lessor will notify Lessee of any change in the Rental
Payments (and Lessor’s Basis) and Lessee agrees to execute such
documents as may be required to reflect any such change. However, the
failure of Lessee and Lessor to enter into any such documents will not in
any way affect Lessee’s obligations under this Lease which will be based
on the final Rental Payments determined by Lessor (and final Lessor’s
Basis) in accordance with the foregoing. The “Applicable Rate” is the rate
of 5-year interest rate swaps as described in Federal Reserve Statistical
Release H.15—Selected Interest Rates, or any Successor publication of the
US Federal Reserve System for the most recently reported business day
occurring on or before the date of determination. If Lessee does not agree
with Lessors determination of the Rental Payments (or the final Lessor’s
Basis) as provided in this paragraph, it will nonetheless make payments
based solely on Lessor’s determination until the correct amounts are
finally determined, at which time the parties will make an adjusting
payment as appropriate. Once any adjustment of the Rental Payments
pursuant to this paragraph is final, Rental Payments will be fixed for the
Initial Term.

Lessee will pay the Rental Payments, plus all applicable Taxes, for
the Term, at such address as Lessor may specify in writing (including in
any invoice), in advance on the fivst day of eacti Réntal Period: Lessor

Page 3 of 11

80069656.2

YAnink\ap\80069656 DOC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 14 of 138

will invoice Lessee for Rental Payments, with the sole remedy for any

failure to invoide being that no late interest shall accrue under Section 25

on any Rental Payment until payment has been demanded in writing

(including in any invoice) for at least 30 days. This Lease is a net lease

and is noncancelable during its Term (except as expressly provided in this

Lease). Lessee’s obligation to pay Rental Payments and other amounts

under this Lease shall be, except to the limited extent provided for in

Section 23, absolute and unconditional and not subject to abatement,

reduction, offset, recoupment, compensation,  crossclaim,

counterclaim, notice or demand, or any other defense whatsocver,
arising under this Lease or otherwise, or against Lessor, Assignee,

Seller, Manufacturer, any Location Rights Holder, or any other

person. However, the foregoing does not limit Lessee’s enforcement of

rights against Lessor in a separate action at law for damages.

6. End of Term.

(a) At the end of the Base Term, Lessee may exercise one (only) of the
following options, but only if Lessee pives irrevocable notice to
Lessor unequivocally clecting one of these options (“Exercise
Notice") and the Exercise Notice is received by Lessor at least 180
days before the end of the Term:

(i) Return. Lessee may return all of the Equipment, in which case
Lessee will return the Equipment to Lessor in accordance with
Section 16 within 10 days of the last day of the Term.

I-Year Renewal. Lessee may renew the Term for a I-year

Renewal Tern, with a Rental Payment of $99,850 (as such

amount may be adjusted under the first paragraph of Section 5

and subsection (b) of this section), and with all other provisions

of this Lease continuing to apply. At the end of this 1-year

Renewal Term, Lessee may exercise one (only) of the following

options, but only if Lessee gives a further irrevocable Exercise

Notice unequivocally electing one of these options, and the

Exercise Notice is received by Lessor at least 180 days before

the end of this 1-year Renewal Term: (i) Lessee may return all

af the Equipment, in which case Lessee will return the

Equipment to Lessor in accordance with Section 16 within 10

days of the last day of the Term; or (ii) Lessee may purchase all

of the Equipment for the Purchase Amount.

?-Year Renewal. Lessee may renew the Term for a 2-year

Renewal Term, with a Rental Payment of $74,250 (as such

amount may be adjusted under the first paragraph of Section 5

and subsection (b) of this section), and with all other provisions

of this Lease continuing to apply. At the end of this 2-year

Renewal Term, Lessee may exercise one (only) of the following

options, but only if Lessee gives a further irrevocable Exercise

Notice unequivocally electing one of these options, and the

Exercise Notice is received by Lessor at least 180 days before

the end of this 2-year Renewal Term: (i) Lessee may return all

of the Equipment, in which case Lessee will return the

Equipment to Lessor in accordance with Section 16 within 10

days of the last day of the Term; or (ii) Lessee may purchase all

of the Equipment for the Purchase Amount.

3-Year Renewal With End-Of-Term Purchase. Lessee may

renew the Term for a 3-year Renewal Term, with a Rental

Payment of $65,017 (as such amount may be adjusted under the

first paragraph of Section 5 and subsection (b) of this section),

and with all other provisions of this Lease continuing to apply.

At the end of this 3-year Renewal Term, Lessee shall

unconditionally purchase the Equipment for the Purchase

Amount.

3-Year Renewal With End-Of-Term Ownership. Lessee may

renew the Term for a 3-year Renewal Term, with a Rental

(ii)

(iii)

(iv)

(v)

Payment of $71,987: (as-suehamount may be. adjusted, under, the.

first paragraph of Section 5 and subsection (b) of this section),

and with all other provisions of this Lease continuing to apply-
At the end of this 3-year Renewal Term, if Lessee has made all
payments then due under this Lease, this Lease will terminate
and Lessor will transfer the Equipment to Lessee for $1,

If one of the foregoing options is not exercised, or if Lessee having

elected a return or purchase fails to comply with the terms of the

option so elected, the Term will automatically extend from. its
previous expiration date for successive |-month Renewal Terms, with

a Rental Payment of $133,650 (as such amount may be adjusted

under the first paragraph of Section 5), and with all other provisions

of this Lease continuing to apply. At the end of any such |-month
automatic Renewal Term, Lessee may exercise one (only) of the
options set forth above in the preceding clauses of this subsection, but
only if Lessee gives an irrevocable Exercise Notice (or further
irrevocable Exercise Notice) unequivocally electing the option and
the Exercise Notice is received by Lessor at least 180 days before the
end of such !-month automatic Renewal Term (and the option
selected will be effective at the end of the I-month automatic

Renewal Term whose expiration date is to occur on or after 180 days

from Lessor’s receipt of the Exercise Notice).

Where a purchase option or purchase obligation applies at the end of

a Renewal Term, as provided above, Lessee will make all payments

required for the rest of the Term (including afier it has given any

Exercise Notice) and on the last day of the Term Lessee will pay

Lessor the following (“Purchase Amount”). (i) the sum total=f the

Rental Payments which would have been due and payable for the full

3-year Renewal Term provided for in subsection (a){v) above had

Lessee properly elected that option at the end of the Base Term,

minus (ii) the sumt total of all Rental Payments scheduled for all

Renewal Terms (up to the atnount specified in the preceding clause),

plus (iii) all applicable Taxes; and on payment of all such emounts

and any other outstanding amounts under this Lease as required by
this Lease, this Lease will terminate and Lessor will transfer the

Equipment to Lessee.

(c) Any renewal option available to Lessee at the end of the then
scheduled Term (whether it be the end of the Initial Term or a
Renewal Term in effect or to come into effect under the terms of this
Lease, as the case may be, “Applicable Term”), would result in the
Term exténding beyond the Final Expiration Date for any reason
(e.a., if the Base Term Commencement Date occurs after January 1,
2011 or if any intervening }-month automatic Renewal Terms occur),
then the Rental Payment for the Renewal Term for each of the
renewal options available to Lessee at the end of the Applicable Term
Wilk instead of the amount originally stated in subsections (a)(ii)
through (v) dbove, as applicable, be determined as (i) the Rental
Payment so stated, (ii) multiplied by the number of months in the
Renewal Term for which such Rental Payment was to have been
applicable (i.e. 12, 24, or 36, as applicable), and (iii) divided by the
number of months actually remaining following the Applicable Term
to (and including) the Final Expiration Date,

7. Taxes. Lessee will pay Lessor (or pay directly to the applicable

taxing authority if instructed in writing by Lessor) all tixes, fees, and

assessments that may be imposed by any governmental entity or taxing,
authority on the Rental Payments or the Equipment or Soft Cost Items, or
their purchase (by Lessee or Lessor), ownership, delivery, return,
possession, operation, sale (by Lessor to Lessee), or rental, whether
imposed on Lessor or Lessee or any of their affiliates or the Equipment.
any Soft Cost Item, or any portion of this Lease or any related document

("Taxes"). Taxes include all license and registration fees, electronic

waste, recycling, and other environmental fees, and all sales, use, personal

property, business transfer, value added, goods and services, and other
laxes, and governmental and transaction charges, jowelher with any
penalties, fines and interest thereon (except to tte extent resulling from’

(b)

Page 4 of 11

80069656.2

YAnmk\ap\80069656 DOC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 15 of 138

”

Lessor’s negligence or willful misconduct), that may be imposed during

the Term or Possession Period or after the Term or Possession Period and

relating to events or conditions occurring or existing during the Term or

Possession Period. Lessee will not be liable for: Taxes imposed on or

measured by Lessor’s net income or tax preference items; overall business

taxes that are in liev of net income taxes; or Lessor’s corporate franchise
or net worth taxes. If Lessee is required by law or administrative practice
to make any report or return with respect to Taxes, Lessee will promptly
give Lessor notice and cooperate with Lessor to ensure that such action is
properly made and Lessor’s interests accurately reflected. Lessor has no
obligation to contest or preserve any right to contest Taxes. However,

Lessee may contest Taxes in its own name and at its own expense so ong

as, in Lessor’s opinion, the contest will not result in an encumbrance on

any Equipment or otherwise jeopardize Lessor’s rights or interests in any

Equipment.

8. Covenants. Lessee will during the Term and Possession Period:

(a) Maintain the Equipment in good working order and condition, in

accordance with the Manufacturer’s recommended engineering and

maintenance standards, and at the Manufacturer’s current engineering
change level.

Use the Equipment only in connection with its business operations

and for the purposes for which it was designed and in compliance

with all applicable Manufacturer operating standards and all
insurance requirements.

Keep the Equipment at the Equipment Location.

Affix to the Equipment any labels Lessor may supply stating the

Equipment is owned by Lessor.

Establish and keep in effect a maintenance contract for the Equipment

with the Manufacturer (or with GKD US with the guaranty of the

Manufacturer) on such terms as are satisfactory to Lessor, including

the GKD Warranty and such provisions as may supplement, amend,

or replace the GKD Warranty (as referred to in the Equipment

Agreement) (“Maintenance Agreement”).

(f) Make all alterations or additions to the Equipment that may be

required (or supplied at no cost or under the Maintenance Agreement)

by the Manufacturer or which are otherwise required to comply with
subsection (b) above or subsection (h) below.

Make no other alterations or additions to the Equipment except

additions that: do not impair the value or performance of the

Equipment, are readily removable without damage to the Equipment,

and do not result in an encumbrance on the Equipment.

Comply with all laws and regulations applicable to or affecting this

Lease, the Equipment, or Lessee, including maintaining all required

insurance and obtaining all governmental permissions necessary for it

1o so comply or that may be required of Lessor in so complying, and

including laws in any way relating to occupational safety,

employment, hazardous materials, or the environment, and also
including any licenses for Lessee’s business operations or possession
or operation of the Equipment.

(i) Furnish Lessor with (i) Lessee’s certified or audited financial
statements, annually, as soon as they are available after the end of
each of Lessee’s fiscal years, but in no event more than 120 days after
any such year-end, (ii) Lessee’s quarterly financial statements, as
soon as they are available after the end of each quarter, but in no
event more than 30 days after any such quarter-end, and (iii) such
other financial or business or operations information of Lessee (or of
A2a that is applicable to Lessee, and Lessee shall cause the same to
be provided by A2a) readily available to Lessee (or A2a) as Lessor
may from time to time request, promptly, but in no event more than
10 days after Lessor’s request (and Lessee represents and warrants
that: all such financial statements and al! other financial information

{b)

(c)
(d)

(e)

(g)

(h)

previously.an.at any. time provided: to: Lessor has bees.and. will. be,

prepared in accordance with generally accepted accounting principles

Page 5 of 11

80069656 2

—=\y

)

and accurately present Lessee’s financial position as of the dates
given; and all such financial or business or operations information of
Lessee previously or at any time provided to Lessor, whether or not
requested was or shall be, at the time provided, true and complete).
() Furnish Lessor with resolutions, opinions, certifications of the names,
titles, signatures, and authority of those persons executing Lease
documents on Lessee's behalf, information (including verification of
identity, location, legal status, and formation) as may required for
Lessor’s voluntary or necessary compliance with the US Patriot Act
and other law, and such other information and documents as Lessor
may reasonably request.
Not permit the Equipment to become a fixture (as defined in the
Uniform Commercial Code) or an accession to or otherwise a part of
real or immoveable property.
(1) Permit Lessor to inspect the Equipment and Lessee’s applicable
Maintenance Agreements and records at any reasonable time (subject
to Lessor giving reasonably prior notice to Lessee and to Lessee’s
usual, reasonable security procedures),
Promptly notify Lessor of: any change in Lessee’s name, any change
in the location of Lessee’s chief executive or registered office, any
transfer by Lessee, authorized or not, of any interest in or benefit
from the Equipment, and any change, authorized or not, in the
location of any Equipment.
Ensure that neither Lessee nor its successors or assigns is a tax-
exempt entity (as described in the Internal Revenue Code) at any time
during the Term or the five years preceding the Term.
9, ‘Title to Equipment. The Equipment will remain personal or moveable
property even if physically attached to real or immoveable property.
Lessee will keep the Equipment free and clear of encumbrances (other
than this Lease or encumbrances created by Lessor or Assignee). Lessee
has no right or interest in the Equipment except that set forth in this Lease.
10. Possession Period; Risk of Loss. From the delivery of the
Equipment to Lessee until the Equipment is returned to and received by
Lessor (“Possession Peried"), Lessee bears the entire risk of whole or
partial loss, theft, destruction or damage to the Equipment from any cause
whatsoever, or requisition of the Equipment by any governmental entity,
or expropriation or the taking of the Equipment by eminent domain or
otherwise (collectively, “Loss”). Lessee will give Lessor prompt notice of
any Loss. Except as provided in this section, no Loss will condition,
reduce, or relieve Lessee’s Lease obligations, including its obligation to
pay Rental Payments in full. Uf any Equipment is damaged but can be
economically repaired, Lessee will promptly place the Equipment in good
working order and condition, Upon the oceurrence of any other kind of
Loss, or if Lessee does not place the Equipment in good working order and
condition within 30 days of any economically repairable damage, Lessee
will upon Lessor’s demand pay Lessor the Lessor’s Return, calculated by
Lessor as of the date of demand; and upon Lessor’s receipt thereof, plus all
other outstanding amounts under this Lease, this Lease will terminate and
Lessor will transfer the Equipment to Lessee.
11. Insurance. Lessee will at its expense during the Possession Period
maintain the following insurance and any additional insurance that may be
reasonably requested by Lessor or that may be reasonably determined by
Lessee to be necessary to protect the Equipment or Lessee’s enterprise or
stakeholders and that is reasonably acceptable to Lessor in all respects,
including as to terms and conditions, premiums, and the purpose of the
insurance (collectively, “Insurance’): (a) insurance against all risks to the
Equipment, including risks of loss, theft, damage, or destruction for any
and all causes whatsoever (including acts of war (whether or not war is
declared), insurrection, riot, civil disturbance or commotion, labor dispute
or shortage or strike, act of public enemy, accident, fire, flood or other act
of God, force majeure, and other events beyond the control of Lessee or
any person), for the costs of the Equipment’s full replacement,
reconstruction, and reinstallation by Manufacturer, naming Lessor as sole

(k)

(m)

{n)

sAnmk\ap\80069656 DOC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 16 of 138

loss payee; and (b) public liability and third party property damage
insurance in the amount of $5,000,000, per occurrence, naming Lessor as
un additional insured. Such insurance shall be reasonably satisfactory to
Lessor: shall contain the insurer's agreement to give Lessor 30 days’
written notice before any cancellation or material change; shall be payable:
to Lessor regardless of any act, ornission or breach by Lessee; and shall
provide for commercially reasonable deductibles satisfactory to Lessor.
Lessee will provide Lessor with certificates of all such insurance from
time to time upon request. Any insurance proceeds of such insurance
received by Lessor or Assignee in respect of events with respect to which
Lessee has concurrent Lease obligations (including obligations under
Sections 10 or 15) will be applied by Lessor to those obligations. Lessee
has no right to the benefit of any insurance maintained by Lessor.

12. Assignment of Warranties. Lessee is entitled under the Uniform
Commercial Code—Leases (Article 2A) to the promises and warranties
provided to Lessor by Seller or any third party in connection with the
Equipment. Lessor assigns to Lessee, during the Term, and upon any
transfer of the Equipment to Lessee hereunder, any assignable
representations, warranties, and promises made by Seller or Manufacturer
or any other third party in connection with the Equipment, but any claims
arising therefrom may only be pursued by Lessee in its own name. Lessor
will reasonably cooperate with Lessee, at Lessec’s request and expense, in
pursuing any such claims and obtaining for Lessee the benefit of all such
rights (whether or not assignable). [Lessee may communicate with Seller
or any third party and receive an accurate and complete statement of those
promises and warranties, inchiding any disclaimers and limitations thereon
or on any remedies. j
13. Disclaimers and Limitations, As to Lessor, Lessee leases the
Equipment and finances the Soft Cost Items As-ls, Where-ls, and on a
nonrecourse basis. Any transfer of the Equipment to Lessee by Lessor is
As-ls, Where-Is and without warranty except that Lessor will warrant
good title to any transfer Equipment to be free and clear of any
cheumbrances and provide Lessee with Lessor's standard bill of sale on
request. Lessor diselalms any uther representation or warranty,
including with respect to the design, compliance with specifications,
durability, quality, operation, or condition (whether discoverable or
not) of the Equipment or Soft Cost Items, title, the merchantability of
the Equipment or Soft Cost Items, the fitness of the Equipment or Soft
Cost Items for particular purposes, status of this Lease for tax or
accounting classification purposes, or issues regarding the design or
operation of the Equipment or infringement of industrial or
intellectual property rights of any person or any patent, trademark, or
copyright infringement, or the like, Lessor does not make any
statement, representation, warranty, or promise made by Seller or any
Lavation Rights Holder, and neither Seller and any Lovation Rights
Holders (on the one hand) nor Lessor (on the other hand) are agents of one
another (even if Lessor has or does participate in Lessee’s negotiations
with any of them). Lessor will have no liability to Lessee, or its
customers, or any other persons, for damages or specific performance
arising, out of this Lease or concerning any Equipment or Soft Cost Items,
including direct, indirect, special, or consequential damages, or damages
based on strict or absolute tort liability, and also as to any programs or
data residing on any Equipment at any time, including upon return to or
repossession by Lessor. However, Lessor shall remain liable to Lessee, in
a separate action at law, for direct damages resulting from Lessor's
negligence, willful misconduct, or breach of Lease. This Lease is intended
to be governed solely by its terms and be (and shall by this agreement be)
a finance lease as that term defined in the Uniform Commercial Code—
Leases (Article 2A) (but the parties do not by this provision any agreement
as to the status of this Lease as a "finance lease," “true lease," "capital
lease,” or “operating. lease" for tax classification or accounting purposes).
This. Lease, ihe. parties’ performance. of this. Lease,. and their other
netions relating to this Lease are to be considered so as tu give the

 

fullest possible effect to such intent. This section does not alfect

Lessee’s rights against persons other than Lessor, including Seller and

Manufacturer and any Location Rights Holders.

14. Lessee Warranties, Lessee represents and warrants when it executes

this Lease and whenever Lessor is required to or does make any payment

to Seller hereunder:

(a) Lessee is duly organized and in good standing under applicable law In

the jurisdictions of its organization and domicile and in which

Equipment may be located with full power and authority to enter into

this Lease.

This Lease is enforceable against Lessee in accordance with its terms.

subject to laws of general application affecting creditors’ rights

generally, and does not breach or ereate a default under any document
or agreement binding on Lessee.

(c) No proceedings exist before any court or administrative agency that

would have a material adverse effect on Lessee, this Lease, or the

Equipment, nor has Lessee been threateried with any such

proceedings.

The financial statements and other financial information made

available by Lessee have been prepared in accordance with generally

accepted accounting principles and accurately present Lessee’s
financial position as of the dates given.

(e) Lessee’s chief executive and registered office is located at its address
specified in this Lease.

(f) Lessee has selected the Equipment, Soft Cost Items, and Seller, and it
knows the Seller’s identity.

(g) Lessee's right in respect of the Equipment being located, delivered,
constructed, installed, possessed, operated, and deinstalled at the
Equipment Location is pursuant agreements by the owners and other
holders of any and all necessary rights in respect thereof (“Location
Rights Holders"). The only Location Rights Holders are the Port
Authority and CBS.

15. Indemnity, Lessee will indemnify Lessor against and hold Lessor

harmless from all liabilities, darnages; Taxes, losses, penalties, expenses

(including reasonable legal fees and disbursements and costs), claims,

actions, and suits, whether based ona theory of strict liability or statulory

or regulatory liability of Lessor or otherwise (collectively, “Claims"),
relating to the operation, construction, installation, selection, manufacture,
purchase (by Lessee or Lessor), ownership (for strict liability in tort or for
statutory or regulatory liability), leasing, possession, maintenance,
delivery, return, or sale (by Lessor to Lessee) of the Equipment, or the
selection, licensing, provision, retum or relinquishment, obtaining, use,
creation, or ownership of Soft Cost Items, including Claims relating to:

(a) the condition of any Equipment arising or existing during the

Pyssession Period, including undiscoverable detects: (b) infringement by

Lessee or the Equipment or Soft Cost Items of any patent, trademark.

copyright, or industrial or other intellectual property rights of any person,

and (c) Lessee’s contest of Taxes or Lessor’s contest of Taxes at Lessee’s
behest, However, Lessee will not be liable: (y) after the time Lessor is
required to purchase the Equipment and pay for the Soft Cost Items, for
the net price of the Equipment or Soft Cost Items included in the Lessor’s

Basis and due to Seller; or (z) to a person for Claims resulting from the

person's negligence, willful misconduct, or breach of this Lease.

16. Surrender of Equipment, Whenever Lessee 1s required of permitted

to retum Equipment, Lessee will have the Manufacturer deinstall, inspect,

and properly pack the Equipment, and return the Equipment to Lessor at
such location in the world as Lessor shall determine. The Equipment is

not be deinstalled or taken out of operation more than one month before il

js required to be returned, and then only if at that time Lessee had

previously given notice of retum under the Lease or ihe Final Expiration

Date is to occur within the month. When received by Lessor. the

Equipment shall Bes i good working’ order, clear and cosmetically good:

in the same condition as when originally installed, reasonable wear and

 

(b)

(d)

Page 6 of t}

80069656.2

YAnink\ag\80069656 DOC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 17 of 138

)

tear excepted, and in such condition as may be required by the
Manufacturer for deployment and installation at another facility without
the need for Lessor to incur any repair or rehabilitation or replacement
expense, Lessee shall be to Lessor liable for the cost to Lessor of placing
the Equipment in the condition required by the Lease. Any return of
Equipment accepted by Lessor releases Lessee of its leasehold rights and
possessory interest in the Equipment, but will not otherwise constitute a
termination of the Term or this Lease or Lessee’s related obligations. Any
additions to the Equipment not removed before return shall become
Lessor’s exclusive property (lien free) or, at Lessor’s option and Lessee’s
expense, removed and returned to Lessee or sold, destroyed, or otherwise
disposed of, and the Equipment restared to its original condition, all
without any liability on the part of Lessor or any other person to Lessee or
any other person. Before returning any Equipment to Lessor hereunder,
Lessee shall remove all password protection.

17. Default, It is an “Event of Default” by Lessee under this Lease if:
(a) PAYMENT. Lessce’s failure to pay any Rental Payment or other
amount under this Lease when due continues for 10 days after notice.
PERFORMANCE. Lessee’s failure to observe any provision of this
Lease continues for 30 days after notice or, if the failure of a nature
that it cannot be cured within such period, Lessee fails diligently to
pursue a cure and actually cure the failure within 60 days after such
notice.

MISREPRESENTATION. A representation or warranty or statement made
by Lessee in this Lease or in any other document provided by Lessee
is incorrect in any material respect when made.

ASSIGNMENT: RELOCATION. Lessee fails to comply with Section 8{c)
or Section 2].

Lessor Priority, The Equipment is levied against, seized, or
attached or Lessor shall not have a first priority, continuing security
interest in all of Lessee’s assets and property of any kind or nature
(other than any lien for taxes not yet due or that Lessee is with
Lessor’s prior approval diligently contesting).

(f) Insonvency, Ere. Any administrator, examiner, administrative
receiver, compulsory manager, trustee, or liquidator of Lessee (or any
similar person contemplated by the laws of the United States of
America or other applicable laws) is appointed, elected, nominated, or
otherwise instituted with respect to Lessee or its assets, or Lessee
makes or seeks an assignment for the benefit of creditors or any
arrangement or composition with its creditors, or becomes insolvent,
or commits any act of bankruptcy, or is the subject of a petition or
proceeding, under any bankruptcy, reorganization, arrangement of
debts, insolvency, or receivership law, or Lessee seeks to effectuate a
bulk sale of its inventory, equipment, or assets, or any action is taken
with a view to Lessee’s termination or the termination of its business,
and, if any of the foregoing events is involuntary, it continues for 60
days.

OTHER LESSER AGREEMENTS. Lessee is the subject of a Default under
the Lessee Security Agreement, the Lessee DACA, the Maintenance
Agreement, the Display Agreement, the Acknowledgment, the
Equipment Agreement, the Services Agreement, the Marketing and
Sharing Arrangement, any of the contracts contemplated by Sections
22(b)(vi) through (b)(ix), or any other agreements approved by Lessor
as contemplated in Section 22(e), or any agreement that, in Lessor’s
sole opinion, is material to Lessee or any of its businesses or
operations or this Lease or the Equipment or any of its assets
(individually or collectively).

GM_AGREEMENTS. GM is the subject of a Default under the GM
Guaranty, the GM Security Agreement, the Equipment Agreement, or
any agreement that, or any agreement that, in Lessor’s sole opinion, is
material to Lessee or GM or any of their businesses or operations or
this Lease or the Equipment or any of fheir assets:

(b)

(c)

(d)

(2)

(h)

Page 7 of It

80069656 2

(i) GM PRINCIPAL ENTS. At any time before Lessor agrees to the
termination of the GM Principal Guaranty as contemplated in
Section 22(g), a GM Principal is the subject of a Default under the
GM Principal Guaranty, the GM Principal Security Agreement, or
any agreement that, in Lessor's sole opinion, is material to the GM
Principal or GM or Lessee or any of their businesses or operations or
this Lease or the Equipment or any of their aésets.

(j) AZa. Aa is the subject of a Default under the Equipment
Agreement, the Services Agreement, the A2a Security Agreement.
the A2a DACA, or any agreement with GM and/or Lessee, or any
agreement thal, in Lessor’s sole opinion, is material to any partion of
A2a’s business relating to the Equipment or to this Lease or the
Equipment or the Services Agreement or is material to A2a’s business
or operatins as a whole.
MAINTENANCE AGREEMENT. The Maintenance Agreement shall cease
to be in full force and effect.
“Default” means, with respect to a person and an agreement to which
that person is a party, that: (w) such person dies or is the subject of an
event of the types listed in subsection (f); (x) such person breaches or
defaults under or otherwise fails to comply with any of the terms of such
agreement or any related agreement (y) a “default” occurs on the part of
such person under such agreement (as such term or a similar term may be
defined therein); or (z) such agreement terminates for any reason resulting
from such person’s actions or inactions (including a failure to meet
performance standards or targets), and any of the foregoing events
continues after the giving of any required notices and the expiration of any
required cure periods provided for in such agreement.

“Putative Default” means, with respect to a person and an agreement

to which that person is a party, an event occurs. that is, or with any
required or permitted notices and/or the expiration of any cure periods
and/or other lapse of time (or any combination of the foregoing) would be,
a Default on the part of such person.
18. Remedies. If an Event of Default is continuing, or if at any time
during the continuance uf wi Event of Default under this Lease or any
other lease entered into between Lessor and Lessee Lessor notifies Lessee
of the occurrence of an Event of Default, Lessor may in its absolute
discretion and with notice to Lessee exercise any one or more of these
remedies;

(a) Terminate this Lease.

(b) Take contra! or possession of, or render unusable, any Equipment

wherever located (without liability for damages occasioned by such

action other than direct damages for Lessor’s negligence or willful
misconduct (and such actions will not constitute a termination of

Lessee's obligations under this Lease), all as though Lessee had failed

to surrender the Equipment when required to do so.

Require Lessee to return the Equipment to a location designated by

Lessor in accordance with Section 16 and there surrender control of

the Equipment to Lessor pursuant to Section 16 as though the Term

had expired (and such actions will not constitute a termination of

Lessee’s obligations under this Lease).

Require Lessee to pay the Lessor’s Return, calculated by Lessor as of

the date of Lessor’s demand, and upon Lessor’s full receipt of the

Lessor’s Return as a result of Lessor’s demand under this section,

plus all other amounts outstanding under this Lease, this Lease will

terminate and Lessor will transfer to Lessee any Equipment still in

Lessee’s possession),

Proceed by court action to enforce performance by Lessee of this

Lease and/or to recover all damages and expenses suffered by Lessor

as a result of any Event of Default.

Lessee will also reimburse Lessor for al! expenses (including reasonable

legal fees and disbursements) incurred by Lessor in enforcing this Lease.

Lessor’s sale obligation to mitigate its damages is thatif it repossesses any:

Equipment pursuant to this section Lessor will lease, sell, or otherwise

(k)

 

(c)

(d)

(c)

Y¥ \unksag\80069636 NOC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 18 of 138

>

dispose of the Equipment in a commercially reasonable manner, with or
without notice, and at public or private sale, and apply the net proceeds
(after deducting all expenses of disposition), if any, to the amounts owed
to Lessor; but Lessee will remain liable to Lessor for any deficiency that
remains after any such disposition. With respect to any notice of sale
required by law, 10 days’ notice is reasonable notice. The remedies
provided in this Lease are in addition to all other rights or remedies now or
hereafter existing under this Lease, or at law or in equity, and may be
enforced concurrently therewith, and from time to time.

19. Lessor’s Return, Lessor may become entitled to the Lessor’s
Return, which shall be Lessor’s anticipated benefit of its bargain and profit
trom this Lease transaction (to which it will specifically be entitled). The
Lessor’s Return, as stipulated to herein, includes arriounts attributed by the
parties to (and a loss to Lessor upon a Loss or Event of Default is
dependent in part upon) unpaid Rental Payments to become due, the
original cost of the Equipment and Soft Cost Items to Lessor, the
unrealized anticipated value of the Equipment to Lessor, the future
observance by Lessee of its nonrental Lease obligations for the benefit of
Lessor. In addition, the calculation of the Lessor’s Retum provided for in
this Lease is intended to recompense Lessor, as liquidated and not as a
penalty, for additional costs Lessor may incur in documenting, negotiating,
and performing this Agreement, including such amounts as the costs of
outside counsel, commissions, overhead allocable to this transaction, and
the like. Accordingly, the parties agree that the Lessor’s Retum shall be
calculated as the unamortized portion of 122.7% of the Lessor’s Basis
calculated on a straight-line amortization basis for eight (8) years
beginning on the Base Term Commencement Date; provided, however,
that if the Lessor’s Return is determined as of a date before the Base Term
Commencement Date, the Lessor’s Return shall be the total of such
percentage of the Lessor’s Basis determined without amortization. Such
unamortized portion will be determined by multiplying such percentage of
Lessor’s Basis by a fraction, the numerator of which shal! be 96 minus the
number of whole calendar months elapsing since the Base Term
Commencement Date, and the denominator of which shall be 96. The
Lessor’s Return as defined in this section is inclusive of New York sales
Taxes imposed on sales of personal property occurring at the Equipment
Location of up to 8.875% of the sale price (but, for the avoidance of doubt,
Rental Payments or other amounts previously due and thus not included in
the calculation of Lessor’s Return).

20. Assignment By Lessor. Lessor may assign this Lease or any
Equipment, in whole or in part, including granting or assigning any
encumbrance or other interest in this Lease or any Equipment, without
notice to Lessee, to any person (“Assignee”). No assignment will relieve
Lessor of its Lease obligations. Lessee and Lessor acknowledge that
any such assignment will not materially change Lessee’s or Lessor’s
obligations under this Lease. If notified of an assignment, Lessee will:
(a) unless otherwise directed, unconditionally pay all amounts due under
this Lease to Assignee without abatement, reduction, offset, recoupment,
compensation, crossclaim, counterclaim, notice or demand, or any other
defense whatsoever it may have against Lessor, Assignee, Seller,
Manufacturer, or any other person; (b) not permit this Lease to be
amended or any of jts terms waived without the Assignee's written
consent; (c) not require Assignee to perform any of Lessor's obligations
other than the warranty of quiet enjoyment provided for in Section 23 and
any other obligations expressly assumed by the Assignee in writing; and
(d) execute such acknowledgments of assignment as may be reasonably
requested by Lessor or Assignee. Assignee will have all of Lessor’s rights,
powers, and privileges under this Lease to the extent of the assignment,
including the right to make further assignments.

21, Assignment By Lessee, Without the prior written consent of the
Lessar.(not to be unreasonably withheld) Lessee cannot.assign. any interest
in this Lease or assign or sublet any interest in Equipment (including in

Page 8 of 1]

80069656 2

J

connection with a sale of all or some of Lessee’s assets) to any person not
in control of or under common control with Lessee, or undergo a change in
control, e.g., by merger, amalgamation, or other event whereby those in
control of Lessee immediately before the event are not in control of Lessee
or its successor immediately after the event (with control being established
by the direct and indirect holding of more than 4 of the equity and voting
power of the controlled entity and any intervening entities), or issue any
voting or equity or other securities. No assignment or sublease by Lessee
will discharge or diminish Lessee’s obligations, and Lessee will continue
to be primarily, absolutely, unconditionally, and independently liable for
the full and prompt observance of all of its obligations under this Lease.

22. Lessee Security and Additional Covenants.
(a) SEcuRITY. Lessee hereby grants Lessor a first priority continuing

security interest in all of its assets and property of any kind or nature

whatsoever as security for all of its obligations under this Lease, all as

more particularly provided in the Lessee Security Agreement.

(b) Lessee Account. Lessee will maintain all cash, funds, or other
monies received by it or held on hand by it, in a single deposit
account with a bank acceptable to Lessor (“Lessee Account”), and
effect all inflows and outflows of such cash, funds, or other monies
only through the Lessee Account. The Lessee Account shall be under
the control of Lessor under a deposit account contro! agreement
among Lessee, Lessor, and Lessee’s bank (“Lessee DACA”).
Without Lessor’s consent, which may be given cx withheld in
Lessor’s sole discretion, Lessee will not pay out any amounts from
the Lessee Account, or permit any amounts to be removed from the
Lessee Account—and in general and in all events no assets of Lessee
shall in any manner or by any method be transferred directly or
indirectly away from Lessee (or encumbered}—except Lessee may
pay out of Lessee Account the following:

(i) Lease. Amounts due Lessor under this Lease and the minimum
amounts that this Lease requires Lessee to pay to third parties
(which shall be made only under any usual and customary
contract reasorable iu the citeunistasives),

(ii) Display Agreement. Amounts due by Lessee under the Display
Agreement;

(iii) Maintenance Agreement. Amounts due under the Maintenance
Agreement;

(iv) Jnsurance. Premiums for Insurance;

(v) Services Agreement. Management fees due A2a under the
Services Agreement;

(vi) Utility. Amounts due the Port Authority (or a public utility) for
electricity to operate the Equipment under any usual and
customary contract reasonable in the circumstances,

(vii) Back Office. Payments to GM or ProPark for documented back

office functions not to exceed $50,000 in the aggregate during

any calendar year undér any usual and customary contract
reasonable in the circumstances;

Promotion and Operating. Documented promotion and
operating expenses not to exceed $50,000 in the aggregate
during any calendar year under any usual and customary
contract reasonable in the circumstances;

Salary, Reasonable and customary documented salary for the

administration and management of the Lessee not to exceed

$250,000 in the aggregate during any calendar year under any
usual and customary contract reasonable in the circumstances,

Income Tax Distributions. Provided no Event of Default is

continuing, on or before April 15 of each year (as may be

extended in accordance with the Internal Revenue Code),
distributions to Garage Media or each of Garage Media's

Principals limited to Garage Media’s Principals’ respective

federal and state tax liability with respect to the income of the

(viii)

(ix)

(x)

Y\nmkiaps80069656 DOC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 19 of 138

Lessee only (assuming the applicability of the maximum federal
and state tax bracket), for the year ending on the prior
December 31, which is based on supporting documentation
delivered to and approved by Lessor at least 10 business days
prior to any such distribution; and
Other Distributions. As of the last day of any calendar quarter,
beginning with the next calendar quarter ending 18 months
following the Base Terr Commencement Date (the end of each
such calendar quarter a “Test Date”), funds may be transferred
to Garage Media 15 business days after the Test Date, if and to
the extent Lessor agrees in writing (not to be unreasonably
withheld) that:

A. Lessee is not the subject of a Putative Default under this
Lease and A2a is not the subject of a Putative Default under
the Equipment Agreement, the Services Agreement, the
A2a Security Agreement, the A2a DACA, or any agreement
with GM and/or Lessee, or any agreement that, in Lessor’s
sole opinion, is material to A2a’s businesses or operations
taken as a whole or this Lease or the Equipment.

B. Lessee has a cash balance in the Account, less Lessee’s
current liabilities, of no less than $500,000;

C. As of the Test Date, projected advertising revenue
annualizes to $5,500,000 under executed contracts with an
average remaining term of not less than 60 days, as
determined by Lessor, provided, however, upon the request
of Lessee, Lessor will consider whether to include contracts
of a shorter duration, using its reasonable discretion and
considering, without limitation, such factors as the financial
performance of the Lessee to the Test Date;

D. As of the Test Date, Lessee’s ad revenues for the
immediately ended consecutive 12-month period total at
least $5,500,000;

E. No material adverse change shall have occurred after the
date of this Lease in the business, financial condition, or
prospects of Lessee, GM, or, at any time before Lessor
agrees to the termination of the GM Principal Guaranty as
provided in Section 22(g), a GM Principal, in any such
case, as determined by Lessor; and

F. Lessor has received a certification from Lessee within 5
business days following the Test Date, certifying the
foregoing together with documentation verifying the same,
in each case in form satisfactory to Lessor.

(c) SuBSIDIARY STATUS. Lessee shall remain a directly- and wholly-

owned subsidiary of GM. Lessee shall issue no further voting or

equity securities to anyone except GM, and then only with the prior
written approval of Lessor. Lessee shall not engage in any business
other than that relating to the Equipment as contemplated by this

Lease and the agreements and arrangements referred to in this Lease.

INDEBTEDNESS. Lessee shall not issue, undertake, incur, or suffer to

exist any indebtedness, payment obligations, or nonmonetary

performance obligations of any kind except those obligations existing
under any of the following: this Lease, the Lessee Security

Agreement, the Maintenance Agreement, the Display Agreement, the

Acknowledgment, the Equipment Agreement, the Services

Agreement, and the contracts contemplated by subsections (b)(vi)

through (b)(ix), any amendments or supplements to any of the

foregoing approved by Lessor in its sole discretion, and any other
agreements that Lessor may in its sole discretion approve (including
as to terms, amounts, kind) if Lessee’s obligations under such other
agreements are subject and subordinate to Lessee’s obligations to

Lessor in such manner as may be determined by Lessor in its sole

discretion.

(xi)

(4)

(ce) GUARANTIES. The GM Guaranty and the GM Principal Guaranty
shall be unlimited and unconditional and remain in full force and
effect at all times the Lessee (or GM in the case of the GM Principal
Guaranty) may have obligations to Lessor. However, the GM
Principal Guaranty will terminate when Lessor agrees in writing (not
to be unreasonably withheld) that all of the following have occurred:
(i) Lessee’s ad revenues for any consecutive 12-month period total

at least $5,500,000;
Lessee’s projected advertising revenue annualizes to $5,500,000
under executed contracts with an average remaining term of not
less than 60 days, as determined by Lessor, provided, however,
upon the request of Lessee, Lessor will consider whether to
include contracts of a shorter duration, using its reasonable
discretion and considering, without limitation, such factors as the
financial performance of the Lessee and the project to date;

Lessee has a cash balance in the Account, less Lessee’s current

liabilities, of no less than $500,000;

no miaterial adverse change shall have occurred after the date of

this Lease in the business, financial condition, or prospects of

Lessee, as determined by Lessor;

(v) no Putative Default shall be continuing on the part of any GM
Principal under the GM Principal Guaranty (including as a result
of a Putative Default on the part of either of GM or Lessee of

<i any of their obligations which are the subject of the GM
Principal Guaranty).

(a) SecuRITY AGREEMENTS. Immediately upon the Final Acceptance
Date, if there is no Putative Default on the part of Lessee, GM, or the
GM Principals under this Lease, the Lessee Security Agreement, the
GM Guaranty, the GM Security Agreement, the GM Principal
Guaranty, or the GM Principal Security Agreement, Lessor will in
writing agrec to: (y) terminate the GM Principal Security Agreement,
including any financing statements filed for the collateral thereunder;
and (z) amend the GM Security Agreement in a manner mutually
acceptable to GM and Lessor, to exclude from the collateral
thereunder any right, title and interest oF GM that is nol (and does not
relate to) GM’s ownership of Lessee, the Security Deposit, this Lease,
the Equipment, and the sale or display of advertising or other content
on the Equipment or at the Equipment Location.

23. Counterparts: Financing Statements, This Lease may be executed

in one or more counterparts. If there is only one such counterpart, it will

be the “Original,” otherwise, one such counterpart will be marked as and
be the “Original” and any other counterparts will be marked as and be

“Duplicates.” No transfer of or security interest in this Lease may be

created except through the transfer or possession of the Original, and

Lessee agrees to deliver any Original to Lessor. Unless Lessee has the

right to acquire Lessor’s interest in the Equipment at the end of the Term

for nominal or no additional consideration, the parties intend this Lease to
be a true lease and not one intended merely for security. Lessor is
authorized to file financing statements to give public notice of Lessor’s
interest in any items it may lease to Lessee or its affiliates under this

Agreement.

24. Quiet Enjoyment, So long as no Event of Default is continuing,

Lessor will not interfere with Lessee’s quiet enjoyment of the Equipment.

If a failure by Lessor to materially observe the foregoing warranty of quiet

enjoyment continues for 10 days after notice, Lessee may in its absolute

discretion exercise any one or more of the following remedies (which shall
be its exclusive remedies for such failure): (a) by notice terminate this

Lease (including its obligation to pay Rental Payments) as it relates to

such Equipment; and/or (b) proceed in a separate action at law to recover

all direct damages suffered by Lessee resulting from such failure.

25. Late Performance; Interest Limitations, Amounts due under this

Lease that are not paid within 30 days of their due date will bear interest,

payable upon demand, at the rate of 12% per year, or such lesser rate as

(ii)

(iii)
(iv)

 

Page 9 of 11

80069656.2

Y ‘nmk\ag\80069656 DOC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 20 of 138

3

may be the maximum legal rate, from their due dates, If any payment
required to be made under this Lease would otherwise be considered the
collection of interest in excess of the maximum amount permitted by
applicable law: Lessee will not be obligated to pay the excess; any excess
which may have been collected will be credited to Lessee’s other
obligations to Lessor or refunded; and this Lease will be considered to
have been amended so as to eliminate Lessee’s obligation to pay such
excess.

26. Prorations. Rental Payments for Rental Periods not consisting of a
whole month or a whole quarter or another whole period, as applicable,
will be prorated on the basis of a 360-day year comprised of four 90-day
quarters and twelve 30-day months.

27. Further Assurances. Lessee will promptly. execute such documents
and take such further action as Lessor may from time to time reasonably
request in order to carry out the intent of this Lease or protect or perfect
Lessor's tights, interests, and remedies reasonably intended to be created
thereunder.

28. Notices. Notices under this Lease shall be in writing and received
when delivered to the receiving party's address set forth in this Lease, or at
such other address for notice as it may previously have notified the other
party of. A party may give notices in the ordinary course (including under
Sections 6, 8, or 10, but not including under Sections 17 or 18 or formal
notices such as notices of default, demands for performance, or notices of
termination) by conventic<yi email, or by a PDF attachment to
conventional email. Emailed notice shall be received on the business day
that the receiving party’s employee having regular duties relating to this
Lease actually reviews the email at the receiving party's physical address
for notice. A party giving notice by email bears all risk of nonreceipt of
notice (including as a result of email being blocked by the sender's,
receiver's, or any intermediary's software monitoring or controlling
outgoing or incoming communications or presuming a communication to
be spam or to contain inappropriate content).

29. Interpretation, Terms of inclusion mean inclusion without
limitation. Time is of the essence. The provisions of this Lease will
survive its termination, and any return or sale of Equipment, and remain in
full force and effect with respect to events or conditions occuring or
existing during (or fairly attributable to) the Term or Possession Period.
Any waiver or failure of a party to require strict observance of this Lease,
will not constitute a waiver of any other breach of the same or any other
provision of the same Lease or any other lease. This Lease will not be
binding upon a party until executed by the party. This Lease cannot be
amended except in a document executed by both parties. This Lease binds
and benefits the parties’ successors and permitted assigns. The parties
hereby acknowledge that they have required this contract, and other
agreements and notices required or permitted to be entered into or given
pursuarit hereto, to be drawn up in the English language only. [f any such
document or communication is prepared in or contains both the English

;

language and another language, only the English language provisions shall
have import and the versions in any other language shall not be binding
upon the parties thereto and shall have no effect whatsoever on the
interpretation or construction of the English language yersion. The page
numbering of this Lease may be exclusive of exhibits, if any. The terms
"signed," "executed," "entered into,” and the like require that a document
be manually signed, even if it is permitted to be transmitted as an
electronically scanned copy, A party having executed a document need
not be advised by the other party of the other party's acceptance of the
document, Headings of the sections, subsections, and other provisions of
this Lease are not a part of or to affect the interpretation of this Lease.

30. Soft Cost Items. ‘The Equipment may contain software in which the
parties have no ownership or other proprietary rights. Where required by a
software owner gr manufacturer or the Seller of other Soft Cost Items,
Lessee will enter into a license or other agreement for the use of the
software and the provision of the Soft Cost Items. Any such agreement
will be separate and distinct from this Lease, and Lessor will have no
rights or obligations thereunder unless otherwise agreed by it in writing.
For the avoidance of doubt, upon Lessee's execution of the Final
Acceptance Certificate, Lessee will pay rent attributable to Lessor’s
financing of Soft Cost Items as provided in Section 5 and regardless of
Lessee’s dissatisfaction with, or the failure or quality of, or Seller's failure
to provide for any reason, any software, services, or other Soft Cost
Items). Lessee acknowledges that all Soft Cost Items are provided directly
to Lessee by Seller, and not by Lessor, regardless of anything to the
contrary in this Lease or in any purchase documents with Seller (and any
documentation entered into by Lessor in relation to Soft Cost Items shall
be solely for Lessee's benefit), and, in general, regardless of any
characterization by the parties of Soft Cost Items as equipment, machines,
goods, or the like.

31. Scanned Documents. In any proceeding relating to this Lease, a
party may produce an electronically scanned copy or photocopy of a
docurnent rather than the original and such copy will have the same force
as the original, Each parly acknowledges that it has received and reviewed
all of the pages of this Lease and that none of its provisions are missing or
illegible.

33. Invalidity. A provision of this Lease that is or becomes invalid will
be ineffective only to the extent of the invalidity, without affecting the rest
of such provision or this Lease.

34, Applicable Law. This Lease is governed by New York law
without regard to conflicts of law principles. The parties consent and
submit to the jurisdiction of the local, state, and federal courts located
within that state. The parties waive any objection relating to improper
venue or forum non conveniens to the conduct of any proceeding in any
such courts. To the extent permitted by law, the parties irrevocably
waive all right to trial by jury in any proceeding between them
relating to this Lease or the Equipment.

Lessee acknowledges receipt of a true copy of this Lease. This Lease constitutes the entire agreement of the parties relating to the leasing of the

Equipment.

Page 10 of 11

80069656 2

Yenmnk\ag\8006965 DOC
Case 3:18-cv-01708-VLB

Garage Media NY LLC (Lessee)

By: Garage Media, LLC

GAL

Document 38-3 Filed 07/26/19 Page 21 of 138

Macquarie Equipment Finance, LLC (Lessor)

Andrew 2 a ae
Name/Title: ____ JP and As

Date: (O-2E ~fO

 

Name/Title: Ear Aa Member
Date: (0 |2@\r0

80069656.2

ORIGINAL

age 11 of 11
Pee ¥ \nmktag\80069656.D0C
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 22 of 138

EXHIBIT C
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 23 of 138

=
J

Guaranty

October 26, 2010
Obligor: Macquarie: Guarantor:
Garage Media NY LLC and Garage Macquarie Equipment Finance, LLC Garett Alan Neff
Media, LLC, and either or both of 2285 Franklin Road, Suite 100 a/k/a Gary Neff
them Bloomfield Hills, MI 48302 DOB 03-31-1965
1 Union Place 22 Mountaincrest Drive
Hartford, CT 06103 Cheshire, CT 06410

John Mark Schmid
DOB 07-07-1958
243 Chestnut Hill Rd
Litchfield, CT 06759

David Karl Schmid
DOB 10-28-1969

4 Old Orchard Way
Tolland CT 06084

1. Agreements. The “Agreements” are any and all of the various agreements, instruments, documents, or
other arrangements, now or hereinafter arising, or from time to time in effect, by Obligor in favor of Macquarie or
which Macquarie may be entitled to the benefit of, including such as are executed, entered into, or made by Obligor
directly with or to Macquarie, or of which Macquarie is a third-party beneficiary, or which may be assigned or
collaterally assigned, in whole or in part, to Macquarie, including any promissory notes, any personal property
leases, and also including any security agreements, collateral agreements, or other agreements entered into in
connection with or in furtherance of any of the foregoing or otherwise providing for additional collateral or security
to Macquarie, in connection with a loan, lease, or other financial accommodation made by Macquarie to or for
Obligor, or in connection with any other transaction to which Obligor is a party or otherwise bound, whether any of
the foregoing are written or oral or electronic or otherwise established. Guarantor represents and warrants that his
legal name, as set forth on his birth certificate and his driver’s license in the state of his residence, is as set forth
above and that his address set forth above is his sole residence address. Guarantor will give Secured Party notice of
any change in his name or address within 30 days of the change. The obligations of Guarantor under this Guaranty
are joint and several, but as a matter with respect to which Macquarie shall have no obligation or concern and which
will not condition, limit, or affect the obligations of Guarantor under this Guaranty, the persons who are the
Guarantor under this Guaranty may allocate their obligations solely as among themselves in a separate written
agreement.

2. Guaranty. As Guarantor will derive commercial benefit from the provisions of this Guaranty, and in
order to induce Macquarie to enter into the Agreements, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Guarantor unconditionally guarantees to Macquarie the full and
prompt payment, observance and performance when due of all obligations of Obligor arising under the Agreements
(collectively, the “Guaranteed Obligations”). This Guaranty is absolute, continuing, unlimited, and independent, and
shall not be affected, diminished or released for any reason whatsoever, including the following: (a) any invalidity
or lack of enforceability of any of the Guaranteed Obligations; or (b) the absence of any attempt by Macquarie to
collect any of the Guaranteed Obligations from Obligor or any other guarantor of the Guaranteed Obligations, or the
absence of any other action to enforce the same; or (c) the renewal, extension, acceleration or any other change in
the time for payment of, or other terms relating to the Guaranteed Obligations; or (d) any modification, amendment,
waiver, or other change of the terms of the Agreements, including any such modification, amendment, waiver, or
change which expands or increases Guarantor’s obligations under this Guaranty; or (e) the failure by Macquarie to
take any steps to perfect and maintain any security interest in, or to preserve its rights to, any security or collateral
relating to the Guaranteed Obligations; or (f) any action affecting Obligor or any other guarantor of the Guaranteed
Obligations; or (g) any judicial or governmental action affecting Obligor or the Guaranteed Obligations, including

Page tof 3

Ysinmk\ag\80068934.00C
80068934
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 24 of 138

4 J

Obligor's release from the Guaranteed Obligations or the rejection or disaffirmance of the Agreements or other
agreement or any of the terms thereof; or (h) any disability, defense or cessation of the liability of Obligor; or (i) any
assignment or transfer of any rights relating to the Guaranteed Obligations; or (j) any other circumstance which
might otherwise constitute a defense or a discharge of Obligor, Guarantor or any other guarantor of the Guaranteed
Obligations, including the disallowance of all or any portion of Macquarie’s claims for payment or performance of
the Guaranteed Obligations under Section 502 of Title 11 of the United States Code.

3. Waivers; Subordination. Guarantor waives demand, protest or notice of any default or
nonperformance by Obligor, all affirmative defenses, offsets and counterclaims against Macquarie, any right to the
benefit of any security, and any requirement that Macquarie proceed first against Obligor, any other guarantor of the
Guaranteed Obligations, or any collateral security. So long as any Guaranteed Obligations remain outstanding,
Guarantor hereby unconditionally and irrevocably waives and releases any and all claims against Obligor now or
hereafter arising out of or related directly or indirectly to any of the obligations of Guarantor under this Guaranty or
any liabilities of Obligor to Macquarie, including any and all such claims arising from rights of subrogation,
indemnity, reimbursement, contribution or setoff of Guarantor against Obligor, whether arising by contract or
otherwise.

Guarantor hereby unconditionally and irrevocably subordinates any and all claims and rights it has or may
have against Obligar how or hereafter however arising, including such as arise out of or relate directly or indirectly
to any of the obligations of Guarantor under any other guaranty of Obligor’s obligations to any other person,
whether as a result of subrogation, indemnity, reimbursement, contribution or setoff, and whether arising by
contract or otherwise.

4, Payments. Guarantor agrees that all payments made or required to be made or otherwise payable by
Obligor or Guarantor to Macquarie on any of the Guaranteed Obligations will, when made, be final. Guarantor
agrees that if any Payment is recovered from or repaid by Macquarie, in whole or in part, in any bankruptcy,
insolvency or other proceeding instituted by or against Obligor or Guarantor or any other guarantor of the
Guaranteed Obligations, or any creditor of any of theirs, this Guaranty shall continue to be fully applicable to the
Guaranteed Obligations lo lhe same extent as (hough the payment so recovered or repaid had never been originally
made. ‘

5. Continuing Guaranty. This is a continuing Guaranty and shall not be revoked or terminated by
Guarantor so long as any amount owed to Macquarie under the Agreements remains unpaid. Accordingly, this
Guaranty shall not be satisfied by any intermediate payment of any Guaranteed Obligation, but shall remain in full
force and effect until all Guaranteed Obligations which may at any time or from time to time be outstanding have
been satisfied in full.

6. Assignment. This Guaranty may not be assigned by Guarantor without Macquarie's prior written
consent. Macquarie shall have the unqualified right to assign this Guaranty or any portion hereof or any benefits
hereunder to any party, without the consent of Guarantor or Obligor. Macquarie's Assignee shall have all of the
rights, privileges and powers granted hereunder to Macquarie and shall have the right to rely upon this Guaranty.
This Guaranty shall be binding upon, and inure to the benefit of, Guarantor and Macquarie and their respective
successors and assigns (including any personal representatives).

7. Costs. Guarantor agrees to pay all costs and expenses, including all court costs and legal fees and
expenses incurred by Macquarie in connection with the enforcement of this Guaranty (on an indemnity basis).

8. Interpretation. This document contains the entire agreement of the parties conceming the guaranty of
the Guaranteed Obligations by Guarantor, and may not be amended or modified except by a writing signed by
Guarantor and Macquarie. The section headings and captions contained herein are for purposes of reference and
convenience only and shall not in any way affect the meaning or interpretation of this Guaranty. This Guaranty may
be executed in one or more counterparts, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. None of the waivers, limitations, agreements, or other terms made or
agreed to by Guarantor in the various provisions of this Guaranty shall limit or affect the extent of the waivers,

Page 2: of'3:

Y Mnimik'sig48006 8934, DOC
80068934
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 25 of 138

>

limitations, agreements, or other terms made or agreed to by Guarantor elsewhere in this Guaranty. The
performance of any obligation required of Guarantor hereunder may be waived only by a written waiver signed by
Macquarie, and such waiver shall be effective only with respect to the specific obligation described. The waiver by
Macquarie of a breach of any provision of this Guaranty by Guarantor shall not operate or be construed as a waiver
of any subsequent breach of the same provision or another provision of this Guaranty. As to each Guaranteed
Obligation, this Guaranty shall become effective automatically and without further action (and, for the avoidance of
doubt, without notice thereof to Guarantor or notice of the acceptance by Macquarie of this Guaranty). In this
Guaranty: the singular shall include the plural, and vice versa; the use of any gender shall be applicable to all
genders; and terms of inclusion are without limitation. The English language shall be the language used for the
interpretation of and the giving of all notices under this Guaranty.

9. Choice of Law. This Guaranty shall be governed by the internal laws (as opposed to conflicts of law
provisions) of the State of New York, USA provided that nothing contained herein shall prevent Macquarie from
proceeding at its election against Guarantor in the courts of any other jurisdiction. If any provision of this Guaranty
shall be prohibited by or invalid under that law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision or the remaining provisions of this
Guaranty. Guarantor hereby unconditionally and irrevocably consents to the jurisdiction of any courts of record
having jurisdiction within the State of New York, USA and waives any objection relating to improper venue or forum
non conveniens to the conduct of any proceeding in any such court. The parties hereby irrevocably and

unconditionally waive trial by jury in any legal action or proceedif: ht to enforce or defend this
Guaranty. /

Garett Ala Neff

 

Date: jolze jie

ALE —

John fark Schmid

Date: Ze, Ce ze EL 2
eS
ee

David Karl Schmid

Date: /0 7 26 fo} 0
: é

 

Page 3:6f 3--

Y¥Snmk'\ae.k0068934, DOC
RO068934
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 26 of 138

EXHIBIT D
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 27 of 138

of

Amendment No. 1
dated June 13, 2010 MACQUARIE
to Lease No. 001 dated October 26, 2010

 

Garage Media NY LLC Macquarie Equipment Finance, LLC
Lessee: 1 Union Place Lessor: 2285 Franklin Road, Suite 100
Hartford, CT 06103 Bloomfield Hills, MI 48302

 

 

Lessor and Lessee amend the above-referenced lease (“Lease”) between them as provided herein. Capitalized terms used herein without definition are as
defined in the Lease, Except as provided in this Amendment, the Lease remains the same.

A. The description and Lessor’s Basis table of the Lease is amended to read as follows:

 

Lessor’s
Item Seller Description Basis
01 A2a Media Inc. The Equipment is a 6,010 square foot Mediamesh installation  $ 6,026,000
(“42a”) and manufactured by GKD - Gebr. Kufferath AG of Mctallweberstrafe 46,
GKD USA, Inc. D-52353  Diiren, Germany (“Manufacturer”) comprising two
(“GED US”) approximately 3,000 square fuot pancls, five LED per pixel, full color,
outdoor design and including: stainless steel or aluminum housing; cover
ducts and cabinets with hinged surfaces for casy service access and
covering all cable and data/power components from public tampering;
lighting to illuminate approximately 25,000 square feet of the exterior
wall area of the Equipment Location; media and license(s) for Interactive
Media Pool Platform (IMPP) software; design; all necessary control
computers and hardware and other system display electronics; delivery to
the Equipment Location; and all installation hardware, materials, and
labor necessary to complete the full construction, _ installation,
illumination, and operability of all of the foregoing.

 

 

 

 

 

 

02 Lessee Working capital for Lessee. 140,023
03 Johnsen and Fretty — Commission due by Lessee, 150,000
O4 Various Permitting and legal fees incurred by Lessee with Seller. 70,000
05 - Deleted. 0
06 A2aandGKD US Additional Equipment cost per change order to Equipment Agreement. 213,977

 

Total: $ 6,600,000
B. The Final Expiration Date shall be:

The occurrence of the “Expiration Date” of the Perit (as provided in Section 2(a) thereof) and the Display Agreement (as
provided in Section 3 thereof) as they may be supplemented or amended from time to time (with the consent of the Lessor as
contemplated by Section !(g) of the Acknowledgment).

C. The Outside Date shall be July 31, 2011.
The Reference Rate shall be 1.87% (Applicable Rate in effect on June 6, 2011).
E. The Rental Payments shall be:

Rental Payments: Rental Period Rental Payment
1-7 $0
8 $50,044
9-12 $154,249
13 — 24 $165,267
25 ~ 36 $176,284
37-60 $137,722

F. In Section 2 of the Lease:
* In subsection (a), the total amount of the third payment is corrected to be $2,090,000 (all of which has been paid).
* In subsection (b), the total amount of the fourth payment remains $1,100,000 (all of which has been paid).

In subsection (c): total amount of the fifth payment shall be $1,379,500; the amount to be paid to the Equipment’s Scller shall be $1,194,477
(comprising $980,500 of the cost identified in Item No. 01 plus the $213,977 cost identified in Item No. 06); and the amount that may be pnid to
the Scller of the Soft Cost Items shall be $185,023.

In subsection (d): the total amount of the final payment shall be $2,030,500 ; ihe amount to be paid to the Equipment’s Seller shall remain
$980,500, « the amount to be paid to GM (and credited to the. Security Deposit).shalh remain S1,050,000;-and-the amount that may be paid te the:
Seller af the Soft Cost ltems shall be $0

Page | of 3
Macintosh HD:Users:gorynetf):Library:Mail Downloads:Lease Amd! vidoe
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 28 of 138

G. In Section 5 of the Lease, second sentence, after the last semicolon, insert “or.”
H. Replace Section 6 of the Agreement with:

6. End of Term.

(a) At the end of the Base Term, Lessee may exercise one (only) of the following options, but only if Lessee gives
irrevocable notice to Lessor unequivocally electing one of these options (“Exercise Notice”) and the Exercise Notice is
received by Lessor at least 180 days before the end of the Term:

(i) Return. Lessee may retum all of the Equipment, in which case Lessee will return the Equipment to Lessor in
accordance with Section 16 within 10 days of the Jast day of the Term.

(ii) J-Year Renewal. Lessee may renew the Term for a 1-year Renewal Term, with a Rental Payment of $104,992 (as
such amount may be adjusted under the first paragraph of Section 5 and subsection (b) of this section), and with
all other provisions of this Lease continuing to apply. At the end of this 1-year Renewal Term, Lessee may
exercise one (only) of the following options, but only if Lessee gives a further irrevocable Exercise Notice
unequivocally electing one of these options, and the Exercise Notice is received by Lessor at least 180 days before
the end of this 1-year Renewal Term: (i) Lessee may return all of the Equipment, in which case Lessee will retum
the Equipment to Lessor in accordance with Section 16 within 10 days of the last day of the Term; or (ii) Lessee
may purchase all of the Equipment for the Purchase Amount.

(iii) 2-Year Renewal. Lessee may renew the Term for a 2-year Renewal Term, with a Rental Payment of $79,095 (as
such amount may be adjusted under the first paragraph of Section 5 and subsection (b) of this section), and with
all other provisions of this Lease continuing to apply. At the end of this 2-year Renewal Term, Lessee may
exercise one (only) of the following options, but only if Lessee gives a further irrevocable Exercise Notice
unequivocally electing one of these options, and the Exercise Notice is received by Lessor at least 180 days before
the end of this 2-ycar Renewal Term: (i) Lessee may return all of the Equipment, in which caso Lescrg will return
the Equipment to Lessor in accordance with Section 16 within 10 days of the last day of the T'crm; or (ii) Lessee
may purchase all of the Equipment for the Purchase Amount.

(iv) 24-Year Renewal. Lessee may renew the Term for a 2'4-year (30-month) Renewal Term, with a Rental Payment
of $83,705 (as such amount may be adjusted under the first paragraph of Section 5 and subsection (b) of this
section), and with all other provisions of this Lease continuing to apply. At the end of this 24-year Renewal
Term, Lessee shall unconditionally purchase the Equipment for its fair market value, defined as the price that
would be obtained at arm’s length between informed and willing parties, neither under compulsion to contract, for
the sale or lease of Equipment assuming the Equipment is: in installed, continued, and uninterrupted use by the
buyer; in the condition required by this Lease and certified by Manufacturer or GKD US as eligible for a
maintenance agreement in favor of the buyer on substantially the same terms as the Maintenance Agreement but at
the Manufacturcr’s then usual ratcs; and being sold with the software necessary for its usc. Such fair market value
will be determined by Lessor, but if Lessee objects in writing to Lessor’s determination within 10 days after
Lessor communicates its determination to Lessee’s representative in writing or by email, then such fair market
value will at Lessee’s expense be determined by an independent appraiser selected by Lessor and reasonably
satisfactory to Lessee.

(v) 24%-Year Renewal With End-Of-Term Ownership. Lessce may renew the Term for a 2'4-year (30-month) Renewal
Term, with a Rental Payment of $92,825 (as such amount may be adjusted under the first paragraph of Section 5
and subsection (b) of this section), and with all other provisions of this Lease continuing to apply. At the end of
this 24-year Renewal Term, if Lessee has made all payments then due under this Lease, this Lease will terminate
and Lessor wil] transfer the Equipment to Lessee for $1.

(vi) 34-Year Renewal With End-of-Term Purchase. If the Final Expiration Date at the time of Lessee’s exercise of
this option is December 31, 2019 or later, Lessee may renew the Term for a 3%-yeer (42-month) Renewal Term,
with a Rental Payment of $71,670 (as such amount may be adjusted under the first paragraph of Section 5 and
subsection (b) of this section), and with all other provisions of this Lease continuing to apply. At the end of this
3%-year Renewal Term, Lessee shall unconditionally purchase the Equipment for the Purchase Amount.

(vii) 34-Year Renewal With End-Of-Term Ownership. If the Final Expiration Date at the time of Lessee’s exercise of
this option is December 31, 2019 or later, Lessee may renew the Term for a 3%4-year (42-month) Renewal Term,
with a Rental Payment of $75,878 (as such amount may be adjusted under the first paragraph of Section 5 and
subsection (b) of this section), and with all other provisions of this Lease continuing to apply. At the end of this
3'%-year Renewal Term, if Lessee has made all payments then due under this Lease, this Lease will terminate and
Lessor will transfer the Equipment to Lessee for $1.

If one of the foregoing options is not exercised, or if Lessee having elected a return or purchase fails to comply with the

terms of the option so elected, the Term will automatically extend from its previous expiration date for successive

1-month Renewal Temns, with a Rental Payment of $141,451(as such amount may be adjusted under the first paragraph
of Section 5), and with all other provisions of this Lease continuing to apply. At the end of any such 1|-month
automatic Renewal Term, Lessec may exercise one (only) of the options set forth above in the preceding clauses of this
subsection, but only if Lessee gives an irrevocable Exercise Notice (or further irrevocable Exercise Notice)
unequivocally electing the option and the Exercise Notice is received by Lessor at least 180 days before the end of such
1-month automatic Renewal Term (and the option selected will be effective at the end of the 1-month automatic

Renewal Term whose expiration date is to occur on or after 180 days from Lessor’s receipt of the Exercise Notice).

(b) Where a purchase option or purchase obligation applies at the end of a Renewal Term for a price equal to the Purchase
Amount, as provided above, Lessce will make all payments required for the rest of the Term (including after it has
given any Exercise Notice) and on the last day of the Term Lessee will pay Lessor the following (“Purchase

Page 2 of 3
Macintosh HD:Users:garyneffl :Library:Mail Downloads:Lease Amdl v1.doc
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 29 of 138

Amount”): (3) (A) in the case of an option under subsections (a)(ii) or (iii) above, the sum lotal of the Rental Payments
which would have been due and payable for the full 2'4-year Renewal Term provided for in subsection (a)(v) above
had Lessee properly elected that option at the end of the Base Term, or (B) in the case of an option under subsection
(a)(vi) above, the sum total of the Rental Payments which would have been due and payable for the full 34-year
Renewal Term provided for in subsection (a)(vii) had Lessee properly elected that option at the end of the Base Term,
minus (ii) the sum total of all Rental Payments scheduled for all Renewal Terms (up to the amount specified in the
preceding clause (A) or (B), as applicable), plus (iii) all applicable Taxes; and on payment of all such amounts and any
other outstanding amounts under this Lease as required by this Lease, this Lease will terminate and Lessor will transfer
the Equipment to Lessee.

(c) Any renewal option available to Lessee at the end of the then scheduled Term (whether it be the end of the Initial Term
or a Renewal Term in effect or to come into effect under the terms of this Lease, as the case may be, “Applicable
Term”), would result in the Term extending beyond the Final Expiration Date for any reason (e.g., if the Base Term
Commencement Date occurs after July 1, 2011 or if any intervening 1-month automatic Renewal Terms occur), then
the Rental Payment for the Renewal Term for each of the renewal options available to Lessee at the end of the
Applicable Term will, instead of the amount originally stated in subsections (a)(ii) through (vii) above, as applicable,
be determined as (i) the Rental Payment so stated, (i) multiplied by the number of months in the Renewal Term for
which such Rental Payment was to have been applicable (i.e., 12, 24, 30, or 42, as applicable), and (iii) divided by the
number of months actually remaining following the Applicable Term to (and including) December 31, 2018 (in the
case of a renewal under subsections (a)(ii) through (v) or December 31, 2019 (in the case of a renewal under
subsections (a)(vi) and (vii)).

I. Add anew Section 35 to the Lease:

35. Right to Perform For Lessee; Insurance, If lessee fails to procure or maintain (or pay any premium due for) the
insurance required under this Lease or otherwise perform or observe the provisions of this Lease, including in respect of the
insurance required under Section 11, Lessor in its own name or in the name of Lessee as Lessee’s attorney-in-fact may
obtain such insurance (or pay any such premium), and Lessee shall reimburse the costs thereof to Lessor on demand. Lessee
hereby irrevocably appoints Lessor, as Lessee's attorney-in-fact to file, settle or adjust, and receive payment of claims under
any such insurance policy and to endorse Lessee's name on any checks, drafts or other instruments on payment of such
claims (and Lessee will immediately and unconditionally deliver over to Lessor any such checks, drafts, or other
instruments).

Garage Media NY LLC (Lessee) Macquarie Equipment Finance, LLC (Lessor)

 

 

 

 

 

By:
Name/Title: __ Garett Neff Name/Title: Andrew R. Feldstein
7 at. Gen. Counsat
Date: 6/21/2011 Date: Gre?
= i
Page 3 of 3

Macintosh HD: Users:garyneff] :Library:Mai! Downloads:Lease Amd] v1.doc
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 30 of 138

EXHIBIT E
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 31 of 138

 

 

J
Amendment No. 2
dated July 28, 2011
to Lease No. 001 dated October 26, 2010
Garage Media NY LLC Macquarie Equipment Finance, LLC
Lessee; 1 Union Place Lessor: 2285 Franklin Road, Suite 100
Hartford, CT 06103 _ Bloomfield Hills, MI 48302

 

 

Lessor and Lessee amend the above-referenced lease (as previously amended, “Lease”) between them as provided herein. Capitalized
terms used herein without definition are as defined in the Lease. Except as provided in this Amendment, the Lease remains the same,

A. From Item 01 of the Equipment, remove “lighting to illuminate approximately 25,000 square feet of the exterior wall area of the
Equipment Location,” and the delivery, instaJlation hardware, materials, and labor necessary to complete the full construction,
installation, illumination, and operability thereof (collectively, the “Architectural Lighting”). The Lessor’s Basis of Item 01 is
reduced by the sum of $125,000, the cost of the Architectural Lighting. The Lessor’s Basis of Item 02 of the Equipment (working
capital) is increased by the sum of $566,952 (“Addftional Financing”). As a result of the foregoing, the total Lessor’s Basis of all of
the Equipment is $7,041,952 (i.e., $6,600,000 - $125,000 + $566,952),

B. Lessee hereby affirms its certification that on June 30, 2011 (which, as described in Acceptance Certificate No. 4, is the Acceptance
Date of ltem 01 of the Equipment, the Acceptance Date of the rest of the Equipment being as described in the other Acceptance
Certificates), all of the Equipment was delivered to the Equipment Location, fully constructed, installed, inspected, and tested and
approved and accepted by Lessee for all purposes of the Lease,<\e Equipment Agreement, the Services Agreement, the Permit, and
the Display Agreement, and all related documents. In addition, Lessee certifies that: (a}on and as of June 30, 2011 (which shall be
the Acceptance Date for the Additional Financing portion of the Soft Cost Items) Lessee accepted such costs as Soft Cost Items for
all purposes; and (b) no Event of Default or event that with notice or the lapse of time would constitute an Event of Default is
continuing. For the avoidance of doubt, this section is the Final Acceptance Certificate under the Lease.

C. As a result of the removal of the Architectural Lighting as Equipment under the Lease, and the foregoing acceptance of the
Additional Financing portion of the Soft Cost Items, ali of the Equipment has been accepted. The Base Term Commencement Date is
July 1, 2011.

D. The Rental Payments shall be:

Rental Payments: Rental Period Rental Payment
1-4 $0
5-12 $151,559
13 ~24 $162,385
25 — 36 $173,209
37 - 60 $135,320

E, In Section 2 of the Lease:
* In subsection (a), the total amount of the third payment remains $2,090,000 (all of which has been paid),
* In subsection (b), the total amount of the fourth payment remains $1,100,000 (all of which has been paid),
* Insubsection (c): total amount of the fifth payment remains $1,379,500 (all of which has been paid).

* In subsection (d): the total amount of the final payment shall be $2,597,452; the amount to be paid to the Equipment’s Seller shall
be $855,500 (all of which bas been paid); the amount to be paid to GM (and credited to the Security Deposit) shall remain
$1,050,000 (which amount is hereby paid to GM by crediting it to the Security Deposit to be held by Lessor as collateral under the
GM Security Agreement); and the amount to be paid to the Lessee as Seller of the Additional Financing portion of the Cost Items
shalt be $566,952 (to be paid to Lessee upon satisfaction of any of the conditions to payment remaining outstanding).

F. In Section 6(a) of the Lease:
* In clause (ii), replace “$104,992” with “$103,161.”
* In clause (iti), replace “$79,095” with “$77,715.”
* In clause (iv), replace “$83,705” with ‘$82,245.”
* In clause (vy), replace “$92,825” with “$91,206.”
* In clause (vi), replace “$71,670” with “$70,420.”
* Int clause (vii), replace “$755878"" with “$74,555-""

Page | of 1
Macintosh HD: Users:garyueffl ;Library:Mail Downtoads:Lense Amd2 v1 doc
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 32 of 138

J

* In the sentence following clause (vii), replace “$141,451” with “$138,984.”

This Amendment is conditioned upon the execution by the parties of Lease No. 002 providing for a lease of the Architectural
Lighting (the “Lighting Lease”). The Lease shall be coterminous with the Lighting Lease. No notice by Lessee exercising any of its
options or rights of termination, extension, renewal, purchase, or retum shall be effective for either the Lease or the Lighting Lease

unless similar and corresponding notice is given under both the Lease and the Sign Lease.

Garage Media NY LLC (Lessee) Macquarie Equipment Finance, LLC (Lessor)

» » LEALLLEZS

{ .
Name/Title: Co A NI @ Ce / M. P, Name/Title: Andrew R. Feldstein
Vi ani? Sst Gén. Counset

ae

Date: a|r0\u Date: 7-a 2-1¢

Page 2 of 2
Movintosh HD:Users:zaryneffl:Library:Muil Downloads:Lease Aid2 ¥1.doc
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 33 of 138

EXHIBIT F
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 34 of 138
14

 

Amendment No. 3 :
dated as of September 1, 2012 MACQUARIE
to Lease No. 001 dated October 26, 2010

 

Garage Media NY LLC Macquarie Equipment Finance, LLC
Lessee: | Union Place Lessor: 2285 Franklin Road, Suite 100
Hartford, CT 06103 Bloomfield Hills, MI 48302

 

 

Lessor and Lessée amend the above-referenced lease (as previously amended, “Lease") between them as provided herein. Capitalized
terms used herein without detinition are as defined in the Lease. Except as provided in this Amendment, the Lease remains the same.

The Rental Payments shall be: Number of
Rental Period Rental Payment — Payments

1-4 $0 4y

5-12 $151,559 gv

13 - 14 $162,385 - 2°

15-17 $50,000 37

18 —24 $162,385 - Tv

25 — 36 $173,210 nv

37 -48 $156,203 12

49 — 60 $156,203 12 <)

This Amendment will when executed be effective as of the date first stated above.

Macquarie Equipment Finance, LLC (Lessor)

Gg o is 7
By: ©—— Ze A-fpls hele:

 

 

 

. () | . Andrew R. Feldstein
Name/Title: Pen | ae Name/Title: __ VP. am Asst. Gen..Coungel__
Date: po [2 = \2 Date: (O>5O ~ fA

 

 

Page Lofl

Afra DUTY Cle see nae ED lee 8
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 35 of 138

EXHIBIT G
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 36 of 138

y ys

Amendment
dated as of March 31, 2013

|. In General

The parties to this Amendment are Macquarie Equipment Finance, Inc. (f/k/a Macquarie Equipment Finance, LLC)
(“Macquarie”), Garage Media NY LLC (“GMNY"), Garage Media LLC (“GM”). Macquarie and GMNY amend Lease
No, 001 dated October 26, 2011 between them (as previously amended, the “Lease”) as provided In Articles | and I!
of this Amendment; Macquarie and GM amend the Pledge and Security Agreement dated October 26, 2011 between
them (“GM Security Agreement”) as provided in Articles | and III of this Amendment; and Macquarie and GMNY
amend the Security Agreement dated October 26, 2011 between them (“GMNY Security Agreement”) as provided
in Article | and IV of this Amendment.

Capitalized terms used in this Amendment without definition are as defined in the Lease, tha GM Security Agreement,
or the GMNY Security Agreement, as applicable. Each of the parties to this Amendment acknowledge and agree to
all of the provisions of this Amendment. Except as provided in this Amendment, the Lease GM Security Agreement,
and GMNY Security Agreement remain the same and any or all interest, rights, and obligations of Macquarie, GMNY,
and GM are not changed, Each of the provisions of this Amendment will be effective only when this Amendment is
executed by Macquarie, GM, and GMNY. When effective, this Amendment will be effective on and as of the date first
stated above.

For clarity, Macquarie's rights in respect of the Security Deposit provided for in the Lease and GM Security
Agreement (as hereby amended) are independent of and cumulative with its rights In respect of the Lessee Security
Deposit provided for in the GMNY Security Agreement (as hereby amended).

il, Amendment No. 4 to Lease No. 001

The Base Term of the Lease is amended to be 81 months.

The Rental Payments of the Lease are amended to be:

Number of
Rental Period Rental Payment Payments Dates

1-4 $ 0.00 4 07/01/11 — 10/31/11
5-12 151,559.00 8 11/01/11 — 06/30/12
13~14 162,385.00 2 07/01/12 — 08/31/12
15-17 50,000.00 3 09/01/12 — 11/30/12
18 —20 162,385.00 3 12/01/12 ~ 02/28/13

2) 505,166.48 l 03/01/13 — 03/31/13
22-27 100,000.00 6 04/01/13 — 09/30/13
28-81 135,500.00 54 10/01/13 — 03/31/18

Section 6 of the Lease is amended to be:

6. End of Term. At the end of the Base Term, Lessee may exercise one (only) of the following options,
but only if Lessee gives irrevocable notice to Lessor unequivocally electing one of these options (“Exercise
Notice”) and the Exercise Notice is received by Lessor at least 180 days before the end of the Base Term:

(a) Return, Lessee may clect to return all of the Equipment, in which case Lessce will return the Equipment
to Lessor in accordance with Section 16 within 10 days of the last day of the Base Term.

(b) Renewal With End-Of-Term Ownership. Lessee may elect to renew the Base Term for a 9-inonth
Renewal Term (i.e., through the Final Expiration Date), in which case: the Rental Payment for each
Rental Period of the Renewal Term will be $135,500 plus all applicable Taxes; all other provisions of
this Lease will continue to apply; and, at the end of the Renewal Term, this Lease will terminate and
Lessor will be entitled to Lessor's interest in the Equipment for $1.

(c) Purchase Option. Lessee may elect to purchase all of the Equipment on the last day of the Base Term, in
which case: Lessee will make all payments required during the remainder of the Base Term; on or
before the last day of the Base Term Lessee will pay Lessor a purchase price for the Equipment cqual to
$1,170,000 (“End-of-Term Purchase Option Price”), plus all applicable Taxes; and, on the last day of
the Base Term, if Lessee has paid such amounts and all other payments then due under this Lease, this
Lease will terminate and Lessce will be entitled to Lessor’s interest in the Equipment.

If one of the foregoing options is not cxercised, or if having elected a return or purchase option Lessee fails to

comply with the terms of the elected option, Lessce will automatically be deemed to have elected the renewal

option provided in subsection (b) above.

Page | of 2

Maciniosh HD-Users:garynelf:Library:Containers:com.apple maid:Data:Library: Mail] Downloads:Lease Amdd vy) doc

4a

a
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 37 of 138

The last three sentences of Section 19 of the Lease are replaced with:

Accordingly, the parties agree that the Lessor’s Retum shall be (a) when determined for a date that is on or
before the last day of the Base Term (ie., on or before March 31, 2018), the sum of the present value of the
Rental Payments to become due for the remainder of the Base Term, discounted from their respective due
dates to the date of determination at 7.5% per annum, plus the present value of End-of-Term Purchase Option
Price discounted from the last day of the Base Term to the date of determination at the same rate; and
(b) when determined for a date that is after the last day of the Base Term, the product of one-ninth of the
End-of-Term Purchase Option Price, multiplied by the number of whole calendar months remaining in the
Term. For clarity, the Lessor’s Return does not include, and Lessee shall be additionally liable for amounts
due under this Lease on or before the date for which Lessor’s Retum is being determined and other amounts
that may become due under this Lease after such date, including Taxes and other indemnity obligations.

lil. Amendment No. 1 to GM Security Agreement

The GM Security Agreement is amended to reduce the amount of the Security Deposit from $1,050,000 te $500,000.
GMNY hereby presently and absolutely pays to Lessor the entirety of the funds held by Macquarie representing the
$550,000 reduction in the Security Deposit to be applied toward payment of GMNY's outstanding obligation under the
Lease (and GM's Obligation under the GM Security Agreement and its Guaranty of GMNY’s obligation), including the
obligation to pay Lessor $550,000 for the Rental Payment plus all applicable Taxes due under the Lease (as hereby
amended) on Marsch 4, 2013.

1V. Amendment No. 1 to GMNY Security Agreement
Section 1.1 of the GMNY Security Agreement is amended to add the following paragraph:

“Lessee Security Deposit” means, initially, $0. When in a calendar year Debtor’s gross annual sales
revenue earned from the Mediamesh equipment that is the subject of the Lease (the “Sign”) excceds
$4,250,000, the amount of the Lessee Security Deposit shall be increased, up to $550,000 in the aggregate, by
the amount of the excess less up to 15% of the excess that is sales commissions actually payable or to become
payable on the excess (“Excess Net Revenues”). Debtor shall unconditionally pay any such increase in the
auuuul of the Lessee Security Deposit to Sccurcd Party within 45 daye of the end of the calendar year in
which any Excess Net Revenues are earned, and Secured Party shall hold the Lessee Security Deposit as
Collateral under this Agreement. The Lessee Security Deposit shall bear no interest and need not be
segregated from Lessor’s general assets. The Lessee Security Deposit shall not be considered an advance
payment of rental or other Obligations or a measure of Lessor’s damages in case of default under the
Obligations or this Agreement or as conditioning, limiting, or affecting any other Collateral. Secured Party
may from time to time, without prejudice to any other remedy, use the Lessee Security Deposit to the extent
necessary to make good any payment arrearages or to satisfy any other covenant or obligation of Secured
Party hereunder and following any such application of Lessee Security Deposit, Debtor shall pay to Secured
Party on demand the amount so applied in order to restore the Lessee Security Deposit to the amount that
would have been in the possession of Secured Party had no such application been made. If Secured Party
transfers its interest in the Obligations to an assignee who assumes Secured Party’s obligations under this
Agreement, Secured Party may assign the Lessee Security Deposit to the transferee and thereafter. shall have
no further liability for the return of the Lessee Security Deposit. Upon satisfaction in full of all Obligations
and all commitments of Sccured Party which may result in further Obligations, Secured Party shall pay over
to Debtor, on demand, the Lessee Security Deposit to the extent not applied.

Macquarie Equipment Finance, Inc. Garage Media NY LLC Garage Media, LLC

CZ, fo La SL, fd. a 7
By: 64 t Sf =i ef OBY: Ve By: _| =

Andrew R. Feldstein
Name/Title: yp and AsstGen-Counsel Name/Title: Gary Neff / MP Name/Title: Gary Neff / MP

bate = ~/9-1 : Date: _ March 17, 2013 Date: March 17, 2013

 

Page 2 of 2

Macintosh HD: Users:goryneff:Library:Containers:com apple.mail:Data:Library:Mail Downluads:Lease Amd4 vt doc
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 38 of 138

EXHIBIT H
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 39 of 138

 

    

aes
LEWIS
BIRO ats
ALO hy F
CY KEEFE

  

 

 

ATTORNEYS AT LAW

JOHN R. O’KEEFE, JR.

Metz LEWIS BRODMAN MUST O'KEEFE LLC

535 Smithfield Street Suite 800 Pittsburgh, Pennsylvania 15222
1:412,918.1100 F:412.918.1199 www.metzlewis.com

October 2, 2018

Garage Media NY LLC

1 Union Place

Hartford, CT 06103
Attention: Garett A. Neff

Garage Media, LLC, Guarantor
1 Union Place
Hartford, CT 06103

John M. Schmid, Guarantor
167 Fern Avenue
Litchfield, CT 06759

Garett A. Neff, Guarantor
22 Mountaincrest Drive
Cheshire, CT 06410

David K. Schmid, Guarantor
4 Old Orchard Way
Tolland, CT 06084

Re: Notice of Past Due Payments -
October 26, 2010 Lease Agreement, as amended

Gentlemen:

Reference is made to that certain Lease Agreement dated October 26, 2010
between Garage Media NY LLC (the “Lessee”) and Huntington Technology
Finance, Inc. (formerly known as Macquarie Equipment Finance, Inc. and formerly
known as Macquarie Equipment Finance, LLC) (the “Lessor”) (as amended, the
“Lease Agreement”). Payment and performance of all obligations of Lessee under
the Lease Agreement were unconditionally guaranteed by Garage Media, LLC,
Garett Alan Neff, John Mark Schmid and David Karl Schmid (each a “Guarantor”
and together, the “Guarantors”).

 

 

According to Lessor’s records, rental payments, taxes and other amounts
due under the Lease Agreement have not been paid since on or about May 8, 2015.
As of October 1, 2018, the amount past due to the Lessor was computed as follows:

$6,568,663.35
1.450,380.00

Past Due Payments
Late Interest
TOTAL: $8,019,043.35
These amounts, as adjusted from day to day, are overdue and must be paid
immediately. You should contact Edward Kitchen to determine the exact amount

due on the date you anticipate making payment. The contact information for
Edward Kitchen is as follows:

Cellular; 412.848.4356

Direct Dial: 412.918.1133 e-mail: jokeefe@metzlewis.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 40 of 138

Page 2 of 2
October 2, 2018

Edward Kitchen, Senior Vice President
The Huntington National Bank
310 Grant Street
Grant Building, 2nd Floor
Pittsburgh, PA 15219
Telephone: (412) 667-6527

In the meantime, the Lessor expressly reserves all rights and remedies available to
it by agreement, at law or in equity because due to the past due rental payments,
taxes and other amounts due under the Lease Agreement. No delay of the Lessor
to take any action with respect to the same shall be construed to constitute a waiver
of Lessor’s rights under the Lease Agreement, at law or in equity or impair or
otherwise prejudice the later exercise of any such rights or remedies. Nothing
contained in this letter, in any prior or subsequent communication among or
between the Lessor, its counsel, the Lessee, the Guarantors and/or their counsel, or
any action by the Lessor or any failure by it to act, shall be construed to constitute
or shall be deemed as: (i) a course of dealing obligating the Lessor to take or not
take any action at any time, (ii) a commitment or an agreement to make a
commitment with regard to any possible restructure of the Lease Agreement, or
(iii) an agreement to forbear from exercising any rights or remedies.

Very truly yours,
, } ; le a a oY
oP FIO (el Co Pye

\ =. / )
John R. O’Keefe!Jr.

JRO/sal

ce: Christopher Blau, Esquire cblau@zeislaw.com
Edward J. Kitchen, Senior Vice President edward.kitchen(@huntington.com

Direct Dial: 412.918.1133 e-mail: jokecfe@metzlewis.com Cellular: 412.848.4356
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 41 of 138

EXHIBIT I
 

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 42 of 138

The Huntington National Bank
International Services - EA2E85
7 Easton Oval

Columbus, OH 43219 i

SWIFT. HUNTUSSS (al Huntington
614-480-INTL (4685) - Customer Service

Jolernalional@Huntington.com

Irrevocable Standby Letter of Credit
0S5B.009044
Issued: 12/11/15

BENEFICIARY:

OUTFRONT Media Group LLC,

a Delaware limited liability company
405 Lexington Avenue

New York, NY 10174

Attn: General Counsel

Irrevocable Standby Letter of Credit No. OSB.009044
Issuance Date: December 11 , 2015

Expiration Date: December 31, 2016

Ladies and Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit No. OSB.009044 in
your favor for the account of Garage Media NY LLC, a New York Limited Liability
Company (“Garage Media”), 1 Union Place, Hartford, CT 06103, available for
drawings for up to an aggregate amount of USD 600,000.00 (US Dollars Six Hundred
Thousand and 00/100) (the “Amount Available”).

We have been informed the purpose of this Letter of Credit is to secure the
obligations of Garage Media pursuant to the Display Agreement dated as of
October 26, 2010, by and among Garage Media, OUTFRONT Media Group LLC (f/k/a CBS
Outdoor Group LLC, f/k/a CBS Outdoor Group Inc.) and the Port Authority of New
York and New Jersey (the “Display Agreement”) .

This Letter of Credit is available for payment upon receipt of your draft(s) at
sight drawn on us accompanied by the Beneficiary’s dated statement on letterhead
purportedly signed by one of its authorized representatives reading;

a) “This drawing in the amount of __ USD (§ ) under The
Huntington Bank Irrevocable Standby Letter of Credit No. OSB.009044 represents
funds due and owing to us as Garage Media, is in the judgment of OUTFRONT Media
Group LLC, in default and has failed to cure such default pursuant to the terms
of the Display Agreement.”

OR

B) “The amount of this drawing of ___ _ USD {$ ) under The
Huntington Bank Irrevocable Standby Letter of Credit No. OSB.009044 represents
funds due to us as we received notice from The Huntington Bank of their decision
not to automatically extend Letter of Credit No. 0SB.009044, Garage Media has
failed to provide a replacement letter of credit in a form acceptable to us, and
the underlying obligation remains outstanding.”

 

I

£5010557 (172014)
 

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 43 of 138

 

The Huntington National Bank
International Services - EA2E85
7 Easton Oval

Columbus, OH 43219 f

SWIFT HUNTUSsG (di Huntington
614-480-INTL (4685} - Customer Service

Inlernational@Huntington.com

Draft(s) must be marked “Drawn under The Huntington National Bank Standby Letter
of Credit No. 0SB.009044 dated 12/11/2015.”

This Letter of Credit shall expire on December 31, 2016, but such expiration
date shall be automatically extended for a period of one (1) year from the
expiration date set forth above, or any future expiration date, unless at least
sixty (60) days before the current expiration date we notify you by overnight
courier that this Letter of Credit is not extended beyond the current expiration
date. This Letter of Credit shall finally expire on December 31, 2018, if it has
not previously expired in accordance with the preceding sentence.

We give our undertaking to the Beneficiary that sums drawn under and in
compliance with the terms of this Letter of Credit will be duly honored by us on
presentation of Original drawing documents in accordance with the terms of this
Letter of Credit presented to our office via courier at The Huntington National
Bank, International Services EA2E85, 7 Easton Oval, Columbus, Ohio 43219 to the
attention of Letter of Credit Services.

The amount of each draft presented and paid hereunder will automatically
decrease the total amount of this Letter of Credit.

The original of this Letter of Credit must be presented together with the above
documents in order to endorse the amount of each drawing on the reverse side and
will be returned to the Beneficiary unless it is fully utilized. If cancellation
of this Letter of Credit is required by the Beneficiary before the current
expiration date, the Original of this Letter of Credit and any amendment(s),
must be returned to us accompanied by a letter signed by the Beneficiary
requesting its cancellation.

This Letter of Credit sets forth in full the terms of our undertaking, and such
undertaking shall not in any way be modified, amended, amplified, or limited by
any document, instrument, or agreement referred to herein, or in which this
Letter of Credit is referred to, or to which this Letter of Credit relates; and
no such reference shall be deemed to incorporate herein by reference any such
document, instrument, or agreement.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision) ICC Publication No. 600, to the extent not
inconsistent herewith, and the law of the State of New York, including Article 5
of the New York Uniform Commercial Code, and engages us to the terms herein.

All presentations and communications to us with respect to this Letter of Credit
must be addressed to our office located at The Huntington National Bank,
International Services EA2E85, 7 Easton Oval, Columbus, Ohio 43219.

Very, en Youyé,

at fl

4, af
i ticaln. Kea fle ¢ =
The sytndeon National Bank

U/

15010103 (1/2014)
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 44 of 138

EXHIBIT J
Case 3:18-cv-01708-VLB. Document38-3

OUTFRONT/

December 17, 2018

HUNTINGTON NATIONAL BANK,
International Services - EA2E85

7 Easton Oval

Columbus, OH 43219

Attn. Letter of Credit Services

Re: Irrevocable Nontransferable Standby Letter of Credit

Reference Number: OSB.009044

The undersigned Jonathan D. Karabas, a duly authorized officer of Outfront Media Group LLC
(the “Beneficiary”), hereby certifies to Huntington National Bank (the “Bank”), with reference to
Irrevocable Standby Letter of Credit No. OSB.009044, dated December 11, 2015 (the “Letter of
Credit”), issued by the Bank in favor of the Beneficiary, as follows as of the date hereof:

This drawing under the amount of Six Hundred Thousand USD ($ 600,000.00) under The
Huntington Bank Irrevocable Standby Letter of Credit No. OSB.009044 represents funds due

and owing to us as Garage Media, is in the judgement of OUTFRONT Media Group LLC, in
default and has failed to cure such default pursuant to the terms of the Display Agreement

Funds paid pursuant to the provisions of the Letter of Credit shall be wire transferred to the
Beneficiary in accordance with the following instructions:

Bank Name: JPMorgan Chase Bank

Address: 1 Chase Manhattan Plaza
New York, N.Y. 10005

ABA: 021-000-021

SWIFT Code: CHASUS33

Account Name: OUTFRONT Media
185 US Highway 46
Fairfield, NJ 07004

Account No.: 323-662021

Filec.O7/26/19. Page.A5. Of 1.3 8 sss)

Unless otherwise provided herein, capitalized terms which are used and not defined herein shall
have the meaning given each such term in the Letter of Credit.

IN WITNESS WHEREOF, this Certificate has been duly executed and delivered on behalf of the
Beneficiary by its authorized representative as of this_[ 7 tay of December, 2018.

Beneficiary: Outfroxt{/Media Group LLC

By:
Name: JbNATUAY D. KARA BAS
Title: / / TREASURER,
(Authorized Officer)

 

yi Zed AL: ai 38
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 46 of 138 —

FORM OF SIGHT DRAFT

DATE: DECEMBER 17, 2018

U.S. $ 600,000.00

DRAWN UNDER HUNTINGTON BANK IRREVOCABLE STANDBY LETTER OF CREDIT NO. OSB. 009044

AT SIGHT PAY TO THE ORDER OF OUTFRONT MEDIA GROUP LLC, U.S. DOLLARS SIX HUNDRED
THOUSAND VIA FED WIRE TRANSFER.

TO: JPMORGAN CHASE BANK
1 CHASE MANHATTAN PLAZA
NEW YORK, NY 10005
ABA: 021-000-021
BENEFICIARY: OUTFRONT MEDIA
ACCOUNT: 323-66202 1
REFERENCE: IRREVOCABLE STANDBY LETTER OF CREDIT NO. OSB. 009044

OUTFRONT MEDIA GROUP LLC

BY:

 

NAME: JO AN D. KARABAS
TALE: TREASURER
TE; DECEMBER 17, 2018

THIS SIGHT DRAFT IS DRAWN UNDER HUNTINGTON BANK LETTER OF CREDIT NUMBER OSB.
009044 ISSUED ON DECEMBER 11, 2015 AND IS ACCOMPANIED BY THE ORIGINAL LETTER FOR
PROPER ENDORSEMENT.

SWORN TO AND SUBSCRIBED BEFORE
THIS DAY OF DECEMBER 17, 2018

Z Oe ech
LIC Z»p 03 [oalacao

 
Case_3:18-cv-01708-VLBW Document.38-3_ Filed O7/26/19...Page47.0f138..

 

The Huntington National Bank
International Services - EA2E85
7 Easton Ova!

Columbus, OH 43219 f
SWIFT: HUNTUSS3. (i Huntington

614-480-INTL (4685) - Customer Service

nterna (@Huntington.co
Irrevocable Standby Letter of Credit
OSB.009044
Issued: 12/11/15

BENEFICIARY:

OUTFRONT Media Group LLC,

a Delaware limited liability company
405 Lexington Avenue

New York, NY 10174

Attn: General Counsel

Irrevocable Standby Letter of Credit No. OSB.009044
Issuance Date: December 11 , 2015

Expiration Date: December 31, 2016

Ladies and Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit No. OSB.009044 in
your favor for the account of Garage Media NY LLC, a New York Limited Liability
Company (“Garage Media”), 1 Union Place, Hartford, CT 06103, available for
drawings for up to an aggregate amount of USD 600,000.00 (US Dollars Six Hundred
Thousand and 00/100) (the “Amount Available”).

We have been informed the purpose of this Letter of Credit is to secure the
obligations of Garage Media pursuant to the Display Agreement dated as of
October 26, 2010, by and among Garage Media, OUTFRONT Media Group LLC (f/k/a CBS
Outdoor Group LLC, f/k/a CBS Outdoor Group Inc.} and the Port Authority of New
York and New Jersey (the “Display Agreement”).

This Letter of Credit is available for payment upon receipt of your draft(s) at
sight drawn on us accompanied by the Beneficiary’s dated statement on letterhead
purportedly signed by one of its authorized representatives reading:

A) “This drawing in the amount of USD ($ ) under The
Huntington Bank Irrevocable Standby Letter of Credit No. OSB.009044 represents
funds due and owing to us as Garage Media, is in the judgment of OUTFRONT Media
Group LLC, in default and has failed to cure such default pursuant to the terms
of the Display Agreement.”

OR

B) “The amount of this drawing of USD ($ } under The
Huntington Bank Irrevocable Standby Letter of Credit No. OSB.009044 represents
funds due to us as we received notice from The Huntington Bank of their decision
not to automatically extend Letter of Credit No. OSB.009044, Garage Media has
failed to provide a replacement letter of credit in a form acceptable to us, and
the underlying obligation remains outstanding.”

 

18010103 (1/2014)
Case 3:18-cv-01708-VLB. Document 38-3 Filed 07/26/19 Page 48 of138.

The Huntington National Bank
International Services - EA2E85
7 Easton Oval

Columbus, OH 43219 J

SWIFT: HUNTUS33 (tal Huntington
614-480-INTL (4685) - Customer Service

International@Huntington.com

Draft(s) must be marked “Drawn under The Huntington National Bank Standby Letter
of Credit No. OSB.009044 dated 12/11/2015.”

This Letter of Credit shall expire on December 31, 2016, but such expiration
date shall be automatically extended for a period of one (1) year from the
expiration date set forth above, or any future expiration date, unless at least
sixty (60) days before the current expiration date we notify you by overnight
courier that this Letter of Credit is not extended beyond the current expiration
date. This Letter of Credit shall finally expire on December 31, 2018, if it has
not previously expired in accordance with the preceding sentence.

We give our undertaking to the Beneficiary that sums drawn under and in
compliance with the terms of this Letter of Credit will be duly honored by us on
presentation of Original drawing documents in accordance with the terms of this
Letter of Credit presented to our office via courier at The Huntington National
Bank, International Services EA2E85, 7 Easton Oval, Columbus, Ohio 43219 to the
attention of Letter of Credit Services.

The amount of each draft presented and paid hereunder will automatically
decrease the total amount of this Letter of Credit.

The original of this Letter of Credit must be presented together with the above
documents in order to endorse the amount of each drawing on the reverse side and
will be returned to the Beneficiary unless it is fully utilized, If cancellation
of this Letter of Credit is required by the Beneficiary before the current
expiration date, the Original of this Letter of Credit and any amendment(s),
must be returned to us accompanied by a letter signed by the Beneficiary
requesting its cancellation.

This Letter of Credit sets forth in full the terms of our undertaking, and such
undertaking shall not in any way be modified, amended, amplified, or limited by
any document, instrument, or agreement referred to herein, or in which this
Letter of Credit is referred to, or to which this Letter of Credit relates; and
no such reference shall be deemed to incorporate herein by reference any such
document, instrument, or agreement.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 Revision) ICC Publication No. 600, to the extent not
inconsistent herewith, and the law of the State of New York, including Article 5
of the New York Uniform Commercial Code, and engages us to the terms herein.

All presentations and communications to us with respect to this Letter of Credit

must be addressed to our office located at The Huntington National Bank,
International Services EA2E85, 7 Easton Oval, Columbus, Ohio 43219.

coher

hitle H aro ietionat Bank

Very i Yours,

915010103 (1/2014)
——Case-3:18-cv-01708-VLB—Document 38-3—Filed-07/26/49 Page-49-0f 138——___—

.

Cage

OUTFRONT.

media

December 5, 2018

Garage Media NY LLC
One Union Place
Hartford, CT 06103
Attn: Gary Neff

Re: Notice of Default
Dear Mr. Neff:

This letter is to provide written notice of a default occurring with respect to your obligations
under the Display Agreement (the “Agreement”) dated as of October 26, 2010, by and among CBS
Outdoor Group Inc. (n/k/a OUTFRONT Media Group Inc.) (“Outfront”) and Garage Media NY LLC
(“Garage Media”), as agreed to and acknowledged by THE PORT AUTHORITY OF NEW YORK AND
NEW JERSEY. Capitalized terms used herein and not otherwise defined shall have the meaning ascribed
to such terms in the Agreement.

Section 4 of the Agreement obligates Garage Media to pay to Outfront a guaranteed revenue fee
in monthly installments (the “Fee”). Garage Media is currently in default of this Fee obligation and has
an unpaid balance in respect of this Fee obligation of $652,166.59. Per Section 19 of the Agreement,
Garage Media’s “failure to pay when due all or any portion of the Fee, which failure to pay is not cured
within five (5) business days of receipt of notice of the payment being delinquent” constitutes an Event of
Default. Outfront hereby notifies you of your delinquency in paying the Fee and requests payment of all
outstanding amounts within five (5) business days of your receipt of this letter.

Section 19 of the Agreement provides that, upon any Event of Default, Outfront shal! have the
right, in its sole and reasonable discretion, to take either or both of the following actions: (i) to terminate
the Agreement and require G-M to remove the Sign and the Equipment from the Facility and restore the
Facility, including the restoration of the existing advertising display, to its original condition within sixty
(60) days of the date of the termination of this Agreement; and (ii) to make one or more draws upon the
letter of credit serving as Security in an amount or amounts in the aggregate equal to the amount of any
past due Fee or Bonus Revenue and any and all other losses or damages (including, without limitation
attorneys fees) suffered by Outfront as a result of such Event of Default.

Should Garage Media be unable to remedy its current default, Outfront reserves the right under
Section 19 of the Agreement to call an Event of Default and pursue any of the remedies available to it,
including terminating the Agreement and/or drawing upon the existing letter of credit. Outfront reserves
all other rights.

405 Lexinglon Avenue, New York, NY 10174 OUTFRONTmedia.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 50 of 138

EXHIBIT K
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 51 of 138

5/8/2019 Alan Neff/Garage Media Page:

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY

FINANCE, INC., F/K/A MACQUARIE : CASE NO.
EQUIPMENT FINANCE, INC, ;

F/K/A MACQUARIE EQUIPMENT : 3:18-CV-01708-VLB
FINANCE, LLC :

vs.

GARETT ALAN NEFF A/K/A

GARY NEFF, JOHN MARK SCHMID,

and DAVID KARL SCHMID,
Defendants.

DEPOSITION OF: GARETT ALAN NEFF

DATE: MAY 08, 2019

TIME: 10:00 A.M.

HELD AT: CARMODY TORRANCE SANDAK & HENNESSEY, LLP
195 CHURCH STREET, 18TH FLOOR

NEW HAVEN, CONNECTICUT

Reporter: Margaret A. Bull, LSR 00023

CASSIAN REPORTING, LLC
21 OAK STREET, SUITE 307
HARTFORD, CT 06106
860-595-7462

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19

Page 52 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 2 (2)
i APPEARANCES
2
3
4
5 FOR THE PLAINTIFF
6 METZ LEWIS BRODMAN MUST O'KEEFE LLC
7 535 SMITHFIELD STREET, SUITE 800
8 PITTSBURGH, PA 15222
9 ATTORNEY: JOHN R. O'KEEFE, JR., ESQ

10 EMAIL: jokeefe@metzlewis.com
11

12 FOR THE DEFENDANT

13 ZEISLER & ZEISLER, P.C.

14 10 MIDDLE STREET, 15TH FLOOR
15 BRIDGEPORT, CT 06604

16 ATTORNEY: ERIC A. HENZY, ESQ
17 EMAIL: ehenzy@zeislaw.com

18

19

20

21

22

23

24

25

 

 

 

 

Cassian Reporting, LLC

(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 53 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 3 (3)
al INDEX
2 PAGE
3 APPEARANCE. «© «© 2 6 % 8 © 8 # @ @ oe © © 2 w & « 02
STIPULATIONS. . . . 2. ee ee ee ee ee ee (OA
4 CERTIFICATE = 2 % wo a = # @ tw & ww wo ce e w » -196
5
6 WITNESS: GARETT ALAN NEFF PAGE
7
8 DIRECT EXAMINATION BY MR. O'KEEFE ..... . 05
9
10 PLAINTIFF!S EXHIBIT
11 Exhibit 7, January 25 and 26, 2017 e-mail chain,......... 102
Exhibit 8, April 25, 2017, e-mail......... eee eee eee ee eee 105
12 Exhibit 10, May 26, 2011 letter, 1048-1050............... 111
Exhibit 12, PABT sales 2011, 987... ... 0... cece ee ee eee 119
13 Exhibit 15, July 5, 2012 S-MALilL. oe 123
Exhibit 16, July 15, 2012 letter, 1179-1190.............. 126
14 Exhibit 17, August 9, 2012 e-mail chain.................. 129
Exhibit 18, March 23, 2014, letter..............-....0.-. 133
15 Exhibit 20, December 17, 2013 Clear Channel presentation.
1214-1222. oc ee ee ee 152
16 Exhibit 22, January 18, 2014 e-mail...... cece eee ees 159
Exhibit 23, Management agreement, 1 of 16................ 161
17 Exhibit 25, March 22, 2014 e-mail.......... 2. ee eee ees 171
Exhibit 27, August 6, 2015 e-mail......... eee eee ee eee 174
18 Exhibit 28, February 19, 2016 e-mail. ...... eee ee ee 177
Exhibit 29, March 29, 2017 e-mail... ... ee eee 170
19 Exhibit 31, Subpoena... .. ccc ee ees 07
Exhibit 32, January 18, 2013 e-mail chain, 1098-1099..... 91
20
21
22 (Note: All exhibits marked during the deposition have been
23 retained by counsel)
24
25

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com

 
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 54 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 4 (4)
1 STIPULATIONS
2
3
4 It is stipulated by the Attorneys for the Plaintiff

5 and the Defendant that all objections are reserved until the
6 time of trial, except those objections as are directed to the

7 form of the question.

9 It is stipulated and agreed between counsel for the
10 parties that the proof of the authority of the Commissioner
11 before whom this deposition is taken is waived.

12
13 It is further stipulated and agreed that any
14 defects in the notice are waived.

15
16 It is further stipulated that the reading and signing
17 of the deposition transcript by the witness is not waived.

18
19
20
21
22
23
24

25

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 55 of 138

Alan Neff/Garage Media

Page: 5 (5 - 8)

 

 

 

 

 

 

Page 5 Page 7
1 (Deposition commences at 10:00 a.m.) 1 Q. Okay. Are you aware of anything which would impede
2 2| your ability to listen, to understand, and to respond to
3 GARETT ALAN NEFF, having first been duly swom, was 3| questions which I may ask today? Such as medical condition?
4| examined and testified as follows: 4| Medications? Anything like that?
5 5| A Nope.
6| DIRECT EXAMINATION BY MR. O'KEEFE: 6 Q Okay. I'm going to show you a document, which |
7 7| will ask the court reporter to mark Plaintiff's Neff 31.
8 Q Kindly state your name for the record. 8| Then we will -- you don't have it.
9| <A Yep. Garret Alan Neff. 9 MR. HENZY: Okay.
10 Q How do you spell your last name? 10 MR. O'KEEFE: Off the record.
11) A N-E-F-F. 11 (Off-the-record discussion is held)
12| Q Mr. Neff, my name is John O'Keefe. I represent 12 (Plaintiff's Exhibit 31 is marked for identification)
13] Huntington Technician Financing in a civil action that has 13| BY MR. O'KEEFE:
14] been brought against you and Misters John and David Schmid in | 14 Q_ Tell me after you had an opportunity to look at that
15| the United States District Court in the District of 15] document.
16] Connecticut. Are you aware of that lawsuit? 16 A Thave.
17| A’ Yes, lam. 17| Q Do you recognize that document?
18 Q Okay. Have you ever been deposed before? 18 A Ido.
19| A_ Ihave not. 19| Q What do you understand that document to be?
20 Q. Okay. I'm sure that Mr. Henzy has probably explained 20 A It's a document to initiate a deposition.
21] to you the basic rules of a deposition. Just so that the 21 Q Okay. Specifically this is a subpoena to
22| record is clear, as you can sec there is a court reporter who 22| Garage-Media New York requesting that it identify a
23| is transcribing what we say here today. 23| representative for the entity to answer questions for the
24 A deposition is not a conversation. It's in the 24| entity on the topics which are identified in the attached
25| form of a question and answer. Those questions and answers 25| notice to the subpoena. Do you agree with that?
Page 6 Page 8
1] may have objections by counsel interposed, and sometimes an 1] A_ ldo.
2| exchange among counsel. But 1 will be asking questions, and 2 Q_ And are you the designee to testify on behalf of
3| it's your job to answer questions, the questions that I ask. 3| Garage-Media New York on the topics which are identified in
4 If L ask a question that is uncertain to you or 4| the notice portion of the exhibit?
5| unclear or any portion of it is uncertain or unclear, I want 5 A lam.
6| you to let me know that so that I can clarify that in order 6| Q > And do you understand that you are also here to
7| for you to answer a question that you understand and intend 7| testify in your individual capacity as a witness called by
8| to answer. 8| Huntington?
9 Since the court reporter is taking down the words we 9| A Ido.
10] say, we need to use words. You can't use head shakes or 10 Q. Okay. What is your address?
11] colloquial expressions like un-huh, which she will probably 11} A My home address?
12| get but we prefer not to have to transcribe. 12 Q Yes, sir.
13 A Understood. 13 A 22 Mountain Crest Drive, Cheshire, Connecticut,
14 Q_ Try to use words. Please wait until [ finish with 14] 06410.
15] my question before you answer, and I will try to wait until 15 Q Could you tell me your educational history, starting
16| you've finished your answer before | ask the next question. 16| with when you graduated from high school?
17| If at any time you want to take a break to either stretch 17| A Graduated from high school in 1983 from North Haven
18| your legs, go to the restroom, or talk to your counsel, I'm 18] High School here in Connecticut. I attended three years of
19] happy to accommodate any such request. If there's a question | 19] schooling at Northeastem University, majoring in business
20] on the table when you ask for the break, 1 would prefer that 20| management. | left prior to completing.
21] you answer that question, unless your lawyer instructs you 21 Q Did you ever obtain a college degree?
22 otherwise; and then we will deal with that on the record. 22 A Idid not.
23 A_ Understood. 23 Q_ So would you have left there in approximately
24 Q_ Are those rules acceptable to you? 24| 1986?
25| <A They are. 25| A Approximately 1986.

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 56 of 138

Alan Neff/Garage Media

Page: 6 (9 - 12)

 

 

 

 

 

 

Page 9 Page 11
1 Q_ Did you begin to work in 1986? 1] company.
2 A Idid. 2 Q_ Where was that located?
3] Q Can you tell me where you worked in 1986? 3} A New York City.
4| A A family business called ITS, the name of the 4| Q And what was your position there?
5| company. It was based in Wallingford, Connecticut; and it 5 A CEO.
6| was a parking technology company. 6| Q_ Did you have an ownership interest in Park Now?
7|  Q > What does that mean? 7| A Idid. Not in Park Now itself, but in a group that
8| A Itsells parking equipment to parking garages, 8| invested into it. So the partnership was with a company
9) revenue control systems. 9} called Urban Mobility, which was our company.
10| Q Are those the machines that you put tickets in and 10} Q And Urban Mobility was an investor in the joint
11) pay? 11] venture?
12 A Correct, exactly. 12 A That's correct.
13| Q What was the scope of that business? Was it within |13| Q And were you a minority owner in that joint
14] the locale? Was it within the state? Was it broader? 14| venture?
15| A It was initially in Connecticut alone, and then 15| A Yes.
16] Boston, and eventually expanded to New Jersey, Pittsburgh, 16] Q Strike that -- minority owner in Urban Mobility?
17] and Washington DC. 17} A Iwasa minority owner.
18| Q Is that company still in business? 18| Q How long were you with that company?
19] A Itis. 19| A We sold that in 2014.
20] Q And are you still involved in that business? 20} Q What was the job description of the CEO of Park
21] A lamnot. We sold the company. 21| Now?
22| Q For how long were you involved in the business? 22| <A It was creating -- well, creating a platform for
23| A From 1987 until 1995. 23] reselling parking spaces through apps, and initiating our
24| Q Is that when the business was sold? 24| first rollout in the City of San Francisco.
25| A No, that's when I left. 25| Q And about how many such projects followed?
Page 10 Page 12
1 Q_ And where did you go from there? 1} A Wehad eighty or so parking garages using the system
2 A I went to a software company called McGann, 2| when we sold it to a competitor.
3| M-C-G-A-N-N, Software out of Minneapolis, Minnesota. 3 Q_ So just to understand, what was the nature of what
4 Q_ Is that where you worked? 4] you sold?
5 A Idid. 5| A  Wesold them our client base, our technology, and
6 Q_ What was your position there? 6| the platform. All the ideas around it,
7| A Vice President of Sales. 7| Q And what was the purpose for those things? Managing
8 Q_ What did you sell? 8| the parking lot revenue?
9| A Software for parking revenue control systems. 9} A No. It was to bring customers through an app to
10| Q Was that patented technology? 10| those parking garages. It allowed the parking client patron
11| A It was not. 11] to secure and buy parking at better-than-market rates through
12 Q_ Was it the same parking control system software as 12] an app.
13] was used in ITS? 13] Q And would it be onc-off, I'm going to visit
14 A Correct. 14] somewhere that | can use it for that purpose; or was it long-
15 Q Did you sell it? License it? 15| term?
16] A  Wesold it. We would sell a perpetual software 16| A_ It was one-off, single visits.
17| license. 17| Q_ So, essentially, you could reserve a parking spot
18 Q_ Did you have an ownership interest in ITS? 18] through the app?
19| A IJdid not. 19] A  Youcan buy a parking space in advance and use the
20 Q Okay. How long were you with McGann Software? 20| app to access it. You had basically a secured spot at a
21) A From 1995 until 2011. 21| better than normal rate waiting for you when you arrived.
22 Q. And where did you go from there? 22| Q And who bought that?
23 A_ Involved with a start-up joint venture called Park 23| A Company called Park Mobile.
24] Now, P-A-R-K Now, which is a joint venture with BMW, what 24| Q And did you have any ownership interest in Park
25]| they call I-ventures. The Investment group of BMW, the car 25| Mobile?

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 57 of 138

Alan Neff/Garage Media

Page: 7 (13 - 16)

 

 

 

Page 13 Page 15
1 A No, 1 do not. 1] them?
2 Q_ And where did you go from there? 2 A. They were a client of mine in my past business at
3 A | became the CEO of Park Assist, P-A-R-K, Assist, 3} Amano McGann, A-M-A-N-O, McGann, which is McGann Sofware
4| A-S-S-I-S-T. Also based in New York City. 4 | after it was sold prior to my leaving. McGann Software
5 Q_ And what was the nature of that business? 5 | became -- was sold in 2007 and became what is now known as
6| A Wesell -- we sell camera technology in parking 6 | Amano, A-M-A-N-O, McGann.
7| garages to help consumers find the best available parking 7| Q When it changed -- "it" being McGann Software by the
8| spaces. 8 | sale to Amano McGann.
9} Q Is that also on an app? 9} A Yep.
10| A There's apps associated with it, but it's 10! Q Says the Irishman. Did your position remain the
11| predominately a hardware system that's installed inside 11] same, VP of sales?
12| parking garages. Red and green lights to help the customer 12| A_ I became Senior Vice President of Sales.
13] find a parking space so it guides them through the garage to 13] Q How, ifat all, did that change your job
14 the best spaces, to the available spaces. 14 | responsibilities?
15] Q. Soit's a green-red-light system? 15] A None.
16| A That's right. 16] Q Okay. And it existed as Amano McGann when you left
17| Q First to show there is availability, -- 17] to Park Now in 2011?
18| A For each space -- 18| A Correct.
19] Q  --and where in the garage the availability is? 19] Q Okay. So you had had some dealings with one or both
20 A That's correct. 20| of the Schmid brothers when you worked with Amano McGann,
21} Q Did you have an ownership interest in that 21] which would have been between '07 and 2011?
22| company? 22 A Both. | dealt with the John and Dave Schmid from
23 A I donot. 23] 2000 -- from 1995 through 2011.
24 Q_ Did you? 24| Q And how had you interacted with them during that
25| <A Ididnot. 25 | time frame?
Page 14 Page 16
1| Q For how long were you there? 1} A They were a client.
2| A I'mthere currently. So September 2014 through 2 Q. Always a client?
3] today. 3} A Always aclient.
4 Q. And are you still CEO? 4 Q. And a client in what respect?
5] A lam. 5] A. Their business, Pro Park, would buy -- purchase our
6| Q Okay. Somewhere along the way an entity by the name 6| products for use in their parking facilities.
7| of Garage-Media New York came into existence. Can you tell 7 Q_ So whichever among the technology programs that you
a| me what you understand about how it came into existence, and | 8] talked about that you were involved with during the time
9| your role in that? 9| period from '95 to '11, you marketed those to Pro Park and
10 A Yep. The opportunity was brought to us by a company 10] specifically to the Schmids?
11] called A2aMedia, They introduced a concept of putting a 11) A That's correct.
12| display on the Port Authority bus terminal in New York City. 12]! Q Okay. So it's your understanding that the Schmids
13| They had sought an arrangement to help facilitate that. 13] learned about the prospect of the signage on the Port
14 They introduced it to my partners, John and Dave, 14| Authority bus terminal from A2aMedia?
15| through their company called Pro Park. At that point when 15 A That's correct.
16| they liked the concept, they had approached me to take on the 16 Q > Can you tell me who was involved at A2aMedia?
17| venture. 17| A Yep. The interactions were with their president,
18} Q_ So your first knowledge of the prospect or 18] Andy or Andrew Melton, M-E-L-T-O-N, and Brian Schuvart.
19] possibility of that business opportunity came from one or 19 Q How do you spell that last name?
20| both of the Schmid brothers? 20| A I'm going to guess, S-C-H-U-V-A-R-T.
21 A Correct. 21| Q Schuvart?
22} Q Do you recall which? 22} A Yep.
23 A. Likely John, but the conversations had been with 23 Q_ Were they the only two people involved with
24| both. 24| A2ZaMedia?
25] Q And what relationship, if any, had you had with 25| A No. There was additional -- there were additional

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 58 of 138

Alan Neff/Garage Media

Page: 8 (17 - 20)

 

 

 

 

 

Page 17 Page 19
1] people, but that's who I interacted with. 1| that?
2 Q Do you know how many people at any one time or from 2 A John or David.
3| time to time worked at A2aMedia? 3 Q_ Do you know if they talked to anyone other than the
4| A My best guess would be six. 4| Schmids?
5} Q Including Andrew and Brian? 5| A Idon't know.
6| A That's correct. 6 Q_ So how did that evolve after the Schmids got in
7 Q_ And where were they based out of? 7| touch with you? How did that concept or project evolve?
8} <A In Boston. 8| A Wehad meetings. Meetings with the Port Authority.
9} Q And do you know how those folks knew the Schmids? 9] We reviewed the opportunity, and we eventually engaged a
10} A Jdon't. 10| investment banker to help find funding for it.
11] Q So you don't know how that introduction was made? 11 Q. And who was that?
12] A Idon'tknow. 12] A  Acompany called Johnson and Fretty, F-R-E-T-T-Y.
13] Q Is it your recollection, the introduction was madc 13} Q We learned that one a couple of days ago.
14| specifically with reference to the opportunity to put signage 14 A Okay.
15| on the Port Authority bus terminal in New York? 15 Q. Thank you.
16| A Notinitially. It was to put signage on parking 16| A  Mycontact was Steve Fretty.
17] garages under their management. 17 Q_ So you are the one that brought Johnson and Fretty
18| Q And do you know whether there ever was an 18| to the table for the purpose of looking for investment monies
19| application where signage was put on a Pro Park parking 19| for the project?
20] garage? 20 A That's correct.
21| A_ It was not. 21 Q And can you tell me whether or not investment monies
22 Q Do you know why? 22| were found?
23| A I would assume an opportunity didn't present 23| A They were through Macquarie Equipment Finance.
24| itself. 24) Q So Macquarie participated as a lessor in the
25] Q Okay. Do you know how it came to pass that the Port 25] project; is that correct?
Page 18 Page 20
1] Authority bus terminal became a prospect for that signage? 1 MR. HENZY: Object to form. You can answer the
2} A Ido. 2| question.
3} Q Howis that? 3 THE WITNESS: They provided the funding for it.
4 A Prior to 2007 there was a development project with a 4| BY MR. O'KEEFE:
5 | company called Fernando. 5| Q > SoI'm looking to find out if anyone put capital
6 MR. HENZY: Fermando, it's a big real estate company 6| dollars into the project versus a loan or a lease?
7| in New York. 7 A. Yes, individually myself. John and Dave made
8 THE WITNESS: They were intending to build an office 8] capital contributions.
9| tower on top of the Port Authority, and they presented a 39) Q Do you remember how much they were collectively, the
10] number of design concepts that included media on the outside 10| upfront capital contributions?
11] of the building and mesh technology specifically designed to 11] A Well, it was not upfront. Some of the funds were
12| allow ventilation to go through the terminal. They had been 12| upfront, and many of them were throughout the project.
13] working with A2a on that project. 13] Q Okay. How about upfront?
14 When the project was canceled as a result of the 14] A Upfront, I would -- my estimate would be in the
15] 2007 recession, the Port Authority desired to continue on 15 | $300,000 range.
16| with that concept and had been in touch with A2a looking for 16] Q Did anyone else put capital dollars into the project
17| a facilitator of the project. 17| at the inception of the project?
18] BY MR. O'KEEFE: 18} A No.
19 Q So A2aMedia was asked by the Port Authority, based | 19 Q_ So it was substantially funded by the dollars which
20| upon your understanding, to find a party that may be willing | 20| came through the transaction with Macquarie?
21] to pursue -- 21| A There was not -- to clarify that: There was not
22| A Correct. 22| equity brought in; but we went out and raised money through
23 Q_ -- the mesh sign concept on the parking garage? 23| friends and family loans. So there were loans to us to help
24 A Correct. 24| fund the deposit and some of the requirements of the project,
25! Q And do you know who all A2aMedia talked to about 25| which totaled approximately two million dollars outside of

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 59 of 138

Alan Neff/Garage Media

Page: 9 (21 - 24)

 

 

Page 21 Page 23
1] our own equity. 1} <A Correct.
2 Q_ So you have the funding in whatever form it came 2 Q. Allright. How did you learn of or get to GKD?
3| from Macquarie, you have the capital investment that you and | 3] A Through A2a. They sold us the sign.
4| the Schmid brothers made, which was 300,000 approximately, 4 Q. And so it would be fair to say that your
S| and loans from family, friends, and associates of roughly two 5 | introduction to A2a was not by Macquarie; is that correct?
6] million dollars; is that correct? 6 A That's correct.
7 A Correct, yep. 7 Q. And it would also be fair to say that your
8 Q Let's go back for a minute. You are now in the 8| introduction to GKD was not through Macquarie?
9] process of considering the opportunity. What did you know, 9| <A That's correct.
10] if anything, about the signage? 10| Q How did you get to Macquarie?
11] A Well, the technology -- the technology itself? 11} A The investment banker.
12 Q Yes, sir. 12 Q Mr. Fretty?
13 A It appeared to meet the requirements, and then later 13 A Yep.
14| was proven to meet the requirements of the Port Authority's 14] Q = And do you recall how it is that he came to
15] ventilation requirements. 15] recommend Macquarie?
16| Q Did the Port Authority require you, in the pursuit 16| A Yes. Macquarie was an organization that was already
17| of that business opportunity, to use the MediaMesh sign? 17| comfortable with the technology as a result of funding a
18| A They required us to use a technology that met the 18] previous project for A2a at the Miami Heat in Miami,
19] criteria that MediaMesh met. Not specifically that sign, 19| Florida.
20) that technology. Although, because of GKD's patents and the 20 Q_ So A2a and GKD had done --
21] limitation of technology, it was the only product that was 21| <A A different deal not tied to us, but had installed a
22| identified that would meet the requirement by the Port 22| similar technology. Exact same system but a similar
23 Authority. 23] application for the Miami Heat in Florida.
24 Q_ The requirement by the Port Authority essentially 24 Q. And that had been financed through some type of
25] was that the signage had to breath. There had to bea 25| arrangement with Macquarie?
Page 22 Page 24
1| ventilation aspect to it which the mesh product provided? 1) <A That's my understanding.
2} A And tured out to be the only product that would do 2 Q_ And Mr. Fretty is the one that brought you to
3| that, and that had been revalidated several times throughout 3| Macquarie?
4| the life of this project. 4| A_ That's correct.
5} Q > What do you mean by that? 5 Q_ Did he have something to do with the Miami Heat
6| <A The Port Authority had done several reviews at 6| project?
7| different times to see if it was still the right technology. 7| A Notto my knowledge.
8] Still the only technology that could be utilized on that 8 Q_ And the Miami Heat project is the American --
9| building. 9 MR. HENZY: American Airlines Arena, yeah.
10| Q And their conclusion? 10 THE WITNESS: That's correct.
11} A It was the only technology that's proper. 11| BY MR. O'KEEFE:
12 Q_ And the only technology was a mesh technology, not 12 Q_ Thank you. Do you know if they are still using that
13] necessarily GKD; is that correct? 13] system?
14| A Yes. But GKD's unique technology allowed it to 14 A They are.
15] occur, which other technologies would not have, being what is 15| Q And it's still working?
16| called a woven mesh which brings the LED into the display. 16| A Not well; but ycs, it's still working.
17| When other products are sticks on the outside of the building 17} Q Soto whom were you introduced at Macquaric?
18] to create -- gap to create ventilation, and this was the only 18) <A Patty Magrin.
19] product that met that criteria. 19] Q And where did you meet her?
20] Q_ And was that true throughout the lifetime of the 20) A My introduction was through Johnson and Fretty. I
21] permit with the Port Authority through December 31, 2018? | 21) don't recall where the first mecting was. Likely in
22} A Yep. It was revalidated in 2014 and revalidated 22) Hartford, Connecticut.
23| again in 2017, both separately by the Port Authority. 23] Q And what was the process that you went through in
24| Q And was the conclusion that GKD's product was the 24| order to procure financing from Macquarie, from the
25| only acceptable product? 25| introduction to Patty Magrin to when it was approved?

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 60 of 138

Alan Neff/Garage Media

Page: 10 (25 - 28)

 

Page 25

Page 27

 

 

 

 

1] <A. We filled out forms, explained the opportunity, had 1 A No.
2| done projects, vetted out all the terms associated with it, 2 Q_ Did they attend the visit to Milan --
3| and supplied all of that information to Macquarie. Who then 3 A No. | simply saw that on vacation. So I was there,
4| at some point provided a proposal, and then we moved forward 4| and ] stopped by.
5 | with that proposal. 5 Q_ Did they attend the meetings in Miami?
6|  Q And when the proposal was presented, was it 6 A They did not.
7| presented to you by Patty Magrin? 7 Q_ Did you ultimately obtain a proposal from Macquarie
8} A Correct. 8| that was acceptable to Garage-Media?
9} Q > Had you dealt with others in the process of 9) A We went through variations. We went through -- we
10] procuring the proposal at Macquarie? 10] were -- actually, we accepted the proposal as it was. We
11| A No. 11] received a proposal from Patty, and then we acted on that
12] Q Sowhen you were providing information such as the 12| proposal.
13] projections that you talked about, financial information, 13 Q_ And in that process, were you represented by
14] that was going to Patty and from her to somebody that you 14] counsel? "You" meaning Garage-Media New York.
15| didn't know? 15 A At that stage, we were. Mark Garrity from Davidoff.
16| A That's correct. 16 | 1 don't remember the full name of the company, out of New
17 Q_ And when the proposal came to you from Macquarie, it 17] York City.
18] came from Patty Magrin; and you don't know where it came from | 18 Q_ And did Mark represent the company? The company and
19] before that? 19] the individuals?
20| A_ That's correct. 20| A Herepresented the company, and his primary role was
21} Q Okay. Before you communicated with Macquarie, did 21| negotiating the terms with the Port Authority.
22| you do any research on the signage that you ultimately 22 Q But you would agree that he represented Garage-Media
23 selected? 23 | New York in connection with the transaction to include the
24| A  Wereviewed the literature associated with it. 1 24| financing?
25] did visit one site in Milan, Italy, that was a temporary 25 A That's correct.

Page 26 Page 28
1| installation of a smaller sign. Simply to check the box that 1 Q_ Did he represent you and the Schmids individually as
2| I had seen something working elsewhere. 2| well?
3| Q Did you visit the Miami Heat installation? 3 MR. HENZY: Object to form.

4 A Wedid. However, I don't recall if it was active or 4 THE WITNESS: It was -- it was a collective

5 | not at that time. 5| arrangement.

6| Q = And by, "active", you mean operating? 6| BY MR. O'KEEFE:

7} A Illuminated. I actually think it was illuminated by 7 Q_ Does that mean yes?

8| then. In fact, yes, it was because we had a tour. Myself 8 MR. HENZY: Well, object to form.

9} and John Schmid had a tour of the facilities of how it was 9 THE WITNESS: The assumption is that he was
10] installed and everything related to that installation. 10] representing all of us. We had no other counsel.
11] Q Did you meet with representatives of GKD either in 11) BY MR. O'KEEFE:
12| the United States and/or in Germany? 12] Q Okay. You're aware that in connection with that
13| <A Both. 13] transaction you and the Schmid brothers were all asked to
14|  @Q And what was the purpose for those meetings? 14| guarantee the obligation of GM New York to Macquarie?
15| <A Simply to establish a relationship with this 15 A Yes, lam.
16] critical vendor for us. 16| Q = And that's something that you agreed to do?
17| Q And when you had these meetings, did a 17 A Idid.
18| representative of A2a attend with you? When I say, 18 Q. As did the Schmid brothers?
19| "meetings", I'm talking about GKD meetings. 19| A They did.
20| A  A2adid attend meetings with GKD in the U.S. and New 20| Q Okay. I'm going to show you a document which is
21) York or in Boston and/or I don't recall how many meetings we 21| marked as Plaintiff's Schmid 1, and ask you if you'll take a
22) had. There was several of them leading up to the final 22| look at that and tell me when you are finished.
23] agreement to move forward. 23 A. (Witness complies) Yes, I'm familiar with this.
24 Q_ And did they attend the meetings in Germany with 24 Q Can you identify that document?
25| you? 25| A This is our first lease from October 26, 2010.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 61 of 138

Alan Neff/Garage Media

Page: 11 (29 - 32)

 

Page 29

Page 31

 

 

 

 

1) Q = And when you say, "first lease," you mean the lease | 1 THE WITNESS: | understood it to be a financing
2| that was originally executed with Macquaric? 2| agreement.
3] A That's correct. 3| BY MR. O'KEEFE:
4 Q. Okay. And it may have been amended or modified 4]! Q > Doyou sce on the front of the page it says lease,
5| after that? 5 | leasee/lessor?
6| A_ It was. 6| A Yes,
7 Q > Okay. Do you see on the first page that there's a 7| Q Did you at any time challenge somebody at Macquaric
8| reference to, 04, permitting and legal fees incurred by the 8 | to say it was a financing transaction versus a lease?
9] lessee with the seller, $70,000? 9 MR. HENZY: Object to form.
10 MR. HENZY: Where are you? 10 THE WITNESS: 1 questioned several aspects
11 MR. O'KEEFE: On the first page. 11] associated with it. Specifically when there was a request
12 THE WITNESS: In the middle number four. 12] for additional compensation if we had success. The original
13 MR. HENZY: Yep. 13 proposal included verbiage that had a requirement of a second
14] BY MR. O'KEEFE: 14| agreement. That if we had success in the venture, they would
15] Q Do you recall that your counsel was paid a portion | 15] receive additional funds beyond these payments.
16| of the proceeds from the financing transaction with 16] BY MR. O'KEEFE:
17| Macquarie? 17} Q Okay. And did that agreement come to fruition?
18 A. I don't recall, but I know we incurred cost and had 18| A _ Itdid not.
19| to reimburse certain costs associated with the transaction. 19] Q When you said earlier that you took the original
20 Q_ And you would agree the total for the project being | 20] proposal from Macquarie, that was not true?
21) financed of $6,600,000 set forth at the top of page one of 21| A  Weaccepted the agreement al that time as it was,
22| Exhibit 1, later increased. Do you recall that? 22] and then we had later conversation that we disagreed on thal
23 A No. 23| piece of it or questioned it. They ended up not bringing it
24 Q. Okay. 24| forth. While we were prepared for it, we expressed -- |
25 A. I don't recall that. I also -- my understanding is 25] expressed concern about it and questioned the motives
Page 30 Page 32
1| that the 6.6 million includes our deposit that we put in 1] associated with it. They then never completed the agreement.
2| escrow of 1,050,000. 2| They never brought that next piece forward.
3 Q. Okay. 3 Q. Okay. So the original proposal was not accepted as
4| A So that the amount they financed was 1|,050,000 less 4| proposed?
S| than this amount. 5| A It was accepted. They just didn't deliver the
6| Q If your understanding and recollection are 6| second picce.
7| correct? 7 Q. When you had on-going dialog about that, with whom
8| <A That's correct. 8| did you speak?
9 Q_ If you turn to paragraph seventeen. 9 A Patty Magrin.
10| <A (Witness complies) 10 Q No one else at Macquarie?
11]! Q You'd agree that the document provides that it would 11} A Not to my recollection.
12] be a default under subparagraph A for the lessees failure to 12 Q Okay. When this document was presented to you, did
13| pay a rental payment or any amount under this lease when duc | 13} you understand that it was a lease?
14| continuous for ten days after notice? 14 MR. HENZY: Object to form.
15 MR. HENZY: I'm going to -- objection to form. 15 THE WITNESS: | understand it's -- | understand it
16 THE WITNESS: That's right. 16| was a financing agreement. I understand the words say lIcase.
17 MR. O'KEEFE: Maybe I did not read it exactly? 17| BY MR. O'KEEFE:
18 MR. HENZY: No. I think -- does he agree that that 18 Q. And do you understand that Garage-Media was
19] is what it says? Then I would have no objection, 19] identified as the lessee and Macquarie the lessor?
20 MR. O'KEEFE: All right. 20| A Yes.
21 MR. HENZY: We are good. 21 Q. And do you understand that this document has within
22| BY MR, O'KEEFE: 22| its body a residual value for the equipment?
23} Q Allright. Did you understand, number one, that 23 MR. HENZY: Object to form.
24] this was a lease agreement? 24 THE WITNESS: I understand that's in this agreement.
25 MR. HENZY: Object to form. 25| BY MR. O'KEEFE:

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 62 of 138

Alan Neff/Garage Media

Page: 12 (33 - 36)

 

Page 33

Page 35

 

 

 

 

1} Q Do you understand -- strike that. 1) Q > And do you agree that is found in paragraph eighteen
2 What was your understanding of the manner in which 2| of Exhibit 1?
3| the sales taxes on this transaction would be paid to New 3 A_ Ido.
4| York? 4| Q Does your signature appear or a copy of your
s| A. That the sales tax would be paid on a monthly basis, 5| signature appear in this document?
6| and it was structured that way in order to not put additional 6| A Yes, it does.
7| capital out upfront and then finance it. They said that -- 7| Q Let me direct your attention the paragraph
8| they said that this process would allow it to be paid on a 8| twenty-four for a minute, quiet enjoyment. "So long as no
9] monthly basis. 9| event of default is continuing, lessor will not interfere
10] Q And did you understand that if the tax -- if this 10| with lessee's quiet enjoyment of the equipment. Ifa failure
11| were a financing transaction, that you would be required to | 11] by lessor to materially observe the foregoing warrantee of
12| pay all of the sales taxes on the amount funded upfront? 12| quiet enjoyment continues for ten days after notice. Lessee
13] A Idid not understand that, but I'm not a financial 13| may, in its absolute discretion, exercise any one or more of
14] person, 14] the following remedies..." which are then listed.
15} Q 1 just want to make sure that no one at Macquarie 15 Do you agree that that language appears in paragraph
16] ever had a conversation with you at the time that this 16| twenty-four of Exhibit 1?
17] document was prepared and executed by Garage-Media that |17| A_ Ido.
18| explained if it were a financing transaction, you would be 18] Q Did you, on behalf of Garage-Media or anyone else,
19] required to pay the sales taxes upfront? 19] ever provide written notice to Macquarie of your belief that
20] A  Noconversations ever occurred at my level, I don't 20| it was in any way interfering with your quiet enjoyment in
21| think -- I can't say that for the investment banker. 21] writing?
22 Q_ Turning back to the same page. I want you to look 22| A Ididnot.
23| at paragraph eighteen for a minute. 23 Q_ And do you know of anyone else who, on behalf of
24 A Yep. 24| Garage-Media, may have done so or did?
25| Q The event of the default, just continuing. Do you 25| A I don't believe anyone has.
Page 34 Page 36
1| see Subparagraph D? 1 Q Okay. Did you at some point begin to deal with
2 A Ido. 2) somebody other than -- strike that. I will get back to that.
3 Q_ "The lessor had the right to require the lessee to 3 Did you at any point -- at some point after --
4| pay the lessor's return, calculated by lessor as of the date 4| strike that.
| of the lessor's demand, and upon lessor's full receipt of the 5 Do you recall the circumstances under which you
6| lessor's return as a result of the lessor's demand under this 6| executed Exhibit 1?
7| action, plus all other amounts outstanding under this lease, 7| A This entire document is Exhibit 1?
8| this lease will terminate and lessee will transfer to lessee 8 Q Yes, sir.
9) any equipment still in lessee's possession." Do you see that 9| A DolIrecall signing it, is thal the question?
10] paragraph? 10] Q Did you sign it -- 1 want to know where you were,
11} A Ido sce that. 11] who was with you, and was there any representative from
12 Q Do you agree that's a provision contained in Exhibit 12| Macquarie present for the execution?
13] 1? 13} A Idon't belicve anyone was present.
14 A Ido. 14 Q_ Do you know whether Mr. Feldstein's signature on the
15| Q Further beneath "C" it says, "Lessee will also 15] document was on it when you signed or at some later time?
16| reimburse lessor -- 16| A I don't recall the order.
17 MR. HENZY: What page are you on, John? 17 Q_ Do you recall having gotten this in the mail and
18 MR. O'KEEFE: Right under "C" -- I'm sorry -- under 18] signed it and sent it back? Do you remember the -- that’s
19] "E". | better put my glasses on. 19] what I am asking: How did you sign it? Who, if anyone, was
20| BY MR. O'KEEFE: 20] with you when you signed it?
21| Q Under "E" it says, lessee will also reimburse lessor 21| <A I believe it was by fax. | likely signed it in my
22| for all expenses, including reasonable legal fees and 22] office and submitted it back.
23| disbursements incurred by lessee in enforcing this lease." 23 Q. Okay.
24| Do you see that provision? 24 A | don't recall.
25 A Ido. 25 Q. But at the time that you signed it, there was no one

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 63 of 138

Alan Neff/Garage Media

Page: 13 (37 - 40)

 

 

 

 

 

Page 37 Page 39
1] present from Macquarie Finance that you recall? 1] continuing, unlimited and independent, and shall not be
2 A | don't recall anybody present. 2\| affected, diminished, or released for any reason whatsoever,
3 Q. Okay. I'm going to show you a document which has 3| including the following..." and then it goes on with a list.
4| been marked as Plaintiffs Schmid 2. Ask you if will you 4| You agree that it says that?
5| take a look at it, and tell me when you are done. 5 A Ido.
6 A (Witness complies) Yes, I'm familiar with this. 6 Q And you were aware of that when you executed this
7| Q Can you identify that document for the record? 7| document?
8 A Yep. It's the guarantee from October 26, 2010. 8 A Iwas.
9 Q_ And when you say, "guarantee," can you identify who 9 Q. At some point -- strike that.
10| the guarantors were? 10 Did you execute this at or about the same time that
1i| A Myself, John Schmid, and David Schmid. 11] you executed Exhibit 1?
12 Q_ And does your signature appear on page three of that 12|} A_ It was part of our closing package, yes.
13| document? 13 Q_ And so your recollection would be the same, you
14) A_ Itdoes. 14| think you may have executed it and faxed it back?
15| Q And did you understand that to be a document by 15] A_ Ido.
16| which you were guaranteeing repayment of indebtedness duc to | 16 Q You don't recall there having been anyone from
17| Macquarie under the lease by Garage-Media New York? 17] Macquarie present at the time that you executed Exhibit 2?
18| A For-- 18] A Idon't. I don't recall.
19 MR. HENZY: Object to form. 19] Q Atsome point after dealing with Patty Magrin and
20 THE WITNESS: Yes. With the caveat that there was 20| executing these documents, did you come to be involved with a
21] opportunity for it to go away. 21) different person or people at Macquarie?
22| BY MR. O'KEEFE: 22) A Ildid.
23 Q_ What -- go ahead. 23 Q_ Do you recall about when that was?
24| A Based on sales within the project, revenue within 24| <A_ Shortly after the project was started. It was a
25 | the project. 25| financial analyst whose first name is Adele, an Australian.
Page 38 Page 40
1} Q Okay. Tell me a little bit more about that. 1| He was working in their Michigan office and asking for
2| A Inthe other financing document, it establishes a 2| information.
3] threshold, I believe, 5.5 million in sales for a consecutive 3 Q_ And did he identify himself as a representative of
4| period of time, so many months in a row, that would allow the 4| Macquarie?
5 | guarantees to be removed. 5| A Hedid.
6 Q. And the financing document which you referred is the 6| Q = And was that before or after Exhibits 1 and 2 were
7| lease -- the lease dated October 26, 2010, marked Exhibit 7| executed?
8} 1? 8| A It was after.
9] A That's correct. 9} Q So you don't recall having any dealings with him
10] Q _ Soit's your understanding that there's language 10] gathering financial information before Exhibits 1 and 2 were
11] within that which would allow the guarantee, in whole or in 11) executed?
12] part, to crode based upon some sales performance? 12] A Notdirectly with me.
13| A Stabilization, that's correct. 13] Q Do you know if they dealt with anyone else?
14 Q_ And were the numbers that would permit that ever 14] A They had many conversations with our financial
15| achieved? 15 | bankers from Johnson and Fretty.
16| <A They were not. 16| Q And that would have been Steve Fretty or somebody
17| Q Okay. Directing your attention to paragraph two of 17| else?
19] the guarantee. The second sentence, "Guarantor 18 A Well, Steve Fretty and his team. He had -- the
19| unconditionally guarantees to Macquarie the full and prompt | 19 organization has more than him and his folks. His team had
20| payment, observance, and performance when due of all 20| done work on this project.
21] obligations of obligor rising under the agreements, 21} Q When you say, "done work," do you mean done work on
22| collectively the guaranteed obligations." Do you agrec it 22| negotiations of the documents?
23) says that? 23 A Preparing pro formas, estimates, helping evaluate
24| A_ Ido. 24| other funding offers, understanding the scope associated with
25 Q It goes on the say, "The guarantee is absolute, 25] it

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 64 of 138

Alan Neff/Garage Media

Page: 14 (41 - 44)

 

 

 

 

 

Page 41 Page 43
1 Q_ So on behalf of Garage-Media New York, 1 A I don't recall. I don't recall making a
2| representatives of Mr. Fretty's organization were dealing 2] presentation directly to them.
3] with folks at Macquarie, other than Patty Magrin, to provide 3 Q_ I'm going to show you a document marked Exhibit 4,
4| financial information, projections before the Exhibits 1 and 4| Plaintiff Schmid 4. Ask you to take a look at that, and tell
5| 2 were prepared and executed? 5| me when you are finished,
6| A That's my understanding. 6| A (Witness complies)
7| Q And they were dealing with them at your direction; 7| Q > Have you had a chance to look at Exhibit 4?
8| is that correct? 8} A Ihave.
9] A That's correct. 9] Q Do you recognize that document?
10 Q_ And they were doing so to provide the necessary 10 A No, 1 do not.
11| fiscal information with which Macquarie can consider whether |11| Q Do you have any idea who prepared that document?
12] or not to propose a lease transaction or other financing 12 A Probably Johnson and Fretty.
13] transaction to Garage-Media? 13] Q Do you recall ever having presented that document or
14| <A That's correct. 14| that information that is reflected in it to Macquarie before
15| Q And your recollection is they dealt with Adele. Do 15| you obtained the financing or lease proposal from them?
16] you know if they dealt with anyone else? 16 A I don't recall. There was many, many conversations,
17) A Idon't know. 17] many dialog nine years ago on this; and Johnson and Fretly
18] Q And do you recall who on Mr. Fretty's team may have 18] represented our interest and was soliciting the various
19] been in contact with the folks at Macquarie during that 19] bankers to come into the project -- various funding
20| process? 20) opportunities.
21] A The only other person that | think was active is a 21] Q  Butas you sit here today, you don't recall ever
22] gentleman whose first name is Taylor. I could look up his 22| either having participated in the preparation of what is
23} last name. 23| marked as Exhibit 4 and in its presentation, if it was, to
24 Q_ No, that's okay. 24| Macquarie?
25| A I don't know his last name. 25] A Idon't recall. I just don't remember. I can't
Page 42 Page 44
1 Q. Was there anyone else on behalf of Garage-Media who 1| think of a time that we did.
2| was interacting with Adele or anyone else at Macquarie during | 2/ Q Thumbing through the pages a bit, on the second page
3] the process in which you were soliciting a proposal for lease 3| of the document you'll see that there's Garage-Media alliance
4| or other financing? 4| with Pro Park America and A2aMedia. Would you agree that
5 A No. 5| that was a correct statement at that time?
6 Q You had a CFO at the time, did you not, at 6 MR. HENZY: Object to form.
7| Garage-Media? 7 THE WITNESS: Correct, J do agree.
8 A No. We have -- we had a person from Pro Park, who 8| BY MR. O'KEEFE:
9| was the CFO of Pro Park that provided support for us on 9| Q And on the next page, the third page. Titled
10| occasion. He handled our accounting after the fact, after 10| Garage-Media Partners, onc is identified as GKD USA, a German
11] the project was initiated. 11] based manufacturer that patented MediaMesh technology. Would
12 Q Okay. But not during the process in which you were 12) you agree with the representation in this presentation that
13) soliciting financing or the lease transaction? 13| they were a partner of Garage-Media at the time it was
14 A That's correct. 14] presented?
15 Q Okay. Who, other than Adele, did you interact with 15 MR. HENZY: Object to form.
16| at Macquarie sometime after the Exhibits 1 and 2 were 16 THE WITNESS: They were a vendor.
17] executed? 17| BY MR. O'KEEFE:
18 A John Zimmeth. 18] Q Okay.
19 Q_ And do you recall your first experience or 19] A _ I don't sce where it says partner.
20] introduction or work with John Zimmeth? 20] Q Atthe top of the page.
21| A I believe it was -- there was at one point, myself 21| A It'saloose terms. They were a vendor. They were
22) and Dave Schmid went to their offices; and I don't -- I don't 22| asupplier of the technology, an important part of the
23] recall if it was before or after. I believe we met him at 23) overall project.
24| least in passing, just a hello. 24 Q Would the same be truce of Pro Park America, that
25 Q Did you ever make a presentation to Macquarie? 25| they were not a Garage-Mcdia partner as suggested or stated

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 65 of 138

Alan Neff/Garage Media

Page: 15 (45 - 48)

 

 

 

 

 

Page 45 Page 47
1| in the document? 1| similar amount of time it took us to have a financial
2 MR. HENZY: Objection to form. 2| organization fund the sign.
3 THE WITNESS: | think the term "partners" is a loose 3 Q_ Do you know if it was pushed out for any other
4| term. It represents people that we're aligned with; not 4 | reason?
5 | necessarily ownership interest. So I think I need to clarify 5| A That was the primary reason.
6| that, Pro Park provided services to Garage-Media that were 6| Q Do you know if it was pushed out -~
7| valuable to us. Again, similar to that of a vendor, 7 A There were other delays associated with permitting
8| including accounting services. Mostly just accounting 8| but not unreasonable delays.
9| services, 9 Q. Okay. Turning to the page 1157, titled MediaMesh
10] BY MR. O'KEEFE: 10] Technology. The second bullet, "Garage-Media's partner, A2a,
11) Q Okay. Turning to the page on the bottom right that 11| holds the exclusive distrubution rights to MediaMesh." Do
12| bears the numbers 1153. Under the page title of Garage-Media | 12| you agree with the conclusion or the statement that A2a had
13| partners, A2aMedia is listed again. Would you agree with the | 13/ the distribution rights?
14] statement or the representation in this presentation made to 14] A That's how both A2a and GKD presented it to us.
15| Macquarie, that A2aMedia was a Garage-Media partner? 15| Q And the use of the expression, Garage-Media partner,
16 MR. HENZY: Object to form. 16| you've already testify --
17 THE WITNESS: Again, they were a vendor. 17 A It's a vendor.
18] BY MR. O'KEEFE: 18| Q_ -- they were a vender.
19| Q Okay. Did you know -- strike that. 19] A_ It'sa loose term. They're aligned in the
20 Do you sec the second to last bullet, 'A2a has 20| project.
21| secured the exclusive license to distribute the MediaMesh 21| Q Inthe third to the last bullet the last point
22| product of GKD." Did you understand that to be a fact at the | 22| italicized and bolded, "Can be utilized at locations that are
23]| time that this presentation was prepared and/or made to 23) unsuitable for traditional digital displays." That's what
24| Macquarie? 24| you are were talking about in that situation such as a garage
25 MR. HENZY: Object to form. 25| which requires ventilation; is that correct?
Page 46 Page 48
1 THE WITNESS: | do; that's my understanding. 1} A That's correct.
2| BY MR. O'KEEFE: 2 Q. The last bullet says, Limited, albeit successful
3 Q_ Turning to the page which at the bottom has the 3| deployment and utilization history." Do you know what they
4| number 1156. Fourth bullet from the bottom, "Advertising | 4| are referring to there?
5 | display space will be pre-sold to tear-one advertisers prior 5| <A There hasn't been very many installations; and the
6| to asset deployment." Do you see that statement? 6 | ones that have been installed, were working appropriately.
7 A_ Ido. 7 Q_ And that would be, to your knowledge at that time,
8] Q Do you recall whether, in fact, A2aMedia pre-sold 8| the situation in Milan that you described and the Miami Heat
9] any space prior to the sign going live? 9| or American Airline Facility?
10] A Itdid. 10| A That's correct.
11] Q Do you recall on a percentage basis, what percentage {11} Q Were you aware of any other facility anywhere in the
12] was pre-sold? 12| world where that technology had been deployed prior to your
13| A It was a respectable amount, and they were to 13 | involvement?
14] specific clients. Most importantly to Fox TV and Fidelity 14] A Yes.
15| Investments. 15| Q Many?
16 Q_ Second to last bullet, "With the financing secured, 16 A No. A few; a handful.
17| anticipating live date of November 15, 2010." Do you see 17| Q And were they, other than the Miami Heat
18] that? 18] application, all out of the country?
19} A_ ldo. 19| A No. There was one in California for the university;
20| Q Do you recall when the sign went live? 20] but it was not a -- it was not an advertising. It was a
21| A Yep. In June 2011. 21] artistic display.
22| @Q Which was later than expected; is that correct? 22| Q And do you recall! what university that was?
23| A That's correct. And asa result of funding -- 23| A One of the ones in California.
24 | financing not being secured until 26th of October. So the 24 MR. HENZY: I think it was Davis.
25| timing associated with the project was pushed out in the 25| BY MR. O'KEEFE:

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 66 of 138

Alan Neff/Garage Media

Page: 16 (49 - 52)

 

 

 

 

 

Page 49 Page 51
1| Q_ I'm going to show you a document which has been 1| documents?
2| marked Plaintiff's Schmid 5. If you will take a look at 2} <A Several, yes.
3| that, and tell me when you are finished. 3} Q Would you identify these as the amendments to the
4 A I'm aware of this. 4| lease agreement marked Plaintiff's Schmid 1?
5] Q Can you identify that document for the record? 5| A Yes.
6 A It's our sales brochure for Garage-Media. 6 Q. Okay. Let's look first at amendment number one,
7 Q When you say, "our sales brochure,” who prepared 7| which is the first three pages of Exhibit 3. Do you
8| that document, if you recall? 8 | recall -- well, do you recall the purpose for the first
9} A_ A local marketing consultant. 9| amendment?
10} Q Do you see on the front of that document the words 10] A To address the ramp-up period associated with the
11| in the middle of the page, Partnered with A2a-Media, GKD | 11) display coming to life.
12| Metal Fabrics? 12 Q_ So would you agree that there was a change in, among
13} A_ Ido. 13| other things, the payment terms and the payment schedule to
14 Q_ Do you agree with that presentation? 14] accommodate a greater amount of time for the sign to go
15 MR. HENZY: Objection to form. 15| live?
16 THE WITNESS: Again, it's a loose term. Partnered 16| A That was one purpose of it.
17| means we are aligned. It does not mean there is equity or 17} Q Do you recall what the other purposes, if any,
18] have any kind of ownership positions. 18| were?
19| BY MR. O'KEEFE: 19| A To capture the specific costs associated with the
20} Q Would it be better to call them a strategic partner? 20| costs of the investment banker, provide working capital, and
21 MR. HENZY: Object to form. 21| to basically clarify the associated cost with change orders
22 THE WITNESS: Potentially. 22| for the project as it -- after it was completed.
23] BY MR. O'KEEFE: 23| Q What was the last point?
24 Q Do you see on the second page where you call them 24| A After it was completed. In other words, the project
25| strategic partner? 25| had additional costs throughout the process. The intention
Page 50 Page 52
1} A_ Ido. 1] of the amendment was to make sure we captured all of those
2 Q What was the purpose for the preparation of this 2| costs and paid all of our bills associated with it through
3| document? 3] this mechanism.
4 A. To seek other opportunities. 4 Q Okay. Let me direct your attention to amendment
5 Q_ What do you mean by that? 5 | number two, which is two pages behind that. Two pages behind
6| A. To find other properties that hopefully we can 6| that. Do you recall the purpose for this amendment, which is
7| replicate the Port Authority bus terminal project. 7| in July of 20112 So it would be the fourth page of the
8 Q_ And do you know when in relation to the Port 8| exhibit.
9| Authority project this document was prepared? 9] A Okay.
10] A Idon't. Although, I would -- my best guess is in 10 Q Does that appear to address the cost overruns for
11] the 2011 range. 11| the project?
12 Q Do you know if it was prepared after the sign went 12} A Aswellas removing a portion of the approved
13| live? 13] process and Item Number C. We removed scope that was
14 A I don't recall. 14| originally planned and approved and decided not to proceed
15 Q Do you see on the second page, cover photo is 15| with that.
16] identified New York Port Authority bus terminal. Then on the | 16 Q_ So all in the pricing where the original project
17]| first page there appears to be a picture with an operational 17| changed, there was something that went down, something that
18] sign. Do you know if that was a rendering? 18| went up. The net basis went up; is that correct? Do you see
19| A That wasarendering. We never sold an ad to 19] the seven million dollar figure at the bottom of "A"?
20] Rolex. 20) A Yes.
21 Q_ I'm going to show you a document which has been 21] Q Which is now the lessor's basis versus the 6.6
22| marked as Plaintiff Schmid 3. Ask you if you will take a 22) million dollar figure on amendment one and on the lease?
23| look at that, and tell me when you are finished. 23 A_ Ido.
24| A (Witness complies) I'm familiar with this. 24| Q Turning to amendment three, which is a few pages
25 Q_ This is, would you agree, a series of four 25] behind that. Would you agree that this is an amendment dated

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 67 of 138

Alan Neff/Garage Media

Page: 17 (53 - 56)

 

 

 

Page 53 Page 55
1| September 1, 2012, to the lease number one, dated October 26, 1| page two of the amendment that you are looking at: Does that
2| 2010? 2| refresh your recollection of what was, in part, being
3 A ldo. 3] accomplished by this amendment to the lease agreement?

4 Q_ Do you recall the basis for this amendment? 4 A Yes.
5] A Providing some relief associated with a stretch of S| Q. Did it cause the security deposit to be reduced from
6| time when sales were under-performing. 6| one million fifty to five hundred and the five-fifty to be
7 Q And so this was an accommodation by Macquarie to 7| applied to the missed payments, plus the sales tax?
8| give payment relief because of under-performing sales; is 8| A Yes,
9| that correct? 9| Q Is that something you requested of Macquaric? "You"
10| <A That's correct. 10| being Garage-Media.
11] Q Is that something that you requested of and obtained 11| A I don't recall requesting it, as much as they had
12] from Macquarie? 12] offered it to try to keep the loan conforming.
13 A Something they offered as a result of our tardy 13 Q_ Did you understand or view that to be an
14] payments. 14] accommodation to Garage-Media?
15 Q_ So they were trying to help you spread payments 15 A Yes, 1 do.
16| which you could not otherwise make because of the under- 16 Q And on the same document, there's also an amendment
17| performance of the sign? 17] to the end of term. Do you see that section six, bottom of
18| <A That's correct. 18| first page?
19 MR. HENZY: Object. 19) A_ Idosceit.
20| BY MR. O'KEEFE: 20| Q Would you agree that that continued to permit onc of
21 Q. And the last amendment dated as of March 31, 2013, 21| three options at the end of the term, return, renewal with
22| which in the middle of the page also says Amendment Number | 22| term ownership, and purchase option?
23] four to lease number one. Do you sce that? 23| A_ Idosee it.
24 A Yes. 24 Q_ And as of this amendment, there was a purchase
25 Q_ Okay. Do you recall the purpose for this? 25| option at the end of term for a million one seventy; is that

Page 54 Page 56
1} A Similarly to align the payment schedule with the 1| correct?
2| payments; and I believe also extract $500,000 from our 2} A_ Idoseeit.
3| deposit and reapply it towards payments. 3 Q. And atthe very bottom under "C"' it says, "Lease
4 Q Would it be fair to say that what this did was to 4| will terminate -- ['m sorry. Strike that.

S| reduce the security deposit from a million fifty down to five 5 "If one of the foregoing options is not exercised,
6| hundred and to take the five-fifty to make up for some missed | 6| or if having elected a return or purchase option, lessee
7| payments and the sales taxes associated with them, among 7\| fails to comply with the terms of the elected option, lessee
8| other things? 8| will automatically be deemed to have elected the renewal
9 A. I'm not clear on the numbers. I'm not sure of the 9| option, provided in Subsection B above." Does that language
10| five-fifty. I see five-owe-five. 10] appear at the bottom of the first page of the exhibit under
11 Q_ Plus the sales tax. 11] the amendment to section six?
12} A Okay. 12 MR. HENZY: Is the question: Is that what the words
13 Q > You don't recall that? 13] say?
14 A. Idorecall. I'm curious -- I'm just looking for 14 THE WITNESS: | do see the words. | do agree it
15) the language making sure | understand it. 15] says that.
16 MR. HENZY: Are you pointing to a specific language, 16| BY MR. O'KEEFE:
17] John? 17} Q Do you recall that being part of this document?
18] BY MR. O'KEEFE: 18] A Idon't.
19 Q Are you on the second page under Roman III? 19 Q Okay. In connection with the Port Authority bus
20| A Yeah. I'm under section |.1. 20| terminal project, did you execute some documents with the
21| Q Ofthe GM security agreement? 21] Port Authority?
22| A _ Increased -- 22) A Idid.
23 MR. HENZY: Can you ask a question? We got lost. 23 Q Among those, did you execute a display agreement?
24| BY MR. O'KEEFE: 24] A Yes.
25 Q_ So directing your attention to Roman Numeral II] on = | 25 Q_ I'm going to show you a document marked Plaintiff's

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 68 of 138

Alan Neff/Garage Media

Page: 18 (57 - 60)

 

own wu F&F WwW NY F

10
11
12
13
14
15
16
0.7
18
19
20
221

Page 57
Schmid 6. I ask you to take a look at that, and tell me when
you are done.

A (Witness complies) Yes, ] am familiar with it,

Q_ Did you execute that document on behalf of
Garage-Media New York?

A Idid.

Q_ Directing your attention to HTF 76, which is page
seventeen of that document, Exhibit C. Do you sce that that
identifies the un-amortized capital investment to be paid to
GM if required under this agreement. They list the cost
basis of $9,795,000. Do you sce that?

A_ Ido,

Q_ Do you know where that came from?

A I created that number.

Q_ And what do you mean, you created that number?

A | put in -- | would negotiate in the contract,
agreed to ask for more than the sign would cost us to take
down in order to discourage them from taking the sign back
and us not being fairly compensated for our losses.

Q_ And this was an exhibit used in conjunction with the

obligation by the Port Authority if they terminated the

own Ww ® W NY KF

10
11
12
13
14
15
16
17
18
19
20
21

Page 59

A Correct.

Q And I believe you testified carlier that that was
required by the Port Authority in order to enter into an
agreement; is that correct?

A The selection of technology was pre-approved, which
drove the project. Let me clarify, we would not have agreed
to enter into this agreement if the Port Authority had not
previously approved the technology, and we had deemed it as
the technology the was required to satisfy. We also felt it
would successfully work.

Q_ So would it be fair to say that this provision of
the display agreement confirmed your recommendation for the
proposal to put the MediaMesh sign there, and the Port
Authority agreeing that that would be the sign that you would
put there?

A That's correct.

Q_ Turning to page three of the document under section
seven, paragraph seven, whichever you prefer.

A Um-hum.

Q_ Inthe second full paragraph, the last sentence

reads, "It is hereby agreed that the mounting of the light

 

 

 

 

22| permit early? 22| fixtures and the painting of the stecl trusses by PA --
23 A Premature, correct. 23| A I'msorry. Which paragraph? Seven? Okay second
24 Q_ So that's a made up number? 24] paragraph.
25 A Ithad a basis, but it also included our potential 25 MR. HENZY: You gol it, the last sentence of --
Page 58 Page 60
1] profit. 1 THE WITNESS: Yeah.
2 Q. Okay. 2| BY MR. O'KEEFE:
3 A Based on projections of October 2010. 3 Q "Itis hereby agreed that the mounting of the light
4 Q  Contemporancous in time to the execution of this 4| fixtures and the painting of the steel trusses by PA will be
5| display? 5} coordinated between PA and A2aMedia, Inc., subject to GM's
6 A Correct. 6| prior approval of the cost incurred" Do you sec that?
7 Q. On the first page of that document, there is a 7| A’ Ido.
8| whereas clause. GM and -- 8} Q_ So was it your understanding that A2a not only was
9 MR. HENZY: Okay. Are you back to the first page of 9] looking to obtain sales revenue, but they participated in the
10] the display agreement? 10| installation of the signage?
11) MR. O'KEEFE: Of the exhibit, which is the display 11] A We purchased the entire project from A2a, which
12| agreement. 12] included the sign, the implementation, and the
13] BY MR, O'KEEFE: 13 | coordination.
14 Q_ "Whereas GM and CBS desire to enter into an 14] Q Was GKD aseller to you in that process?
15| agreement, whereby GM would license the CBS rights and 15| A They were --
16| install the MediaMesh digital display, the sign, and other 16 MR. HENZY: Objection to form.
17| ancillary equipment associated therewith, collectively, the 17 THE WITNESS: They were a seller to A2a.
18| equipment, at the facility in order to advertise digital 18| BY MR. O'KEEFE:
19] signage, GM work." 19 Q_ Do you know whether, in connection with that
20 Is that an accurate description of what it was that 20| purchase, purchase from A2a, that you obtained a warrantee
21] you sought to do under this display agreement under then CBS | 21] from GKD?
22| Outdoor Group and the Port Authority? 22| A Wedid.
23 A That is correct. 23 Q. And did that warrantee last for the life of the
24 Q_ So this display agreement provided that you were 24| permit?
25] going to put the MediaMesh display on the property? 25| <A No, it did not.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 69 of 138

Alan Neff/Garage Media

Page: 19 (61 - 64)

 

 

 

 

 

Page 61 Page 63
1] Q Do you recall how long the warrantee was? 1| A No. It was processed as a result of in June --
2] A_ [believe two years. 2| mid-June we finished the project, we had all of our costs,
3 Q_ Did you have any type of a maintenance agreement 3| and they were reorganizing the costs associated with the
4| with cither GKD or A2aMedia or anybody else? 4| values that were originally estimated to be final.
5| A’ Wedid not. 5] Q Is that something you asked them to do or --
6| Q Okay. So after two years, you would be on your own 6] A No.
7| tor maintenance of the sign? 7| Q. --did they determine to do?
8| A That's correct, 8| A It was something that was just part of the process.
9| Q Did you deal with John Zimmeth in connection with 9| It wasn't a request. It was a requirement and always an
10| the amendments to the agreement that we just talked about? 10] understanding that the estimated values would be put into the
11 MR. HENZY: Sorry. Which amendments? All the 11] final document to represent the actual expenditures.
12| amendments? 12} Q Soit's your testimony that you didn't ask that
13| BY MR. O'KEEFE: 13| amendment number one be prepared, but the Macquarie
14| Q Exhibit 3 was a collection of four amendments to the 14] determined to prepare it?
15] agreement. Did you deal with John Zimmeth in connection with |15] A That's correct, amendment number one.
16| all four of those amendments? 16 Q. Okay. And it's your belief that that is something
17| A Idon't recall all four. 1 do recall at a minimum, 17| that you came to understand through Patty Magrin at
18] the last two. 18] Macquarie?
19] Q Okay. Did he, at some point, become your principal 19| A That's correct.
20| point of contact at Macquarie? 20 Q. And then number two is the one with the cost
21| A Hedid. 21| overruns, among other things. Do you recall the
22 Q_ Do you know when that occurred? 22| circumstances under which that came about?
23| A Approximately 2012. 23 A This was predominantly to remove parts of the lease
24| Q So you closed on this transaction in October of 24 | that were not going to do the lighting. That was one
25] 2010. Then you said that the sign went live in June of 2011; 25] aspect.
Page 62 Page 64
1) is that correct? 1 Q. And the cost --
2 A) Um-hum. 2 A So it was in conjunction with both of these.
3 Q_ In that time span between closing on the transaction 3] Q So the second one was dated July 28, 2011.
4| and the sign going live, I think we have one amendment which 4) A Yep.
5| extends the payment terms. Do you recall who at Macquaric Ss! Q. Just asking if you recall with whom, if anyone, at
6| you dealt with in amendment number one? 6| Macquarie you dealt with?
7| A Patty Magrin. 7\ A 1 believe it was with Patty Magrin at that point.
8 Q_ And do you know whether or not or how these terms 8| Q And, again, how did that happen? Did you go to her
9| came to be? Did she have to talk to someone else at 9| and say, look, we're going to eliminate something. We have
10| Macquarie? 10| cost overruns. We've got to change the schedule?
1a A She did. 11 A We had continuous conversation, so the conversation
12 Q What was your understanding of that process? 12| was frequent. It was really just to be aligned with the
13| A She -- well, I believe amendment one is capturing 13] realities of the project. So it was a combination of both,
14| all the costs associated with the project. 14| but it was -- | don't recall who initiated the conversation.
15 Q_ That's what you testified to. 15] 1 can only share that we had dialog associated with it to
16 A_ So it was a clarification of those, and she would 16] make sure we capture all of the costs, which is why these
17] have presented that to us for our understanding, our review, 17| dates are one month apart from each other.
18] and our acceptance. 18 Q_ And you would agree that this is, amendment number
19] Q And did it also change the payment schedule? 19] two is also within a month of when the sign went live?
20 MR. HENZY: Object to form. 20} A That's correct.
21 THE WITNESS: I assume so. 22 MR. HENZY: I stipulate that the date on the top of
22| BY MR. O'KEEFE: 22] amendment number one is a typo. It actually confused me when
23 Q My apologies. I'm just trying to figure out how 23 I first started looking --
24| that amendment came to pass. Did you call someone at 24 THE WITNESS: It's 2011.
25| Macquarie and say -- 25 MR. HENZY: That's not what it said.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 70 of 138

Alan Neff/Garage Media

Page: 20 (65 - 68)

 

 

 

 

 

Page 65 Page 67

il MR. O'KEEFE: Amendment one or two? 1} A That's correct. | always had other employment.

2 MR. HENZY: No, at the top of amendment one. 2} Q And I called you the man in charge. Were you the

3 MR, O'KEEFE: Onc is wrong. 3| CEO --

4 MR. HENZY: It's dated June 13, 2010. 4| A Managing partner.

5| BY MR. O'KEEFE: 5| Q Patty Magrin testified yesterday that in some of

6 Q_ Just to be clear on your testimony, we are up to 6| those conversations with you, she would find out how the

7| amendment threc. I need to go back to this. Amendment three 7| project was going. That was just small-talk conversation

8| is dated March 31, 2013. Is it your recollection that -- 8| with you. Would you agree with that?

9| strike that. 9 A Yeah, for the most part.
10 Do you have a recollection of who you dealt with at 10] Q Did you understand that she was managing the account
11] Macquarie in connection with amendment number three or the | 11] after it closed?
12| amendment dated as of -- strike that. Starting over. 12} A No. I understood that she was helping and really
13 The document that I just put in front of you, 13| ideally pursuing more business. I mean, her goal was really
14| amendment number three, dated September 1, 2012, to the lease | 14] the next project. She stayed close with us through that
15] number 001, dated October 26, 2010, do you have a 15] process.
16] recollection of who, if anyone, at Macquarie you dealt with 16| Q She testified that more than once you told her that
17] in connection with that amendment? 17| John Zimmeth was the perfect partner. That he was patient
18} A John Zimmeth. 18] with you throughout the project, is that a correct
19 Q. Andis that around when you first started dealing 19] recollection of something you told her?
20| with him? J can't recall what you said before. 20] A 1] would never use the word, “perfect partner,” but I
21 A We were communicating actively approximately a year 21] would say that John Zimmeth was easy to work with or easy to
22| after the project had been started, where Patty was no longer 22] communicate with.
23 a communicating -- no longer sharing conversation, and John 23] Q Okay. Did you have a feeling throughout the project
24| was calling me direct. 24| that he was working to try to accommodate Garage-Media and
25] Q And that would have been about June 2012, is that 25] its needs?

Page 66 Page 68

1| your recollection? 1} A No. IJ would say that he was working hard to protect

2 A Roughly a year after the project started. 2| Macquarie's situation, and that he -- the pathway through

3| Q How did you first hear from or contact John Zimmeth, 3| that was to try to work with us through it.

4} if you recall? 4|  Q So whether directly or indirectly, his first goal

5} A I believe he either called me or asked me to call 5 | was to get paid?

6| him. 6| A Absolutely.

7| Q = And do you recall why? 7| Q And his second goal, in order to accomplish that,

8| A Patty was just simply recommunicating messages. She 8| was to endeavor to accommodate Garage-Media's needs?

9| would call me, What's going on? I'd tell her, and she'd tell 9 MR. HENZY: Object to form.
10] John. At one point John just said, let's talk. 10 THE WITNESS: I wouldn't say -- many of the -- you
11| Q = And so how did that go? 11] opened the question: Many, many conversations he would ask
12| A It was good. John was trying to understand the 12] what he can do; and I'd give him things he wasn't capable of
13] project and the challenges associated with it, 13| doing, which would be lower the inlerest rate, buy some
14| Q Patty testified yesterday that she would meet you 14| advertising, doing other things that weren't in his ability
15] for coffee periodically in Cheshire. 15] to do.
16] <A. That's correct. 16| BY MR. O'KEEFE:
17 Q_ She also lived there. 17 Q_ Did you implore his assistance in trying to
18] A She lived there, and | traveled full time for my 18| accomplish certain of the things that you thought could be
19] job. So my weeks at that lime were mostly in Germany and San 19| done? For example, in obtaining an extension of the Port
20| Francisco working for BMW. So I would meet her -- I would 20| Authority permit?
21] meet her for coffee at a local coffee shop. We just happened 21} A No,I didn't ask for his assistance in any of it. I
22] to live in the same town, and it was convenient. 22| had a requirement to keep him abreast of what was going on.
23| Q Based upon your earlier testimony, is it true that 23 | He had very constant communication with me. Mostly verbal,
24| throughout the time that you were the man in charge of 24] but he would call me on my cell phone often and ask for the
25| Garage-Media, you also had other employment? 25| status. Often with some deadline within a day or two that he

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 71 of 138

Alan Neff/Garage Media

Page: 21 (69 - 72)

 

 

 

 

 

Page 69 Page 71!

1| had me report the status of the project. 1] A That's correct.
2 Q_ So you never asked him to participate either in a 2 Q_ And you thought they were trying to work with you to
3| phone call or meeting with anyone to help Garage-Media obtain 3] solve the problem?
4| something that they needed in order to succecd? 4| A They were putting extensive effort in at a huge
5} A I never asked for his assistance, I allowed him to 5| expense to accomplish that. Many times we thought we had the
6| participate in those meetings because those were things that 6| answers understood, only to find out that it wouldn't work.
7| were important to him. Our ability of having his support was 7| You have to understand, a lot of this is weather related. We
8 | critical. 8 | would fix it in the spring. It would work well for a period
9 Q_ So did you invite him to meetings? 9| of time; and then as soon as the weather tumed, getting
10| A He would -- 1 would share with him when | was having 10] moisture or cold into the LEDs caused our issues, so it
11] meeting, and he would identify which ones he wanted to come 11] magnified the situation. There were long gaps in time.
12] to. Most of them were out of convenience when he was already 12] Q What was the outcome of the mecting which you just
13| in New York. He would indicate, l'm going to be in New York 13] described where Mr. --
14] this coming weck; but there were several meetings that were 14| A Polly.
15| arranged per his direction that I would not have had he not 15] Q  -- Zimmeth talked about the prospect of bringing a
16] insisted upon those meetings. 16| suit against GKD?
17 Q_ Such as? 17| A Heplayed the heavy. He was strong in his position
18 A With GKD, who I met with many times at their 18] to Tom Polly that he would have to resolve this problem,
19| facilities or separately; but he insisted on a meeting. We 19| otherwise we are going to come after you. He made it really
20| called the president of GKD to the meeting. It was myself, 20] clear the size of Macquarie, the strength, the legal
21] John Zimmeth, and Tom Polly were there. He made it really, 21] presence. You don't want us suing you. He was absolutely
22] really clear that, you know, that this is a lemon product. 22| adamant that Macquarie had the ability to make things
23) He felt strongly that he should be suing them for defective 23) miserable for them. By selling them -- even though the
24| product. He insisted that he owned the sign, which was still 24 product was out of warrantee, and the product was, you know,
25| unclear to me. He talked about suing GKD if they didn't 25| challenged, they must resolve it. Tom Polly committed --

Page 70 Page 72
1| resolve the technical issues because it's impacting 1] recommitted his position that he's doing everything he can do
2| everything in the project. 2| to resolve it. He continued to do that throughout the
3] Q And it's your testimony that you never encouraged 3| different phases of the project.
4| him to threaten suit in order to obtain results from GKD? 4 Q_ Did he react in that fashion, to continue his
5 A Absolutely not. 5| commitment to try to fix the project?

6 Q_ Were you at the time -- "you", GM New York -- 6 A It never deviated.
7| consideriny a lawsuit against GKD? 7 Q Okay. And did you view those words by Mr. Zimmeth
8} A Never considered it. 8| to be an effort to try to assist Garage-Media in procuring a
9} Q Why not? 9| positive outcome with GKD?

10] <A The several times that we felt -- we had hoped that 10} <A Although it had benefit to us, | agreed that, you

11] the project would be resolved through their efforts, GKD had 11] know, it was startling. I also interpreted it as a strong

12] spent hundreds of thousands of dollars supporting the project 12| threat to us as well, but it was startling. The result

13] trying to reposition it. The LEDs that had failed were not, 13] didn't deviate the actions. It just was -- we -- our dialog

14] while sold through GKD, were from another company that had 14] with GKD became a bit strained at that point because now

15] since been liquidated. Had gone out of business. 15| there's an overlying presence. So their actions went from

16| Q _ Leurocom? 16| cooperative, you know, communicative in the process to more

17 MR. HENZY: Leurocom. 17| guarded. So it changed -- that meeting changed the dynamic

18 THE WITNESS: Leurocom. 18| of our relationship to be a more stressed relationship, which

19 MR. HENZY: L-E-U-R-O-C-O-M. 19] had some impact on us going forward.

20 THE WITNESS: That's correct. 20| Q How did you view it to be threatening to

21| BY MR. O'KEEFE: 21| Garage-Media?

22] Q So Garage-Media never considered suit against GKD? 22| <A Just the tone of John with the legal aspects

23 A We had not. 23 associated with it, that it also can transcend into even our

24| Q And it was because you were trying to work with them | 24| actions. Should we have, you know, challenges, that they

25] to solve the problem? 25] would take those same actions with us.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 72 of 138

Alan Neff/Garage Media

Page: 22 (73 - 76)

 

 

 

 

 

 

Page 73 Page 75
1 Again, in a similar position, they had -- Macquarie 1] going to -- this was going to be a challenging project and
2] had, I believe, signed the purchase agreements associated the 2| outside of our ability the manage it and costly. We sought
3| sign; and we were also bound to the same, similar documents. 3] opportunities to find other partners to take it over.
4| My personal -- speaking on my own personal position, that I 4 Q_ When you say, "we", did you employ Johnson and
S| viewed it to be just a clear message, if you don't cooperate 5| Fretty to assist you in that process?
6| or you don't accomplish something, we are going to get really 6| A Wedid.
7| strong on the legal side. You will regret that because 7\  Q And was that more or less from within a year of when
8| Macquarie is such a massive organization and has the 8 | the sign went live or there about that you were looking for
9] resources to really make a little guy challenged. 9| cither an investment partner or someone to buy the company?
10| Q And did you understand that under the lease 10| A It was -- the first organization was Thayer Group
11] documents which were executed that upon default, Macquarie | 11] and the second was Beekman. I belicve Thayer, we got
12| had certain rights against not only Garage-Media but against | 12 involved with them, if I recall correctly, 2012 or maybe
13] the guarantors? 13] 2013. It was in that range of time.
14} A Idid. 14] Q So what happened with that opportunity?
15| Q And did you sense that notwithstanding that, that 15] A. Thayer backed out. Thayer had given us an intent,
16| for years, years, Mr. Zimmeth worked with Garage-Media and | 16 and they backed out of it after they got to know the
17| the guarantors in a direction other than exercising rights 17] technology aspects of it.
18| upon default? 18| Q Do you know why?
19 MR. HENZY: Objection to form. Let him finish the 19] A Because it was just -- it was problematic, and they
20] question. 20] became uncomfortable with it. They had a lot of communication
21 MR. O'KEEFE: I did. 21] with other people in the space, so it was -- it was becoming
22 MR. HENZY: Okay. Objection to form. 22 known that there was, you know, technical challenges. It's
23 THE WITNESS: There were times that 1 even asked 23] also very visible when you have a sign on the outside of a
24]| them to take it over. The conversation with John was, take 24] building, it's easy to see what's working and what is not
25] itover. He said, there's no value to take it over because 25] working.
Page 74 Page 76
1| right now we're gaining zero by managing it; and he's got us 1 Q_ What about Beekman?
2| on the hook for it. So even I suggested, when he threatened 2 A Beekman was -- they wanted a quantity of projects.
3| that he was going to take it over or thal -- he mostly 3| They wanted more than just simply the sign. They accepted
4| threatened that the corporate office in Sydney was going to 4| the fact that the sign would have to be replaced. They were
5 | put pressure and it was going to be out of his control and it 5 | seeking that opportunity but they wanted additional projects.
6 | would be taken over; and I said several times in dialog with 6| They wanted many additional projects as part of the
7| John, this is something we should discuss. Does that make 7| portfolio. They didn't want to do a sign project. They
g| sense? He said, it makes no sense for them. g| wanted to buy a media company and more agreements to build
9| BY MR. O'KEEFE: 9] more signs.
10} Q So for them and for you, the better answer would be 10] Q Was that not the original plan for Garage-Media?
11] to try to work out or accommodate something which would allow | 11 A It was.
12] Garage-Media to succeed with a sign. Would you agree with 12 Q. And that never happened?
13| that? 13] A  Wecouldn't get past this project.
14| A Ido. 14 Q. Anyone other than Beekman looking to buy? What
15 Q_ And would you agree however he got to that point, 15] about Clear Channel?
16| that was the motivation, other than getting paid by John 16 A. Clear Channel came in later. Clear Channel came in
17| Zimmeth? 17| after we had signed them for the agreement to resell the
18 A The first was to be paid; and secondly, the 18] advertising. That was not -- that was post -- that was a
19} facility, the best chance of getting paid was for us to get 19] second conversation after we had already signed them to be
20| an extension and sell the project. 20] our sales channel.
21] Q And was that something you determined as a business 21 Q_ So they expressed an interest and/or you requested
22) plan or — 22| it and they responded positively that they may have an
23| A Wedid. We started on it one year after we got into 23| interest in buying after they were retained for the sales
24 the project with several companies, including Thayer Group 24| agency?
25| and then Beekman. So we did determine that this was not 25 A That's correct.

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 73 of 138

Alan Neff/Garage Media

Page: 23 (77 - 80)

 

 

 

 

 

Page 77 Page 79
al Q. And what happened to those discussions, specifically 1 A. That's -- that's two different extensions. One is
2| the acquisition? 2| an extension of time for the gap between the time we started
3} A Yep. According to Harry Coghlan, who is the 3] making payments to the Port Authority, which was the first of
4| president, he was moving it forward. He said his funding was 4] January, 2011, and we had five-and-a-half months of no
S| taken away, and he had no ability financially to manage it. 5 | revenue that we were paying rent that we thought was unfair,
6| He thought -- and he also expressed that the price and the 6| So] asked, that was one extension.
7| buyout was too high. So it was the economics and the funding 7 The extension that was commercially interesting was
8] combined. 8 | a ten-year extension which was then tradable. That was the
9 Q Do you recall him having -- "him" being Clear 9| goal with Clear Channel, which was 2015, 2016.
10| Channel Outdoor -- having made offers that were -- that you 10| Q  Sothe Jater extension, which you're referring, was
11] considered were low-ball offers? 11] one which would enable you to cither get an investment
12] A No. They never responded with a counteroffer. We 12| partner or sell the business?
13 made offers to them. 13 A That's correct.
14 Q_ What about Park It, did Park It ever express an 14 Q. Okay. And when you say, it was interesting and
15| interest in buying? 15] meaningful to Clear Channel, did you mean in conjunction with
16} A No. But Park It was a -- they had dialog, but I 16| offers that Clear Channel made to either be an investment
17| would never consider that serious. 17| partner or to buy Garage-Media?
18] Q Okay. You, at one point, testified and we moved off 18| A The conversation was one of those forms. It was
19| the path, that John Zimmeth insisted upon attending meetings |19/ either to bring them in as a partner, whether they become the
20| from time to time. The one you identified was GKD. Are 20] majority partner of the project or buy us out entirely.
21| there others you can think of? 21| Q So the information gathering with the Port
22] A Sure. The Port Authority. 22| Authority, I'm still trying to understand, who called for the
23| Q Okay. What was that? 23| meeting? I thought you said John Zimmeth insisted upon
24| A There's several of them. Meeting with the Port 24| scheduling the meeting?
25] Authority in New York at their offices, as well as with Clear 25| A 1 would be sharing with him the status of my
Page 78 Page 80
1] Channel. 1] conversations with the Port Authority. Each time he called,
2} Q And those were meetings that he was not invited to 2| he would ask where things are. He would ask questions
3| but invited himself? 3| specific to my conversations. Then he would share, I'm going
4| A Meetings that he said he wanted to attend, either 4] to be in New York. I would like to meet with them while I'm
5 | attend or he wanted us to arrange. 5| in New York, Let's arrange a meeting. He would attend --
6 Q And do you recall what the purpose was for the 6| he's only attended a few of them, but he would attend a
7| meetings, starting with the Port Authority? 7| meeting at the Port Authority.
8| A Mostly information gathering. The intent was to 8} Q = And what occurred in those meetings?
9] understand where this is. 9| A Couple of them were just information. Just simply
10] Q So he insisted to meet with the Port Authority to 10] here's the status of the project. It was comfortable dialog.
11] find out where the deal was? 11] 1 mean, John was gathering. He was always -- the
12| A Where the next -- where the -- he only got involved 12] conversations were always about reporting up to his bosses
13| with the Port Authority when we were chasing the extension, 13 the status of the project. So it was mostly information
14] which we started chasing the extension in 2014. 14 | gathering.
15| Q Are you sure you didn't do it in 2011? 15| Q Soyou scheduled a meeting with the Port Authority.
16| A The extension in 2011? 16| What did they believe was the purpose for that meeting?
17| Q_ Did you -- 17| A I would have periodic meetings with them. We were a
18] A No. 18| tenant paying hundreds of thousands of dollars a year for
19] Q Doyou recall having corresponded with the Port 19] space. We had different challenges from time to time,
20| Authority when the sign went live to ask for an extension and | 20] whether it be electricity, whether it be technical, whether
21] payment relief immediately? 21] it be operational, whether it be access to the facility for
22] <A Sure, we asked for it. I asked -- payment relief 22| support. So I would meet with them on a regular basis.
23) for sure. 23 John had asked to attend different meetings when he
24] Q And anextension for the six-month delay? I'm just 24| was in town. In the beginning and later on when it was
25] asking. 25| identified that the extension was vital to us, he would

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 74 of 138

Alan Neff/Garage Media

Page: 24 (81 - 84)

 

 

 

 

 

Page 81 Page 83
1] participate; and he would be more interested in that because 1| Authority agreed to a ten-year extension?
2] it seemed like a pathway for both of us to get out of the 2| A No. They never agreed to it. We had a lot of
3| problem we were in. 3| conversations about it. We attempted lo get them Lo agree.
4 Q_ And how, if at all, did he participate in those 4| We had verbal conversations, we've had agreements that were
5| meetings? 5| put forth but never a final approval.
6| A He joined as Macquarie and then as Huntington Bank 6| Q Soam I correct that the Port Authority proposed an
7| as a representative. As the financial, you know, backer of 7| extension agreement, to which you made comments, and it still
8| the sign. 8| sits in their office?
9 Q. And was he, in those meetings, supportive of 9| A That's correct.
10] Garage-Media and its plans? 10] Q = Andis there any reason why that hasn't been
11 A Yes, he was. 11] pursued?
12 Q. Were there occasions in those meetings when Port 12 A Well, it has been pursued by us; but it has not been
13| Authority wanted to know what your -- the fiscal picture of 13 executed.
14| Garage-Media? 14 Q_Isit because you do not have backing or funding?
15 A_ No, never. 15| A No. They assume we have backing. We've presented
16|  Q Did they ever ask about whether or not sales 16| continuously thal we have funding partners thal would step
17| revenues were meeting targets? 17] in, which originally at one point was Clear Channel.
18] A No. They had quarterly reports already. 18] Q So why is it sitting with the Port Authority?
19 Q_ Did they ever ask about performance of your 19 A Right now the entire relationship has been taken
20| obligations to Macquarie? 20] out, and we have -- the sign is shut down now.
21 A Never; never once. 21 Q Understood, but you said there wasn't a deal. Then
22 Q_ Andis that information that you have any 22| you agreed that they proposed a deal; and you made comments
23| understanding that John Zimmeth shared with them? 23) to that.
24 A Hedid. 24| A There was an agreement that had been going back and
25 Q_ What did he share with them? 25] forth. Jerry Del Tufo created an agreement.
Page 82 Page 84
1 A He shared with them at one mecting with Jerry Del 1 Q. When was that?
2| Tufo, to my surprise he made it clear that Macquarie -- the 2} A 2016-2017 in thal range. There was an RFP process
3] comment actually came around -- | will be specific with it: 3| that we submitted on. There was a formal RFP process that we
4| The comment came around where Jerry said, I'm trying to get 4| submitted twice on.
S| you this extension, You guys have been a good tenant. | 5| Q  Soeven after the discussions with John Zimmeth, the
6| know you've had challenges. | know you have asked for help 6| Port Authority did come forward with a proposal to extend the
7| many times, and we haven't been able to help. You've made 7| permit?
8| all your payments. Our payments were going through CBS, and 8} A The Port Authority had a -- the person in the media
9| CBS was then paying the Port. You've made all of your 9| group was trying to bridge these gaps. There was no
10] payments to us and you're a good tenant. 10| approval. There was no acceptance. There was no proposal
11 That's when John expressed that Macquarie has not 11| accepted to go forward.
12] been paid, is not being paid. That Macquarie has not been 12} Q Ifthey made -- sent you an agreement and you
13] paid and this extension is vital to Macquarie getting paid 13] accepted that agreement --
14| and closing out this project. 14| A They --
15 Q. And that's not information that you had asked John 15 Q Let me finish the question.
16| to share -- 16 A Okay.
17 A Absolutely not. 17| Q If they sent you an agreement and you accepted that
18 Q_ -- with the Port Authority? 18] agreement, you're saying there would be no deal?
19| A It was extremity detrimental. 19 MR. HENZY: Object to form.
20| Q How was it detrimental? 20 THE WITNESS: That's correct. It required board
21] A Itcreated a whole cast of doubt. The cast of doubt 21) approval, which the board was not in a position to approve.
22) within the Port Authority, within this one person who then 22| The agreement was simply a modification of the existing
23] communicated a cast of doubt of our ability to do another 23) agreement that he was trying to get prepared. Jerry Del Tufo
24 | project. 24 | was attempting to get it prepared so that we can move it
25 Q Am I correct that at one point in time the Port 25| forward. We could never get past the finance committce. The

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 75 of 138

Alan Neff/Garage Media

Page: 25 (85 - 88)

 

 

 

 

 

Page 85 Page 87
1| finance committee had blocked the project; and still, as of 1| on. He would say, I'd like to hear it from them directly.
2| conversations a month ago, still blocking it. 2| He was not -- 1 felt that he wanted more than simply my
3 Q. And so you're having on-going dialog; but for now 3| verbal communication of what 1'm relaying to him.
4| years they have been sitting with a response that you gave to 4 Q_ And what was that? What was it that you were
5 | a proposed agreement which they provided to you? 5| relaying to him that he wanted confirmation on?
6| A The agreement was only worked on in the last -- 6| A Status of the project from time to time.
7| within the last couple of years. The bid process and the 7 Q_ What do you mean, status of the project?
8} request has been going on for close to four years. 8| <A The topics ranged from, what's the sales activity?
9} Q And that still stands. Can you tell me how long it 9| What are the challenges? What ads are we winning? What ads
10] has been -- when did they propose an agreement to you? 10| are we losing? Why are we losing them? He would ask
11 MR. HENZY: Object to form. 11] questions about the operational aspects associated with it.
12 THE WITNESS: Jerry gave me a draft agreement before 12] The questions were really of the business as a whole; but it
13] he left, which was in 2017. Yeah, 2017 I believe. 13] was mostly about two things, revenue and the opportunity to
14| BY MR. O'KEEFE: 14| potentially do a bigger deal with Clear Channel.
15 Q And then you responded in the same time frame? 15 Q_ And were those topics consistent with the interest
16 A Yep, yep. Macquarie also responded. They had to 16| of Garage-Media?
17| edit it and review it and provide language, which was 17 MR. HENZY: Object to form.
18] inclusive of that. 18 THE WITNESS: If we succeeded, it was -- if we
19 Q_ Do you know who at Macquarie did that? 19] succeeded in making that move, that would have been in our
20 A. Yeah, Andy Feldstein. At John's request, but Andy, 20] best interest.
21| the attorney, provided commentary on it. 21| BY MR. O'KEEFE:
22| Q And do you know when the comments from Garage-Media | 22 Q_ So we know that he wanted to get paid always; is
23| and Macquarie were provided to the Port Authority? 23 | that true?
24| A I don'trecall the date. 24 A That's correct, yep.
25 Q. But it was in 2017? 25 Q And you would, trom time to time, get notices of
Page 86 Page 88
1] A Ibelieve so. If] saw the documents, I would be 1| default for either missing a payment or payments being
2| able to validate. 2| late?
3 Q Anything else that Mr. Zimmeth shared with Port 3| A I don'trecall ever seeing a default notice.
4| Authority or any discussion that he had with the Port 4 Q Do you remember Andy Feldstein sending the company a
S| Authority in the meeting to which you referred? 5 | letter with copies to the guarantors that you missed a
6| A Inmy meetings when John -- the meetings I attended 6| payment? If you do, you do. If you don't, you don't.
7| with John were really informational gathering. And that one 7| A Irecall our default notice in late 2018, that's the
8 | bit of information that he shared was -- was the most 8| only one | recall.
9| alarming piece of the communication. He had separate 9| Q Okay. You would agree that from time to time
10] conversations with them. He would inquire on his own to them 10] payments were missed; is that correct?
11] and Clear Channel, and I'm not privy to those conversations. na MR. HENZY: Object to form.
12 Q. Okay. You also said that he invited himself to a 12 THE WITNESS: That's correct.
13] meeting with Clear Channel? 13| BY MR. O'KEEFE:
14 A That's correct. 14 Q Often payments were late; is that correct?
15! Q Can you tell me about when that was? 15} A Um-hum.
16| A There was more than one meeting with Clear Channel. 16| Q Atsome point you stopped paying; is that correct?
17] Again, it would be 2015, '16,'17; in those ranges. 17 A Yep.
18] Q So that would have been after Clear Channel had 18 Q. And throughout that time, you believe that
19] been -- 19| Macquarie's goal, and specifically John Zimmeth's goal, was
20| A After they were already selected. 20| to get paid?
21} Q_ -+selected as the sales agent? 21| <A Correct.
22 A That's right. 22 Q_ Do you believe that in these meetings with, for
23 Q Okay. And why did you request a meeting? 23| example, Clear Channel, he was soliciting information about a
24| A He would ask -- he would say, I'm going to be in New 24| pathway by which Garage-Media could succeed and Macquaric
25] York. You know, what's the latest? I tell him what is going 25| could get paid?

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 76 of 138

Alan Neff/Garage Media

Page: 26 (89 - 92)

 

 

 

 

 

Page 89 Page 91
1} A That's correct. What also -- 1] shared, that Garage-Media owed a lot more money under the
2 MR. HENZY: There's no question pending. 2| lease to Macquarie?
3] BY MR. O'KEEFE: 3 MR. HENZY: Object to form.
4| Q Feel free if there is something more. 4 THE WITNESS: | believed at that time those were the
5} A Well, feel this is a relevant point to that 5] numbers that it would cost to buyout the lease.
6| dialog. There was one point in the conversation that John 6| BY MR. O'KEEFE:
7| had with Harry Coghlan about selling his way out of the sign 7| Q Did you ever do a calculation of the lessor's
8| for the three-and-a-half million dollar range. So he had 8| return?
9] made an offer. 39} A No. I don't even understand what that means.
10 Q_ How do you know that? 10 Q_ I'm going to show you a document which [ will ask
11} A Because he was in the meeting | was attending. 11] the court reporter to mark Plaintiff's Neff 32.
12} Q Soin your presence? 12 (Plaintiff's Exhibit 32 is marked for identification)
13 A. Inmy presence he made an offer. He talked about 13] BY MR. O'KEEFE:
14] what it would cost to buy the sign out. 14] Q. Ask you if you will take a look at that and tell me
15] Q And by that he meant, the financial obligation -- 15| when you are finished. So it's your testimony in the record,
16] A Just the financial obligation. Not Garage-Media the 16| before you look at the document, that you don't know what the
17] company, just the financial obligation of the bank. 17] lessor's return is?
18 Q Let me finish the question. Did you understand him 18 A I said I didn't understand -- I don't understand
19] to be inviting Clear Channel to purchase the lease 19] exactly what that means.
20| obligation? 20} Q And that you wouldn't know how to calculate it?
21] A Yes, in conjunction with Garage-Mcdia. 21| <A_ That's correct. J don't know what the definition
22] Q The point being, that the lease goes away either if 22] is, so how can I calculate it?
23/ it's paid off at an acceptable mount, or they buy it at an 23 Q Do you know that the lessor's return is set forth in
24| acceptable amount and then they are the owner of the lease? | 24| the lease, the definition?
25| A That's correct. 25| A Nope, I did not know that.
Page 90 Page 92
1] Q And that was in your presence? 1 Q_ Tell me when you are finished.
2| A That was in my presence. 2 A Okay.
3] Q > Okay. Did you think he had a right to do that? 3 Q_ Do you recognize that document?
4 MR. HENZY: Object to form. Who is he? 4 A Ido.
5| BY MR, O'KEEFE: 5 Q Is that an e-mail chain which starts with one from
6 Q. John Zimmeth. 6| you to Mr. Salemi, S-A-L-E-M-I?
7| A lwas -- 1 didn't feel he had the right to do it. 7| A’ Yep,
8 | However -- well, it was more troubling the number itself 8 Q On January 18, 2013, and ends with one from you to
9| because it was not what we had discussed. 9| him on the same date at a different time?
10| Q Did you believe the number was too low or too 10 A Yep.
11] high? 11 Q_ Do you know whose handwriting appears on that
12) A I just believe it should be consistent with the 12| document?
13) number that it would cost us to buy it out. 13 A Looks like mine.
14 Q_ Did you offer to buy it out? 14 Q. And would you agree that the body of the last e-mail
15| A  Wehad no meuns to buy it out. John had often 15| in that exchange was you sharing lessor's return calculations
16] talked about what the buyout number was when we were dealing 16| with Mr. Salemi?
17) with Beekman and when we were dealing with Thayer because 17 A | understand the calculations. I still don't
18] those conversations were relevant when the acquisitions were 18] understand what the lessor's return means.
19] discussed. 19 Q. Okay.
20| Q And those numbers were consistently somewhere in the 20| A Is that simply a mathematical process, or are there
21) three million five hundred plus range? 21] other costs associated with it? I don't know that.
22 A. Yeah. John just said that this is the range. He 22 Q_ Well, we can look at Exhibit 1, if you wish.
23) didn't give an exact number. He suid this is approximately 23| A This is also -- this is also not definitive. This
24]| what it would take to close it out. 24] is their opinions. It says, note my read at the end of
25] Q Did you believe at the time those numbers were being 25] section, so it talks about that.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 77 of 138

Alan Neff/Garage Media

Page: 27 (93 - 96)

 

 

 

 

 

Page 93 Page 95
1} Q Soif you look at -- referenced in the e-mail -- 1| Q So you had a perception or belief when the 3.5
2| section nineteen is how lessor's return is calculated, and 2) million dollar number was shared that that was accurate? Did
3] some portion of that is recited in the c-mail. 3| you have a perception?
4) A Okay. 4 MR. HENZY: Objection to form.
5} Q Somy question to you is: Did you perceive or 5| BY MR. O'KEEFE:
6| believe that there was a much greater amount of moncy duc to 6 Q You said you were surprised at the number.
7| Huntington than 3.5 million dollars at any time? 7| A Yeah. | was surprised that he shared the number.
8] A Those conversations were four years difference. So 8| As we're negotiating an extension, to share that number when
9} this was in 2013, and the conversations with Clear Channel 9| he's not privy to our negotiations with Clear Channel on
10] was in 2017 after millions of dollars were paid. So to 10] selling the company and what it would cost them to acquire
11] answer your question clearly, I don't understand this. I've 11] it, was -- } found it to be inconsistent with the objectives
12] seen both of the documents, and | don't understand the 12| of Garage-Media.
13] relevance of the question. 13 Q_ And was it inconsistent because the number was too
14 Q. Okay. These are your efforts, I suppose -- and 14| high or too low?
15] correct me if I am wrong -- 15 MR. HENZY: Objection to form.
16| <A We're looking to trade the company -- 16 THE WITNESS: It was not his place to share it.
17 MR. HENZY: Let him ask the question. 17| BY MR. O'KEEFE:
18] BY MR. O'KEEFE: 18 Q_ So if you were looking to do a transaction with
19| Q  Itlooks to me like you were trying to figure out 19] Clear Channel by which it would acquire Garage-Media, would
20| how much, in addition to the amount that's reflected in the 20| you not need an amount that Macquarie would accept in
21| e-mail that was prepared per Taylor Woodson, would be due for | 21| satisfaction of its debt?
22| sales taxes. Do you see that in the corner? 22 A I would.
23 MR. HENZY: Object to the question. 23 Q_ And so you thought it was inappropriate for him to
24| BY MR. O'KEEFE: 24| share that number?
25|  Q I'masking the question: Is that correct? 25| A With the buyer.
Page 94 Page 96
1} A Sure, that's the tax rate. 1| Q And was it shared in the context of a buyout or --
2 Q_ And so if Taylor Woodson's calculations are correct 2| strike that.
3] in 2013, the amount due dealing with the lessor's return as 3 Was it shared in the context of a pay off or to
4| she referenced it there, plus sales taxes, would be roughly 4| purchase the lease?
5 | 7.447 million dollars; is that correct? S| <A To pay off the lease to get Macquarie out of it.
6 MR. HENZY: Object to the form. 6| Q So you didn't think --
7 THE WITNESS: Whatever it says on there. } 7| A And it wasn't Macquarie. It was Huntington at the
8| understand this document from 2013 related to a trade of the 8| time.
9] company in trying to understand what the ask would be from 9] Q You didn't think he was trying to do you a favor?
10] Macquarie to sell it out. 10] A Protecting himself.
11| BY MR. O'KEEFE: 121 Q You thought that he was tipping the apple cart?
12 Q Allrgiht. Say we're in 2017, 2016, did you ever 12 A I thought he was looking to accomplish the
13] calculate what the lessor's return was yourself? 13 | objectives of helping get this thing done. When the question
14| A No. 14] was asked: What would it take to buy out the lease? John
15 Q_ Did you ever calculate the amounts outstanding for 15] gave a number range and said about three-and-a-half
16| payments not made under the lease? 16] million.
17 A No. 17 Q. And that question was put to him by Mr. Coghlan?
18| Q Did you ever add to them default interest which may 18] A Harry Coghlan.
19] have been permitted under the lease? 19 Q_ Ata meeting at which you were discussing the
20) A Ididnot. 20] prospect or possibility of them buying you?
21| Q_ Did you ever add to it sales taxes not paid that 21] A Combination of that and the status of the project as
22) were due under the lease? 22| awhole. The conversation was predominantly around, What is
23 MR. HENZY: Objection to form. 23 | the status of the project? Is there an opportunity to make
24 THE WITNESS: | did not. 24| it where Clear Channel would buy us out?
25] BY MR. O'KEEFE: 25| Q _ Did Mr. Coghlan respond or react to that number?

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 78 of 138

Alan Neff/Garage Media

Page: 28 (97 - 100)

 

 

 

 

 

 

Page 97 Page 99
1 A No. 1| than John Zimmeth?
2 Q Were there other meetings that Mr. Zimmeth invited 2 A Sure, Taylor Woodson. You just showed me the
3| himself to, aside from GKD, the Port Authority, and Clear 3] e-mail.
4| Channel, that you can recall? 4] Q Okay. Other than Taylor Woodson?
S| A No. Those were the only parties that we had 5! A Idon'trecall. Possible -- actually, likely when
6| meetings with. Aside from John and J meeting privately from 6 | we were looking at different transactions, you know, that
7| time to time. When he was in the city, he would come to my 7 would be a step in the process to understand it; or at least
| office and we'd meet, or we'd meet someplace and have a 8 | have a conversation with someone from Macquarie to understand
9| coffee. We had dialog. So when he was in New York, he would 9 | what il was.
10] come by the office and we would meet. 10] Q Do you recall having obtained from cither John
11 Q_ And what were the purposes for those meetings? 11| Zimmeth or somebody else at Macquarie or Huntington at any
12| A Looking for information, status. 12] time or more than one time pay-off information?
13 Q Would it be fair to say that his discussions and 13| A 1 belicve we -- { mean, I believe we've had
14] meetings with you were typically for the purpose of getting 14| information for sure verbally, and | would imagine -- I don't
15| updates regarding the sales, ad sales status, payment status, 15]| recall seeing the written correspondence, but it wouldn't be
16| and the prospect of extending the permit with the Port 16| untikely that it exists. 1 just don't recall seeing it.
17] Authority and/or selling the business? 17! Q You understand there's a difference between a pay
18| A All of those were all topics of conversation. 18| off amount and an amount that one might be willing to accept
19| Q Did he participate in a meeting with you with the 19| in order to pay off --
20| Beekman folks? 20) A Sure.
21 A I believe he did. 1 do know that Patty did. I 21] Q --an obligation, correct?
22) believe John did as well, at least once. 22 A 1do.
23 Q And do you recall how he participated? 23| Q Did you have both of those types of conversations
24 A_ Represent -- he was -- 1 don't remember any 24] with either John Zimmeth or anyone at Macquarie or
25] challenges with the meeting. It was really around the 25| Huntington?
Page 98 Page 100
1] concept of selling Garage-Media to them and funding other 1] A About the pay offs? About what it would take to get
2| projects. There was conversation about possibly Macquarie 2| them out of it?
3] being a financier of other signs under the Beekman program. 3 Q Well, if | ask a lender how much do J have to pay
4 Q So at the time of the meeting with Clear Channel 4] you to get out of this, that is one concept. If] ask a
5| when Mr. Zimmeth shared either the pay off necessary or the 5| lender, what is your pay off, that's another concept.
6| amount that might be required to buy the lease, you don't 6 A Yep.
7| have any knowledge of what amount was actually due and owing | 7 Q_ Did you have either or both of those conversations
8| by Garage-Media to Macquarie? 8| with anyone from Macquarie or Huntington?
9| <A Atthat point in time, I'm sure we did some reviews; 9| A. The first part, What would it cost to get out of
10| but I don't recall the specifics. 10| this?
11 Q And as you sit here today, have you ever actually 11 Q_ So you don't recall, as you sit here today, ever
12| sat down and tried to calculate what amount may remain 12| asking them to give you a calculation of the actual pay off
13] outstanding under the lease? 13] at any time?
14 A No. Because 1 would ask John, and he gave us -- he 14 A I don't recall requesting that. However, it's
15] gave me different numbers from time to time. 15| likely that ] would have if I'm in a transaction with Thayer
16| Q But you haven't, nor have you had anyone on your 16] or Macquarie -- I'm sorry, Thayer or Beekman because that's
17] behalf, actually calculate the amount due under the Icase? 17| relevant data, It was a data gathering exercise on both
18 MR. HENZY: Object to the form. 18] projects.
19 THE WITNESS: Well, we may have. My partner also 19 Q. And in both of those circumstances and at the time
20] had arole in some of that, so we may have done that from 20] of those circumstances, you were looking for the actual pay
21| time to time. 21| off amount?
22| BY MR. O'KEEFE: 22| A Sure.
23 Q_ Have you ever done it? 23 Q_ Okay. Do you happen to recall what they were at the
24) A Ihave not done it. 24| time?
25 Q Have you ever asked someone to do it for you, other 25 A | don't recall. I've heard various numbers, and

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 79 of 138

Alan Neff/Garage Media

Page: 29 (101 - 104)

 

 

 

 

 

 

 

Page 101 Page 103
1| they varied because each -- these are years apart, and the 1 | -- the agreement with the Port Authority is based on the
2| amounts that we had paid and the amounts we owed were 2| verification that MediaMesh is the only product that would
3] different each year, so the numbers varied from time to 3| work on the facility (o meet ventilation requirements and
4| time. 4| they would not permit anything other than MediaMesh?
5} Q Understood. But you understand that the contract 5| <A. That's correct. '
6| identifies what the payments are and the manner in which the | 6/ Q And it appears, correct me if 1'm wrong, that they
7| pay off -- the manner in which the obligation due can be 7| were looking to substitute some portion of the system and
8} calculated. g| that you had concerns that it would violate your agreement
9 MR. HENZY: Object to the form. 9| with the Port, and reminding him that the Port would only
10| BY MR. O'KEEFE: 10| approve the MediaMesh product that you had obtained from GKD;
11] Q Do you agree with that? 11| is that correct?
12| A Junderstand that's in there. John Zimmeth made it 12| A That's correct.
13| abundantly clear that Macquarie wanted out of the deal; and 13| Q Sono matter how well or poorly the GKD product
14| they would take a lesser amount to get out. The would take 14] performed, you were required with your agreement with the
15| their hard cost to get out, if they could just get out. So 15] Port Authority to keep it and cither improve it or fix it; is
16| the conversation was often not tied to a specific 16| that correct?
17] calculation, but it was what would it take for Macquarie to 17| <A That was for a replacement.
18] be satisfied and move on. 18| Q Right.
19} Q Such as the amount which he shared with Mr. Coghlan |19| A This was for the next contract.
20| in the meeting to which you referred; is that correct? 20] Q But the point is, that under the then existing
21 A That's correct. 21] permit, you could not replace il with a product that was not
22 Q You did, from time to time, ask for them to give 22| MediaMesh or didn't satisfy the ventilation requirements?
23] you -- somebody, John Zimmeth in particular, to give youa =|23]) A That's not correct. It has nothing to do with the
24] number in which they would accept to get out of the 24 permit. It has to do with the requirements of the Port
25| transaction? 25] Authority, the technical requirements of a sign. It's not
Page 102 Page 104
1| A That's correct. 1| specific to the permit. It's specific to what is acceptable
2 Q_ And you believe that you may have also requested 2| by the Port Authority to be on the outside of the building.
3| from John Zimmeth or someone else the actual pay off which 3 Q_ Right. Maybe I'm misstated my question. You were
4| was due under the lease agreement? 4| advising Mr. Coghlan that they had accepted the MediaMesh
s| A. That's correct. For Beekman and Thayer, specific to 5 | sign because it satisfied the ventilation requirements.
6| either one of those transactions. 6| A That's correct.
7 Q Okay. Directing your attention to Exhibit 7. 7 Q And you were uncertain whether what he was proposing
8 MR. HENZY: Was this marked? 8| as a replacement sign would work or not, except that it had
9 MR. O'KEEFE: This will be Plaintiff's Neff 7. 9| not yet been approved by the Port Authority?
10 (Plaintiff's Exhibit 7 is marked for identification) 10 A. That's correct. And further to that, ] had heard a
11] BY MR. O'KEEFE: 11] rumor that they were talking to the Daktronics about this and
12 Q_ Tell me when you are finished looking at that. 12| looking at other products. | was simply trying to get ahead
13 A (Witness complies) Do you know what this word is? | 13 of that rumor to make sure that there was no additional
14 don't know what that is. (Pointing) 14] conversation or dialog outside of what we were already --
15| Q = Itsays, Thank you. 15] what we had already worked through.
16| A Thenext one down. Within pricing to replace the 16| Q = And that Mr. Coghlan should not move forward with
17| something within GKD. 17] any change in plans unless and until that was discussed with
18 Q_ Idon't. I will have to find a better copy. I'm 18| the Port Authority by you?
19| not going to ask you about that second paragraph. 19| A Should not be moving forward with anything without
20) A Okay. 20] our involvement in it because the other piece of this is a
21] Q Soat the bottom of the first page there's an e-mail 21) remainder of our exclusivity.
22| from you to Mr. Coghlan. 22| Q  Butas late as January 2017, you were reminding
23 A Yep. 23| Clear Channel that the MediaMesh signage was the only signage
24 Q Would you agree that an important piece of that was 24 | that had been approved as of that time for the Port
25| that you were reminding Clear Channel that the Port Authority | 25| Authority?

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 80 of 138

Alan Neff/Garage Media

Page: 30 (105 - 108)

 

 

 

 

 

Page 105 Page 107
1} A That's correct. 1| Q And you had a contract with them which bound you to
2| Q Directing your attention to what I will ask the 2| that exclusivity?
3| court reporter to mark as Plaintiff Neff 8. 3) A That's correct.
4 (Plaintiff's Exhibit 8 is marked for identification) 4 Q You also had the Port -- "The Port has verified that
5| BY MR, O'KEEFE: 5,| the MediaMesh produced by GKD and protected under US patents
6 Q. Okay. 6| is the only product that can be installed on the outside of
7 A I'm familiar with this. 7| the building and meet the ventilation requirements." 1s that
8} Q Would you agree that this appears -- this is an g| consistent with your carlier testimony regarding their
9| April 24, 2017, e-mail form you to Mr. Coghlan, which you 9| periodic testing?
10| then forwarded to Mr. Zimmeth? 10| <A That's correct. On three different occasions they
1i] A Mr. Zimmeth, that's correct. 11 vetted that out.
12| Q And would you agree in the body of your e-mail to 12] Q And this says that's the only application; is that
13] Mr. Coghlan -- by the way, he's from Clear Channel? 13] correct?
14 A He's the president of Clear Channel New York. 14] A That's the only application -- that is the case, and
15 Q_ And would this have been in connection with your 15] that remains -- that remains our understanding as a result of
16| efforts to negotiate a future transaction if you were able to 16| the combination of the ventilation requirements and the
17| obtain an extension of the Port Authority permit? 17] technologies that we're aware of in the markct.
18 A. That's correct. 18) Q Okay. And on the second page of this e-mail you
19 Q_ You state in this that Garage-Media has a non- 19| state, "Garage-Media is willing to sell the company and pay
20| compete for this site for the MediaMesh with GKD. 20| off all debts with the proceeds, including Huntington Bank,
21 A Correct. 21) with the new ten-year additional lease term in place, and the
22 Q_ What does that mean? 22) balance of the current lease which ends on December 31,
23| A  Wehave a non-compete agreement that they would not 23 | 2018."
24| go around us. They would not sell the product to anybody 24 You were both endeavoring to have Clear Channel
25| else for the Port Authority except through us. 25| participate as an investor and also giving them the
Page 106 Page 108
1] Q Was A2aMedia still in business at this time, if you 1| opportunity to buy the business; is that correct?
2| know? 2} A That's correct.
3| A They are still in business today. 3] Q And as of this time, had you received the proposed
4 Q Do you still have an ownership interest in A2 -- 4] lease extension or permit extension from the Port
5| strike that. 5| Authority?
6 Do you have an ownership interest in A2aMcdia? 6| A  Wehad been in dialog with the Port Authority from
7| A Ido. 7| 2014 to 2018 for the lease extension. I've had many
8} Q For how tong have you had that? 8| conversations, so there was some activity associated with
9) A Since 2012. 9} it.
10] Q Ona percentage basis of ownership, are you minority | 10 Q_ Do you know how, if at all, Mr. Coghlan responded
11] owner? 11] and Clear Channel responded to this e-mail proposal?
12| A Very minority. 12 A. At that time he felt it was something that he could
13] Q Since 2012? 13] work with. He felt that the -- if a new sign was put on,
14) A Yes, 14] they would be able to -- they would be able to make a fair
15] Q Do they still operate out of Boston? 15| profit off of the project. At the time the expression was,
16| A Yes, they do. 16| of intcrest.
17| Q And they're still in the ads sales business? 17] Q Inthe middle of the first page you state, "We also
18] A They are. 18] agree that the LED portion of the product installed was
19 Q_ IfMr. Schmid said they are out of business, he was 19| flawed as the manufacturer has confirmed, who tried to
20] wrong? 20| rectify and later went out of business."
21| A. Yeah, that's incorrect. He may not know. We 21| A That's correct.
22| haven't interacted with them since 2014. 22| Q Are you talking about --
23| Q Okay. But they had the exclusive for the MediaMesh | 23 A Leurocom.
24| with GKD; is that correct? 24| Q Thank you. Who is it that confirmed that that was
25| A Atthat time. 25| flawed, Leurocom or GKD or someone else?

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 81 of 138

Alan Neff/Garage Media

Page: 31 (109 - 112)

 

 

 

 

 

Page 109 Page 111
1] A It's apparent, as well as all of those parties. 1] interest to draw that linc in the sand versus trying to work
2 Q_ Soas of this date, you're reiterating a conclusion 2| with them to repair it and rectify it. The efforts to
3| that the LED portion was flawed. For how long had you had 3| rectify it seemed to be a better path from a business and
4| that opinion? 4| commercial aspect than to take legal action.
5| A Since -- within a couple of wecks after we first 5! Q So not taking legal action, but did you ever at any
6| installed it. So since the conception of the -- since the 6| time demand that they replace the system because it wasn't
7 | illumination of the project. 7| working?
8 Q_ Did you ever try to get GKD to replace that aspect g| A We demanded that they replace the failed components,
9| of the project while it was under warrantee? 9| which they did continuously throughout the project.
10} A They did. 10! Q And do you understand under the documents that were
11 Q_ How did they do that? 11] executed in connection with the lease, that you had rights
12 A. They replaced all the rods. They took all defective 12| against GKD and Macquarie had separate rights against GKD?
13] product throughout the warrantee period, and two years beyond 13 MR. HENZY: Object to form.
14| that, and they constantly replaced them, So they would swap 14 THE WITNESS: I don't understand that.
15] out, at their expense, all the LEDs that had fuiled and put 15| BY MR. O'KEEFE:
16| new ones in. 16| Q Okay. I'm going to show the document which I will
17 Q. And was there any way for them to replace the system 17| ask the court reporter to mark.
18| itself while it was under warrantee with something that might 18 A Do you want this one back?
19] work? 19| Q Please. I'm going to go to ten, by the way.
20| A The-- 20 MR. HENZY: You are skipping nine?
21| Q Was that explored? 21 MR. O'KEEFE: I'm skipping nine. Trying to speed it
22 A_ No, because that wasn't the problem. The problem 22| up.
23] was the LEDs. The rods, the LED rods were flawed. They 23 (Plaintiffs Exhibit 10 is marked for identification)
24] will -- they allowed moisture to get into them; and then when 24| BY MR. O'KEEFE:
25] the weather changed, it would take the rods and basically 25] QI will ask the court reporter to mark this as Neff
Page 110 Page 112
1| cutoff the communications so that the rods were only powering 1| ten. Have you read the document?
2| on. They were only white, instead of with any LEDs on. 2} A Thave.
3 Q Was there any way to fix that with a new system that 3} Q Can you identify the document for the record?
4| still satisfied the ventilation requirement? 4| A Sure. It was a position in the document to try to
5 A Notadifferent system. Their attempt and S| get some benefit out of the Port Authority prior it to going
6| Leurocom's attempt was to reseal every rod on the sign. So 6| live with the sign.
7| they spent hundreds of thousands of dollars after the 7| Q. So this letter is a letter from you on behalf of
8| warrantee had ended to try to seal them by inserting silicon 8| Garage-Media to Mr. Roy Bickley, B I-C-K-L-E-Y, of the Port
9| into every rod on the outside of the display, which took 9| Authority, dated May 26, 2011; is that right?
10] weeks and wecks for them to accomplish. Leurocom did that at 10| A That's correct.
11) their expense. 11} Q  Isita letter that you actually sent to
12 Q_ Did you ever threaten to sue Leurocom? 12} Mr. Bickley?
13} A No. 13} A Idid. I hand-delivered it.
14 Q_ And did you ever make any claim against GKD short of 14 Q_ And on the third page of that, is that a rendering
15| a lawsuit? 15] of the sign with an extension on both sides?
16 A No. 16| <A That's correct.
17| Q Did you ever demand that GKD completely replace the 17) Q Was the purpose of this letter to request that the
18] system while under warrantee because it was flawed? 18] Port Authority give you some relief because it took longer to
19} A No. 19] get the sign up and running?
20 Q Why not? 20| A That's correct.
21) A First of all, my understanding is that the sign 21) Q And specifically an extension of the -- strike that.
22) itself was owned by Macquarie; or at least that's how it was 22| Go ahead.
23 presented many times by John. He also communicated directly 23| A Letmeclarify, it didn't take longer to get the
24] with Macquarie -- I'm sorry -- directly with GKD the position 24| sign up and running than expected from the time we started.
25] associated with it. It didn't appear to be in our best 25| The challenge was the language from -- CBS insisted that we

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 82 of 138

Alan Neff/Garage Media

Page: 32 (113 - 116)

 

 

 

 

 

Page 113 Page 115
1| started paying rent on the first of January, which was our 1] secking a one-year extension with an option for a second year
2| term; even though the agreements were signed later. It was 2| with terms to be agreed on?

3 | an oversight by our legal counsel and myself to allow 3) A Yes.
4| ourselves to be paying rent for five-and-a-half months 4| Q And you are also requesting in the next paragraph a
5 | without any sign in operation. 5| rent adjustment; is that correct?
6 Q Okay. But nevertheless, requesting an extension of 6| A That's correct.
7\| the permit term for the time that it did take to get -- 7| Q = And then finally, you're also requesting an
8| A. That's correct. 8| expansion of the sign by 2,000 square fect on each side of
9 Q_ -- anticipated time that it would take to get the 9] 8th Avenue 42nd Street; is that correct?
10] sign live? 10 A That's correct.
11] A That's correct. 11] Q  Isit fair to say that before the sign went live,
12 Q. Okay. In the middle paragraph, you talk about 12] you were looking for these extensions for project success?
13| everyone being aware of challenges regarding the construction 13 A Assuming project success, yes, that is correct.
14] approval process. What do you mean by that? 14] Q. Did the Port Authority respond to this letter?
15| A Just took -- it took a long time for the Port 15| A They did.
16| Authority to approve it. Much longer than they verbally 16| Q How?
17| expressed it would take to get our permits approved for the 17| A Verbally.
18] construction on the outside of the building. 18] Q And what did they say?
19 Q_ And in the next paragraph you talk about 19 A No.
20| Garage-Media having incurred one million in cost overrun. Do |20] Q Did they said no unequivocally or unconditionally?
21] you see that? 21| A The Port Authority never says no with a definitive
22| A That'sa positioning statement. That's not 22 answer. They said they will continue considering it.
23 factual. 23| Q Did you advise Macquarie that they said they wanted
24 Q_ And what was the true fact? 24| to see some performance before they would consider extending
25| A It was undetermined at that point. We had overruns, 25| the permit?

Page 114 Page 116
1] but we were not able to scll advertising from the first of 1} A No,
2| January until the sign went live, which was five-and-a-half 2| Q You have to say it verbally.
3| months; and the Port Authority did take longer to deliver 3} A Yeah, no. I don't recall them ever doing that. [
4| permits. 4| don't recall the Port Authority ever doing that.

5 Our objective here was to -- we had zero revenue at 5|  Q  I'masking whether you ever recall having told

6| this point because the sign had not gone live. It was 6| Mr. Zimmeth that?

7| intended to try to negotiate some kind of relief. 7| A Idon't recall that. It wouldn't make sense for

8 QQ But you're referencing a million in cost overruns 8 | that to happen, the sign wasn't even live by that point. All

9| and two million in lost revenue; is that correct? 9| we were trying to do was use the term that we had paid for.
10 A Yes. 10| Q Maybe 1 didn't -- you didn't understand my question;
11 Q_ And those were approximations? 11] maybe you did. Did you ever tell Mr. Zimmeth that the Port
12| A No. It was undetermined at this point. 12| Authority advised you that they would not consider extension
13 Q_ Sowhere did you come up with the numbers? 13 of the permit unless/until there was some performance under
14 A I made them up. This was a letter to a group I'm 14| the sign being live?
15] trying to negotiate with. 15| A No. That makes no sense to me. There's no logical
16} Q Okay. 16 | aspect of that.
17 A. Wchad no idea what the revenuc was going to be 17| Q They wouldn't want to see you succeed before
18] until the revenuc started. We thought it would be four 18| extending the time?
19] million a year. So if we lost six months of activity in 19| A No, because the time -- the time we were asking for
20] paying rent, it would be two million dollars in revenue. 20] was the time that was lost.
21} Q Inthe last paragraph of the first page, there's a 21| Q Understood.
22| reference to a small part of $150,000 increase to year in 22| A So we were receiving zero revenue prior to that, so
23] operating expenses, do you know what that was? 23| that has no -- I don't see any logic in that.
24 A [don't. I don't recall. 24 Q_ I'm going to show you a document marked Plaintiff's
25 Q Okay. On the next page, is it correct that you were |25| Schmid 11. Take a look at that.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 83 of 138

Alan Neff/Garage Media

Page: 33 (117 - 120)

 

 

 

 

 

Page 117 Page 119 |
1] A (Witness complies) Okay. 1 Q_ Now you can answer.
2| Q Do you recognize that document? 2 A 2.6 million.
3} A Idonot. 3 Q_ Do you know what the lowest twelve-month revenues
4| Q Do you know who prepared that document? 4| that were generated by A2a?
5| A lassume A2a. 5] A. It would be the first year, and I believe it was |.9
6| Q Was A2aMedia asked to seck investors for the 6| million.
7| Garage-Media/Port Authority bus terminal display? 7 Q_ Directing your attention to what J will ask the
3} A No, notatall, 8| court reporter to mark as Plaintiff Neff 12.
9] Q  I'masking you to look at the page marked 746 at the 9 (Plaintiffs Exhibit 12 is marked for identification)
10] bottom. 10] BY MR. O'KEEFE:
11] A Yep. 11 Q. Let me know when you finished with it.
12} Q There's a bullet point that says, "Significant 12} A (Witness complies) Yep.
13] penetration of MediaMesh and A2aMedia brands." Do youknow |13| Q Do you recognize that document?
14| whether A2aMcdia had installations other than Miami Heat at 14 A Ido.
15| the time when they were putting together the dea] together 15 Q_ What is that?
16| with Garage-Media? 16| <A It'sasummary of some sales internal from A2a.
17] A [don't know. I have no idea. I don't believe so. 17! Q = And what time period is set forth in that
18] [ believe the only installations they had at the time were 18| document?
19] Miami Heat and the Port Authority was the second one. 19] A. The first six months, July 2011 to December 2011.
20| Q Okay. The next bullet it says, Financing partners, 20] Q And during that time period, is it correct that this
21] and identifies Garage-Media, 10 million raised; twenty to 21] document states that A2a was a 1,787,000 and change under
22| thirty more committed. Did Garage-Media invest ten million 22] budget for ad revenue?
23 dollars in A2a projects? 23 A No--Isee that. I don't know what the date of
24| A Absolutely not. | invested 250,000. 24| this is. Do you have the date of this document?
25 Q_ And do you know whether Garage-Media either 25 Q IJdon't.
Page 118 Page 120
1| committed or invested an additional twenty to thirty 1 A. Because J don't know if this is sales at -- is this
2| million? 2| sales in July? Is this sales as of October? 1 don't know
3 A. No, we did not commit. We indicated that if we had 3] when this document was created.
4| sold additional projects, we would be doing additional deals. 4! Q Did you prepare this document?
5| Q The next outstanding bullet called strategic 5| A Idon't-- that would be coming from A2a, likely.
6| partners second bullet within that says, Garage-Media, Garage | 6 Q_ Directing your attention what I will ask the court
7| Network. What is Garage Network? 7| reporter to mark as Plaintiff Neff -- I'm sorry. It has
8} A_ Ihave no idea. 8 | already been marked as Plaintiff Schmid 13.
9| Q Turning to page 753, which is near the end or nearer 9| A Okay.
10] to the end. 10 Q Are you familiar with that document?
11} A’ Yep. 11 A lam.
12 Q Do you see that there's a reference to top 12 Q_ Can you identify that document?
13] prospects, and identifies the Port Authority with annual 13 A Yeah. It was a document to Andy Melton on January
14| gross ad revenues of 6.2 million dollars? 14] 10, 2012.
15| A_ Ido. 15} Q = It appears to be a letter from Garage-Media to
16] Q Is that a number that was ever discussed with 16| A2aMedia, dated January 10, 2012.
17| Garage-Media? 17 MR. HENZY: | think you attached --
18] A Itwas not. Let me just -- never. The estimates 18 MR. O'KEEFE: Put that one there. I'm sorry. Thank
19] were always anywhere from four to five million. That was the 19] you.
20| bandwidth for ad revenues. 20| BY MR. O'KEEFE:
21] Q And do you know what the highest annual ad revenues = | 21 Q Is that letter signed by you?
22| were that were generated -- 22 A No.
23 A 2.6 million. 23 Q_ Do you know whether or not you sent that letter?
24! Q = --by A2aMedia? 24| A [likely did because the result of it was their
25| A I'msorry. 25| termination.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 84 of 138

Alan Neff/Garage Media

Page: 34 (121 - 124)

 

 

 

 

 

Page 121 Page 123
1| Q When you say "termination" in the introductory -- 1 A Yep. We moved forward to climinate the exclusivity
2} A Ofexclusivity. 2| agreement and bring a secondary sales team in.
3 Q. Okay. In the first paragraph of the letter you're 3 Q_ This is not counter-signed by A2ZaMedia. Do you know
4| reminding Mr. Melton of A2a that Garage-Media has an option 4| whether or not they did?
5| te terminate exclusivity of sales if they fall short for a 5 A | believe it was.
6 | six-month period beginning July 1, 2011; is that correct? 6 Q Isit correct that Exhibit 14 is a June 26, 2012,
7| A That's correct. 7| letter from Garage-Media to A2aMedia in which, among other
8] Q And in the second paragraph, is it correct that you 8| things, you identify that A2ZaMedia has significantly under-
9| are advising A2a that in the first six months of its 9] performed the ad sales goals?
10] performance as exclusive sales agent, that they fell short of 10 A That's correct.
11] the goal or projection that was required for exclusivity? 11) Q And do you not further in the letter exercise your
12| A That's correct. 12| right to convert them to a non-exclusive sales agent for the
13 Q_ And it looks to me like it's less than $300,000 13] project?
14| short; is that correct? 14 A That's correct.
15| A That's correct. 15 Q. And is this a letter in which Macquarie instructed
16| Q Did you also, with this letter, give them an 16| or directed you to prepare and send to A2aMedia?
17| opportunity to cure the deficiency before you terminated 17 A No.
18| exclusivity? 18 Q_ This is something which you, on behalf of
19 MR. HENZY: Objection to form. 19| Garage-Media, undertook and believed to be appropriate?
20 THE WITNESS: Yes. 20| A That's correct.
21| BY MR. O'KEEFE: 21| Q Directing your attention to a document which } will
22} Q Do you know whether or not they accepted your offer 22| ask the court reporter to mark Plaintiff Neff 15.
23) for the new measurement for the next six-month period? 23 (Plaintiffs Exhibit 15 is marked for identification)
24| <A _ I believe they did. 24| BY MR. O'KEEFE:
25 Q Okay. Do you, in this letter, state that you are 25 Q. Ask you to take a look at that and tell me when you
Page 122 Page 124
1| expressing your dissatisfaction with the sales of the period 1| are finished.
2| ending December 31, 2011, and urging them to take appropriate | 2 A (Witness complics) Okay.
3] measures to improve sales? 3 Q_ Is this an e-mail from you to John Zimmeth and Patty
4 A Absolutely. 4| Magrin, dated July 5, 2012?
S Q. And is that a fact at that time that they were under 5 A That's correct.
6| performing and that you apprised them of that? 6 Q And init do you state that A2aMedia has fallen down
7 A Yes. 7| in both the fulfillment of their commitments, as well as
8 MR. HENZY: Object to form. 8| their overall sales to great disappointment, and we are
9| BY MR. O'KEEFE: 9| preparing to replace them?
10] Q Is this a letter which you were instructed to 10 A That's correct.
11] prepare by Macquarie? 11 Q_ What were the commitments that they were falling
12! A No. 12| down on?
13 Q Is this a etter which you prepared on your own 13 A The only thing we cared about was the top line
14| based upon the performance of A2aMedia? 14| number and compared to their forecasted sales, which the
15| A. That's correct. 15] project was designed around.
16 Q_ Directing your attention to Plaintiff's Schmid 14, 16 Q_ So it goes on as well, Their overall sales were a
17] asking you to take a look at that and tell me when you are 17| great disappointment. That's all their efforts to meet sales
18] finished. 18| ad goals?
19| A (Witness complies) Yes. 19| A Simply revenue, that's all we cared about.
20 Q Would you agree that the under-performance by 20 Q_ You go on to state, On June 26th, we put them on
21| A2aMedia, which you identified in Exhibit 13, continued 21) notice of our intent to add additional salesperson personnel
22| throughout the remaining relationship with A2ZaMedia, with 22| per the rights of the service agreement, Exhibit B.
23 | limited exception? 23| A That's right.
24| A That's correct. 24 Q Is this a strategy or a plan that you were
25 Q Can you identify Exhibit 14? 25| instructed to undertake by Macquarie?

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 85 of 138

Alan Neff/Garage Media

Page: 35 (125 - 128)

 

 

 

 

 

Page 125 Page 127
i A. Not to adda second salesperson. That was a choice 1 Q. And is this agreement in the form of a Jetter dated
2| of ours. 2| July 15, 2015, from you, on behalf of Garage-Media, to Mr.
3 Q. Okay. And what was the timing, and did you obtain 3] Melton on behalf of AZaMedia?
4.) additional sales ad effort? 4 A No, it's 2012.
5| A  Wedid. We added a company called Liquid Outdoor, S| QI thought I said that.
6| and they generated additional sales on top of A2a's sales. 6] A Yousaid'ls.
7 Q. And when did you add them? 7 Q Is this --
8} A Idon'trecall the date. I'm sure you have the 8 MR. HENZY: July 15, 2012, | think we all agree that
9| agreement, 9| is what it says.
10} Q I'm just asking if you recall. Was it near in time 10 THE WITNESS: That's what it says.
11] to when you went non-exclusive with A2a? 11| BY MR. O'KEEFE:
12 A Yeah. 1 was going non-exclusive in order to adda 12 Q A letter dated July 15, 2012, from you on behalf of
13] second sales team. 13| Garage-Media to Mr. Melton on behalf of A2aMedia, which sets
14] Q Howdid you chose Liquid Outdoor? 14| forth the agreement that you broadly described?
i15| A They came recommended from Johnson and Fretty, from 15| A That's correct.
16| an investment banker who specializes in media projects. 16| Q And is this a document by which you formally
17 Q. And had you asked them for a recommendation because 17] terminated exclusivity, which you had advised them of in
18| of the circumstance with A2a under-performing? 18| Exhibit 14?
19] A lasked them for a proposal to add sales for them to 19| A. That's right. In preparation with Macquarie, their
20] cover certain accounts in order to generate more revenue. 20| awareness of it.
21 Q_ And did they send a request for proposal out to 21 Q. And what do you mean by that?
22] perspective candidates, or did they just simply identify 22 A It required -- it required an amendment to the
23] Liquid Outdoor for you to consider? 23] agreement that Macquarie had with us. So if you look at page
24| A They identified Liquid Outdoor as a candidate. 24| cight, there was a signed version by Macquarie as well.
25| Q And were you ultimately pleased with the performance 25| Q_ So, in other words, Macquarie had to approve --
Page 126 Page 128
1| of Liquid Outdoor? 1| A That's right.
2} A Iwas. Again, their objective was to supplement 2| Q. -- this action under the documents that were
3| A2a. At the same time, similarly, at this time -- around 3] executed in connection with the lease transaction?
4| this time, I had also put $250,000 personally into A2a to 4| A That's correct because it's an amendment to a
5| help them strengthen their sales team. 5] services purchase agreement that A2a was bound to at that
6 Q How many people work at A2a? 6 | time and part of our closing package with Macquarie.
7| A I believe they had -- as I testified before, I don't 7| Q = Okay. And in the second paragraph you identify, as
a| remember the exact count; but I believe approximately six. 8] a result of A2a's failure to achieve certain sales
9| Q So] did understand that you did say that. 1 9| performance target; is that correct?
10| thought that was at the inception of the relationship. Did 10| A_ That's correct. We added a second sales team.
11] that continue? 11] Q = And is this a document which you prepared or you had
12 A That continued. 12| prepared to outline in terms of the non-exclusivity for A2a
13 Q Directing your attention to what I will ask the 13] going forward?
14] court reporter to mark Plaintiff Neff 16. 14| A No, IJ did not prepare it. | don't recall whether it
15 (Plaintiff's Exhibit 16 is marked for identification) 15] was Macquarie that prepared it or our attorney. I don't
16 MR. HENZY: I had this as Schmid 16 already. 16| recall.
17 MR. O'KEEFE: I don't have a Schmid 16. 17| Q Sol asked the question: Did you prepare it, or did
18 (Off-the record discussion is held) 18] you have someone prepare it? You are not sure who prepared
19] BY MR. O'KEEFE: 19] it?
20| Q Okay. 20] A I'mnotsure who prepared it. Although, yes, I
21) A I'm familiar with this. 21] drove the preparation of it.
22| Q Can you identify that for the record? 22| Q And would it also be true that you drove the terms
23) A Sure. This is an agreement that was drafted to 23| which are set forth in the letter?
24] separate responsibilities and assign accounts within the A2a 24| A_ That's correct.
25) organization. 25| Q Is this a document which Macquarie instructed you to

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 86 of 138

Alan Neff/Garage Media

Page: 36 (129 - 132)

 

 

 

 

 

Page 129 Page 131
1| prepare? t| Q Off the record -- never mind. It's unclear to you
2 A_ It was a requirement of our agreement from 2| whether the Andy to which you are referring to is Andy Melton
3| Macquarie. Macquarie advised us that in order to make the 3| from A2aMedia or Andy Feldstein on behalf of Macquarie; is
4| change, they had to be part of the agreement. 4| that correct?
5 Q So someone at Macquarie reminded you that in 5] A That's correct because we had two Andys signing the
6| connection with the original documents executed with the 6| same document.
7| lease transaction because of rights that they had to the 7| Q But someone on behalf of A2aMedia had to sign the
8| service agreement with A2a agency, you had to obtain their | letter the way you crafted it?
9] consent to a change in the terms, material terms with 9| A That's correct.
10| A2aMedia; is that correct? 10] Q = And you needed someone from Macquarie to sign it?
11) A That is correct. 11| A That's correct.
12 Q_ But this is a document which you prepared on behalf 12| Q_ It goes on to state, "In fact, although they are
13| of -- had prepared on behalf of Garage-Media because it was | 13 unofficially working on projects, I can't sign them on until
14| the effort and the intent of Garage-Media to go forward and | 14| we have MEF's sign off." Would that be your reference to
15| to terminate the exclusivity of A2ZaMedia? 15] Macquarie's execution of the letter confirming that you were
16 A That's correct. 16 | authorized to take the action that you were taking?
17 Q. And it was based upon their poor performance; is 17| A. That's correct.
18| that correct? 18 Q Looking at the attachment, do I read it correctly to
19| A Under-performing their expectations. 19] state that for the calendar year 2012, A2ZaMedia had under-
20 Q Okay. I'm going to show you a document which I will | 20| performed by almost 2.5 million dollars?
21] ask the court reporter to mark Plaintiff's Exhibit Neff 17. 21 A No, that's not correct.
22 (Plaintiff's Exhibit 17 is marked for identification) 22 Q $2,456,000?
23| BY MR. O'KEEFE: 23] A No. This isa snapshot of sales booked as of July
24 Q Do you recognize the e-mail on top and the 24 | 23, 2012, showing the entire year. Six months of sales
25| attachment? 25 | efforts still were to be undertaken. This is where they were
Page 130 Page 132
1| A Idon't recognize it, but I agree that ] transmitted 1| at that moment in time.
2) it. 2 Q_ So this would have been by mid-year or at or around
3 Q Does this appear to be a true and correct copy of 3| the same time that you wrote the letter terminating
4| your August 9, 2012, e-mail to Patty Magrin with 4| non-exclusivity?
S| attachments? S| A. That's correct.
6| A. That's correct. The attachment is an A2a 6| Q Okay. And so it took projections out to the end of
7| attachment. The document, I circulated. 7| the year but without performance for the second half of the
8 Q Okay. In the body of the e-mail you state, Here is 8] year?
9] the latest sales number from A2a; is that correct? 9 A That's correct.
10| <A _ That's correct. 10} Q Or the last five months of the year?
11 Q_ Very disappointing; is that correct? 11| A_ That's correct.
12 A That's correct. 12 Q But it does show under/over, under 2,456,000 as of
13 Q_ I'm waiting for Andy to sign the A2a agreement 13] that time of the year?
14| allowing us to sign another group; is that correct? 14| A At that point.
15| A_ That's correct. 15| Q Okay.
16| Q And the Andy to which you refer is Andy Melton from |16| A What is relevant is just the first --
17) A2ZaMedia? 17 Q_ Six months?
18 A No, Andy Feldstein. 18 A. -- five months, where were we in the months that
19| Q He was going to sign the A2a agreement? 19] concluded?
20| A Yeah. Ifyou look at the back of it, Macquarie is 20) Q It was July 23rd, so you wouldn't include June in
21] required to sign it. 21] that?
22| Q = That's -- all right. 22| A It would include June, so six months. You're
23 A. You know, | should state -- 23) correct.
24 Q_ Do you know which it is? 24] Q Allright. Suffice it to say, they appear to have
25 A I'm not sure now that you point that out. 25| been under every month of that year, up to and including June

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 87 of 138

Alan Neff/Garage Media

Page: 37 (133 - 136)

 

 

 

 

 

Page 133 Page 135
1] of 2012. 1| completely finished with its obligations to Garage-Mcdia as
2| A Against the objectives we established, which were 2| of the close of business March 23, 2014?
3| 4.7 million. However, the target and the pro forma was based 3] A There was a transitional period of which they had a
4| ona three million dollar sales number. Again, it’s really 4| period of time to close certain deals. So they were not
5 | important to understand that numbers communicated with 5| finished on that day, but they were not allowed to issue any
6| vendors and expectations compared to internal numbers do 6 | more new proposals and had a period of time to close the
7| vary. Our expectation and our business plan was a three 7| proposals they had outstanding.
8} million dollar number. 8] Q You also reference that you would continue to pay
9 Q_ But apparently A2a's minimum revenue goal was 9] until June 30, 2016, 6,000 per month for content management
10| higher? 10| services. What was that?
11} A Absolutely. As with every salesperson I've ever 11| <A From the onset, there was a $6,000 per month fee
12| managed, they always have a higher number than | expected. 12] associated with managing and delivering the content to the
13 Q Both with respect to their expectation and your 13] project. So in their computer room in Boston, they would
14] goal, they were under? 14 receive the ads, modify the ads to fit the display, and push
15] A That's correct. 15| it down to the display and run it and manage it. They would
16| Q Showing you a document which I will ask the court 16] send back affidavits to the customers of what was -- what ads
17| reporter to mark Plaintiff's Neff 18. 17] were placed on the display and when they ran, and
18 (Plaintiff's Exhibit 18 is marked for identification) 18| demonstrating that they met all the time frames that the ad
19] BY MR. O'KEEFE: 19 contracts required.
20 Q. Okay. 20] Q You also put in here, "Garage-Media will purchase
21} A lam familiar with this. 21] the camera on a CBSO Cube..."
22| Q Can you identify that? 22| <A Yep.
23 A It's the termination of A2a after we hired Clear 23 Q_ What is that?
24| Channel Outdoor being our sales agent going forward. 24| A Across the street from the display there is a
25 Q_ Isita true and correct copy of your March 23, 25| competitive display. We made a deal where we put a camera on
Page 134 Page 136
1] 2014, letter on behalf of Garage-Media to A2ZaMedia, Inc.? 1] the outside of that looking at our display to allow us to see
2| <A That's correct. 2| what's happening from a maintenance perspective.
3 Q_ And in the letter you state, "Nearly three years 3 Q_ And it was on a competitor's sign?
4| into PABT project, A2ZaMedia has failed to build the sales 4 A_ lt was on CBS's who we were paying the sign, and
5| team or achieve the annual sales objective, both projected by 5 | they have one on ours looking at their's.
6| A2aMedia and required to support this project.” 6} Q Okay. Is this a letter which you were instructed to
7| A That's correct. 7| prepare by Macquarie?
8 Q We haven't talked about it, but did they have an 8 A That is.
9| obligation to build a sales team? 9} Q  Howis that?
10| A They had a commitment. 10| A When the -- at the -- the process of which we ended
11] Q = And so there was no change in the sales team during 11] up to make a change and fire A2a, was one that driven heavily
12| the period of time which they performed up to this time? 12| by Macquarie to move us in that direction.
13] A There was. | put $250,000 into the company to build 13| Q So when you say it was driven heavily by Macquarie,
14| the sale team. They hired salespeople, that then failed; and 14) what do you mean by that?
15] they did not keep them. They were not able to move the 15| <A It was made very clear by John Zimmeth that if we
16] numbers appropriately. 16| didn't change sales teams and show something significant,
17) Q  Asaresult of the RFP process -- in the next 17] that we would be issued a default letter and that things were
18] paragraph, "As a result of the RFP process, which AZaMedia 18] out of his hands. It was essential that we made some change.
19| participated in last quarter, Clear Channel Outdoor has been 19| The only change that he felt was appropriate was a new sales
20| selected as our exclusive sales agent." Do you see that? 20| team.
21| A ldo. 21| Q And did you think he was wrong in that suggestion or
22 Q_ "Effective Monday, March 24, 2014, Clear Channel 22] recommendation?
23| Outdoor will become the lead sales and program manager for 23| A Didn't really know at the time. It was of great
24| the PABT MediaMesh. As a result, all A2ZaMedia accounts have | 24] harm to me personally. I lost money there, and set us back
25| been shifted to CCO." Does this mean that A2ZaMcdia was 25] substantially from a media plan, our overall plan, which was

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 88 of 138

Alan Neff/Garage Media

Page: 38 (137 - 140)

 

 

 

 

 

 

Page 137 Page 139
1| to work in cooperation with A2a across the platform and build 1] some cases.
2| more displays. It was a setback. 2 Q_ But you think that as of March 2014, you were
3 It also exposed what | considered to be our number 3] current?
4] one risk we had going into the project, which is doing 4 A No. I said we were making payments towards the
5] business with someone that is much, much bigger than us and 5 | leases.
6 | doesn't have our interest in mind, which Clear Channel, CBS, 6 Q. Okay.
7| and these other companies would not have our interest in 7| A And after we made this change, we were not able
8| mind. Versus A2a who needed to sell our content in order to 8] to.
9| survive, It was a questionable action, but it was made 9) Q And notwithstanding your letters to Garage-Media six
10| extremely clear that if we did not satisfy -- didn't 10] months out telling them that they were at risk of losing
11] demonstrate change, that we would lose control of the project 11] their exclusivity, another month later advising Macquarie
12| all together. 12] that you were greatly disappointed with their performance and
13 Q > What do you mean by that, lose control of the 13] considering replacing them, in your July 2012 letter where
14 | project? 14] you told them that they did not achieve, and you were
15 A Lassume default, take over the project. Keep in 15| terminating their exclusivity, that this letter in March of
16| mind, until this point we were paying most of our bills. So 16| 2014 was not driven by Garage-Media but was driven my
17] our revenue was in the two-and-a-half million dollar range. 17| Macquarie?
18| Weare short-paying, but we are paying. 18 MR. HENZY: Object to form. You actually --
19] Q What do you mean, short-paying? 19 MR. O'KEEFE: I misstated it.
20| A  Notalways able to pay on time or pay the full 20 MR. HENZY: Misstated letters to Garage-Media.
21] amount each month, but we're paying something every month. 21 THE WITNESS: It's to A2a.
22| We were making progress towards the bills, which cumulatively 22| BY MR. O'KEEFE:
23] we paid well over five million dollars to Macquarie for this 23 Q_ Ifyou understood my question.
24] loan, which came as a result of the revenue with A2a. 24| A [understand your question.
25 Q_ Did you ever look back at the payment history -- 25 Q. Thank you.
Page 138 Page 140
1] A Idid. 1] A’ And the decision to eliminate A2a entirely was a
2 Q_ -- to find out, in fact, how current or not current 2| decision that was pushed on us by Macquarie. The
3] you were? 3| conversations which are mostly through John Zimmeth through
4 A Yeah. 4] verbal communications, not in letter form -- very, very
5 Q. And you believe and you alleged that you were 5 | carefully communicated -- was we need to make a change
6] current between 2013 -- 6| whole-heartedly, and the addition of a sales team only
7 A I didn't say we were current. 7| incrementally brought the revenue up.
8| Q. --to 2014? a We either have to do something significant to
3| A J said we were short-paying. I didn't say we were 9] satisfy some person -- I don't know her last name, but
10] current. | said we were paying our bills to the best of our 10] references Helen all the time -- we had to satisfy Helen in
11] ability. We had revenue lo pay bills. 11] Sydney, that we make some change. Otherwise, this project is
12 Q__I will show you later but in your answer to one of 12] out of my control, quote/unquote.
13| the paragraphs you says, "Beginning or around April 2013 and | 13 Q. Do you believe that while he was being cleaver at
14] continuing through April of 2014, notwithstanding that GMNY | 14| that time, as you've described it, that that was not in any
15] had paid all amounts due under the lease." Is that a 15] way being driven by a default circumstance by Garage-Media?
16| statement with which you agree? 16] A We were doing our best to avoid default.
17 A I don't recall. 17| Q Do you know whether or not you were in default at
18 Q_ Did you ever go back and look at your payment 18| that time?
19| history to find out what payments applied to what obligations |19} A I think that I would ask what the legal definition
20| to determine if you were ever current and the latest point in 20| of default is.
21| time when you were current? J'm just asking you that. You 21! Q Do you know whether or not you were not in
22| made a statement here, and I just want to know if you ever 22] compliance with the payment obligations and the schedule
23] checked it. 23| under the Jease agreement?
24| A Yes. And many of the -- several of the amendments 24| A I don't know where we were at the each point in
25| is exactly, we reorganized it to create that situation in 25| time. We'd have to look specifically and figure that out,

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 89 of 138

Alan Neff/Garage Media

Page: 39 (141 - 144)

 

 

Page 141 Page 143
1] but I can't say that I know. 1| did Garage-Media undertake to have a study of its business
2] Q You said that by not putting his comments in 2| and the marketing opportunities by A2ZaMedia and others for
3| writing, that Mr. Zimmeth was cleaver. What do you mean by | 3] purposes of moving forward, either with the same marketing
4| that? 4| company or some other marketing company?
5! A All conversations were verbal. It was a text to me 5 A That's correct.
6| or reaching out to me verbally asking for verbal updates. | 6 Q. Allright. Who made the decision to have a study
7| would write back, you know, asking something or having 7| done?
8 | communication verbally, so it was a tremendous amount of 8} A Idid.
9| verbal conversation. 9| Q And who identified Field Activate as the party that
10 Q_ Were you ever instructed in writing by Macquarie to 10| would do that study?
11] take action as set forth in this March 23, 2014, letter? 11 A Idid.
12 A_ I don't believe so. 12] Q And neither of those were required or directed or
13 Q. Any e-mail? Any e-mail that instructed you to take 13| recommended by Macquarie?
14| this action? 14| A That's correct.
15| A That would be in writing, no. 15| Q That's correct.
16 Q_ What about a text? I think you said a text. 16 A Yes.
17 A He would text me and ask to call me. The 17 Q Allright. I'm going to show you a document marked
18] conversations were either in person or by telephone because 18| Plaintiff Schmid 19. Ask if you will take a look at it, and
19] he would often visit us in New York. It was about, we've got 19| tell me when you are finished.
20] to do something different because this is not working. 20| <A (Witness complies) Yep.
21 Q_ It's your testimony that Garage-Media did not of its 21| Q Can you identify that document?
22| own volition terminate A2aMedia's services? 22| <A Yep. That's the initial phase of reviewing our
23| A That's correct. 23] position within the ad community, the sign, and the market
24| Q Okay. Did you -- meaning Garage-Media -- undertake | 24 opportunities to help determine the best way forward.
25| some type of a study -- 25 Q_ Did you tell Mark at Field Activate how to undertake
Page 142 Page 144
1 A It was -- 1| the effort in which they did?
2 Q_ -- with Field Activate? 2] <A Yes. We identified the pathway for them to do that.
3 A Yes. 3] We asked them to interview clients, make recommendations, and
4 Q. And can you tell me the circumstances under which 4| they followed that.
5| that came to pass? 5] Q Sothey considered your position in the market; is
6 A We were -- once we accepted the fact that we have to 6 | that correct?
7\ make this change, we decided to engage an outside firm to 7| A That's correct.
8| help us evaluate the outside -- the other contenders, the 8 Q. They considered the efforts which had been
9| marketplace, and we went out to bid. 9| undertaken up to that point by A2aMedia and Liquid Outdoor;
10 l asked -- | asked to do a study, and | hired them 10] is that correct?
11] to do a study not only about a potential sales team that 11 A That's correct.
12] would sell it, but also about the circumstances of our 12| Q They looked at the market generally for ad space in
13] position, our market as a whole. 13] New York City, and particularly Time Square and bus terminal
14] Q  Soyou said a lot there. When a determination was 14| area; is that correct?
15| made, and however it was made, by Garage-Media to replace |15| A That's correct, yep.
16| A2aMedia -- 16 Q_ And all of those things you asked them to do to make
17| A No. The decision was not to replace AZaMedia. The 17] recommendations?
18] decision was to evaluate the market. While there was 18| A _ Idid.
19] pressure to replace A2aMedia -- there was pressure to replace 19| Q Okay. Did they interview any of your customers?
20| A2aMedia and do something significant, the effort to hire 20| A They did,
21] Field Activate was to identify the market, identify the 21| Q. Did they interview any of your competitors?
22| risks, identify the potential candidates, and understand how 22| <A_ 1 believe so. | believe it's in the report.
23] can we better the situation. 23 Q_ I'm just asking if you remember.
24 Q So1 misstated that. In considering whatever 24| A Yeah. We asked them -- not our competitors, but
25| pressure you perceived you were under to replace A2ZaMedia, | 25 potential candidates. So the groups that they interviewed

 

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 90 of 138

Alan Neff/Garage Media

Page: 40 (145 - 148)

 

 

 

 

 

Page 145 Page 147
1] were people that we had short-listed that we wanted to have a 1] a true outlier. Do you see that?
2| conversation with. 2) A Um-hum.
3 Q_ So you identified the potential prospects for a new 3 Q. So they were critical of the board, would you agree
4| ad sales agent? 4| with that?
5 A That's correct. 5| A. They were.
6 Q Allright. 6 Q_ Were they also critical of the fact that it was not
7| A Which is easy to do because there's only half a 7] perceived as Time Square being on the Port Authority parking
8| dozen in the city, 8| garage?
9 Q_ I'm going to ask you to look at the second page of 9) A Um-hum.
10| the document itself. In the middle it says, They engaged in 10 Q_ Turning to the thirteenth page of that, which has
11] in-depth discussions were completed with both Garage-Media 11) HTF ending 1034, so it's many pages forward. It's titled,
12| sales partners, A2aMedia, and they identify Brian Shuvart -- 12] Sales dynamic, A2aMedia.
13 by the ways, it's S-H-U-V-A-R-T. I believe you got it right 13 A Um-hum.
14| before -- and Liquid Outdoor, Pat Sherry and Paul DuCharme. | 14 Q Do you agree that they concluded that A2a -- it says
15 A DuCharme, yep. 15] very little visibility. It says A2 who? In the first
16 QA total of twenty interviews were completed. So 16] bullet.
17| they did talk to your then existing ad sales agents; is that 17| A ILsee the words. We didn't agree with that.
18| correct? 18 Q. Okay. It says, "No presence in NYC, Few contacts
19| <A. That's correct. 19| or relationships in place. Seen at times as being needy or
20 Q. Turning to the fifth page, major findings. You 20| hounding media buyers when they get connected." Do you sce
21) would agrce that they concluded that your board was no longer | 21) that?
22] the preeminent board in the high profile -- 22 A Yeah. We didn't agree with that.
23 MR. HENZY: Sorry, John. Where are you? 23 Q. Next is, Pervasive opinion exists the need to be
24 MR. O'KEEFE: The fifth page of the document. 24| physically located in the city. Boston is not New York." Do
a5 MR. HENZY: Is it the fifth numbered page? 25] you see that?
Page 146 Page 148
1 MR. O'KEEFE: Fifth numbered page and it's got 1026 1] A Ido. Did not agree with it.
2| in the comer. 2 Q. The last bullet shows that, "Sales executives felt
3 MR. HENZY: Okay. 3| that assigning the selling right to A2aMedia doomed
4| BY MR. O'KEEFE: 4| Garage-Media from the start." Do you sec that?
5 Q "Viewed as a spectacular product, however, no longer 5 A Completely disagree with that.
6| the preeminent board in the high profile 42nd Street and 8th 6 Q On the next page, "Sales dynamic, Liquid Outdoor,
7| Avenue location." Do you see that? 7| which was the other non-exclusive ad." Second bullet, "Some
8 A Yep, that's correct. 8 | confusion exists as to who is selling what, and to whom
9 Q_ And in the next bullet they talk about it being 9| between A2a and Liquid Outdoor." Do you see that?
10| washed out in the daylight. Is that something that you 10| A_ Ido.
11] experienced? 11 Q_ Did you agree with that?
12 A Yep. 12] A  No--no,] should clarify. What is really important
13 Q. Okay. And in the next paragraph they say, the 13] is the amount of time. From the time that we added them to
14 | Garage-Media board pales in comparison from a technology | 14 this point was a very short period of time, and it was in a
15| standpoint. In that paragraph in the bullet point, they were | 15] transition phase.
16| comparing it to the cube? 16) Q Next bullet, "Buyers and sellers both question
17 A. Yep. 17| whether Liquid Outdoor can overcome many of the issues and
18 Q When did the cube start to operate, if you know? 18] lack of sales velocity based on A2a's involvement." Do you
19] A One year after we installed our display. 19| see that?
20] Q Do you know the differences -- 20| A Yes.
21| <A I'msorry. It had always been there. It was 21) Q Do you agree with that?
22 | upgraded one year later. 22| A_ It's someone else's opinion, so ] have no
23 Q_ It was upgraded to a much brighter -- 23 argument.
24 A. From a statistic display to a digital display. 24| Q Okay. Did they recommend whomever took over the
25 Q Okay. And then the last bullet, they conclude it is 25| sales effort should direct their sales efforts at a

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 91 of 138

Alan Neff/Garage Media

Page: 41 (149 - 152)

 

 

 

 

 

Page 149 Page 151
1| particular market niche which had not been pursued by 1| Q And did they do it with information that was
2| A2ZaMedia? 2| provided by you?
3 MR. HENZY: If you recall. 3] A’ Yes.
4| BY MR. O'KEEFE: 4]! Q Did Macquarie direct or participate in the
5 Q. If you are recall. 5 | preparation of the RFP?
6| A Don't-- I don't recall. I don't. 6| <A Itreviewed it.
7 Q_ Directing your attention to what is marked thirty, 7| Q Okay. And was that because you provided it to them
8| page thirty in that. 1 will come back, but that's 1051 on 8| for informational purposes?
9| the Bates stamp. 9| A Because we shared where we were, and they said they
10] A_ Yep. 10| would like to see it.
11] Q Do you see in number two, "Develop a 11] Q Did that seem like an unusual request to you?
12| category/industry/brand target account program." Then they |12) A No. We were sharing information all the way
13) list a number of things. Sports entertainment, were they new 13) through.
14] concepts for you at the time? 14 Q Would you agree that throughout the relationship
15] A No, Ifyou look at our current ad sales, they were 15| with Macquaric and then Huntington, whenever you were called
16] most of these groups already. 16| upon to share information or provide documents, that you did
17| Q Page before that on page twenty-nine -- actually, 17| that?
18| the page before that, twenty-eight, says recommendation, 18| A Yes, absolutely.
19] right? 19} Q And you in particular did that?
20] A Sure. 20] A_ [personally did that on every action, every
21 Q_ So on page twenty-nine, number one, "Terminate the 21] activity.
22| relationships with A2a and Liquid Outdoor." Do you see 22 MR. HENZY: Do you need a break?
23| that? 23 MR. O'KEEFE: 1 would like a recess.
24| A_ Ido. 24 (Recess: 1:25 p.m. to 1:30 p.m.)
25| Q_ Did you agree with that? 25| BY MR. O'KEEFE:
Page 150 Page 152
1 A No. J agreed in the end to do that, but | didn't 1 Q Mr. Neff, you indicated that not all of the parties
2| agree that it was in our best interest. 2| identified in the recommendations by Field Activate to
3 Q Okay. And number three says, "Develop a well 3| receive RFPs, received RFPs. Do you recall who did receive
4| thought-out RFP." Did you agree with that? 4| an RFP?
5| A Wedid. S| A Clear Channel, Van Wagner, City Outdoor, a company
6 Q_ Did you agree with it or -- 6| called Big Outdoor, and A2a.
7| A Wedid it. We took action. We actually did that. 7| Q > Was City Outdoor on that list? J don't recall.
8] Q_ Tell me about that. How did you do that? 8| A Yes, they were on the list.
9| A With Field Activate we created an RFP document of 9} Q Do you recall who all you received proposals from?
10 | all the requirements and submitted to these -- several of 10| A A2a, may have been another company Radiant Outdoor
11] these companies; not all of them. We would not have done it 11] may have come in, and Clear Channel. Van Wagner did not bid
12| with CBS Outdoor, who is our main competitor. We did it with 12] it, but they merged with CBS right at the same time. So 1
13] Clear Channel, we did it with Van Wagner, we did it with City 13] believe three: Big Outdoor, Radiant and Clear Channel.
14]| Outdoor, and we did it with A2a as well. 14 Q And A2a?
15 Q_ And those are the entities that were listed in and 15 A. And A2a.
16| recommended by Field Activate, paragraph three on page 16 Q_ Did A2a submit it with Liquid Outdoor?
17| twenty-nine? 17 A No. They submitted it with Big Outdoor. Another
18) A. They're also the only organizations in New York. 18] company was trying to get assembled in New York.
19] Q CBS Outdoor was also your permit holder; is that 19} Q I'm going to show you a document, and I will ask the
20] correct? 20| court reporter to mark it as Plaintiff Neff 20.
21| A Exactly and our major competitor and our enemy by 21 (Plaintiff Exhibit 20 is marked for identification)
22| all sense, except for the fact that they were getting paid 22) BY MR. O'KEEFE:
23] every month by us. 23| Q Can you identify that for the record?
24| Q Did Field Activate put the RFP together? 24| A _ Itis the financial proposal response from Clear
25| A They did. 25| Channel on December 17, 2013.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 92 of 138

Alan Neff/Garage Media

Page: 42 (153 - 156)

 

 

 

 

 

 

Page 153 Page 155
1 Q. And to whom were the responses to the request for 1| financial meeting 12/10. Do you recall there having been a
2| proposal submitted? Were they submitted to you? Field 2| financial meeting on 12/10 or thereabouts?
3| Activate? 3) A Idon't.
4| A Field Activate. 4 MR. HENZY: Object to the form of the question.
5 Q_ And who at Field Activate was the contact person, if 5 THE WITNESS: | don't know what this document is.
6| you recall? 6| BY MR, O'KEEFE:
7 A I don't remember his name. Bill -- ] don't remember 7| Q Okay. So it's your recollection that A2a with Big
8| his last name. Maybe Field, Bill Field. g| Outdoor, Clear Channel, and Radiant made proposals; and you
9 Q And they were the party with whom or with which you | 9] don't remember any others?
10] contracted to do the study, and also to assist you in 10] A Van Wagner did not because it was -- we questioned
11] preparing a request for the proposal -- 11] why they wouldn't make a submission, and we learmed that they
12 A That's correct. 12| merged after. | went and met with them. Clear Channel and
13 Q_-- upon the conclusion of their study? 13 | A2a were the two organizations that were mostly considered or
14 A Yes, that's correct. 14 | evaluated.
15 Q Did you react or respond in any way to this proposal 15]| Q And you said that these proposals were furnished
16] from Clear Channel? 16| directly to Field Activate?
17! A Wecollectively considered it, and they presented to 17| A That's correct.
18] us, my partners, as well as Macquarie. John Zimmeth 18] Q And you think it was Bill Field that received
19] participated in the interview process. 19] them?
20 Q_ Sol will come back to that. This came from 20 A That's correct.
21| Mr. Coghlan? 21| Q And he would have furnished them to you, and you
22 A That's correct. 22| furnished them to Macquaric?
23 Q_ Did you, upon receipt of this, have an opportunity 23 A Yep.
24| to explore any further information from them, other than the | 24 Q_ Did you have a mecting or meetings with each of the
25| presentation which they made at some point in time? 25| candidates that had submitted proposals?
Page 154 Page 156
1] A Ihadachance to meet their technical people, as 1| A Wehad vidco presentations.
2| well as their salespeople. 2| Q Like a Skype --
3 Q. And is that true of each of the participants that 3 A It was --
4| submitted proposals? 4 Q_-- or was it an actual media presentation?
5} A As well as A2a and Big Outdoor and Radiant as 5| A It was actual presentations over -- on-line like a
6 | well. 6| PowerPoint presentation.
7| Q_ I'm going to show you a document which | will ask 7| Q So it was taped in a can and sent to you?
g| the court reporter to mark -- sorry. The court reporter has 8 A No. It was like a web cast.
9| marked Plaintiff's Schmid 20. Take a look at that and tell 9 MR. HENZY: You're not going to understand it any
10] me when you are finished. 10] more than I am. All right.
11] A (Witness complies) 11 THE WITNESS: Get on-line and they present to us.
12 MR. HENZY: Is that Plaintiff's 20 or 21? 12| Like a conference call with vidco.
13 MR. O'KEEFE: It should be 21. 13| BY MR. O'KEEFE:
14] BY MR. O'KEEFE: 14} Q Soyou could talk to them, and they could talk to
15 Q_ Do you recognize this document which has been placed 15] you?
16 | before you marked Schmid 21? 16) A Yes. We could sce their presentation.
17| A Idon't. 17| Q So they weren't in person, but on some type of
18] Q Okay. Does this document in any way refresh your 18] technology?
19| recollection of who actually did make bids or give proposals 19 A Yeah. Both A2a --
20] in response to the request for proposal? 20| Q And who participated on those presentations on
21| A Idon't believe this is accurate. ! don't believe 21] behalf of Garage-Media?
22| Van Wagner made a submission. I believe Radiant Outdoor did, 22! A Myself, John Schmid and Dave Schmid.
23| and A2a was teamed up with a company called Big Outdoor. | 23) Q And who else would have participated exclusive of
24 | don't know who prepared this document. 24| the party that was presenting their proposals?
25| Q There's a reference at the top of the document to 25| <A Inthe case of Clear Channel, John Zimmeth

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 93 of 138

Alan Neff/Garage Media

Page: 43 (157 - 160)

 

 

 

 

 

Page 157 Page 159
1| participated. In the presentation of A2a, nobody from 1] Q Neither John Schmid -- strike that.
2) Macquarie. John just participated in Clear Channel. 2 No one from Park It recommended to you that you
3 Q Not the Radiant one? 3] should choose Clear Channel?
4 A No. I don't think we went that far. I don't think 4 A No. | don't know why -- they had no involvement
5| they qualified further. We got down to these two companies, 5 | with our process.
6| Clear Channel and A2a. 6| Q Okay. And among the representatives of Garage-Media,
7 Q_ So did you get to a point where you determined that 7| did cach of you choose to pick Clear Channel?
8| the two, A2a and Clear Channel, would make a presentation? 8 A Given the -- the answer is, yes; and we got on the
9 A Yes. 9| bandwagon of the program. I mean, we understood we had to
10 Q_ And who is it that narrowed it down to those two? 10] make a change. Of those options, we felt Clear Channel was
11} A Wedid. 11] the best option of the competitive set if we are going to
12 Q. Whois "we"? 12| leave A2a behind.
13 A Garage-Media. 13 Q Directing your attention to what I will ask the
14 Q. With Field Activate's participation? 14| court reporter to mark as Plaintiff's Neff 22.
15 A Yeah, absolutely. 15 (Plaintiffs Exhibit 22 marked for identification)
16 Q_ And did Bill Field or someone on behalf of Field 16| BY MR. O'KEEFE:
17| Activate give any assessment of the proposals that had been 17| Q > Do you recognize that?
18] made? Did they favor one over the other? 18| A Yes. These are our businesses terms that we
19} A Yeah. They favored Clear Channel for the objectives 19] discussed.
20] that we had set. 20| Q _ Isthat a true and correct copy of a January 18,
21 Q. And was it Clear Channel's New York office that was 21| 2014, e-mail from you to Patty Magrin and John Zimmeth, with
22| making the proposal? 22| attached terms for PABT Media Project with Clear Channel?
23| A Yeah, just the New York office. 23| A. That's correct.
24 Q_ So it's narrowed down to A2a and Clear Channel. How | 24 Q_ And you would agree that your e-mail reads, "Here is
25| is it that Mr. Zimmeth was able or not able to participate in 25| the summary of business terms we agreed to with Clear
Page 158 Page 160
1| either or both of those? 1| Channel, which will be in the final agreement."
2) A Heasked to participate in Clear Channel. 2| A That's correct.
3 Q He wanted to hear what they had to say? 3 Q. And that's what is appended to this document. Are
4| A Yeah. And he very specifically said, ] don't want to 4| those terms which were negotiated between you and Clear
5| waste my time with A2a. 5| Channel? Meaning Garage-Media and Clear Channel.
6] Q Did anyone from Park It tell you that you had to 6| A Yes.
7| chose -- strike that. 7| Q > And did Macquarie participate in the negotiation of
8 Did John Schmid ever tell you that you had to choose | those terms?
9| or should choose Clear Channel because of its relationship 9| <A. They did not participate in the negotiations of the
10| with Park It? 10] terms.
11} A Idon't recall that. 1 don't think that would have 11} Q = And if Macquarie were to say that this e-mail is the
12| been relevant. My understanding is that Park It had a 12| first that they knew of the determination that had been made
13] relationship with a different company called Robbins up in 13] to pick Clear Channel, you would say that would be
14] the Northwest. They had experience in the media place, but 14| incorrect?
15| they weren't a serious -- ] didn't believe they were a 15| A I'm saying that's false.
16| serious contender at the time. 16} Q Do you know when they would have known you picked
17| Q  Soneither John Schmid nor a representative of Park | 17) Clear Channel?
18] It encouraged you to choose Clear Channel? 18] A Shortly after -- shortly after the interview process
19 A No. 19] was concluded, which was back in December. No, I don't know
20 Q. Okay. 20| the date. 1 shouldn't say the date. | don't -- shortly
21 A No. 21) after the interview process was concluded, which may have
22 MR. HENZY: John Schmid? 22) been after the first of the year. Now that I --
23 MR. O'KEEFE: Did I say John Schmid? IJ thought | 23] Q  Sosometime between when the proposals were made?
24| did. 24| We know from Exhibit 20, that Clear Channel's was December
25| BY MR. O'KEEFE: 25| 17th.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 94 of 138

Alan Neff/Garage Media

Page: 44 (161 - 164)

 

 

 

 

 

 

Page 161 Page 163
1} <A Inbetween. Likely in the beginning of January, but 1} <A It does.
2| conversation -- there were many conversations between the 2} Q Did Clear Channel ever meet those specials?
3| proposal, presentation, and the terms being negotiated. 3} A No, they did not.
4 Q_ But, again, to reiterate the terms set forth on the 4 Q_ Did you ever put them on notice that they were in
5] attachment, dated January 10, 2014, were negotiated between 5| default of the management agreement?
6| you and Clear Channel? 6 A. Wechose not to.
7| A That's correct, and coming oul of -- coming out of a 7; Q Why?
8| proposal that they submitted. 8| A We were negotiating or having conversations about
9| Q Okay. Directing your attention to what I will ask 9| them taking over the entire project, so the dialog shifted to
10] the court reporter the mark as Plaintiff Neff 23. 10| acquiring the entire project.
11 (Plaintiff's Exhibit 23 is marked for identification) 12} Q Or investing in the project if you got an extension;
12| BY MR. O'KEEFE: 12] is that correct?
13} Q_ Tell me after you had an opportunity to look at 13] A Yeah, Either way it was always tied to an
14| that. 14] extension, but for them to come in and take it over.
15| A (Witness complies) Yes, I'm familiar with this. 15 Q. And so for that reason, Garage-Media elected not to
16 Q Can you identify the document for the record? 16| either replace them or to advise them of a default in the
17| <A It's the management agreement between Garage-Media, 17| minimum performance threshold levels?
18 | Clear Channel, and with the approval from Macquarie. 18 A That's correct.
19| Q So when you say, approval from Macquarie, you're 19 Q Is that something that Macquarie directed or
20| indicating that the Iessor consented to you entering into the 20| instructed you to do?
21| agreement under one of the paragraphs sct forth in the 21| A  Wehad collaboration on it.
22| agreement? 22 Q Meaning that they were aware of your decision not to
23| A Yes. And also reviewed it to ensure that it met the 23| declare them in default or to get rid of them?
24| criteria associaled with -- consistent with the A2a agreement 24| A It was acollective decision.
25] that we previously had. 25| Q So Macquarie told you not to fire or to put CCO on
Page 162 Page 164
1 Q_ And you did sign this agreement? 1| notice of their default?
2| <A Idid and so did Macquarie. 2| A No, but we collaborated and had discussion and
3} Q And did Clear Channel sign? 3| agreed together not to do that.
4| A They did. The signature pages arc on the back. 4| Q I'mstill trying to understand what you are saying.
5 Q_ Directing your attention -- strike that. Off the 5| Did you determine it was a good business strategy not to do
6| record. 6| that?
7 (Off-the-record discussion is held) 7| A ldid.
8| BY MR. O'KEEFE: 8] Q = And Macquarie agreed with that?
9 Q. There is an unsigned or a blank signature page on 9} A They also concluded the same thing.
10] page fourteen, which appears in the succession of pages as 10! Q _ So either --
11| page fourteen; is that correct? 11| A We--
12| <A That's correct. This is that page. 12} Q_ --agreeing with you or independently, you both
13 Q Directing your attention to page three of the 13| thought that it was a good idea not to put CCO on notice of
14] management agreement, marked as Exhibit 23. Was there, in | 14 | default or to be replaced?
15| this agreement, a minimum performance threshold -- 15 A That's correct. We sat in the same room, had a
16 A. There is. 16| conversation, and agreed together that our best answer is to
17 Q. - for semi-annual performance for gross revenue for 17] woo them into buying our display.
18| CCQ? 18 Q Or invest?
19| <A That's correct. 19| A Andrunning them away from the project was not going
20 Q_ IfI say CCO, do you understand that to mean Clear 20 | to better our position because there were no other parties
21| Channel Outdoor? 21] left to work with that was in the competitive market.
22 A That's correct. 22 Q. And that would be a business strategy to enhance or
23 Q_ And directing your attention to Exhibit B, nearer 23| improve Garage-Media's ability to succeed to the point where
24| the back of the document, does that set forth the semi-annual | 24| it could obtain an investor, a buyer, and either case pay
25] minimum special levels? 25| Macquarie?

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 95 of 138

Alan Neff/Garage Media

Page: 45 (165 - 168)

 

 

 

 

 

 

Page 165 Page 167
a MR. HENZY: Object to form. 1| in between us and our lease and were creating conflict for
2 THE WITNESS: That's right; that's correct. 2| us. So we spread the message out there that we had an
3| BY MR. O'KEEFE: 3| agreement in place with the Port Authority in order to
4]! Q And to be clear, Macquarie would have had the 4| discourage competitors from doing additional harm to us while
5| opportunity to review the document marked Exhibit 23 but did 5] we were negotiating.
6| not prepare it? 6 Q But, in fact, as of that time, according to your
7| <A 1believe it was prepared by Clear Channel, and they 7| prior testimony, you had obtained a proposed agreement from
| reviewed it and provided commentary on some of the terms and 8| the Port Authority?
9| then approval. My best recollection is that this is a Clear 9| A Wereceived a draft agreement for review.
10| Channel agreement. 10 Q_ Which had not been finally approved?
11/ Q And when you say, their approval again, you mean the 11] A Was not approved by the board, and was consistent
12] lessor's consent which is reflected on the signature page? 12] with only one -- replacing the existing display. This here
13| A They also put language in, in reference to some of 13| is -- this here is an attempt to replace our current display
14| the protections. So it was on -- it was insurance and 14| and receive a whole other area of the Port Authority that
15] there's a few other things that they had wanted to make sure 15] currently the Port Authority had no interest in allowing us
16]| we had in place because they were -- it was replacing the A2a 16| to expand to.
17| agreement. 17} Q = Inthe middle of the second paragraph, at the
18 Q_ And it was changes made to protect their rights 18] beginning of the non-binding proposal, Mr. Coghlan comments
19] consistent with the same provisions in the A2a agreement; am 19) that you paid him the ultimate compliment when you stated
20| I correct? 20| that he worked as partners with you as opposed to media
21 A That's correct. 21] representatives and he echoed that statement to you. Do you
22 Q_ I'm going to show you a document that has been 22| see that?
23) marked as Plaintilf's Schmid 24, and ask you to take a look 23 A Yep, that's correct.
24 | at that and tell me when you've finished. 24 Q Is that something you shared with him, that you were
25| A (Witness complies) Yes. 25| a partner?
Page 166 Page 168
1 Q Would you agree it appears to be an e-mail exchange 1 A. I do that with everybody | work with.
2| which began on May 17, 2017, from Harry Coghlan to you and 2 Q_ Inthe next paragraph they comment upon the
3 | ended with an e-mail from you to John Schmid and John Zimmeth 3| challenges that they faced but taking pride in certain of
4| on May 23, 2017? 4| their successes, aka, growing Netflix, adding WIX, New York
5] A Ido. 5| Mets, Facebook, Twitter, and key campaigns for Title and
6| Q Does it start with a non-binding proposal from Clear 6| Clear. Are those all things that you are familiar with?
7| Channel to Garage-Media? 7 A lam.
8} A Itdocs; but to clarify, it is not the scope that we 8 Q_ And, in fact, they had retained those advances?
9| were submitting the proposal for. This is for additional 9 A. Those are ad contracts that they had sold on the
10] billboards that arc not part of our agreement with the Port 10| display.
11) Authority. 11 Q. And does this particular non-binding proposals,
12! Q Okay. This would have been a broader plan for the 12| carrying over onto the second page, conclude with an offer to
13| future? 13] buy Garage-Media?
14| A This included an entire side of the Port Authority 14 A. Asconditioned on receiving all rights to the
15] bus terminal that does not have any media, and it was a 15] exterior of the Port Authority for two displays.
16 | requirement. Their offer was contingent on obtaining 16 Q_ Did you -- strike that.
17| approval for the entire exterior of the building; not just 17 You then have an exchange with him where it looks
18] the corner. 18] like there's information being shared about ad revenue
19 Q Okay. Does it start with you being congratulated on 19| sharing; is that correct?
20| obtaining extension from the Port Authority for the McdiaMesh 20 A Dol have that?
21] on the bus terminal through 2028? 21 Q Yes.
22 A That's correct. Because we put into the marketplace 22 A Yes, okay.
23 that we had an extension because we found after people had 23| Q Would it be fair to say that this is part of the
24| heard that we were having challenges, a number of our 24| on-going dialog for a broader relationship or any
25] competitors started going to the Port Authority trying to get 25| relationship in the future that would have depended upon a

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 96 of 138

Alan Neff/Garage Media

Page: 46 (169 - 172)

 

 

 

 

 

Page 169 Page 171

1] extension of the permit and possibly an extension of the ad 1| party with which you were dealing, cither for a future

2| space? 2| investment and/or acquisition?

3] <A. That's correct. They're forecasting if we doubled 3|} A They were, until 2017 when they pulled out.

4| the space, they would sell 3.4 million in revenue on the 4| Q = Okay. Directing your attention to what I will ask

5| combined spaces. These are not -- this is not based on 5| the court reporter to mark Plaintiff Neff 25.

6| existing. 6 (Plaintiff's Exhibit 25 is marked for identification)

7| Q  Butit would also indicate the share that you might 7| BY MR. O'KEEFE:

8| get out of that in a relationship with them going forward? 8] Q Is that a true and correct copy of an e-mail that

9 A That's correct. 9| you sent to John Zimmeth, Adele Wahab, W-A-H-A-B, and Patty
10] Q Did you ultimately share this with Mr. Schmid and 10] Magrin, dated March 22, 2014?
11] Mr. Zimmeth, commenting that you were going to get together |11| A_ Itis.
12| with Mr. Schmid and counter? 12 Q Andinit, am I correct, that you reference the fact
13 A Yep. We also had a meeting following that with John 13 that you have signed your agreement with Clear Channel?
14] Zimmeth and Harry Coghlan at a later point as well, 14| A That's correct.
15 Q_ And before we get to that, you did also tell them 15 Q. And you also comment that Clear Channel is a strong
16| that you spoke with Jerry -- 16 | sales plan in place, and I believe they will perform
17| <A From the Port Authority. 17| effectively?
18| Q And that you were going to get back to him on that 18} A Idid.
19] -- or them, Mr. Schmid and Mr. Zimmeth. 19} Q And that's something you believed at the time you
20| A Yeah. 20| wrote that?
21} Q Did you ultimately move forward in discussions with 21} A_ Idid.
22| respect to this -- 22 Q You also identify technical issues, and go on about
23) A Wedid. 23] specific problem, on-going problems with the board. These
24) Q_ --non-binding proposal? 24 | are part of the problems that had been on-going more or less
25] A Until it was retracted in September. 25| since the sign went live; is that correct?

Page 170 Page 172

1 Q Of2017? 1| A That's correct.

2) A 2017. 2! Q Was there a period of time when it was worse than

3) Q And do you know why it was? 3| others?

4| <A Lack of funding within Clear Channel. They said 4| A Yeah. Year number two was our most difficult

S| they did not have approval for it and were concerned about S| year.

6| the technology in general. 6] Q > Was that 2013?

7 Q_ Do you know whether the plan that was referenced in 7| A It was like --

8| this e-mail would have depended upon changing the signage? | 8) Q ‘12 to'l3?

9| A It was. It was essential that the sign was to be 9| A Yeah, in thal range. It was the wintertime that was
10] replaced because the sign was failed, but it was to install 10| the most distributing time. That's when we had most of the
11] signs on both -- replace the sign and add a new sign on the 11] failures when the weather changed.
12] other side of the building. 12| Q And in this you state, "This information is very
13 Q_ And this is different than the prior discussion that 13] troubling as our failure rate is high and the manufacturer
14] you had with the Port Authority of extending the sign. This | 14] agrees at this time that its their product; but quick to
15] is a sign on the other side of the building? 15] point out that it's out of warrantee. 1 do expect GKD to
16| A They were looking for a completely different side of 16| step up and provide some relief. However, at this time no
17| the building. Our sign is on 42nd and 8th, and they wanted 17| commitments have been offered." Do you see that?
18] it on 40th Street and 8 Avenue, two blocks south. 18 A Ido.
19] Q Okay. And so that died later that year and has not 19} Q And then you go on to state that the cost to replace
20] been resurrected since? 20| is outside of your ability to support the upgrade; is that
21| A Harry got fired shortly after that, and nothing 21] correct?
22] happened after that with Clear Channel. 22| A That's correct.
23 Q_ Did something happen with somebody else? 23 Q So at that time you were reporting to Macquarie both
24 A No. 24| your confidence in Clear Channel and the continued problems
25 Q. Were they, in the more recent years, the exclusive 25| with the board and GKD, did you request Macquarie to

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 97 of 138

Alan Neff/Garage Media

Page: 47 (173 - 176)

 

 

 

 

 

Page 173 Page 175
1] participate in helping you to obtain any relief or assistance 1| Q Task you to take a Jook at that, and tell me when
2| from GKD at this time? 2] you're done.
3} A No. They -- the meetings we had with Tom Polly was 3] A (Witness complies)
4| before this. 4 Q_ Do you recognize that document?
5 Q_ Just asking about this time. 5] A_ ldo.
6 A Yep. 6| Q Would you agree that it appears to be a series of
7 Q_ When were those meetings that you were talking 7| e-mails originating August 6, 2015, from Joel Orgel,
8| about? g| O-R-G-E-L, Clear Channel to David Miller and ending with onc
9| <A I believe they were in 2013. It was after the 9| from you to John Zimmeth?
10] warrantee had ended, before Leurocom went out of business. 10 A That's correct.
1 Q. Okay. I'm going to show you a document which has 11 Q. Okay, The very first e-mail says, "David, this
12] been marked Plaintiff's Schmid 26. Ask you to take a look at | 12] campaign is now on life support.”
13] that and tell me when you have finished. 13} A That's right.
14] A (Witness complies) Yep. 14} Q > Do you know what that meant?
15] Q Can you identify that? 15| A It's anad they bought that they were paying $45,000
16 A This is a proposal to exchange out the segments of 16| for an ad for twenty days for three weeks, eight minutes per
17| the display. 17) hour, and that's the campaign and the content.
18 Q_ Is either of the options -- would you agree there 18] Q Do you know what is meant or intended by the
19] are two options identified? 19] reference, this campaign is now on life support?
20 A ldo. 20 A Sure. What they are saying is that the ad plate,
21 Q_ It's a March 18, 2014, letter or other writing from 21] the ad buyer has seen the display and is dissatisfied with
22| GKD Metal Fabrics to you; is that correct? 22| the display and about ready to pull it.
23| A That's correct. 23) Q Okay. On the next page there is a lengthier e-mail
24 Q_ Did either of the options identified here involve 24| from David Miller to Jessie London, both of Clear Channel.
25] replacing the entire system or both? 25] It appears to be complaining of technical issues, and the
Page 174 Page 176
1] A. The second one was to replace the entire system with 1| fact that Netflix is considering -- currently running now and
2| what's called a fifty millimeter horizontal pitch, which 2| in the panels are still out. They know this and won't
3| would not work for us. It's even a lesser quality product. 3| confirm this October business until they sce that the screen
4| We were ona forty-two millimeters. So this option two to 4] is fixed. This business is very much in jeopardy going
5| replace the entire thing which would not look good and would S| forward. Not just for this deal but for the future. Do you
6| actually degrade the system even further, The first one was 6| see that?
7| to what they call restick it, put new LEDs in place. Both 7| A Ido.
8| options were considered only from getting a price so we can 8 Q. And that was brought to your attention at some
9] have conversation with investors going forward. 9| point; is that correct?
10 Q_ So this gave you an opportunity to consider future 10 A Um-hum.
11) investments and/or buyout. Would this have been contingent | 11 Q_ Infact, Mr. London sent you an e-mail, "Guys, this
12] upon getting an extension from the Port Authority? 12| is a good advertiser. A lot on the line here. Can it be
13] A It would have been. It made no sense to put a new 13] solved?"
14| display on something that we are only going to operate for a 14 Who was responsible for maintaining that board?
15| couple of years. 15} A GKD through me.
16| Q = And even with that extension, you would either 16] Q And so did -- ] asked you before, you did not have a
17| require capital investment, some type of lending, and/or a 17| service contract but you would contact them to fix things?
18| buyout? 18] A We didn't have a preset, prepaid maintenance
19} A_ That's correct. 19| contract. We had an on-call service arrangement, so they
20| Q Did either of those go forward, those options? 20| came on every service call. This issue was resolved shortly
21| A No. 21) after, and Netflix had advertised all the way up to the
22| Q I'm going to show you a document which I will ask 22| display ended.
23] the court reporter to mark as Plaintiff Neff 27. 23| Q Okay. Was this characteristic of problems that were
24 (Plaintiff Exhibit 27 is marked for identification) 24| experienced with the board from time to time?
25] BY MR. O'KEEFE: 25} A Yes.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 98 of 138

Alan Neff/Garage Media

Page: 48 (177 - 180)

 

 

 

Page 177 Page 179
1 Q_ And did you receive complaints from other ad parties 1 Q. But it's correct that it's two e-mails, one from you
2| such as Netflix because of similar problems? 2| to Roy Bickley.
3 A Wedid. 3 A Yep.
4] Q I'm going to show you a document which I will ask 4| Q And the other one to John Zimmeth asking him
5] the court reporter to mark Plaintiff Neff 28. 5 | specifically, maybe you can call him also. Thanks; is that
6 (Plaintiff's Exhibit 28 is marked for identification) 6| correct?
7| BY MR. O'KEEFE: 7| A Itsays that. 1 don't know what it means.
8} Q Do you recognize that document? 8| Q You were asking him to call somebody?
9) A Ido. 9} A Yes, but I don't know who I'm asking him to call.
10| Q  Isthata true and correct copy of an e-mail chain 10} Q > And if you don't know who it is that you are asking
11] starting with a February 18, 2016, e-mail from you to Roy 11] him to call, you also don't know why you wanted him to call
12) Bickley at the Port Authority and ending with an e-mail from | 12| whomever it was?
13] you to John Zimmeth on the next day, February 19, 2016? 13 A Yeah. There would have been a lot of -- would have
14| A Yes. 14] been a lot of verbal conversation around that.
15| Q The e-mail to Mr. Bickley was to let him know you 15| Q_ I'm going to show you a document which I will ask
16| hadn't heard from anyone in procurement. Did that relate to | 16] the court reporter to mark Plaintiff Neff 29.
17| obtaining a proposed extension for the permit? 17 (Plaintiff's Exhibit 29 is marked for identification)
18) A Idon'trecall. 18] BY MR. O'KEEFE:
19! Q And above that, you reach out to John Zimmeth by 19} Q Ask you to take a look at it, and tell me when you
20] e-mail. John maybe you call him also. Thanks. That was a 20| are finished.
21] common practice for you to ask Mr. Zimmeth to contact 21| A (Witness complies) Okay. I'm familiar with this.
22| relationships of Garage-Media on your behalf? 22 Q Does that appear to be a number of e-mails starting
23 A. Absolutely not, but I'm also not sure who I'm 23| with one from the March 21, 2017, from Scan Documents and
24| referring to. | would not have asked John to contact 24| parkassist.com to Nicole Ardolino, A-R-D-O-L-I-N-O, at
25| procurement. You don't give John Zimmeth -- you give him 25| parkassist.com. That was date March 21, 2017, and ending
Page 178 Page 180
1| direction -- you give him a phone number, a name, or 1| with one from to you John Zimmeth dated March 29, 2017.
2| something more. | have no idea who I'm even referring to or 2| A Um-hum.
3| the conversation is in between these. 3| Q = Have you had a chance to review the e-mail exchange
4 Q_ So you don't know what you meant by this? 4| or sequence? There's reference to documents having been
5} A Ihaveno idea. Maybe you can call him. 1 don't S| picked up from Clear Channel. Do you know what they were in
6| know who "him" is also. 6| 2017?
7 Q_ But you acknowledge that by e-mail on that date, you 7\ A Jt would have been a draft of the contract with the
8| did ask John Zimmeth to reach out to somebody -- 8 | Port Authority, and their comments associated with it.
9| A Somebody, sure. 9} Q And at the one at the top of the second page, not in
10 Q_ -- from the Port Authority? 10] the format I was expecting. Can J ask for Andy's general
11] A No. [don't know ifit was from the Port 11] comments of their requests. Would that have been Andy
12] Authority. 12] Feldstein, in-house counsel at Macquarie then, | think it was
13 Q. Okay. 13| Huntington?
14] A Often John would call me, leave me a message. | try 14] A That's correct.
15| to call him back. I send hima note. We had a lot of 15} Q = Okay. And in the next e-mail from John Zimmeth,
16] confusing conversation, confusing in the sense that they 16| there's three question marks and he tells you that Andy is
17| weren't linked together. So I would e-mail John, he would 17| not available.
18| then call me back, leave me a voice mail, send me a text, or 18 A Yep.
19} something along those lines. I don't know who this is 19] Q Is that correct?
20| referring to. 20| A That's correct.
21) Q But this is on top of an e-mail -- 21| Q > And then you tell him at Mark Garrity's office -- we
22 A [see that. 22] had a page-turn yesterday with Mark Garrity's office
23 Q_ -- under which you're reaching out to the Port 23 | yesterday, and I'm writing comments and revising the offer
24| Authority; is that correct? 24| tomorrow. Sending to the Port tomorrow, correct?
25| A Roy is with the Port Authority. 25| A That's correct.

 

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 99 of 138

Alan Neff/Garage Media

Page: 49 (181 - 184)

 

 

 

 

 

Page 181 Page 183
1 Q Soas of March 2017, you were still in the process 1 A. Yes, I'm familiar with this,
2| of endeavoring to obtain an extension with the Port Authority 2 Q Directing your attention to paragraph thirty-six.
3| and exchanging documents, which would have been proposed for 3| In the middle of that paragraph, Macquaric pressured GMNY to
4| that purpose? 4| replace its then sales agent, A2aMedia, Inc. It's talking
5 A That's correct. S| about the period from April '13 to April '14.
6 Q. And, in fact, they would have been proposed to you; 6 Is there any portion of your recollection of events
7) is that correct? 7| that you have not shared with us today on that topic that you
8 MR. HENZY: Object to the form. 8] haven't already testificd to?
9| BY MR. O'KEEFE: 9| A We didn't get into the specifics associated with the
10 Q_ They would have been provided to you by the Port 10| requirements of John Zimmeth, and the conversations that were
11) Authority, and you were providing comments back? 11] very specific to either do something or they are going to do
12 A That's correct. 12 | something.
13 Q_ Do you know why you picked them up from Clear 13 Q. We did or did not get into that?
14| Channel, as referenced in the top of the second page? 14 A I didn't feel we covered that as -- that's an area
15 A Yeah. I believe, if I recall correctly, they were 15| that I just want to emphasize. I've answered all the
16| handed to me by Jerry Del Tufo, confidentially. He came to 16 | questions.
17] my office. Jerry was the Port Authority exec at the time. He 17 Q Soto the extent that you don't think we've
18] came to my office and said, here's where I am with the draft 18| adequately covered that, what other information about those
19| agreement. He handed it to me. 19| either conversations or discussions --
20 1 brought it over to Clear Channel and let them 20} A Just that --
21] review it. They -- 1 picked it up from them, whose office 21 MR. HENZY: Just hold on.
22| happens to be right around the corner from my office. Jerry 22| BY MR. O'KEEFE:
23| had shared certain things with me off the record because this 23 Q_ -- would you like to offer?
24) was not an approved project, but he was trying to get the 24 MR. HENZY: Object to form.
25] paperwork in order for the agreement at one point. 25 THE WITNESS: Just very specifically it was made
Page 182 Page 184
1] Q = And on the very bottom where the scan documents from 1| absolutely clear, adamantly clear that a change is necessary
2| Park Assist to Nancy Ardolino and then from Nancy Ardolino to | 2] from A2a to anything else and that we have to show progress,
3] you, would that have been the origin of the documents -- 3| otherwise we lose control. The "we lose control" was phrased
4) <A Yeah. 4| multiple times, we collectively John Zimmeth and Garage-Media
5 Q_ -- that were being exchanged in the sequence of S| lose control of this project and it rolls up to the team in
6 | e-mail? 6| Sydney. Their actions and their aggressiveness will be much
7| A Yes. She's my assistant, so | would have taken the 7| more -- it would be better for us to resolve the issues than
8 | hard copy and had her scan it so I can share it. 8| it would be to let it get to that point.
9 MR. HENZY: This doesn't have an 1D on it. I don't 9| BY MR. O'KEEFE:
10] know if you want to put one on. 10] Q And did you understand that Zimmeth was
a1 (Off-the-record discussion is held) 11] communicating that to you because he believed that Garage-
12 MR. O'KEEFE: Can we take break for a minute? | 12] Media was then in default of its obligations under the lease
13 have one last little round, and then I will be done. 13] agreement?
14] Actually ] found it, so we don't have to take a break. 14] A _ Ido.
15| BY MR. O'KEEFE: 15 Q And that in the event there was not some action
16 Q. Mr. Neff, up until December 31, 2018, the board 16] taken, in this case the replacement of A2ZaMedia, that others
17| operated in some fashion or another; is that correct? 17| at Macquarie would require action to be taken against
18] A_ That's correct. 18] Garage-Media. His ability to control or help you to control
19] Q And from the time that Clear Channel was retained as 19] the project or assist you with keeping the project going
20| the ad -- marketing or ad agent, they continued to work for 20] forward would be finished?
21) Garage-Media through that time; is that correct? 21 MR. HENZY: Object to form.
22| <A Thatis correct. 22 THE WITNESS: That's correct.
23 Q_ I'm going to show you a document which has been 23| BY MR. O'KEEFE;
24] marked as Schmid 30. Ask you to take a look at that, and J 24 Q_ They would or may declare default and terminate the
25] will direct your attention to a portion -- 25] project or take over the project and make certain demands on

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 100 of 138

Alan Neff/Garage Media

Page: 50 (185 - 188)

 

 

 

 

 

Page 185 Page 187
1| the Garage-Media and its guarantors? 1] points in time, we had far less responsibility.
2| A That's correct. 2| Q So your thought is that if someone orchestrated a
3]! Q Did he tell you why he or someone at Macquarie 3| transaction by which somebody else assumed the obligations
4| believed A2aMedia had to go and be replaced? 4| for the sign, that the ultimate obligations for Garage-Media
5] A Purely the numbers. That's all he cared about; and 5| and its guarantors would be less?
6 | rightfully so, I'd say. Because the numbers were underneath 6| A Ido. Considering that it would have rolled over to
7| the amount of funds to allow us to stay afloat. We were 7| CBS.
8| slightly below. We reorganized the debi a number of times, 8} Q  Butit assumes that someone else assumes the
9| the payment schedule; but they were under-performing. 9| obligation for the sign?
10 On the other side of it, we had talked a number of 10 A That's correct.
11] times with other advisors, including Johnson and Fretty who 11| Q > Okay. In paragraph thirty-seven.
12| were actually suggesting thal we needed time to build this 12| A Yep.
13| display because it's a new business. It wasn't coming out of 13 Q_ "In 2014, GMNY considered suing GKD due to the
14| the ground as expected, but sales were increasing. They just 14] repeated failure of the sign." You said earlier that you
15] weren't getting go that minimum threshold we were needing to 15] never considered that; is that correct?
16| be -- to remain alive, which is why we went back and asked 16| A I would say -- I would say the discussions were --
17] the Port Authority for relief. Why we tried to reshape it a 17] we had discussions around suing or taking action, and we
18| number of different times to close the gap. 18] choose not to do. We did not take it as a formal position.
19| Q Did you ever tell John Zimmeth when he made a 19/ Q So whether it was threatened by Macquarie or not
20] suggestion or recommendation to you, no? 20| didn't affect your ability, if you so choose, to go forward
21} A Sure. 21] with a suit or claim against GKD?
22) Q = Okay. 22] A_ It was -- the position from John Zimmeth
23) A Yeah. 23] repetitively was he owns the sign, Macquarie owns the sign.
24| Q Do you believe that he conscientiously engaged in 24| That's the exact position he gave Tom Polly. He's the owner
25| dialog with you about where you were and what options 25] of the sign. This is a lemon and we have these options
Page 186 Page 188
1| Garage-Media might have at any given time? 1| associated with it.
2 MR. HENZY: Objection to form. 2} Q I'msorry.
3 THE WITNESS: | believe he was doing -- | believe he 3] A That'sall.
4 was doing the right thing for Macquarie. J think he was 4} Q You realize the lessor and the lessee under a lease
5 | trying his best to maneuver the situation, and he was 5| both have rights with respect to the equipment?
6| sincerely looking at our interest as well. 6 MR. HENZY: Objection to fonn.
7| BY MR. O'KEEFE: 7 THE WITNESS: 1 do.
8 Q_ Ifyou fast forward to today, do you think that he g| BY MR. O'KEEFE:
9| was able to extend the time within which Garage-Media had an | 9| Q And each has a different claim, at it were, against
10| opportunity to fix the financial situation, longer than you 10| the manufacturer of the equipment?
11] expected Macquarie or Huntington to wait? 11 MR. HENZY: Objection to form.
12 A 1 do, to our detriment. 12| BY MR. O'KEEFE:
13 Q_ And that's your comment earlier, you could have 13] Q You have to answer verbally.
14| pulled the plug much earlier? 14] A Yes.
15 A. Absolutely. Turned it over to them, turned it over 15| Q But, again, ultimately GMNY elected not to sue GKD
16] to CBS, walked away from all the responsibilities three or 16 | for business purposes?
17] four years ago. 17 MR. HENZY: Object to the form.
18 Q_ And do you have any perception of what that might 18 THE WITNESS: That's correct.
19| have meant in terms of dollars and cents and any claim that 19| BY MR. O'KEEFE:
20] Macquarie might have had under the guarantee? 20| Q Okay. Paragraph thirty-nine on the next page.
21 A Yeah. It would have been far, far less than what is 21| "Notwithstanding the Macquarie promised GMNY would have quiet
22) being asked for today. 22| enjoyment of its property and business, Macquarie exercised a
23 Q You say that why? 23| high-degree of control over GMNY's day-to-day operations."
24] A Because had CBS taken over the display, they would 24| Do you agree with that statement?
25 | have been making those rent payments; and at that -- at those 25| A Ido.

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 101 of 138

Alan Neff/Garage Media

Page: 51 (189 - 192)

 

 

 

 

 

 

Page 189 Page 19]

1} Q How and who exercised contro] on a day-to-day 1] Q So what that would mean is if you got your buyout

2| basis? 2| that you wanted from Clear Channel, and Huntington or

3 A. Specifically John Zimmeth. 3| Macquarie were willing to accept a lower number than what you

4 Q. And how did he do that? 4| were reporting to Clear Channel, you would make a profit on a

5 A. Ashe -- in the manner in which he steered us, the 5| deal by which you were saved millions of dollars; is that

6] manner in which we ended up with A2a being taken out of the 6| what you were upset about?

7| project, and also the interference associated with sharing 7| A II would have had an opportunity to recover the

8| confidential information with both the Port Authority and 8| millions of dollars we lost.

9| Clear Channel, which we're in the midst of discussing and 9| Q But you would have actually recovered money instead
10| negotiating more definitive arrangements. 10| of owing money because of an accommodation by Macquarie,
11 Q_ What confidential information did he share with 11] correct?

12] Clear Channel? 12| A_ Inthe end --

13 A He shared the cost associated with buying out the 13 MR. HENZY: Object to the form of the question.

14| lease. 14 THE WITNESS: Yeah. | mean, if you are selling --

15 Q. And you don't think that he had a legal right to 15] if] am selling my company, I'm going to try to sell it for

16| sell the least if he choose to? 16] as much value as | can get out of it. 1 don't need my bank

17| A Yes, he did have a right to sell the lease. To sell 17] to under-value that sale.

18]| it to the company we are negotiating a sale with is 18] BY MR. O'KEEFE:

19] inappropriate. Selling it to another bank, confidential 19] Q They're under-valuing it by reducing substantially

20| discussions are fine. Having those when we have an offer on 20| the amount which you owe?

21] the table, we're talking about a nine million dollar sale and 21| A That's between me and the bank.

22| he's saying it's only worth three-and-a-half million to get 22 Q. Okay. But --

23 out of it. 23| <A That's not -- you don't share that with the buyer.

24 Q_ So you were upset -- and I asked you about this 24 QJ understand. [ just want to make sure I understand

25] before but I didn't understand that to be the answer -- that 25| that the delta that you are talking about is moncy that was
Page 190 Page 192

1] he was giving too low of a number. 1] owed to the bank, but would be lost by you because it's a

2 A I was upset with two factors. One, that he shared a 2| lower number for your buyer?

3] number which was inconsistent with our offers to sell the 3 MR. HENZY: Object to the form of the question.

4| company and what it would cost Clear Channel to buy us out. 4 THE WITNESS: That's correct. I'm disappointed -- I

5| And, two, that the number was so much different than the 5| was disappointed that information that should have been

6 | number he communicated to us to buy ourselves out. 6 | between us was shared with a buyer of a business in the midst

7 Q So we talked about it before, there's a difference 7| of negotiations or discussions.

8| between the pay off and how much you will take to give it up. 8] BY MR. O'KEEFE:

9 A Yeah, so there's three numbers. There's the pay off 9 Q. Sowe have the discussion that you talked about with
10] number based on the calculations. There was the number that 10] the Port Authority and now Clear Channel, which you talked
11] we were told, which was several million dollars less that 11] about before and again now. Any other communications that
12] Macquarie or Huntington would take to get out of it. 12] you are talking about?

13 Q_ Several million dollars less than 3.5 million? 13 A No.

14 A No. It was six or seven million, the calculated 14 Q. Any other ways that you can describe, aside from

15] value. 15| your testimony concerning A2ZaMcdia, that Macquarie or

16 Q Okay. 16] Huntington exercised a high-degree of control over Garage-
17| A We were told in the four-and-a-half to five million 17| Media's day-to-day operations?

18] dollar number is what it would cost Garage-Media to buy it 18| A Yeah. We would not have pulled the plug from A2a.

19] out, and three-and-a-half million dollars for Clear Channel 19 Q_ I know that. I'm saying aside from that, the

20| to buy it out all at the same time. 20| communications with the Port Authority that you testified to,
21 Q. And what about that is inappropriate in your mind? 21| and the communications with Clear Channel that you testified
22| A What's inappropriate is to share the 22/| to, are there any other ways you can identify to illustrate

23) three-and-a-half million dollar number in the room with the 23| Macquarie exercising a high-degree of contro) over

24| company we are negotiating with to buy our business, sharing 24| Garage-Media's day-to-day operations?

25| what the buyout value is. 25] A No.

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
5/8/2019

Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 102 of 138

Alan Neff/Garage Media

Page: 52 (193 - 196)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 193 Page 195
1 MR. O'KEEFE: J have nothing further. 1 CORRECTION SHEET
2 MR. HENZY: No questions. 2
3 MR. O'KEEFE: Same order as previous days. Original 3 I, Garett Alan Neff, do hereby certify that the
4| and e-tran, attach exhibits. 4| following corrections and additions are true and accurate to
5 MR. HENZY: E-tran and attach exhibits. S| the best of my knowledge and belief.
6 (Deposition concludes at 2:35 p.m.) 6
7 7| CORRECTION PAGE LINE REASON
8 8
9 9
10 10
li 11
12 12
13 13 =
14 14] -
15 15 orena
16 16 DATE:
17 17] At in said County of
18 18| this day of , 2019, personally appeared
19 19] Garett Alan Neff, and he made oath to the truth of the
20 20| foregoing corrections by him subscribed.
21 21
22 22] Before me, , Notary Public.
23 23
24 24| My Notary Expires:
25 25
Page 194 Page 196
1 JURAT 1] STATE OF CONNECTICUT
2 2| COUNTY OF HARTFORD
3 I, Garett Alan Neff, do hereby certify that the 3
4| foregoing testimony given by me on May 08, 2019, is true and 4 I, MARGARET A, BULL, « Commissioner auly commissioned
. and panied in.and for the State of Cannecticul, do hereby
5 | accurate, including any corrections noted on the corrections 5 | certify that pursuant to notice there came before me on the
O8th day of May, 2019, the following-named person, to wit:
6| page, to the best of my knowledge and behalf. 6] Garett Alan Net, who was by me duly sworn to testify to the
truth and nothing bur the truth; that he was thereupon
7 7| carefully examined upon his oath and his examination was
reduced to writing under my supervision; that this deposition
8 | isa true record of the testimony given by the witness.
9 9
10 10 ! further certify that Lam neither attorney nor
~ ~ counsel for nor related to nor employed by iy of the parties
11 Garett Alan Neff 11| to the action in which this deposition is taken; and
further, that !am not a relative or employce of any attorney
12 12] or-couns¢! employed by the parties hereto or financially
interested in this action,
13 13
14 14 IN WITNESS THEREOF, | have hereunto sct my hand and
. . affixed my seal this 21st day of May, 2019.
15 Subscribed to and swom before me on this 15
16| day of 2019. 16
17 17
18 18
19] My Notary Expires: 19
20 20
21 21 ——
MARGARET A. BULL, Commissioner
22 22
23 23
My Commission Expires: November 30, 2021
24 24
25 25

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 103 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 1
WORD INDEX 1048-1050111 3:72 2.5 131:20 171:3 179:23, 25
1051 149:8 2.6 118:23 119:2 180:/,6 181:
<$> 1098-1099 3:19 2:35 193:6 2018 22:2] 88:7
$150,000 114:22 11 16:9 116:25 20 3:75 152:20, 21 107:23 108:7
$2,456,000 131:22 1153 45:/2 154:9, 12 160:24 182:16
$250,000 126:4 1156 46:4 2000 15:23 2019 1:1 194:4, 16
134:/3 1157 47:9 2007 15:5 18:4, 15 195:18 196:5, 14
$300,000 20:15 1179-1190126 3:13 2010 28:25 37:8 2021 196:2/
121:73 12 3:J2 119:8, 9 38:7 46:17 53:2 2028 166:2/
$45,000 175:15 155:1,2 172:8 58:3 61:25 65:4, 21 1:/) 154:/2, 13,
$500,000 54:2 1214-1222152 3:15 15 16 179:23, 25
$6,000 135:1/ 13 65:4 120:8 2011 3:72, 12 21st 196:/4
$6,600,000 29:2] 122:21 172:8 10:22 15:17, 21,23 | 22 3:16,17 8:13
$70,000 29:9 183:5 46:21 50:1] 52:7 159:14, 75 171:10
$9,795,000 57:11 14 122:/6, 25 61:25 64:3, 24 23 3:14,16 131:24
123:6 127:18 78:15, 16 79:4 133:25 135:2
<Q> 183:5 112:9 119:19, 19 141:77 161:10, 1
00023 1:1 15 3:13,13 46:17 121:6 122:2 162:14 165:5
001 65:75 123:22, 23 127:2,6, | 2012 3:13, 13, 14 166:4
02 3:3 &, 12 53:1 61:23 65:14, 23rd = 132:20
04 3:3 29:8 15222 2:8 25 75:12 106:9,13 | 24 105:9 134:22
05 3:8 15TH 2:/4 120:14, 16 123:6 165:23
06106 1:1 16 3:13 86:17 124:4 127:4, 8, 12 25 3:11, 11, 17
06410 8:14 126:14, 15, 16, 17 130:4 131:19, 24 171:5, 6
06604 2:15 16.161 3:16 133:1 139:13 250,000 117:24
07 3:19 15:21 17 3:14,15 86:17 2013 3:75, 19 26 3:117,12 28:25
08 1:J 194:4 129:27,22 152:25 53:21 65:8 75:13 37:8 38:7 53:1
O8th 196:5 166:2 92:8 93:9 94:3,8 65:15 112:9 123:6
17th 160:25 138:6, 13 152:25 173:12
<1> 18 3:14, 16, 19 172:6 173:9 26th 46:24 124:20
1 3:16 28:2] 92:8 133:17,18 2014 3:14, 16, 17 27 3:17 174:23, 24

29:22 34:13 35:2,
16 36:6,7 38:8
39:11 40:6, 10
41:4 42:16 51:4
53:1 65:14 92:22
121:6

1,050,000 30:2, 4
1,787,000 119:2/
1.1 54:20

1.9 119:5

1:25 151:24

1:30 151:24

10 2:/4 3:12
111:23 117:2/
120:14, 16 155:/, 2
161:5

10:00 1:7 5:
1026 146:/

1034 147://

 

159:20 173:21
177:11

18TH = 1:/

19 3:18 143:18
177:13

195 1:J

196 3:4

1983 8:17

1986 8:24,25 9:/,
3

1987 9:23

1995 9:23 10:21
15:23

<2>

2 37:4 39:17 40:6,
10 41:5 42:16
2,000 115:8
2,456,000 132:/2

 

11:19 14:2 22:22
78:14 106:22
108:7 134:/, 22
135:2 138:8, 14
139:2,16 141:11
159:21 161:5
171:10 173:21
187:13

2015 3:17 79:9
86:17 127:2 175:7
2016 3:18 79:9
94:12 135:9
177:11, 13
2016-2017 84:2
2017 3://, 11, 18
22:23 85:13, 13,25
93:10 94:12
104:22 105:9
166:2,4 170:/, 2

 

28 3:18 64:3
177:5, 6

29 3:18, 18 179:16,
17 180:1

<3>

3 50:22 51:7
61:14

3.4 169:4
3.5 93:7 95:]
190:/3

3:18-CV-01708-VLB
1:1

30 135:9 182:24
196:2]

300,000 21:4

307 1:1

31 3:19 7:7, 12
22:21 53:21 65:8

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 104 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 2
107:22 122:2 119:4,/6,2/ 120:5 | absolute 35:/3 action 5:/3 34:7
182:16 121:4,9 125:117,18 | 38:25 111:4,5 128:2
32 3:19 91:11, 12 126:3, 4, 6, 24 Absolutely 68:6 131:J6 137:9

128:5, 12 129:8 70:5 71:22 82:17 141:1/, 14 150:7

<4> 130:6, 9, 13, 19 117:24 122:4 151:20 184:/5, 17
4 43:3, 4, 7, 23 133:23 136:/1 133:/] 151:/8 187:17 196:11, 12
4.7 133:3 137:1, 8,24 139:2] 157:15 177:23 actions 72:/3, 15,
40th 170:/8 140:J 147:14 184:] 186:15 24,25 184:6
42nd 115:9 146:6 148:9 149:22 abundantly 101:/3 Activate 142:2, 2]

170:17

<5>

5 3:13 49:2 124:4
5.5 38:3

535 2:7

<6>

6 3:17 57:1 175:7
6,000 135:9

6.2 118:14

6.6 30:/ 52:2]

<7>

7 3:11 102:7, 9, 10
7.447 94:5

746 117:9

753 118:9

76 57:7

<8>

8 3:/] 105:3,4
170:18&

800 2:7
860-595-7462 1:/
8th 115:9 146:6
170:17

<9>

9 3:14 130:4
91 3:19

95 16:9

987.119 3:72
<A>

A.M 1:1 5:1
A2 106:4 147:15
A2a 18:/3,16
23:3, 5, 18, 20

26:18, 20 45:20
47:10, 12,14 60:8,
11,17,20 117:5, 23

 

150:14 152:6, 10,
14,15,16 154:5, 23
155:7, 13 156:19
157:1, 6, 8, 24
158:5 159:12
161:24 165:16, 19
184:2 189:6
192:18

A2aMedia 14://
16:14, 16,24 17:3
18:19, 25 44:4
45:13, 15 46:8
60:5 61:4 106:/, 6
117:6, 13, 14
118:24 120:/6
122:14, 21, 22
123:3, 7, 8, 16
124:6 127:3, 13
129:10, 15 130:17
131:3, 7,179 134:J,
4,6, 18, 24, 25
142:16, 17, 19, 20,
25 143:2 144:9
145:12 147:/2
148:3 149:2 183:4
184:16 185:4
192:15
A2a-Media 49://
A2aMedia's 141:22
A2a's 125:6 128:8
133:9 148:/8
ability 7:2 68:/4
69:7 71:22 75:2
77:5 82:23 138:11
164:23 172:20
184:18 187:20
able 82:7 86:2
105:16 108:14, 14
114:/) 134:/5
137:20 139:7
157:25,25 186:9
abreast 68:22

 

accept 95:20
99:18 101:24
191:3

acceptable 6:24
22:25 27:8 89:23,
24 104:1
acceptance 62:/8
84:10

accepted 27:/0
31:21 32:3,5 76:3
84:11, 13,17 104:4
121:22 142:6
access 12:20 80:2]
accommodate 6:19
51:14 67:24 68:8
74:11
accommodation
53:7 55:14 191:10
accomplish 68:7,
18 71:5 73:6
96:12 110:10
accomplished 55:3
account 67:10
149:12

accounting 42:/0
45:8, 8

accounts 125:20
126:24 134:24
accurate 58:20
95:2 154:21 194:5
195:4

achieve 128:8
134:5 139:14
achieved 38:/5
acknowledge 178:7
acquire 95:10, 19
acquiring 163:/0
acquisition 77:2
171:2

acquisitions 90:/8
acted 27:/1

 

143:9,25 150:9, 16,
24 152:2 153:3, 4,
5 155:/6 157:17
Activate's 157:/4
active 26:4, 6
41:2]

actively 65:21
activity 87:5
108:8 114:/9
151:2]

actual 63://
100:/2, 20 102:3
156:4, 5

ad 50:19 97:15
118:14, 20, 21
119:22 123:9
124:18 125:4
135:18 143:23
144:12 145:4, 17
148:7 149:75
168:9, 78 169:/
175:15, 16, 20, 21
177:1 182:20, 20
adamant 71:22
adamantly 184:/
add 94:/8, 21
124:2] 125:1, 7, 12,
19 170:11

added 125:5
128:10 148:13
adding 168:4
addition 93:20
140:6

additional 16:25,
25 31:12, 15 33:6
51:25 76:5, 6
104:73 107:2/
118:1,4,4 124:2/
125:4,6 166:9
167:4

additions 195:4

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19

5/8/2019

address 8:/0, 11
51:10 52:10
Adele 39:25 41:15
42:2,15 171:9
adequately 183:/8
adjustment 115:5
ads 87:9,9 106:17
135:14, 14, 16
advance 12:1]9
advances 168:8
advertise 58:/8
advertised 176:2/
advertiser 176:/2
advertisers 46:5
Advertising 46:4
48:20 68:14 76:18
114:]

advise 115:23
163:16

advised 116:/2
127:17 129:3
advising 104:4
121:9 139://
advisors 185://
affect 187:20
affidavits 135:/6
affixed 196:/4
afloat 185:7
agency 76:24
129:8

agent 86:2]
121:J0 123:/2
133:24 134:20
145:4 182:20
183:4

agents 145:/7
aggressiveness
184:6

ago 19:13 43:17
85:2 186:17
agree 7:25 27:22
29:20 30:11, 18
34:12 35:1, 15
38:22 39:4 44:4, 7,
12 45:13 47:12
49:14 50:25 51:12
52:25 55:20 56:14
64:18 67:8 74:12,
15 83:3 88:9
92:14 101:11
102:24 105:8, 12

 

Alan Neff/Garage Media

108:/8 122:20
127:8 130:1
138:/6 145:21
147:3, 14, 17, 22
148:/, 71, 21
149:25 50:2, 4, 6
151:/4 159:24
166: 173:18
175:6 188:24
agreed 4:9, 13
28:16 57:17 59:6,
21 60:3 72:10
83:1, 2,22 115:2
150:/ 159:25
164:3, 8, 16
agreeing 59:/4
164:/2

agreement 3:16
26:23 30:24 31:2,
14,17,21 32:1, 16,
24 51:4 54:2]
55:3 56:23 57:10
58:10, 12, 15, 21, 24
59:4, 7,12 61:3, 10,
15 76:17 83:7, 24,
25 84:12, 13, 17, 18,
22,23 85:5, 6, 10,
12 102:4 103:/, 8,
14 105:23 123:2
124:22 125:9
126:23 127:/, 14,
23 128:5  129:2, 4,
8 130:13, 19
140:23 160:
161:17, 21, 22, 24
162:1, 14,15 163:5
165:10, 17, 19
166:10 167:3, 7,9
17113 181:19, 25
184:73
agreements 38:2/
73:2 76:8 83:4
113:2

agrees 172:14
ahead 37:23
104:/2 112:22
Airline 48:9
Airlines 24:9

aka 168:4

 

ALAN 1:/,/ 3:6
5:3,9 194:3, 11
195:3,19 196:6
alarming 86:9
albeit 48:2

align 54:7

aligned 45:4
47:19 49:17 64:12
alive 185:/6
alleged 138:5
alliance 44:3
allow 18:J2 33:8
38:4, 11 74:11
113:3 136:2 185:7
allowed 12:/0
22:14 69:5 109:24
135:5

allowing 130:/4
167:15

Amano 15:3, 6, 8,
16, 20

A-M-A-N-O 15:3, 6
amended 29:4
amendment 51:6, 9
52:1, 4, 6, 22, 24, 25
53:4, 21,22 55:1, 3,
16,24 56:11 62:4,
6,13,24 63:13, 15
64:18, 22 65:1, 2, 7,
7, 11,12, 14,17
127:22 128:4
amendments 51:3
61:10, 11, 12, 14, 16
138:24

America 44:4, 24
American 24:8, 9
48:9

amount 30:4, 5, /3
33:12 46:13 47:1
51:14 89:24 93:6,
20 94:3 95:20
98:6, 7,12, 17
99:18, 18 100:2/
101:/4, 29 137:2]
141:8 148:13
185:7 191:20
amounts 34:7
94:75 101:2,2
138:/5

analyst 39:25
ancillary 58:/7

 

Page 105 of 138

Page: 3

Andrew 16:18
17:5

Andy 16:/8 85:20,
20 88:4 120:13
130:13, 16, 16, 18
131:2,2,3 180://,
16

Andys 131:5
Andy's 180:10
annual 118:/3, 2/
134:5

answer 5:25 6:3, 7,
8,15, 16,2] 7:23
20:1 74:10 93:11
115:22 119:]
138:J2 159:8
164:16 188:13
189:25

answered 183:/5
answers 5:25 71:6
anticipated 113:9
anticipating 46:/7
anybody 37:2
61:4 105:24
apart 64:17 101:/
apologies 62:23
app 12:9, 12, 18, 20
13:9

apparent 109:/
apparently 133:9
appear 35:4,5
37:12 52:10 56:10
110:25 130:3
132:24 179:22
APPEARANCE 3:3
appeared 21:/3
195:18

appears 35:15
50:17 92:11 103:6
105:8 120:15
162:10 166:1
175:6, 25
appended 160:3
apple 96://
application 17:19
23:23 48:18
107:12, 14

applied 55:7
138:19

apprised 122:6
approached 14:16

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 106 of 138

5/8/2019

Alan Neff/Garage Media

Page: 4

 

appropriate 122:2
123:19 136:19
appropriately 48:6
134:16

approval 60:6
83:5 84:10, 21
113:14 161:/8, 19
165:9, 11 166:17
170:5

approve 84:21
103:10 113:16
127:25

approved 24:25
52:12, 14 59:8
104:9,24 113:17
167:10, 1] 181:24
approximately
8:23, 25 20:25
21:4 61:23 65:21
90:23 126:8
approximations
114://

apps 11:23 13:10
April 3:// 105:9
138:13, 7/4 183:5,5
Ardolino 179:24
182:2, 2
A-R-D-O-L-I-N-O
179:24

area 144:/4
167:14 183:14
Arena 24:9
argument 148:23
arrange 78:5 80:5
arranged 69:15
arrangement 14:/3
23:25 28:5 176:19
arrangements
189:10

arrived 12:21
artistic 48:2/
aside 97:3, 6
192:14, 19

asked 18:19 28:/3
63:5 66:5 69:2, 5
73:23 78:22, 22
79:6 80:23 82:6,
15 96:14 98:25
117:6 125:17, 19
128:17 142:10, 10
144:3, 16,24 158:2

 

176:16 177:24
185:/6 186:22
189:24

asking 6:2 36:19
40:1 64:5 78:25
93:25 100:12
116:5,/9 117:9
122:17 125:10
138:21 141:6, 7
144:23 173:5
179:4, 8, 9, 10
aspect 22:1] 63:25
109:8 111:4
116:/6

aspects 31:/0
72:22 75:17 87:11
assembled 152:/8
assessment 157:/7
asset 46:6

assign 126:24
assigning 148:3
Assist 13:3,3 72:8
75:5 153:10 182:2
184:19
A-S-S-I-S-T 13:4
assistance 68:17,
21 69:5 173:1
assistant 182:7
associated 13:/0
25:2, 24 29:19
31:11 32:1 40:24
46:25 47:7 51:10,
19,21 52:2 53:5
54:7 58:17 62:14
63:3 64:15 66:13
72:23 73:2 87:11
92:21 108:8
110:25 135:/2
161:24 180:8
183:9 188:2 189:7,
13

associates 21:5
assume 17:25
62:21 83:15 117:5
137:15

assumed 187:3
assumes 187:8, 8
Assuming 115:/3
assumption 28:9
attach 193:4, 5

 

attached 7:24
120:/7 159:22
attachment 129:25
130:6, 7 131:18&
161:5
attachments 130:5
attempt 110:5,6
167:13

attempted 83:3
attempting 84:24
attend 26:/8, 20,
24 27:2,5 78:4, 5
80:5, 6, 23
attended 8:/8
80:6 86:6
attending 77:19
89:11

attention 35:7
38:17 52:4 54:25
57:7 102:7 105:2

119:7 120:6
122:16 123:2]
126:13 149:7
159:13 161:9
162:5, 13,23 171:4
176:8 182:25
183:2

ATTORNEY 2:9,
16 85:21 128:15
196:10, J1
Attorneys 4:4
August 3:14, 17
130:4 175:7
Australian 39:25
authority 4:/0
14:72 16:74 17:15
18:7, 9, 15,19 19:8
21:16, 23,24 22:6,
21,23 27:21 50:7,
9,16 56:19, 21
57:21 58:22 59:3,
7,14 68:20 77:22,
25 78:7, 10, 13, 20
79:3,22 80:1, 7,15
81:13 82:18, 22
83:1, 6,18 84:6, &
85:23 86:4,5 97:3,
17 102:25 103:/,
15,25 104:2, 9, 18,
25 105:17, 25
108:5, 6 112:5, 9,

 

18 113:16 114:3
115:14, 2] 116:4,
12 117:7, 19
118:/3 147:7
166:11, 14, 20, 25
167:3, 8, 14, 15
168:15 169:17
170:14 174:/2
177:12 178:10, 12,
24,25 180:8 181:2,
11,17 185:17
189:8 192:10, 20
Authority's 21:14
authorized 131:/6
automatically 56:8
availability 13:/7,
19

available 13:7, /4
180:17

Avenue 115:9
146:7 170:18&
avoid 140:/6
aware 5:16 7:1
28:12 39:6 48:11
49:4 107:17
113:13 163:22
awareness 127:20

<B>

back 21:8 33:22
36:2, 18,22 39:14
57:18 58:9 65:7
83:24 111:18
130:20 135:16
136:24 137:25
138:18 141:7
149:8 153:20
160:19 162:4, 24
169:18 178:15, 1&
181:/1 185:16
backed 75:15, /6
backer 81:7
backing 83:14, 15
balance 107:22
bandwagon 159:9
bandwidth 118:20
Bank 81:6 89:17
107:20 189:/9
191:16, 22 192:]

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB

5/8/2019

banker 19:/0
23:11 33:21 51:20
125:16

bankers 40:/5
43:19

base 12:5

based 9:5 13:4
17:7 18:19 37:24
38:12 44:11 58:3
66:23 103:/
122:14 129:17
133:3 148:/8
169:5 190:10
basic 5:21
basically 12:20
51:27 109:25
basis 33:5, 9
46:11 52:18, 2]
53:4 57:11, 25
80:22 106:/0
189:2

Bates 149:9
bears 45:/2
becoming 75:2/
Beekman 74:25
75:11 76:1, 2, 14
90:17 97:20 98:3
100:/6 102:5
began 166:2
beginning 80:24
121:6 138:13
161:1 167:18
behalf 8:2 35:/8,
23 Al:] 42:1] 57:4
98:17 112:7
123:18 127:2, 3, 12,
13° 129:12, 13
131:3,7 134:1
156:27 157:16
177:22 194:6
belief 35:19 63:16
95:1 195:5
believe 35:25
36:13, 21 38:3
42:21,23 54:2
59:2 61:2 62:13
64:7 66:5 73:2
75:11 80:16 85:13
86:1 88:18, 22
90:10, 12,25 93:6
97:21,22 99:13, 13

 

Alan Neff/Garage Media

102:2
119:5

117:17, 18
121:24
123:5 126:7,8
138:5 140:13
141:J2 144:22, 22
145:/3 152:13
154:21, 21, 22
158:15 165:7
171:16 173:9
181:/5 185:24
186:3, 3

believed 91:4
123:19 171:19
184:/] 185:4
beneath 34:/5
benefit 72:/0
112:5

best 13:7,/4 17:4
50:10 74:19 87:20
110:25 138:10
140:/6 143:24
150:2 159://
164:/6 165:9
186:5 194:6 195:5
better 12:2/ 34:19
49:20 74:10
102:78 111:3
142:23 164:20
184:7
better-than-market
12:1]

beyond 31:/5
109:/3

Bickley 112:8, /2
177:12, 15 179:2
bid 85:7 142:9
152:1]

bids 154:/9

big 18:6 152:6, 13,
17 154:5,23 155:7
bigger 87:14 137:5
Bill 153:7, 8
155:J8 157:16
billboards 166:/0
bills 52:2 137:16,
22 138:10, 11

bit 38:/ 44:2
72:14 86:8

blank 162:9
blocked 85:/

 

blocking 85:2
blocks 170:/8
BMW 10:24, 25
66:20

board 84:20, 21
145:21,22 146:6,
14 147:3) 167:11
171:23 172:25
176:14, 24 182:16
body 32:22 92:14
105:/2 130:8
bolded 47:22
booked 131:23
bosses 80:/2
Boston 9:/6 17:8
26:21 106:15
135:13 147:24
bottom 45:// 46:3,
4 52:19 55:17
56:3, 10 102:2/
117:10 182:/
bought 12:22
175:15

bound 73:3 107:/
128:5

box 26:/

brand 149:/2
brands 117:/3
break 6:17, 20
151:22 182:/2, 14
breath 21:25
Brian 16:/8 17:5
145:12

bridge 84:9
BRIDGEPORT
2:15

brighter 146:23
bring 12:9 79:19
123:2

bringing 31:23

W115
brings 22:16
broader 9:/4

166:J/2 168:24
broadly 127:/4
brochure 49:6
brochure, 49:7
BRODMAN 2:6
brothers 14:20
15:20 21:4 28:13,
18

 

Document 38-3 Filed 07/26/19 Page 107 of 138

Page: 5

brought 5:/4
14:10 19:17 20:22
24:2 32:2 140:7
176:8 181:20
budget 119:22
build 18:8 76:8
134:4, 9,73 137:
185:/2

building 18://
22:9, 17 75:24
104:2 107:7
113:18 166:17
170:/2, 15, 17

Bull 1:/ 196:4, 2/
bullet 45:20 46:4,
16 47:10,21 48:2
117:72,20 118:5,6
146:9, 15, 25
147:16 148:2, 7, 16
bus 14:/2 16:/4
17:15 18:2 50:7,
16 56:19 117:7
144:/3 166:15, 2]
business 8:/9 9:4,
13, 18, 20, 22, 24
13:5 14:19 15:2
16:5 21:17 67:13
70:15 74:21 79:12
87:12 97:17 106:1,
3,17,19 108:1, 20
111:3 133:7 135:2
137:5  143:1
159:25 164:5, 22
173:10 176:3, 4
185:J3 188:16, 22
190:24 192:6
businesses 159:/8
buy 12:17, 19
16:5 68:13 75:9
76:8, 14 79:17, 20
89:14, 23 90:13, 14,
15 96:14, 24 98:6
108:/ 168:/3
190:4, 6, 18, 20, 24
buyer 95:25
164:24 175:2/
191:23 192:2,6
buyers 147:20
148:16

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 108 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 6
buying 76:23 capture 51:/9 challenge 31:7 189:9, 12 190:4, 19
77:15 96:20 64:16 112:25 191:2,4 192:10, 21

164:17 189:13
buyout 77:7 90:16
91:5 96:2 174:/1,
18 190:25 191:]

<C>

calculate 91:20, 22
94:13,15 98:12, 17
calculated 34:4
93:2 101:8 190:/4
calculation 91:7
100:/2 01:77
calculations 92:15,
17 94:2 190:10
calendar 131:/9
California 48:79,
23

call 10:25 49:20,
24 62:24 66:5,9
68:24 69:3 141:/7
156:12 174:7
176:20 177:20
178:5, 14, 15, 18
179:5, 8,9, 11, 11
called 8:7 9:4
10:2,23 11:9
12:23 14:11, 15
18:5 19:J2 22:16
66:5 67:2 69:20
79:22 80:1 118:5
125:5 151:15
152:6 154:23
158:13 174:2
calling 65:24
camera 13:6
135:2], 25
campaign 175:/2,
17,19

campaigns 168:5
canceled 18:14
candidate 125:24
candidates 125:22
142:22 144:25
155:25

capable 68:12
capacity 8:7
capital 20:5, 8, 10,
16 21:3 33:7
51:20 57:9 174:17

 

captured 52:/
capturing 62:/3
car 10:25

cared 124:/3, 19
185:5

carefully 140:5
196:7
CARMODY 1:/
carrying 168:/2
cart 96://
CASE 1:/ 107:/4
156:25 164:24
184:16

cases 139:/
CASSIAN 1:1
cast 82:2], 21, 23
156:8

category 149:/2
cause 55:5
caused 71:/0
caveat 37:20
CBS 58:14, 15, 2]
82:8,9 112:25
137:6 150:/2, 19
152:1/2 186:16, 24
187:7

CBSO 135:2/
CBS's 136:4
CCO 134:25
162:18, 20 163:25
164:/3

cell 68:24

cents 186:/9
CEO 11:5, 20
13:3 14:4 67:3
certain 29:/9
68:18 73:12
125:20 128:8
135:4 168:3
181:23 184:25
CERTIFICATE
3:4

certify 194:3
195:3 196:5, 10
CFO 42:6, 9
chain 3:/9 92:5
177:10
chain,102 3://
chainl129 3:/4

 

challenged 71:25
73:9

challenges 66:/3
72:24 75:22 80:19
82:6 87:9 97:25
113:13 166:24
168:3

challenging 75:
chance 43:7 74:19
154:1 180:3
change 15:/3
51:12, 21 62:19
64:10 104:17
119:27 129:4,9
134:J] 136:11, 16,
18,19 137:11
139:7 140:5, 12
142:7 159:10
184:]

changed 15:7
52:17 72:17, 17
109:25 172:11
changes 165:/8
changing 170:8
Channel 3:15
76:15, 16, 16, 20
77:10 78:1 79:9,
15,16 83:17 86:11,
13,16,18 87:14
88:23 89:19 93:9
95:9, 19 96:24
97:4 98:4 102:25
104:23 105:13, 14
107:24 108://
133:24 134:19, 22
137:6 150:13
152:5, 17, 13, 25
153:16 155:8, 12
156:25 157:2, 6, 8,
19,24 158:2,9,18
159:3, 7, 10, 22
160:1, 5, 5, 13, 17
161:6, 78 162:3, 2]
163:2 165:7, 10
166:7 170:4, 22
171:13,15 172:24
175:8, 24 180:5
181:14, 20 182:19

 

Channel's 157:2/
160:24
characteristic
176:23

charge 66:24 67:2
chasing 78:13, 14
check 26:/
checked 138:23
Cheshire 8:/3
66:15

choice 125:/
choose 158:8, 9, 18
159:3,7 187:18, 20
189:/6

chose 125:/4
158:7 163:6
CHURCH 1:/
circulated 130:7
circumstance
125:18 140:15
circumstances 36:5
63:22 100:19, 20
142:4, 12

City 11:3,24 13:4
14:12 27:17 97:7
144:73 145:&
147:24 150:/3
152:5, 7

civil 5:/3

claim 110:/4
186:19 187:21
188:9
clarification 62:/6
clarify 6:6 20:2]
45:5 51:21 59:6
112:23 148:]2
166:8

clause 58:8

Clear 3:15 5:22
54:9 65:6 69:22
71:20 73:5 76:15,
16,16 77:9, 25
79:9, 15,16 82:2
83:17 86:11, 13, 16,
18 87:14 88:23
89:19 93:9 95:9,
19 96:24 97:3
98:4 101:/3
102:25 104:23

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 109 of 138

5/8/2019

Alan Neff/Garage Media

Page: 7

 

105:/3, 14 107:24
108:/1 133:23
134:/9,22 136:/5
137:6,/0 150:/3
152:5, 11, 13, 24
153:16 155:8, 12
156:25 157:2, 6, 8,
19, 21,24 158:2, 9,
18 159:3, 7, 10, 22,
25 160:4, 5, 13, 17,
24 161:6,18 162:3,
20 163:2 165:4, 7,
9 166:6 168:6
170:4,22 171:13,
15° 172:24 175:8,
24 180:5 181:/3,
20 182:19 184:/,/
189:9,172 190:4, 19
191:2,4 192:/0, 2]
clearly 93:11
cleaver 140:/3
141:3

client 12:5, /0
15:2 16:1, 2, 3,4
clients 46:/4 144:3
close 67:14 85:8
90:24 135:2, 4,6
185:18

closed 61:24 67://
closing 39:/2 62:3
82:14 128:6
coffee 66:15, 2/, 21
97:9

Coghlan 77:3
89:7 96:17, 18, 25
101:79 102:22
104:4,/76 105:9, /3
108:J0 153:2]
166:2 167:18
169:/4

cold 71:/0
collaborated 164:2
collaboration
163:2]

collection 61:/4
collective 28:4
163:24
collectively 20:9
38:22 58:17
153:17 184:4

 

college 8:2/
colloquial 6://
combination 64:/3
96:21 107:/6
combined 77:8
169:5

come 31:/7 39:20
43:19 69:11 71:19
84:6 97:7, 10
114:13 149:8
152:J1 153:20
163:14
comfortable 23:/7
80:10

coming 51://
69:14 120:5 161:7,
7 185:13
commences 5:/
comment 82:3, 4
168:2 171:/5
186:/3
commentary 85:2]
165:8
commenting 169://
comments 83:7, 22
85:22 141:2
167:18 180:8, J/,
23 181://
commercial 111:4
commercially 79:7
Commission 196:2/
commissioned
196:4
Commissioner
4:10 196:4, 2]
commit 118:3
commitment 72:5
134:10
commitments
124:7, 1/1 172:17
committed 71:25
117:22 118:/
committee 84:25
85:1

common 177:2/
communicate 67:22
communicated
25:21 82:23
110:23 133:5
140:5 190:6

 

communicating
65:21,23 184:/1
communication
68:23 75:20 86:9
87:3 141:8
communications
110:7 140:4
192:71, 20, 2]
communicative
72:16

community 143:23
companies 74:24
137:7 150:11
157:5

company 9:5, 6, 18,
21 10:2 11:1, 8, 9,
18 12:23 13:22
14:J0, 15 18:5,6
19:12 27:16, 18, 18,
20 70:14 75:9
76:8 88:4 89:17
93:16 94:9 95:10
107:19 125:5
134:13 143:4, 4
152:5, 10, 18
154:23 158:13
189:18 190:4, 24
191:75

compared 124:/4
133:6

comparing 146:/6
comparison 146:/4
compensated 57:19
compensation
31:12

compete 105:20
competitive 135:25
159:11 164:21
competitor 12:2
150:12, 21
competitors 144:2/,
24 166:25 167:4
competitor's 136:3
complaining 175:25
complaints 177:
completed 32:/
51:22, 24 145:/1,
16

completely 110:/7
135:] 148:5

 

170:16
completing 8:20
compliance 140:22
complies 28:23
30:10 37:6 43:6
50:24 57:3 102:/3
117:7' 119:/2
122:19 124:2
143:20 154:/1
161:15 165:25
173:14 175:3
179:21
compliment 167:/9
comply 56:7
components [11:8
computer 135:/3
concept 14://, 16
18:16, 23 19:7
98:1 100:4, 5
conception 109:6
concepts 18:/0
149:14

concern 31:25
concerned 170:5
concerning 192:/5
concerns 103:8
conclude 146:25
168:/2

concluded 132:/9
145:2] 147:14
160:/9, 27 164:9
concludes 193:6
conclusion 22:/0,
24 47:12 109:2
153:13

condition 7:3
conditioned 168:/4
conference 156:/2
confidence 172:24
confidential 189:8,
11,19
confidentially
181:16

confirm 176:3
confirmation 87:5
confirmed 59:/2
108:19, 24
confirming 131:/5
conflict 167:/
conforming 55:/2
confused 64:22

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 110 of 138

5/8/2019

confusing 178:16,
16

confusion 148:8
congratulated
166:19
conjunction 57:20
64:2 79:15 89:2]
connected 147:20
CONNECTICUT
lil, 2 5:16 8:13,
18 9:5, 15 24:22
196:1, 4
connection 27:23
28:12 56:19 60:19
61:9,15 65:11, 17
105:/5 W1i:ll
128:3 129:6
conscientiously
185:24
consecutive 38:3
consent 129:9
165:12

consented 161:20
consider 41://
77:17 115:24
116:/2 125:23
174:10

considered 70:8, 22
77:11
8 153:17 155:13
174:5 187:13, 15
considering 21:9
115:22 139:13
142:24 176:
187:6
considerinv 70:7
consistent 87:/5
90:/2 107:8
161:24 165:/9
167:11
consistently 90:20
constant 68:23
constantly 109:/4
construction
113:/3, 18
consultant 49:9
consumers 13:7
contact 19:/6
41:19 61:20 66:3
153:5 176:17

137:3 144:5,

 

Alan Neff/Garage Media

177:21, 24
contacts 147:/8
contained 34:/2
Contemporaneous
58:4

contender 158:/6
contenders 142:8
content 135:9, /2
137:8 175:17
context 96:/, 3
contingent 166:/6
174:11

continue 18:/5
72:4 115:22
126:/1 135:8
continued 55:20
72:2 122:21
126:12 172:24
182:20

continues 35:/2
continuing 33:25
35:9 39:1 138:14
continuous 30:/4
64:1]
continuously 83:16
111:9

contract 57:/6
101:5 103:/9 ©
107:1 176:17, 19
180:7

contracted 153:/0
contracts 135:/9
168:9
contributions 20:8,
10

control 9:9 10:9,
12 74:5 137:11, 13
140:/2 184:3, 3, 5,
18,18 188:23
189:/ 192:16, 23
convenience 69:/2
convenient 66:22
conversation 5:24
31:22 33:16 64:11,
11,14 65:23 67:7
73:24 76:19 79:18
89:6 96:22 97:18
98:2 99:8 101:/6
104:14 141:9
145:2 161:2

 

164:16 174:9
178:3, 16 179:14
conversations
14:23 33:20 40:14
43:16 67:6 68:11
80:1,3,/2 83:3,4
85:2 86:10, 11
90:18 93:8, 9
99:23 100:7 108:8
140:3 141:5, 18
161:2 163:8
183:10, 19
convert 123:/2
cooperate 73:5
cooperation 137:/
cooperative 72:16
coordinated 60:5
coordination 60:/3
copies 88:5

copy 35:4 102:/8
130:3 133:25
159:20 171:8
177:10 182:8
corner 93:22
146:2 166:/8
181:22

corporate 74:4
Correct 9:/2
10:34 1:12 13:20
14:2] 15:78 16:11,
15 17:6 18:22, 24
19:20, 25 21:6, 7
22:13 23:1, 5, 6,9
24:4,10 25:8, 16,
20 27:25 29:3
30:7,8 38:9, 13
41:8,9,14 42:]4
44:5, 7 46:22, 23
47:25 48:1, 10
52:18 53:9, 10,18
56:1 57:23 58:6,
23 59:1,4,16 61:8
62:1 63:15, 19
64:20 66:16 67:1,
18 70:20 71:1
76:25 79:13 82:25
83:6, 9 84:20
86:14 87:24 88:10,
12,14, 16,21 89:1,
25 94:21 93:15, 25
94:2, 5 99:2]

 

Page: 8

101:20, 27 102:/,5
103:5, 6, 11, 12, 16,
23 104:6,10 105:/,

11, 18,21 106:24
107:3, 10,13 108:2,
2,21 112:10, 16, 20
113:8, 77 114:9, 25
115:5, 6, 9, 10, 13
119:20 121:6, 7, 8,
12,14, 15 122:15,
24 123:6, 10, 14, 20
124:5,10 127:15
128:4, 9, 10, 24
129:10, 11, 16,18
130:3, 6, 9, 10, 11,
12,14,15 131:4, 5,
9,11,17,21 132:5,
9, 11,23 133:15, 25
134:2,7 141:23
143:5, 14,15 144:6,
7,10, 11, 14, 15
145:5, 18,19 146:8
150:20 153:12, 14,
22 155:17, 20
159:20, 23 160:2
161:7  162:12, 12,
19,22 163:12, 18
164:15 165:2, 20,
21 166:22 167:23
168:19 169:3, 9
171:8, 12, 14, 25
172:1, 21, 22
173:22, 23 174:19
175:10 176:9
177:10 178:24
179:1,6 180:14, 19,
20, 24,25 181:5, 7,
12 182:17, 18, 21,
22 184:22 185:2
187:10, 15 188:18
191:17 192:4
CORRECTION
195:2, 7
corrections 194:5,
5 195:4, 20
correctly 75:/2
131:78 181:75
corresponded 78:19
correspondence
99:15

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 111 of 138

5/8/2019

cost 29:/8 51:2]
52:10 57:10, 17
60:6 63:20 64:/,
10 89:14 90:13
91:5 95:10 100:9
101:/5 113:20
114:8 172:19
189:13 190:4, 18
costly 75:2

costs 29:19 51:19,
20,25 52:2 62:14
63:2,3 64:16
92:21

counsel 3:23 4:9
6:1,2,18 27:14
28:10 29:15 113:3
180:/2 196:10, 12
count 126:8
counter 169:/2
counteroffer 77:/2
counter-signed
123:3

country 48:/8
County 195:/7
196:2

couple 19:/3 80:9
85:7 109:5 17415
COURT 1:/ 5:15,
22 6:9 7:7 G1ll
105:3 111:27, 25
119:8 120:6
123:22 126:14
129:2] 133:/6
152:20 154:8, 8
159:14 161:/0
171:5 174:23
177:5  179:16
cover 50:75 125:20
covered 183:/4, /8
crafted 131:8
create 22:/8, 18
138:25

created 57:14, 1/5
82:21 83:25 120:3
150:9

creating 11:22, 22
167:1

Crest 8:/3
criteria 21:/9
22:19 161:24

 

Alan Neff/Garage Media

critical 26:/6 69:8
147:3, 6

CT is] 2:15
Cube 135:2/
146:/6, 18
cumulatively
137:22

cure 121:/7
curious 54:/4
current 107:22
138:2, 2, 6, 7, 10, 20,
21 139:3 149:/5
167:13

currently 14:2
167:15 176:/
customer 13:/2
customers 12:9
135:16 144:1/9
cutoff 110:/

<D>

Daktronics 104://
data 100:/7,/7
DATE 1:/ 34:4
46:17 64:21 85:24
92:9 109:2 119:23,
24 125:8 160:20,
20 178:7 179:25
195:16

dated 38:7 52:25
53:1, 21 64:3 65:4,
8,12, 14,15 112:9
120:16 124:4
127:1,/2 161:5
171:/0 180-1
dates 64:/7

Dave 14:/4 15:22
20:7 42:22 156:22
DAVID 1i:/ 5:14
19:2 37:11 175:8,
11,24

Davidoff 27:15
Davis 48:24

day 68:25 135:5
177:13 194:16
195:18 196:5, 14
daylight 146:/0
days 19:/3 30:14
35:12 175:16
193:3

 

day-to-day 188:23
189:1 192:17, 24
DC 9:17
deadline 68:25
deal 6:22 23:2]
36:1 61:9, 15
78:11 83:21, 22
84:18 87:14
101:/3 117:/5
135:25 176:5
191:5

dealing 39:19
41:2,7 65:19
90:16, 17 94:3
W711:

dealings 15:19
40:9

deals 118:4 135:4
dealt 15:22 25:9
40:13 41:15, 16
62:6 64:6 65:10,
16

debt 95:2] 185:8
debts 107:20
December 3:/5
22:21 107:22
119:19 122:2
152:25 160:19, 24
182:16

decided 52:/4
142:7

decision 140:/, 2
142:17,18 143:6
163:22, 24
declare 163:23
184:24

deemed 56:8 59:8
default 30:/2
33:25 35:9 73:11,
18 88:1,3,7 94:18
136:17 137:15
140:15, 16, 17, 20
163:5, 16,23 164:/,
14 184:12, 24
defective 69:23
109:/2

defects 4:/4
DEFENDANT
2:12 4:5
Defendants 1:/
deficiency 121:/7

 

Page: 9

definition 91:2/, 24
140:19

definitive 92:23
115:21 189:10
degrade 174:6
degree 8:2]

Del 82:/ 83:25
84:23 181:16
delay 78:24
delays 47:7,8
deliver 32:5 114:3
delivering 135:/2
delta 191:25
demand 34:5, 6
110:27 111:6
demanded 111:8
demands 184:25
demonstrate 137:1//
demonstrating
135:18

depended 168:25
170:8

deployed 48:/2
deployment 46:6
48:3

deposed 5:18
deposit 20:24 30:/
54:3, 5 55:5
DEPOSITION 1:1
3:22 4:11, 17 5:1,
21,24 7:20 193:6
196:7, 11
describe 192:/4
described 48:8
71:13 127:14
140:14
description 11:20
58:20

design 18:/0
designed 18://
124:15

designee 8:2
desire 58:/4
desired 18:15
determination
142:14 160:/2
determine 63:7
74:25 138:20
143:24 164:5
determined 63:/4

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 112 of 138

5/8/2019

Alan Neff/Garage Media

Page: 10

 

74:21 157:7
detriment 186:/2
detrimental 82:/9,
20

Develop 149://
150:3
development 18:4
deviate 72:/3
deviated 72:6
dialog 32:7 43:17
64:15 72:13 74:6
77:16 80:10 85:3
89:6 97:9 104:14
108:6 163:9
168:24 185:25
died 170:/9
difference 93:8
99:17 190:7
differences 146:20
different 22:7
23:21 39:21 72:3
79:1 80:19, 23
92:9 98:15 99:6
101:3 107:10
110:5 141:20
158:13 170:13, 16
185:18 188:9
190:5

difficult 172:4
digital 47:23
58:16, 18 146:24
diminished 39:2
DIRECT 3:8 5:6
35:7 52:4 65:24
148:25 151:4
182:25

directed 4:6
123:16 143:/2
163:19

Directing 38:/7
54:25 57:7 102:7
105:2 119:7 120:6
122:/6 123:2]
126:13 149:7
159:73 161:9
162:5, 13,23 171:4
183:2

direction 41:7
69:15 73:17
136:J2 178:/

 

directly 40:/2
43:2 68:4 87:1
110:23,24 155:J6
disagree 148:5
disagreed 31:22
disappointed
139:J2 192:4, 5
disappointing
130:2/
disappointment
124:8, 17
disbursements
34:23

discourage 57:18
167:4

discretion 35:13
discuss 74:7
discussed 90:9, 19
104:77 118:16
159:19

discussing 96:19
189:9

discussion 7://
86:4 126:/8 162:7
164:2 170:/3
182:7] 192:9
discussions 77:/
84:5 97:13 145:1]
169:2] 183:19
187:16,17 189:20
192:7

display 14:/2
22:16 46:5 48:21
51:11 56:23 58:5,
10, 11, 16, 21, 24, 25
59:12 110:9 117:7
135:14, 15, 17, 24,
25 136:1 146:19,
24,24 164:17
167:12, 13 168:20
173:17 174:14
175:21,22 176:22
185:13 186:24
displays 47:23
137:2 168:15
dissatisfaction
122:]

dissatisfied 175:2/
distribute 45:2]
distributing 172:/0
distribution 47:13

 

DISTRICT 1:/,/
§:15, 15
distrubution 47://
document 7:6, /5,
17,19, 20 28:20, 24
30:1] 32:12, 21
33:17 35:5 36:7,
15 37:3, 7, 13,15
38:2,6 39:7 43:3,
9,11,13 44:3 45:1
49:1, 5,8, 10 50:3,
9,21 55:16 56:17,
25 57:4,8 58:7
59:17 63:11 65:13
91:10, 16 92:3, 12
94:8 111:16 112:1,
3,4 116:24 117:2,
4 119:13, 18, 21,24
120:3, 4, 10, 12, 13
123:2] 127:16
128:117,25 129:12,
20 130:7 131:6
133:16 143:17, 21
145:10, 24 150:9
152:19 154:7, 15,
18, 24,25 155:5
160:3 161:/6
162:24 165:5, 22
173:11 174:22
175:4 177:4,8
179:15 182:23
documents 39:20
40:22 51:1 56:20
73:3, 11 86:1
93:12 111:10
128:2 129:6
151:16 179:23
180:4 181:3 182:1,
3

doing 41:70 68:13,
14 72:1 116:3,4
118:4 137:4
140:16 167:4
186:3, 4

dollar 52:19, 22
89:8 95:2 133:4,8
137:17 189:2]
190:18, 23

dollars 20:6, 16, 19,
25 21:6 70:12
80:18 93:7, 10

 

94:5 110:7 114:20
117:23 118:14
131:20 137:23
186:19 190:7/, 13,
19 191:5,8
doomed 148:3
doubled 169:3
doubt 82:2], 2/, 23
dozen 145:&

draft 85:/2 167:9
180:7 181:/8&
drafted 126:23
draw 111:/

Drive 8:/3

driven 136:1/, 13
139:16, 16 140:/5
drove 59:6 128:2/,
22
DuCharme
15

due 30:/3 37:16
38:20 93:6, 2]
94:3,22 98:7, 17
101:7 102:4
138:15 187:13
duly 5:3 196:4,6
dynamic 72:/7
147:12 148:6

145:14,

<E>

earlier 31:/9 59:2
66:23 107:8
186:/3, /4 187:14
early 57:22

easy 67:21, 21
75:24 45:7
echoed 167:2/
economics 77:7
edit 85:/7
educational 8:/5
Effective 134:22
effectively 171:/7
effort 71:4 72:8
125:4 129:14
142:20 144:]
148:25

efforts 70://
93:14 105:16
111:2 124:]7
131:25 144:&
148:25

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 113 of 138

5/8/2019

Alan Neff/Garage Media

Page: 11

 

ehenzy@zeislaw.co
m 2:17

eight 127:24
175:16

eighteen 33:23
35:1

eighty 12:/

either 6:17 26:11
43:22 61:4 66:5
69:2 75:9 78:4
79:11, 16,19 88:1
89:22 98:5 99:10,
24 100:7 102:6
103:15 117:25
140:8 141:78
143:3 158:/
163:/3,16 164:10,
24 171:1 173:18,
24 174:16, 20
183:11, 19

elected 56:6, 7, &
163:/5 188:15
electricity 80:20
eliminate 64:9
123:1 140:7
else's 148:22
EMAIL 2:10, 17
e-mail 3://, 14, 19
92:5, 14 93:1, 3,21
99:3 102:27 105:9,
12 107:/8 108:11
124:3 129:24
130:4,8 141:/3, 13
159:21, 24 160:11
166:1,3 170:8
171:8 175:J1, 23
176:11 177:10, 11,
12,15, 20 178:7, 17,
21 180:3,15 182:6
e-mail.159 3:16
e-maill105 3://
e-mail123 3:/3
e-mail170 3:75
e-mail171 3:77
e-mail174 3:17
e-maill77 3:18
e-mails 175:7
179:1, 22
emphasize 183:15
employ 75:4

 

employed 196:/0,
12

employee 196://
employment 66:25
67:1

enable 79://
encouraged 70:3
158:18

endeavor 68:8
endeavoring
107:24 181:2
ended 31:23 110:8
136:10 166:3
173:10 176:22
189:6

ends 92:8 107:22
enemy 150:2/
enforcing 34:23
engage 142:7
engaged 19:9
145:10 185:24
enhance 164:22
enjoyment 35:8, 10,
12,20 188:22
ensure 161:23
enter 58:14 59:3, 7
entering 161:20
entertainment
149:13

entire 36:7 60:1]
83:19 131:24
163:9,10 166:14,
17 173:25 174:1,5
entirely 79:20
140:7

entities 150:/35
entity 7:23, 24
14:6
EQUIPMENT 1:/,
1 9:8 19:23 32:22
34:9 35:10 58:17,
IS 188:5, 10
equity 20:22 21:]
49:17

ERIC 2:16

erode 38:/2
escrow 30:2

ESQ 2:9, 16
essential 136:18
170:9

 

essentially 12:/7
21:24

establish 26:/5
established 133:2
establishes 38:2
estate 18:6
estimate 20:/4
estimated 63:4, /0
estimates 40:23
118:18

e-tran 193:4, 5
evaluate 40:23
142:8, 18
evaluated 155:/4
event 33:25 35:9
184:/5

events 183:6
eventually 9:16
19:9

everybody 168:/
evolve 19:6, 7
Exact 23:22 90:23
126:8 187:24
exactly 9:/2 30:17
91:79 138:25
150:2/
EXAMINATION
3:8 5:6 196:7
examined 5:4
196:7

example 68:19
88:23

exception 122:23
exchange 6:2
92:15 166:/
168:17 173:16
180:3

exchanged 182:5
exchanging 181:3
exclusive 45:2/
47:11 106:23
121:10 134:20
156:23 170:25
exclusivity 104:2/
107:2  121:2, 5, 71,
18 123:] 127:17
129:1/5 139:11, 15
exec 181:/7
execute 39:/0
56:20, 23 57:4

 

executed 29:2
33:17 36:6 39:6,
11, 14,17 40:7, 11
41:5 42:17 73:11
83:73 lll
128:3 129:6
executing 39:20
execution 36:/2
58:4 131:/5
executives 148:2
exercise 35:/3
100:J7 123:/1
exercised 56:5
188:22 189:1
192:16

exercising 73:17
192:23

EXHIBIT 3:/0, //,
11, 12, 12, 13, 13, 14,
14,15, 16, 16, 17, 17,
18, 18,19,19 7:12
8:4 29:22 34:12
35:2, 16 36:6, 7
38:7 39:11, 17
43:3, 7,23 51:7
52:8 56:10 57:8,
20 58:1] 61:14
91:12 92:22 102:7,
10 105:4 111:23
119:9 122:2], 25
123:6, 23 124:22
126:15 127:18
129:21, 22 133:18
152:2/ 159:15
160:24 161://
162:14, 23 165:5
171:6 174:24
177:6 179:17
exhibits 3:22 40:6,
10 41:4 42:/6
193:4, 5

existed 15:16
existence 14:7, &
existing 84:22
103:20 145:17
167:12 169:6
exists 99:16
147:23 148:8
expand 167:16
expanded 9:/6

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 114 of 138

5/8/2019

expansion 115:8
expect 172:15
expectation 133:7,
13

expectations
129:19 133:6
expected 46:22
112:24 133:12
185:14 186:1/
expecting 180:/0
expenditures 63://
expense 71:5
109:75 110:1/
expenses 34:22
114:23
experience 42:/9
158:14
experienced 146://
176:24

Expires 194:19
195:24 196:2/
explained 5:20
25:1 33:18
explore 153:24
explored 109:2/
exposed 137:3
express 77:14
expressed 31:24,
25 76:21 77:6
82:12 113:17
expressing 1[22:/
expression 47:15

108:75
expressions 6://
extend 84:6 186:9

extending 97:16
115:24 116:18
170:14

extends 62:5
extension 68:19
74:20 78:13, 14, 16,
20,24 79:2, 6,7, 8,
10 80:25 82:5, 13
83:1,7 95:8
105:17 108:4, 4,7
112:/5, 2] 113:6
115:J) 116:/2
163:11, 14 166:20,
23 169:1,1 174:12,
16 177:17 181:2

 

Alan Neff/Garage Media

extensions 79:/
115:/2

extensive 71:4
extent 183:/7
exterior 166:/7
168:15

extract 54:2
extremely 137:/0
extremity 82:/9

<F>

Fabrics 49:/2
173:22
Facebook 168:5
faced 168:3
facilitate 14:/3
facilitator 18:/7
facilities 16:6 26:9
69:19

Facility 48:9, J]
58:18 74:19 80:2]
103:3

fact 26:8 42:10
45:22 46:8 76:4
113:24 122:5
131:J2 138:2
142:6 147:6
150:22 167:6
168:8 171:/2
176:J,/1 181:6
factors 190:2
factual 113:23
failed 70:/3
109:/5 111:8
134:4, 14 170:10
fails 56:7
failure 30:/2
35:10 128:8
172:13 187:14
failures 172://
fair 23:4,7 54:4
59:11 97:13
108:/4 115://
168:23

fairly 57:19

fall 121:5
fallen 124:6
falling 124://
false 160:/5
familiar 28:23
37:6 50:24 57:3

 

105:7 120:10
126:22 133:21
161:/5 168:6
179:27 183:1
family 9:4 20:23
21:5

far 157:4 186:2/,
21 187:1

fashion 72:4
182:17

fast 186:8

favor 96:9 157:18
favored 157:19
fax 36:2]

faxed 39:/4
February 3:/8
177:11, 13

fee 135://

Feel 89:4,5 90:7
183:14

feeling 67:23

fees 29:8 34:22
feet 115:8
Feldstein 85:20
88:4 130:/8 131:3
180:/2
Feldstein's 36:/4
fell 121:/0

felt 59:9 69:23
70:10 87:2 108:/2,
13° 136:19 148:2
159:10

Fernando 18:5, 6
Fidelity 46:14
Field 142:2, 2/
143:9,25 150:9, 16,
24 152:2 153:2, 4,
5,8,8 155:16, 18
157:14, 16, 16
fifth 145:20, 24, 25
146:

fifty 54:5 55:6
174:2

figure 52:/9, 22
62:23 93:19
140:25

filled 25:/

final 26:22 63:4,
Il 83:5 160:/
finally 115:7
167:10

financial

financier
Financing 5:/3

 

Page: 12

FINANCE 1:/, J, 1

19:23 33:7 37:
84:25 85:1

financed 23:24

29:21 30:4
25:13
33:13 39:25 40:10,

14 43:4 47:1 81:7

89:15, 16, 17
152:24 155:1, 2
186:10

financially 77:5

196:12
98:3

24:24 27:24 29:16
31:1,8 32:16
33:11, 18 38:2, 6
41:12 42:4, 13
43:15 46:16, 24
117:20

find 13:7, 13

18:20 19:10 20:5
50:6 67:6 71:6
75:3 78:11 102:18
138:2, 19

findings 145:20
fine 189:20
finish 6:14 73:19

84:15 89:18

finished 6:16

28:22 43:5 49:3
50:23 63:2 91:15
92:1 102:12
119:J7 122:18
124:1 135:/,5
143:/9 154:10
165:24 173:13
179:20 184:20

fire 136://7 163:25
fired
firm
first 5:3 11:24

170:21
142:7

13:17
28:25
39:25
50:17
55:18

14:18 24:2]
29:1, 7, 11
41:22 42:19
51:6, 7, 8
56:10 58:7,

9 64:23 65:19

66:3 68:4 74:18
75:10 79:3 100:9

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 115 of 138

 

five-and-a-half
79:4 113:4 114:2
five-fifty 54:6, /0
55:6

five-owe-five 54:10
fix 71:8 72:5
103:/5 110:3
176:17 186:10
fixed 176:4
fixtures 59:22 60:4
flawed 108:/9, 25
109:3, 23 110:/8
FLOOR 1:/ 2:14
Florida 23:/9, 23
folks 17:9 40:19
41:3,19 97:20
followed 11:25
144:4

following 35:14
39:3 169:/3 195:4
following-named
196:5

follows 5:4
forecasted 124:/4
forecasting 169:3
foregoing 35://
56:5 194:4 195:20
form 4:7 5:25
20:1 21:2 28:3,8
30:15,25 31:9
32:14, 23 37:19
44:6,15 45:2, 16,
25 49:15,21 60:16
62:20 68:9 73:19,
22 84:19 85:11
87:17 88:11 90:4
91:3 94:6,23 95:4,
15 98:18 101:9

 

format 180:/0
forms 25:] 79:18
forth 29:2] 31:24
83:5, 25 91:23
119:17 127:14
128:23 141://
161:4,21 162:24
forty-two 174:4
forward 25:4
26:23 32:2 72:19
77:4 84:6, 11, 25
104:/6,/9 123:
128:13 129:14
133:24 143:3, 24
147:11 169:8, 2]
174:9, 20 176:5
184:20 186:8
187:20
forwarded 105:/0
found 19:22 35:/
95:11 166:23
182:14

four 29:72 50:25
53:23 61:14, 16,17
85:8 93:8 114:/8
118:/9 186:/7
four-and-a-half
190:17

fourteen 162:/0, //
Fourth 46:4 52:7
Fox 46:14

frame 15:25 85:15
frames 135:/8
Francisco 11:24
66:20

free 89:4
frequent 64:/2

 

38:19 59:20 66:18
137:20

fund 20:24 47:2
funded 20:/9
33:12

funding 19:/0
20:3 21:2 23:17
40:24 43:19 46:23
17:4, 7 83:14, 16
98:1 170:4

funds 20:// 31:15
185:7
furnished
21,22
further 4:73, 16
34:15 104:/0
123:11 153:24
157:5 174:6 193:]
196:/0, 11

future 105:/6
166:13 168:25
171:1 174:10
176:5

155:15,

<G>

gaining 74:/]

gap 22:15 79:2
185:18

gaps 71:1J 84:9
garage 13:/3,19
17:20 18:23 47:24
118:6, 7 147:8
184:J1 192:16
Garage-Media
7:22 8:3 14:7
27:8, 14,22 32:18
33:17 35:18, 24
37:17 41cl, 13

 

5/8/2019 Alan Neff/Garage Media Page: 13
102:2] 108:/7 105:9 111:73 Fretty 19:/2, 16, 42:1,7 44:3, 10, 13,
109:5 110:2/ 121:19 122:8 17 23:12 24:2, 20 25 45:6, 12, 15
113:7) 114:7, 22 127:J 139:78 40:15, 16,18 43:12, | 47:15 49:6 55:10,
119:5, 79 121:3,9 140:4 155:4 165:J | 17 75:5 125:15 14 57:5 66:25
132:16 147:15 181:8 183:24 185:11 67:24 69:3 70:22
160:/2,22 174:6 184:2] 186:2 F-R-E-T-T-Y 19:/2 | 72:8,2] 73:12, 16
175:11 188:6, 11, 17 Fretty's 41:2, 18 74:12 76:10 79:17
fiscal 41:27 81:13 191:/3 192:3 friends 20:23 21:5 81:10, 14 85:22
fit 135:/4 forma 133:3 front 31:4 49:10 87:16 88:24 89:16,
five 54:5 55:6 formal 84:3 65:13 21 91:1 95:12, 19
90:22 118:19 187:78 fruition 31:77 98:1,8 105:19
132:10, 18 137:23 formally 127:/6 fulfillment 124:7 107:19 112:8
190:17 formas 40:23 full 27:76 34:5 113:20 117:7, 16,

21,22,25 118:6, 17

120:15 121:4
123:7, 19 127:2, 13
129:13, 14 134:]
135:1,20 139:9, 16,

20 140:/5 141:2/,
24 142:15 143:]

145:/] 146:/4
148:4 156:21
157:13 159:6
160:5 161:17
163:15 166:7
168:23 177:22
182:21 184:4,18
185:1 186:/, 9
187:4 190:18

Garage-Media's

47:10 68:8 164:23
192:24

garages 9:8 12:1,
10 13:7,12 17:17
GARETT 1:/,/

3:6 5:3 194:3, 11
195:3,19 196:6

Garret 5:9
Garrity 27:15
Garrity's 180:2/,
22

GARY 1:/
gathering 40:10

78:8 79:21 80:11,

14 86:7 100:/7
general 170:6

180:10

generally 144:/2
generate 125:20
generated 118:22

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 116 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 14
119:4 125:6 111:79 112:22 gross 118:/4 Harry 77:3 89:7
gentleman 41:22 124:20 129:14 162:17 96:18 166:2

German 44:10
Germany 26:/2, 24
66:19

getting 71:9 74:16,

19 82:13 97:14
150:22 174:8, 12
185:15

give 53:8 68:12
90:23 100:12
101:22, 23 112:18
121:16 154:19
157:17  177:25, 25
178:1 190:8
given 75:15 159:8
186:J 194:4 196:8
giving 107:25
190:1

GKD 22:13 23:2,
8,20 26:11, 19, 20
44:10 45:22 47:14
49:11 60:14, 21
61:4 69:18, 20, 25
70:4, 7, 11, 14, 22
71:16 72:9, 14
77:20 97:3 102:17
103:10, 13 105:20
106:24 107:5
108:25 109:8
110:14, 17, 24
111:/2, 22 172:75,
25 173:2, 22
176:15 187:13, 21
188:15

GKD's 21:20
22:14, 24

glasses 34:19
GM 28:14 54:2]
57:10 58:8, 14, 15,
19 70:6

GMNY 138:14
183:3 187:13
188:15, 21
GMNY's_ 188:23
GM's 60:5

go 6:18 10:1, 22
13:2 18:12 21:8
37:21, 23 51:14
64:8 65:7 66:11
84:11 105:24

 

138:18 171:22
172:19 174:20
185:4, 15 187:20
goal 67:13 68:4, 7
79:9 88:19, 19
121:/] 133:9, 14
goals 123:9 124:18
goes 38:25 39:3
89:22 124:16
131:12

going 7:6 12:13
16:20 25:14 28:20
30:15 37:3 43:3
46:9 49:1 50:2]
56:25 58:25 62:4
63:24 64:9 66:9
67:7 68:22 69:13
71:19 72:19 73:6
74:3,4,5 75:1, 1
80:3 82:8 83:24
85:8 86:24, 25
91:10 102:19
111:76,79 112:5
114:17 116:24
125:12 128:13
129:20 130:19
133:24 137:4
143:17 145:9
152:19 154:7
156:9 159:1]
164:19 165:22
166:25 169:8, 1/,
18 173:11 174:9,
14,22 176:4 177:4
179:15  182:23
183:J1 184:19
191:25

good 30:2] 66:/2
82:5, 10 164:5, 13
174:5 176:12
gotten 36:/7
graduated 8:16, 17
great 124:8, 17
136:23

greater 51:14 93:6
greatly 139:/2
green 13:12
green-red-light
13:15

 

ground 185:/4
group 10:25 11:7
58:22 74:24 75:10
84:9 114:14
130:14

groups 144:25
149:/6

growing 168:4
guarantee 28:/4
37:8 38:11, 18, 25
186:20

guarantee, 37:9
guaranteed 38:22
guaranteeing 37:/6
guarantees 38:5, 19
Guarantor 38:18
guarantors 37:10
73:13,17 88:5
185:1 187:5
guarded 72:/7
guess 16:20 17:4
50:10

guides 13:/3

guy 73:9

guys 82:5 176:11

<H>

half 132:7 145:7
hand 196:/4
hand-delivered
112:13

handed 181:/6, /9
handful 48:/6
handled 42:/0
hands 136:/8
handwriting 92:/1
happen 64:8
100:23 116:8
170:23

happened 66:2]
75:14 76:12 77:1
170:22
happening 136:2
happens 181:22
happy 6:/9

hard 68:/ 101:/5
182:8

hardware 13:/1
harm 136:24 167:4

 

169:/4 170:2/
HARTFORD 1:1
24:22 196:2
HAVEN 1:1] 8:17
head 6:10

hear 66:3 87:]
158:3

heard 100:25
104:/0 166:24
177:16

Heat 23:18, 23
24:5,8 26:3 48:8,
17 117:14, 19
heavily 136://, 13
heavy 71:17
HELD 1:/ 7:/1
126:18 162:7
182:/]

Helen 140:/0, /0
hello 42:24

help 13:7, 12
14:73 19:10 20:23
53:15 69:3 82:6, 7
126:5 142:8
143:24 184:18
helping 40:23
67:12 96:13 173:1
HENNESSEY 1:/
HENZY 2:16 5:20
7:9 18:6 20:1
24:9 28:3,8 29:10,
13 30:15, 18, 21,25
31:9 32:14, 23
34:17 37:19 44:6,
15 45:2, 16, 25
48:24 49:15, 2]
53:19 54:16, 23
56:12 58:9 59:25
60:16 61:21 62:20
64:21,25 65:2, 4
68:9 70:17, 19
73:19, 22 84:19
85:11 87:17 88:11
89:2 90:4 91:3
93:17, 23 94:6, 23
95:4,15 98:18
101:9 102:8
111:73, 20 120:17
121:79 122:8

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 117 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 15
126:16 127:8 <I> important 44:22 individuals 27:19
139:18, 20 145:23, I-C-K-L-E-Y 112:8 | 69:7 102:24 133:5 | industry 149:/2
25 146:3 149:3 ID 182:9 148:72 information 25:3,
151:22 154:12 idea 43:/] 114:/7 | importantly 46:/4 12,13 40:2, 10
155:4 156:9 117:17 118:8 improve 103:15 41:4, 1/1 43:14
158:22 165:1 164:J3 178:2, 5 122:3 164:23 78:8 79:21 80:9,
181:8 182:9 ideally 67:13 inappropriate 13° 81:22 82:15
183:21, 24 184:2] ideas 12:6 95:23 189:19 86:8 88:23 97:12
186:2 188:6, 11,17 | identification 7:/2 190:2/, 22 99:12,14 151:/, 12,
191:13 192:3 91:12 102:10 Inc. 134:/] 16 153:24 168:18
193:2, 5 105:4 111:23 inception 20:/7 172:12 183:18
hereto 196:/2 119:9 123:23 126:10 189:8, 17 192:5

hereunto 196:/4
high 8:16, 17,18
77:7 90:11 95:14
145:22 146:6
172:13
high-degree 188:23
192:16, 23
higher 133:10, 12
highest 118:2/
hire 142:20
hired 133:23
134:14 142:10
history 8:/5 48:3
137:25 138:19
hold 183:2/
holder 150:/9
holds 47://
home 8:/1

hook 74:2

hoped 70:10
hopefully 50:6
horizontal 174:2
hounding 147:20
hour 175:17
HTF 57:7 147://
huge 71:4
hundred 54:6
55:6 90:21
hundreds 70:/2
80:18 110:7
HUNTINGTON
lil 5:13 8:8 81:6
93:7 96:7 99:11,
25 100:8 107:20
151:75 180:13
186:/7 190:/2
191:2  192:16

 

126:15 129:22
133:18 152:21
159:75 161:11
171:6 174:24
177:6 179:17
identified 7:24 8:3
21:22 32:19 44:10
50:16 77:20 80:25
122:27 125:24
143:9 144:2 145:3
152:2 173:19, 24
identifies 57:9
101:6 117:2/
118:73

identify 7:22
28:24 37:7,9 40:3
49:5 51:3 69:11
112:3 120:/2
122:25 123:8
125:22 126:22
128:7 133:22
142:2/, 21, 22
143:27 145:/2
152:23 161:/6
171:22 173:15
192:22

WI 54:79, 25
illuminated 26:7, 7
illumination 109:7
illustrate 192:22
imagine 99:/4
immediately 78:2]
impact 72:19
impacting 70:/
impede 7:/
implementation
60:12

implore 68:17

 

include 27:23
132:20, 22
included 18:/0
31:13 57:25 60:12
166:14

includes 30:/
Including 17:5
34:22 39:3 45:8

74:24 107:20
132:25 185:11
194:5

inclusive 85:/8
inconsistent 95://,
13° 190:3
incorrect 106:2/
160:/4

increase 114:22
increased 29:22
54:22

increasing 185:/4
incrementally 140:7
incurred 29:8, /8
34:23 60:6 113:20
indebtedness 37:16
independent 39:1]
independently
164:/2

in-depth 145://
INDEX 3:/
indicate 69:/3
169:7

indicated 118:3
152:]

indicating 161:20
indirectly 68:4
individual 8:7
individually 20:7
28:

 

informational 86:7
151:8

in-house 180:/2
initial 143:22
initially 9:/5 17:/6
initiate 7:20
initiated 42://
64:14

initiating 11:23
inquire 86:10
inserting 110:5
inside 13://
insisted 69:16, 19,
24 77:19 78:10
79:23 112:25
install 58:16
170:10
installation 26:1, 3,
10 60:10
installations 48:5
117:14, 18
installed 13://
23:21 26:10 48:6
107:6 108:/8
109:6 146:19
instructed 122:/0
123:15 124:25
128:25 136:6
141:10, 13 163:20
instructs 6:2/
insurance 165:/4
intend 6:7
intended 114:7
175:18

intending 18:8
intent 75:/5 78:8
124:21 129:14
intention 51:25
interact 42:/5

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19

Page 118 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 16
interacted 15:24 174:9 26:9 34:17 37:11 keep 55:/2 68:22
17:1 106:22 invite 69:9 42:18, 20 54:17 103:75 134:/5
interacting 42:2 invited 78:2, 3 61:9,/5 65:18, 23 137:15
interactions 16:/7 86:12 97:2 66:3, 10, 10, 12 keeping 184:/9
interest 10:/8 inviting 89:19 67:17, 21 69:2] key 168:5
11:6 12:24 13:2] involve 173:24 72:22 73:24 74:7, kind 49:78 114:7
43:18 45:5 68:13 involved 9:20, 22 16 77:19 79:23 Kindly 5:8

76:21,23 77:15
87:15, 20 94:18
106:4,6 108:16
11:2 137:6, 7
150:2 167:15
186:6

interested 81:/
196:12
interesting 79:7, /4
interfere 35:9
interference 189:7
interfering 35:20
internal 119:/6
133:6

interposed 6:/
interpreted 72://

interview 144:3, 19,

21 153:19 160:/8,
21

interviewed 144:25
interviews 145:16
introduced 14://,
14 24:17
introduction 17:/1/,
13 23:5,8 24:20,
25 42:20
introductory 121:/
invest 117:22
164:18

invested 11:8
117:24 118:/
investing 163://
Investment 10:25
19:10, 18,21 21:3
23:11 33:21 51:20
57:9 75:9 79:11,
16 125:/6 171:2
174:17
Investments 46:/5
174:11

investor 11:/0
107:25 164:24
investors 117:6

 

10:23 16:8, 16, 23
39:20 75:12 78:12
involvement 48:/3
104:20 148:/8
159:4

Irishman 15:/0
issue 135:5 176:20
issued 136:/7
issues 70:/ 71:10
148:77 171:22
175:25 184:7
italicized 47:22
Italy 25:25

Item 52:/3

ITS 9:4 10:/3,18
32:22 35:13 43:23
67:25 81:10 95:21
121:9 135:
141:27 143:
158:9 172:14
183:4 184:/2
185:1 187:5
188:22

I-ventures 10:25

<JjJ>

January 3:1/, 16,
19 79:4 92:8
104:22 113:]
114:2 120:/3, /6
159:20 161:1,5
jeopardy 176:4
Jerry 82:1, 4
83:25 84:23 85:12
169:/6 181:16, 17,
22

Jersey 9:16
Jessie 175:24

job 6:3 11:20
15:13 66:19

Joel 175:7
JOHN 1:/ 2:9
5:12, 14 14:14, 23
15:22 19:2 20:7

 

80:11, 23 81:23
82:11, 15 84:5
86:6, 7 88:19 89:6
90:6, 15,22 96:14
97:6, 22 98:14
99:1, 10,24 101:12,
23 102:3 110:23
124:3 136:15
140:3 | 145:23
153:18 156:22, 25
157:2 158:8, 17, 22,
23 159:1, 21 166:3,
3 169:13 171:9
175:9 177:13, 19,
20, 24,25 178:8, 14,
17 179:4 180:/, 15
183:10 184:4
185:19 187:22
189:3

John's 85:20
Johnson 19:12, 17
24:20 40:15 43:12,
17 75:4 125:15
185:11

joined 81:6

joint 10:23, 24
11:10, 13
jokeefe@metzlewis.c
om 2:10

JR 2:9

July 3:/3,13 52:7
64:3 119:19 120:2
121:6 124:4 127:2,
8,12 131:23
132:20 139:13
June 46:2] 61:25
63:1 65:4, 25
123:6 124:20
132:20, 22, 25

135:9

JURAT 194:/

<K>
KARL 1:/

knew 17:9 160:/2
know 6:6 17:2, 9,
11,12, 18,22, 25
18:25 19:3,5 21:9
24:12 25:15, 18
29:18 35:23 36:10,
14 40:13 41:16, 17,
25 45:19 47:3,6
48:3 50:8, 12, 18
57:13 60:19 61:22
62:8 69:22 71:24
72:11, 16,24 75:16,
18,22 81:7, 13
82:6,6 85:19, 22
86:25 87:22 89:10
91:16, 20, 21, 23, 25
92:11,21 97:21
99:6 102:/3, 14
106:2, 27 108:10
114:23 117:4, 13,
17,25 118:2]
119:3, 117,23 120:/,
2,23 121:22 123:3
130:23, 24 136:23
138:22 140:9, 17,
21,24 141:1,7
146:18, 20 154:24
155:5 159:4
160:/6, 19, 24
170:3,7 175:14, 18
176:2. 177:15
178:4, 6, 11, 19
179:7, 9, 10, 11
180:5 181:/3
182:10 192:19
knowledge 14:/8
24:7 48:7 98:7
194:6 195:5
known 15:5 75:22
160:16

<L>
lack 148:/8 170:4

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 119 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 17
language 35:/5 111:4,5 113:3 life 22:4 51:1] long 9:22 10:20
38:10 54:15, 16 140:29 189:15 60:23 175:12, 19 11:28 12:24 14:1

56:9 85:17 112:25
165:/3

late 88:2, 7, 14
104:22
latest
138:20
lawsuit 5:76 70:7
110:75

lawyer 6:2]

lead 134:23
leading 26:22
learn 23:2
learned 16:/3
19:43 155:/
lease 20:6 28:25
29:1 30:13, 24
31:4,8 32:13, 16
34:7, 8,23 37:17
38:7, 7 41:12 42:3,
13 43:15 51:4
52:22 53:1, 23
55:3 56:3 63:23
65:14 73:10 89:19,
22,24 91:2, 5,24
94:16, 19,22 96:4,
5,14 98:6, 13,17
102:4 107:2/, 22
108:4,7 1ilsl
128:3 129:7
138:15 140:23
167:1 184:12
188:4 189:74, 17
lease, 29:/

leasee 31:5

leases 139:5

leave 159:/2
178:14, 18

leaving 15:4

LED 22:16 108:/8
109:3, 23

LEDs 70:/3 71:10
109:/5, 23 110:2
174:7

left 8:20,23 9:25
15:16 85:13
164:2/

legal 29:8 34:22
71:20 72:22 73:7

86:25 130:9

 

legs 6:18

lemon 69:22
187:25

lender 100:3, 5
lending 174:/7
lengthier 175:23
lessee 29:9 32:19
34:3, 8, 8, 15, 21, 23
35:12 56:6, 7
188:4

lessees 30:/2
lessee's 34:9 35:10
lesser 101:/4
174:3

lessor 19:24 31:5
32:19 34:3, 4, 16,
21 35:9,11 161:20
188:4

lessor's 34:4, 5, 5, 6,
6 52:21 91:7, 17,
23 92:15, 18 93:2
94:3, 13 165:/2
letter 3:/2, 13
88:5 112:7, 7, 11,
17 114:14 115:14
120:15, 21, 23
121:3, 16, 25
122:10,13 123:7,
11,15 127:1, 12
128:23 131:8,15
132:3 134:/, 3
136:6, 77 139:13,
15 140:4 141:1/
173:21

letter133 3:14
letters 139:9, 20
Leurocom 70:/6,
17,18 108:23, 25
110:70,12 173:10
L-E-U-R-O-C-O-M
70:19
Leurocom's 110:6
level 33:20

levels 162:25
163:17

LEWIS 2:6
License 10:/5, 17
45:2] 58:15

 

lifetime 22:20
light 59:2] 60:3
lighting 63:24
lights 13:12
liked 14:16
limitation 21:2/
Limited 48:2
122:23

line 111:/ 124:/3
176:12 195:7
lines 178:19
linked 178:/7
Liquid 125:5, 14,
23,24 126:1 144:9
145:14 148:6, 9, 17
149:22 152:16
liquidated 70:15
list 39:3 57:10
149:/3 152:7,8
listed 35:/4 45:13
150:/5

listen 7:2
literature 25:24
little 38:7 73:9
147:15 182:/3
live 46:9, 17, 20
50:13 51:15 61:25
62:4 64:19 66:22
75:8 78:20 112:6
113:/0 114:2,6
115:/1 116:8, /4
171:25

lived 66:17, /&
LLC 1:/,/ 2:6
LLP 1:/

loan 20:6 55:/2
137:24

loans 20:23, 23
21:5

local 49:9 66:21
locale 9:/4
located 11:2
147:24

location 146:7
locations 47:22
logic 116:23
logical 116:/5
London 175:24
176:11

 

35:8 61:2 Till
85:9 106:8 109:3
113:/5

longer 65:22, 23
112:/8, 23 113:16
114:3 145:2]
146:5 186:10
look 7:/4 28:22
33:22 37:5 41:22
43:4,7 49:2 50:23
51:6 57:1 64:9
91:14, 16 92:22
93:1 116:25 117:9
122:17 123:25
127:23 130:20
137:25 138:18
140:25 143:/8
145:9 149:/5
154:9 161:/3
165:23 173:12
174:59 175:1
179:19 182:24
looked 144:/2
looking 18:/6
19:18 20:5 54:14
55:1 60:9 64:23
75:8 76:14 93:16
95:18 96:12 97:12
99:6 100:20
102:J2 103:7
104:72 115:/2
131:/8 136:/, 5
170:16 186:6
Looks 92:/3
93:19 121:/3
168:17

loose 44:2/ 45:3
47:19 49:16

lose 137:/1, 13
184:3, 3,5

losing 87:10, 10
139:10

losses 57:19

lost 54:23 114:9,
19 116:20 136:24
191:8 192:/

lot 12:8 71:7
75:20 83:2 91:/

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 120 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 18
142:14 176:12 184:17 185:3 179:23,25 180: mean 9:7 22:5
178:15 179:13, 14 186:4, 11, 20 181:] 26:6 28:7 29:1]

low 90:10 95:14
190:1

low-ball 77:11
lower 68:/3 191:3
192:2

lowest 119:3
LSR 1:/

<M>

machines 9:/0
MACQUARIE 1:J,
I 19:23,24 20:20
21:3 23:5, 8, 10, 15,
16,25 24:3, 17, 24
25:3, 10,17, 21
27:7 28:14 29:2,
17 31:7,20 32:10,
19 33:15 35:19
36:12 37:1, 17
38:19 39:17, 21
40:4 41:3, 11, 19
42:2, 16,25 43:14,
24 45:15,24 53:7,
12 55:9 61:20
62:5, 10,25 63:13,
18 64:6 65:11, 16
71:20, 22 73:1, 8,
Tl 81:6,20 82:2,
11,12,13 85:16, 19,
23 88:24 91:2
94:10 95:20 96:5,
7 98:2,8 99:8, 1/,
24 100:8, 16
101:13,77 110:22,
24 111:/2 115:23
122:/1 123:15
124:25 127:19, 23,
24,25 128:6, 15, 25
129:3,3,5 130:20
131:3,170 136:7, 12,
13° 137:23 139:/7,
17 140:2 141:10
143:73 151:4, 15
153:18 155:22
157:2 160:7, 11
161:78, 79 162:2
163:19, 25 164:8,
25 165:4 172:23,
25 180:12 183:3

 

187:19, 23 188:21,
22 190:12 191:3,
10 192:15, 23
Macquarie's 68:2
88:19 131:15
magnified 71:1/
Magrin 24:18, 25
25:7, 18 32:9
39:19 41:3 62:7
63:17 64:7 67:5
124:4 130:4
159:27 171:10
mail 36:17 178:/8
main 150:/2
maintaining 176:/4
maintenance 61:3,
7 136:2 176:18
major 145:20
150:21

majoring 8:/9
majority 79:20
making 43:/
54:15 79:3 87:19
137:22 139:4
157:22 186:25
man 66:24 67:2
manage 75:2 77:5
135:15

managed 133:/2
Management 3:16
8:20 17:17 135:9
161:17 162:14
163:5

manager 134:23
Managing 12:7
67:4,10 74:1
135:12

maneuver 186:5
manner 33:2
101:6,7 189:5,6
manufacturer
44:]1 108:19
172:13 188:10
March 3:14, 17,18
53:21 65:8 133:25
134:22 135:2
139:2,75 141:1]
171:10 173:21

 

Margaret 1:/
196:4, 2/

MARK 1:/ 7:7
27:15, 18 91:11
105:3 111:17, 25
119:8 120:7
123:22 126:14
129:27 133:17
143:25 152:20
154:8 159:/4
161:/0 171:5
174:23 177:5
179:16 180:2/, 22
marked 3:22 7:12
28:21 37:4 38:7
43:3,23 49:2
50:22 51:4 56:25
91:12 102:8, 10
105:4 111:23
116:24 117:9
119:9 120:8
123:23 126:15
129:22 133:18
143:17 149:7
152:21 154:9, 16
159:15 61:11
162:14 165:5, 23
171:6 173:/2
174:24 177:6
179:17 182:24
market 107:/7
142:13, 18, 2]
143:23 144:5, 12
149:] 164:2]
marketed 16:9
marketing 49:9
143:2, 3,4 182:20
marketplace 142:9
166:22

marks 180:/6
massive 73:8
material 129:9
materially 35:J/
mathematical 92:20
matter 103:/3
McGann _ 10:2, 20
15:3, 3, 3, 4, 6, 7, 8,
16, 20
M-C-G-A-N-N_ 10:3

 

40:27 49:17 50:5
57:15 67:13 79:15
80:11 87:7 99:13
105:22 113:14
127:2] 134:25
136:14 137:13, 19
141:3 159:9
162:20 165:11
191:1, 14
meaning 27:14
141:24 160:5
163:22
meaningful 79:/5
means 49:/7
90:15 91:9, 19
92:18 179:7
meant 89:/5
175:14, 18 178:4
186:19
measurement
121:23

measures 122:3
mechanism 52:3
media 18:/0 76:8
84:8 125:16
136:25 147:20
156:4 158:/4
159:22 166:15
167:20 184:12
MediaMesh 21:/7,
19 44:11 45:21
47:9, 1] 58:16, 25
59:13 103:2, 4, 10,
22 104:4, 23
105:20 106:23
107:5  117:13
134:24 166:20
Media's 192:/7
medical 7:3
Medications 7:4
meet 21:/3, 14, 22
24:19 26:11 66:14,
20,21 78:10 80:4,
22 97:8, 8, 10
103:3 107:7
124:17 154:]
163:2

meeting 24:2]
69:3, 11, 19, 20

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 121 of 138

5/8/2019

71:12 72:17 77:24
79:23, 24 80:5, 7,
15,16 81:17 82:1
86:5, 13, 16, 23
89:11 96:19 97:6,
19,25 98:4 101:20
155:1, 2,24 169:13
meetings 19:8, 8
26:14, 17, 19, 19, 20,
21,24 27:5 69:6, 9,
14,16 77:19 78:2,
4,7 80:8, 17, 23
81:5,9, 12 86:6, 6
88:22 97:2, 6, 11,
14 155:24 173:3,7
MEF's 131:/4
Melton 16:/8
120:J3 121:4
127:3, 13 130:16
131:2
M-E-L-T-O-N
16:18

merged 152:/2
155:12

mesh 18://, 23
22:1, 12, 16
message 73:5
167:2 178:14
messages 66:8
met 21:18, 19
22:19 42:23 69:18
135:J8 155:J2
161:23

Metal 49:/2
173:22

Mets 168:5
METZ 2:6
Miami 23:/8, /8,
23 24:5,8 26:3
27:5 48:8, 17
117:14, 19
Michigan 40:/
MIDDLE 2:/4
29:12 49:1] 53:22
108:77 113:/2
145:10 167:17
183:3

mid-June 63:2
midst 189:9 192:6
mid-year 132:2

 

Alan Neff/Garage Media

Milan 25:25 27:2
48:&

Miller 175:8, 24
millimeter 174:2
millimeters 174:4
million 20:25 21:6
30:2 38:3 52:19,
22 54:5 55:6, 25
89:8 90:21 93:7
94:5 95:2 96:16
113:20 114:8, 9, 79,
20 117:21, 22
118:2, 14, 19, 23
119:2,6 131:20
133:3, 4,8 137:/7,
23 169:4 189:27,
22 190:11, 13, 13,
14, 17, 19, 23
millions 93:/0
191:5,8

mind 131:/ 137:6,
8,16 190:2]

mine 15:2 92:13
minimum 61:/7
133:9 162:15, 25
163:17 185:15
Minneapolis 10:3
Minnesota 10:3
minority 11:13, /6,
17 106:10, /2
minute 21:8 33:23
35:8 182:12
minutes 175:/6
miserable 71:23
missed 54:6 55:7
88:5, 10

missing 88:
misstated 104:3
139:19, 20 142:24
Misters 5:/4
Mobile 12:23, 25
Mobility 11:9, /0,
16

modification 84:22
modified 29:4
modify 135:/4
moisture 71:/0
109:24

moment 132:/
Monday 134:22

 

money 20:22 91:/
93:6 136:24 191:9,
10, 25

monies 19:/8, 2/
month 64:/7, 19
85:2 132:25 135:9,
Zl 137:21, 21
139:11 150:23
monthly 33:5, 9
months 38:4 79:4
113:4 114:3, 79
119:19 121:9
131:24 132:10, 17,
18,185,22 139:10
motivation 74:16
motives 31:25
mount 89:23
Mountain 8:/3
mounting 59:2/
60:3

move 26:23 84:24
87:19 101:18
104:16 134:15
136:12 169:2]
moved 25:4 77:18
123:/

moving 77:4
104:19 143:3
multiple 184:4

<N>

name 5:8, /0, 12
9:4 14:6 16:19
27:16 39:25 41:22,
23,25 140:9 153:7,
8 178:1

Nancy 182:2, 2
narrowed 157:/0,
24

nature 12:3 13:5
near 118:9 125:/0
nearer 118:9
162:23

Nearly 134:3
necessarily 22:13
45:5

necessary 41:/0
98:5 184:/

need 6:10 45:5
65:7. 95:20 140:5

 

Page: 19

147:23 151:22
191:16
needed
131:10
185:12
needing 185:/5
needs 67:25 68:8
needy 147:/9
NEFF 1:/,/,/
3:6 5:3,9,12 7:7
91:17 102:9 105:3
111:25 119:8
120:7 123:22
126:14 129:2]
133:17 152:1, 20
159:14 161:10
71:5 174:23
177:5 179:16
182:16 194:3, 1]
195:3, 19 196:6
N-E-F-F 5:/]
negotiate 57:16
105:16 114:7, 75
negotiated 160:4
161:3, 5
negotiating 27:2/
95:8 163:8 167:5
189:10, 18 190:24
negotiation 160:7
negotiations 40:22
95:9 160:9 192:7
neither 143:/2
158:17 159:
196:10

net 52:/8

Netflix 168:4
176:1,22 177:2
Network 118:7, 7
never 32:1, 2
50:19 67:20 69:2,
5 70:3, 8,22 72:6
76:12 77:12, 17
81:15, 21,21 83:2,
5 84:25 115:2]
118:78 131:
187:15
nevertheless 113:6
NEW 1:1 7:22
8:3 9:6 11:3
13:4 14:7, 72
17:15 18:7 26:20

69:4
137:8

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 122 of 138

5/8/2019

27:14, 16,23 28:14
33:3 37:17 4lul
50:16 57:5 69:3,
13 70:6 77:25
80:4,5 86:24 97:9
105:14 107:2/
108:/3 109:16
110:3 121:23
135:6 136:19
141:19 144:73
145:3 147:24
149:/3 150:18
152:18 157:21, 23
168:4 170:11
174:7, 13 185:13
niche 149:/
Nicole 179:24
nine 43:/7 111:20,
21 189:2]
nineteen 93:2
non 105:/9
non-binding 166:6
167:18 168:1/
169:24
non-compete
105:23
non-exclusive
123:J2 125:11, 12
148:7
non-exclusivity
128:1/2 132:4
Nope 7:5 91:25
normal 12:2/
North 8:/7
Northeastern 8:/9
Northwest 158:/4
Notary 194:19
195:22, 24

Note 3:22 92:24
178:15

noted 194:5
notice 4:14 7:25
8:4 30:14 35:12,
19 88:3,7 124:2]
163:4 164:/, 13
196:5

notices 87:25
notwithstanding
73:15 138:14
139:9 188:2/

 

Alan Neff/Garage Media

November 46:/7
196:2]

number 18:/0
29:12 30:23 46:4
51:6 52:5, 13 53:1,
22,23 57:14, 15, 24
62:6 63:13, 15, 20
64:18, 22 65:11, 14,
15 90:8, 10, 13, 16,
23 95:2, 6, 7, 8, 13,
24 96:15, 25
101:24 118:16
124:14 130:9
133:4, 8,12 137:3
149:11, 13, 2]
150:3 166:24
172:4 178:1
179:22 185:8, 10,
18 190:/, 3, 5, 6, 10,
10, 18,23 191:3
192:2

numbered 145:25
146:/

numbers 38:/4
45:12 54:9 90:20,
25 91:5 98:15
100:25 101:3
114:/3 133:5,6
134:16 185:5, 6
190:9

Numeral 54:25
NYC 147:18

<O>

OAK 1:1

oath 195:/9 196:7
Object 20:/ 28:3,
& 30:25 31:9
32:14, 23 37:19
44:6,15 45:16, 25
49:21 53:19 62:20
68:9 84:19 85:1]
87:17 88:11 90:4
91:3 93:23 94:6
98:18 101:9
111:/3 122:8
139:J8 155:4
165:/ 181:8
183:24 184:2]
188:17 191:/3
192:3

 

objection 30:15, 19
45:2 49:15 60:16
73:19, 22 94:23
95:4,/5 121:19
186:2 188:6, J]
objections 4:5, 6
6:1

objective 114:5
126:2 134:5
objectives 95://
96:13 133:2
157:19

obligation 28:14
§7:21 89:15, 16, 17,
20 99:21 101:7
134:9 187:9
obligations 38:2/,
22 81:20 135:1
138:19 140:22
184:/2 187:3,4
obligor 38:2/
observance 38:20
observe 35://
obtain 8:2/ 27:7
60:9 69:3 70:4
105:17 125:3
129:8 164:24
173:1 181:2
obtained 43:/5
53:11 60:20 99:10
103:J0 167:7
obtaining 68:19
166:16, 20 177:17
occasion 42:/0
occasions 81:/2
107:10

occur 22:/5
occurred 33:20
61:22 80:8
October 28:25
37:8 38:7 46:24
53:1 58:3 61:24
65:15 120:2 176:3
offer 89:9, 13
90:/4 121:22
166:/6 168:/2
180:23 183:23
189:20

offered 53:/3
55:12 172:17

 

Page: 20

offers 40:24 77:10,
11,13 79:16 190:3
office 18:8 36:22
40:1 74:4 83:8
97:8, 10 157:21, 23
180:27, 22 181:/7,
18, 21,22

offices 42:22 77:25
offs 100:/

Off-the 126:/8
Off-the-record
711 162:7 182:11
Okay 5:18, 20 7:J,
6,9,21 8:10 10:20
14:6 15:16, 19
16:32 17:25 19:14
20:13 25:2) 28:12,
20 29:4, 7,24 30:3
31:17 32:3, 12
36:1, 23 37:3 38:1,
17 41:24 42:12, 15
44:18 45:11, 19
47:9 51:6 52:4, 9
53:25 54:12 56:19
58:2,9 59:23 61:6,
19 63:16 67:23
72:7 73:22 77:18,
23 79:14 84:16
86:12, 23 88:9
90:3 92:2,19 93:4,
14 99:4 100:23
102:7, 20 105:6
106:23 107:18
111:/6 113:6, 12
114:/6,25 117:/,
20 120:9 121:3, 25
124:2 125:3
126:20 128:7
129:20 130:8
132:6, 75 133:20
136:6 139:6
141:24 144:19
146:3, 13, 25
147:18 148:24
150:3 151:7
154:18 155:7
158:20 159:6
161:9 166:/2, 19
168:22 170:19
171:4 173:11
175:11, 23 176:23

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 123 of 138

 

29:11, 14 30:17, 20,
22 34:3,16 32:17,
25 34:18, 20 37:22
44:8,17 45:10, 18
46:2 48:25 49:79,
23 53:20 54:18, 24
56:16 58:11, 13
60:2, 18 61:13
62:22 65:1, 3,5
68:16 70:21 73:21
74:9 85:14 87:21
88:13 89:3 90:5
91:6,13 93:18, 24
94:11,25 95:5, 17
98:22 101:/0
102:9, 71 105:5
111:/5, 21, 24
119:10 120:/8, 20
121:27 122:9
123:24 126:17, 19
127:J12 129:23
133:/9 139:19, 22
145:24 146:/, 4
149:4 151:23, 25
152:22 154:13, 14
155:6 156:13
158:23,25 159:16
161:J2 162:8
165:3 171:7
174:25 177:7
179:18 181:9
182:/2, 15 183:22
184:9, 23 186:7
188:8, 12, 19
191:18 192:8
193:1, 3

on-call 176:/9
once 67:/6 81:21
97:22 142:6
one-off 12:13, 16
ones 48:6, 23
69:11 109:16
one-year 115:/

 

operated 182:]7
operating 26:6
114:23

operation 113:5
operational 50:/7
80:22 87:11
operations 188:23
192:17, 24
opinion 109:4
147:23 148:22
opinions 92:24
opportunities
43:20 50:4 75:3
143:2, 24
opportunity 7:14
14:10, 19 17:14, 23
19:9 21:9,17 25:1
37:21 75:14 76:5
87:13 96:23 108:7
121:17 153:23
161:23 165:5
174:10 186:/0
191:7

opposed 167:20
option 55:22, 25
56:6, 7,9 I15:]
121:4 159:1/
174:4

options 55:2]
56:5 159:10
173:18, 19, 24
174:8, 20 185:25
187:25
orchestrated 187:2
order 6:6 24:24
33:6 36:16 57:18
58:18 59:3 68:7
69:4 70:4 99:19
125:12,20 129:3
137:8 167:3
181:25 193:3
orders 51:2]

 

original 31:/2, 19
32:3 52:16 76:10
129:6 193:3
originally 29:2
52:14 63:4 83:17
originating 175:7
outcome 71:/2
72:9

Outdoor 58:22
77:10 125:5, 14, 23,
24 126:1 133:24
134:19, 23 144:9
145:14 148:6, 9, 17
149:22 150:12, 14,
19 = 152:5, 6, 7, 10,
13,16,17 154:5, 22,
23 155:8 162:2]
outlier 147:/
outline 128:/2
outside 18:70
20:25 22:17 75:2,
23 104:2,14 107:6
110:9 113:/8
136:1 142:7,8
172:20
outstanding 34:7
94:15 98:73 118:5
135:7

overall 44:23
124:8, 76 136:25
overcome 148:/7
overlying 72:/5
overrun 113:20
overruns 52:/0
63:21 64:10
113:25 114:8
oversight 113:3
owe 191:20

owed 91:/ 101:2
192:]

owing 98:7 191:10
owned 69:24
110:22

 

5/8/2019 Alan Neff/Garage Media Page: 21
178:13 179:2] on-going 32:7 organization 23:/6 | owner 11:13, 16,
180:75 185:22 85:3 168:24 40:19 41:2 47:2 17 89:24 106:/1
187:12 188:20 171:23, 24 73:8 75:10 126:25 187:24
190:/6 191:22 on-line 156:5, // organizations ownership 10:/8
O'KEEFE 2:6, 9 onset 135:// 150:28 155:13 11:6 12:24 13:21
3:8 5:6,/2 7:10, opened 68:// Orgel 175:7 45:5 49:18 55:22
13 18:18 20:4 operate 106:/5 O-R-G-E-L  175:8 106:4, 6, 10
24:11 28:6, 1] 146:18 174:14 origin 182:3 owns 187:23, 23

<P>

P.C 2:13

p-m 151:24, 24
193:6

PA 2:8 59:22
60:4, 5

PABT 3:12 134:4,
24 159:22
package 39:/2
128:6

PAGE 3:2,6 29:7,
11,21 31:4 33:22
34:17 37:12 44:2,
9,9,20 45:11, 12
46:3 47:9 49:71,
24 50:15, 17 52:7
53:22 54:19 55:1,
18 56:10 57:7
58:7,9 59:17
102:27 107:/8
108:17 112:/4
114:27,25 117:9
118:9 127:23
145:9, 20, 24, 25
146:7 147:10
148:6 149:8, 17, 17,
18,21 150:16
162:9, 10, 11, 12, 13
165:12 168:/2
175:23 180:9
181:/4 188:20
194:6 195:7
pages 44:2 51:7
52:5, 5,24 147:11
162:4, 10
page-turn 180:22
paid 29:/5 33:3, 5,
8 52:2 57:9 68:5
74:16, 18,19 82:12,
12, 13,13 87:22
88:20, 25 89:23
93:10 94:21 101:2

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 124 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 22
116:9 137:23 157:25 158:2 67:5 97:21 124:3 125:25 128:9
138:75 150:22 160:7,9 173:] 130:4 159:21 129:17 132:7
167:19 participated 19:24 171:9 139:12 162:15, 17
painting 59:22 43:22 60:9 97:23 Paul 145:14 163:17
60:4 134:19 153:19 pay 9:/1 30:13 performed 103:/4
pales 146:/4 156:20, 23 157:1,2 | 33:12,19 34:4 123:9 131:20
panels 176:2 participation 96:3,5 98:5 99:17, | 134:12
paperwork 181:25 157:14 19 100:/, 3, 5, 12, performing 122:6
paragraph 30:9 particular 101:23 20 101:7 102:3 period 16:9 38:4
33:23 34:10 35:1, 149:7) 151:19 107:19 135:8 $1:10 71:8 109:13
7,15 38:17 59:18, 168:1/ 137:20, 20 138:/1 119:77, 20 121:6,

20, 23,24 102:19
113:72, 79 114:21
115:4 121:3,8
128:7 134:18
146:13, 75 150:16
167:17 168:2
183:2,3 187:11
188:20
paragraphs 138:/3
161:2/

Park 10:23 11:6,
7,20 12:23, 24
13:3 14:75 15:17
16:5,9 17:19 42:8,
9 44:4,24 45:6
77:14, 14,16 158:6,
10,12,17 159:2

182:2

P-A-R-K 10:24
13:3
parkassist.com
179:24, 25
parking 9:6, 8,5
10:9, 72 11:23

12:1, 8, 10, 10, 11,
17,19 13:6, 7, 12,
13 16:6 17:16, 19
18:23 147:7
part 38:72 39:12
44:22 55:2 56:17
63:8 67:9 76:6
100:9 114:22
128:6 129:4
166:10 168:23
171:24
participants 154:3
participate 69:2, 6
81:1,4 97:19
107:25 151:4

 

particularly 144:/3
parties 4:10 97:5
109:2) 152:]
164:20 177:1
196:10, 12
partner 44:/3, 19,
25 45:15 47:10, 15
49:20, 25 67:4, 17,
20 75:9 79:12, 17,
19,20 98:19
167:25

Partnered 49://, 16
partners 14:/4
44:10 45:3, 13
75:3 83:16 117:20
118:6 145:72
153:18 167:20
partnership 11:8
parts 63:23

party 18:20 143:9
153:9 156:24
71:7

pass 17:25 62:24
142:5

passing 42:24

Pat 145:/4
patented 10:/0
44:1]

patents 21:20
107:5

path 77:19 111:3
pathway 68:2
81:2 88:24 144:2
patient 67:/7
patron 12:10
Patty 24:18, 25
25:7, 14,18 27:11
32:9 39:19 41:3
62:7 63:17 64:7
65:22 66:8, 14

 

164:24 190:8, 9
paying 79:5 80:18
82:9 88:16 113:/,
4 114:20 136:4
137:16, 18, 21
138:10 175115
payment 30:/3
38:20 51:13, 13
53:8 54:] 62:5, 19
78:21,22 88:1, 6
97:15 137:25
138:18 140:22
185:9

payments 31:15
53:14, 15 54:2, 3, 7
55:7 79:3 82:8, 8,
10 88:1, 10, 14
94:16 101:6
138:19 139:4
186:25

pay-off 99:/2
pending 89:2
penetration 117:/3
people 16:23 17:1,
2 39:21 45:4
75:21 126:6 145:1
154:1 166:23
perceive 93:5
perceived 142:25
147:7

percentage 46://,
II 106:20
perception 95:/, 3
186:18

perfect 67:17, 20
perform 171:/6
performance 38:/2,
20 53:17 81:19
115:24 116:/3
121:10 122:14

 

23 122:] 134:12
135:3,4,6 148:14
172:2 183:5
periodic 80:17
107:9
periodically 66:/5
permit 22:2]
38:14 55:20 57:22
60:24 68:20 84:7
97:16 103:4, 21, 24
104:2. 105:17
108:4 113:7
115:25 116:/3
150:79 169:/
177:17

permits 113:/7
114:4

permitted 94:/9
permitting 29:8
47:7

perpetual 10:/6
person 33:14
39:21 41:21 42:8
82:22 84:8 140:9
141:28 153:5
156:17 196:5
personal 73:4, 4
personally 126:4
136:24 151:20
195:18

personnel 124:2/
perspective 125:22
136:2

Pervasive 147:23
phase 143:22
148:15

phases 72:3
phone 68:24 69:3
178:1

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 125 of 138

5/8/2019

Alan Neff/Garage Media

Page: 23

 

photo 50:/5
phrased 184:3
physically 147:24
pick 159:7 160:/3
picked 160:/6
180:5  181:23, 2]
picture 50:/7
81:13

piece 31:23 32:2,
6 86:9 102:24
104:20

pitch 174:2
PITTSBURGH 2:8
9:16

place 95:16
107:22 147:19
158:14 165:16
167:3 171:J6
174:7

placed 135:17
154:15
PLAINTIFF 2:5
4:4 43:4 50:22
105:3 119:8 120:7,
8 123:22 126:14
143:18 152:20, 21
161:J0 171:5
174:23, 24 177:5
179:16
PLAINTIFF'S
3:10 7:7,12 28:21
37:4 49:2 51:4
56:25 91:11, 12
102:9, 10 105:4
111:23 116:24
119:9 122:16
123:23 126:15
129:21, 22 133:17,
18 154:9, 12
159:14, 75 161:/1
165:23 171:6
173:12 177:6
179:17

plan 74:22 76:10
124:24 133:7
136:25,25 166:12
170:7 171:16
planned 52:/4
plans 81:/0 104:17
plate 175:20

 

platform 11:22
12:6 137:1
played 71:17
Please 6:14 111:19
pleased 125:25
plug 186:/4
192:18

plus 34:7 54:/1
55:7 90:21 94:4
point 14:/5 25:4
36:1, 3,3 39:9, 19
42:21 47:2] 51:23
61:19, 20 64:7
66:10 72:14 74:15
77:18 82:25 83:17
88:16 89:5, 6, 22
98:9 103:20
113:25 114:6, /2
116:8 117:12
130:25 132:14
137:16 138:20
140:24 144:9
146:15 148:14
153:25 157:7
164:23 169:14
172:15 176:9
181:25 184:8
pointing 54:16
102:14

points 187:/
Polly 69:2] 71:14,
18,25 173:3
187:24

poor 129:17
poorly 103:/3
Port 14:/2 16:13
17:15, 25 18:9, 15,
19 19:8 21:14, 16,
22,24 22:6, 21, 23
27:21 50:7, 8, 16
56:19, 21 57:21
58:22 59:3, 7, 13
68:19 77:22, 24
78:7, 10, 13, 19
79:3, 21 80:1, 7,15
81:12 82:9, 18, 22,
25 83:6,18 84:6,8
85:23 86:3,4 97:3,
16 102:25 103:/, 9,
9, 15,24 104:2, 9,
18,24 105:17, 25

 

107:4,4 108:4, 6
112:5, 8,18 113:15
114:3 115:14, 21
116:4, 7/2 117:7, 19
118:23 147:7
166:10, 14, 20, 25
167:3, 8, 14, 15
168:15 169:17
170:14 174:12
177:12  178:10, 11,
23,25 180:8, 24
181:2, 10, 17
185:J7 189:8
192:10, 20
portfolio 76:7
portion 6:5 8:4
29:15 52:12 93:3
103:7 108:18
109:3 182:25
183:6

position 10:6 11:4
15:20 71:17 72:1
73:1,4 84:21
110:24 112:4
142:13 143:23
144:5  164:20
187:18, 22, 24
positioning 113:22
positions 49:/8
positive 72:9
positively 76:22
possession 34:9
possibility 14:/9
96:20

Possible 99:5
possibly 98:2
169:1

post 76:18
potential 57:25
142:11,22 144:25
145:3

Potentially 49:22
87:14

powering 110:/
PowerPoint 156:6
practice 177:21
pre-approved 59:5
predominantly
63:23 96:22
predominately
13:J]

 

preeminent 145:22
146:6

prefer 6:/2, 20
59:18

Premature 57:23
prepaid 176:/8
preparation 43:22
50:2 127:19
128:27 151:5
prepare 63:14
120:4 122:1]
123:16 128:14, 17,
18 129: 136:7
165:6

prepared 31:24
33:17 41:5 43:11
45:23 49:7 50:9,
12 63:13 84:23, 24
93:2] 117:4
122:13 128:7/, 12,
15, 18,20 129:12,
13 154:24 165:7
Preparing 40:23
124:9 53:1]
presence 71:21
72:15 89:12, 13
90:1, 2 147:18
present 17:23
36:12, 13 37:1, 2
39:17 156:1]
presentation 3:15
42:25 43:2, 23
44:12 45:14, 23
49:14 153:25
156:4, 6,16 157:1,
8 161:3
presentations
156:7, 5, 20
presented 18:9
25:6, 7 32:12
43:13 44:14 47:14
62:17 83:15
110:23 153:17
presenting 156:24
preset 176:/8
President 10:7
15:12 16:17 69:20
77:4 105:14
pre-sold 46:5, 8, 12
pressure 74:5

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 126 of 138

5/8/2019

Alan Neff/Garage Media

Page: 24

 

142:19, 19, 25
pressured 183:3
previous 23:/8
193:3

previously 59:8
161:25

price 77:6 174:8
pricing 52:/6
102:16

pride 168:3
primary 27:20
47:5

principal 61:79
prior 8:20 15:4
18:4 46:5,9 48:12
60:6 112:5 116:22
167:7 170:13
privately 97:6
privy 86:17 95:9
Pro 14:J5 16:5,9
17:19 40:23 42:8,
9 44:4,24 45:6
133:3

probably 5:20
6:1] 43:12
problem 70:25
71:3, 18 81:3
109:22, 22 171:23
problematic 75:19
problems 171:23,
24 172:24 176:23
177:2

proceed 52:/4
proceeds 29:/6
107:20

process 21:9
24:23 25:9 27:13
33:8 41:20 42:3,
12 51:25 52:13
60:14 62:12 63:8
67:15 72:16 75:5
84:2, 3 85:7 92:20
99:7 113:14
134:17, 18 136:10
153:19 159:5
160:18, 21 181:1
processed 63:1
procure 24:24
procurement
177:16, 25

 

procuring 25:]0
72:8

produced 107:5
product 21:2/
22:1, 2,19, 24, 25
45:22 69:22, 24
71:24, 24 103:2, 10,
13,21 105:24
107:6 108:78
109:J3 146:5
172:14 174:3
products 16:6
22:17 104:12
profile 145:22
146:6

profit 58:2 108:75
191:4

program 98:3
134:23 149:12
159:9

programs 16:7
progress 137:22
184:2

project 18:4, /3, 14,
17 19:7, 19, 25
20:6, 12, 16, 17, 24
22:4 23:18 24:6,8
29:20 37:24, 25
39:24 40:20 42:11
43:19 44:23 46:25
47:20 50:7, 9
51:22, 24 52:11, 16
56:20 59:6 60:11
62:14 63:2 64:13
65:22 66:2, 13
67:7, 14, 18, 23

69:1 70:2, 11, 12
72:3, 5 74:20, 24
75:1 76:7, 13
79:20 80:10, 13
82:14, 24 85:1
87:6, 7 96:21, 23
108:25 109:7, 9
111:9 115:12, 13
123:13 124:15
134:4,6 135:13
137:4, 11, 14, 15
140:J2 159:22
163:9, 10, 11
164:19 181:24

 

184:5, 19, 19, 25, 25
189:7

projected 134:5
projection 121://
projections 25:13
41:4 58:3 132:6
projects 11:25
25:2 76:2, 5,6
98:2 100:78
117:23 118:4
125:16 131:13
promised 188:2/
prompt 38:19
proof 4:/0
proper 22://
properties 50:6
property 58:25
188:22

proposal 25:4, 5, 6,
10,17 27:7, 10,11,
12 31:13, 20 32:3
42:3 43:15 59:13
84:6,/0 108:1/
125:19, 21 152:24
153:2, 11, 15
154:20 157:22
161:3,8 166:6, 9
167:18 169:24
173:16

proposals 135:6, 7
152:9 154:4, 19
155:8, 15, 25
156:24 157:17
160:23 168:/1
propose 41:/2
85:10

proposed 32:4
83:6, 22 85:5
108:3 167:7
177:17 181:3,6
proposing 104:7
prospect 14:/8
16:13 18:2 715
96:20 97:16
prospects 118:/3
145:3

protect 68:/
165:18

protected 107:5
Protecting 96:/0

 

protections 165:/4
proven 21:/4
provide 35:/9
41:3,10 51:20
85:17 15116
172:16

provided 20:3
22:1 25:4 42:9
45:6 56:9 58:24
85:5, 27,23 151:2,
7 165:8 181:10
provides 30://
providing 25:/2
53:5 181:/1
provision 34:12, 24
59:11

provisions 165:19
Public 195:22
pull 175:22
pulled 171:3
186:14 192:18
purchase 16:5
55:22, 24 56:6
60:20, 20 73:2
89:19 96:4 128:5
135:20
purchased 60://
Purely 185:5
purpose 12:7, /4
19:18 26:14 50:2
51:8, 16 52:6
53:25 78:6 80:16
97:14 112:17
181:4

purposes 51:/7
97:11 143:3 151:8
188:16

pursuant 196:5
pursue 18:2/
pursued 83://, 12
149:]

pursuing 67:/3
pursuit 21:16
push 135:/4
pushed 46:25 47:3,
6 140:2

put 9:10 17:14, 16,
19 20:5,16 30:7
33:6 34:19 57:16
58:25 59:13, 15
63:10 65:13 74:5

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 127 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 25
83:5 96:17 108:73 90:21, 22 96:15 114:24 116:3, 4, 5, 162:6 181:23
109:75 120:78 137:17 172:9 7 125:8,10 128:74, | 196:8
124:20 126:4 ranged 87:8 16 138:17 149:3,5, | recover 191:7
134:23 135:20, 25 ranges 86:/7 6 152:3,7,9 153:6 | recovered 191:9
150:24 163:4, 25 rate 12:2] 68:13 155:] 158:/1 rectify 108:20
164:13 165:1/3 94:1 172:13 177:18 181:15 111:2, 3
166:22 174:7, 13 rates 12:/] receipt 34:5 Red 13:/2
182:10 reach 177:19 153:23 reduce 54:5
putting 14:// 178:8 receive 31:/5 reduced 55:5
71:4 J17:75 141:2 | reaching 141:6 135:14 152:3, 3 196:7

178:23 167:14 177:1 reducing 191:/9

<Q> react 72:4 96:25 received 27:1] refer 130:16
qualified 157:5 153:15 108:3 152:3,9 reference 17:/4
196:4 read 30:17 92:24 155:18 167:9 29:8 114:22
quality 174:3 12:7) 131:78 receiving 116:22 118:22 131:14
quantity 76:2 reading 4:16 168:14 135:8 154:25
quarter 134:/9 reads 59:2] 159:24 | recess 151:23, 24 165:73 171:/2
quarterly 81:/8 ready 175:22 recession 18:/5 175:19 180:4

question 4:7 5:25
6:4, 7, 15, 16, 19, 21
20:2 36:9 54:23
56:12 68:11 73:20
84:75 89:2, 18
93:5, 11, 13, 17, 23,
25 96:13, 17 104:3
116:J0 128:17
139:23, 24 148:16
155:4 180:16
191:73 192:3
questionable 137:9
questioned 31:/0,
23,25 155:10
questions 5:25 6:2,
3,3 7:3,23 80:2
87:11, 12 183:16
193:2

quick 172:/4
quiet 35:8, /0, /2,
20 188:21

quote 140:/2

<R>

Radiant 152:/0, /3
154:5,22 155:8
157:3

raised 20:22
117:2/

ramp-up 51:/0
ran 135:/7

range 20:/5 50:11
75:13 84:2 89:8

 

real 18:6

realities 64:/3
realize 188:4
really 64:12 67:12,
13° 69:21, 22 71:19
73:6,9 86:7 87:12
97:25 133:4
136:23 148:/2
reapply 54:3
reason 39:2 47:4,
5 83:10 163:15
195:7

reasonable 34:22
recall 14:22 23:14
24:21 26:4, 2]
29:15, 18, 22, 25
36:5, 9, 16, 17, 24
37:1,2 39:16, 18,
23 40:9 41:18
42:19, 23 43:1, 1,
13,16,21,25 46:8,
11,20 48:22 49:8
50:14 51:8, 8, 17
52:6 53:4, 25
54:13,14 55:1]
56:17 61:1, 17, 17
62:5 63:21 64:5,
14 65:20 66:4, 7
75:12 77:9 78:6,
19 85:24 88:3, 7,8
97:4, 23 98:10
99:5, 10, 15, 16
100:/1, 14, 23, 25

 

recited 93:3
recognize 7:17
43:9 92:3 117:2
119:13 129:24

130:J 154:15
159:17 175:4
177:8

recollection 17:/3
30:6 32:11 39:13
4l:15 55:2 65:8,
10,16 66:1 67:19
154:19 155:7
165:9 183:6
recommend 23:/5
148:24
recommendation
59:12 125:17
136:22 149:18
185:20
recommendations
144:3,17 152:2
recommended
125:15 143:13
150:16 159:2
recommitted 72:/
recommunicating
66:8

record 5:8, 22
6:22 7:10 37:7
49:5 91:15 112:3
126:18,22 131:/
152:23 161:/6

 

referenced 93:/
94:4 170:7 181:/4
references 140:/0
referencing 114:5
referred 38:6 86:5
101:20

referring 48:4
79:10 131:2
177:24 178:2, 20
reflected 43:/4
93:20 165:12
refresh 55:2
154:/8
regarding 97:15
107:8 113:/3
regret 73:7
regular 80:22
reimburse 29:/9
34:16, 21
reiterate 161:4
reiterating 109:2
relate 177:/6
related 26:/0 71:7
94:8 196:10
relation 50:8
relationship 14:25
26:15 72:18, 18
83:19 122:22
126:10 151:14
158:9, 13 168:24,
25 169:8

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 128 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 26
relationships 124:9 142:/5, 17, 153:1, 17 154:20 response 85:4
147:19 149:22 19,19,25 163:16 172:25 152:24 154:20
177:22 167:13 170:/1 requested 53:/]/ responses 153:/

relative 196://
relaying 87:3, 5
released 39:2
relevance 93:/3
relevant 89:5
90:18 100:17
132:16 158:/2
relief 53:5, 8
78:21,22 112:18
114:7 172:/6
173:1 185:77
remain 15:/0
98:12 185:16
remainder 104:2/
remaining 122:22
remains 107:/5, 1/5
remedies 35:/4
remember 20:9
27:16 36:18 43:25
88:4 97:24 126:8
144:23 153:7,7
155:9

reminded 129:5
reminding 102:25
103:9 104:22
121:4

remove 63:23
removed 38:5
52:13

removing 52:/2
rendering 50:/8,
19 112:14
renewal 55:2/
56:8

rent 79:5 113:1,4
114:20 115:5
186:25

rental 30:/3
reorganized 138:25
185:8
reorganizing 63:3
repair 111:2
repayment 37:16
repeated 187:14
repetitively 187:23
replace 102:/6
103:27 109:8, 17
110:/7 111:6, 8

 

172:19 174:1,5
183:4

replaced 76:4
109:/2, 14 164:14
170:10 185:4
replacement
103:77 104:8
184:16

replacing 139:/3
165:16 167:12
173:25

replicate 50:7
report 69:/ 144:22
Reporter 1:/] 5:22
6:9 7:7 911d
105:3) 111:17, 25
119:8 120:7
123:22 126:14
129:2] 133:17
152:20 154:8, 8
159:14 161:/0
171:5° 174:23
177:5 179:16
REPORTING 1:1
80:12 172:23
191:4

reports 81:18
reposition 70:/3
represent 5:/2
27:18 28:1 63:11
97:24
representation
44:12 45:14
representative 7:23
26:18 36:11 40:3
81:7 158:17
representatives
26:11 41:2 159:6
167:21
represented 27:/3,
20,22 43:18
representing 28:/0
represents 45:4
request 6:19
31:11 63:9 85:8,
20 86:23 112:17
125:27 51:21

 

55:9 76:21 102:2
requesting 7:22
55:11 100:14
113:6 115:4, 7
requests 180://
require 21:/6
34:3 174:77
184:17

required 21:/8
33:11, 19 57:10
59:3,9 84:20 98:6
103:24 121:1/
127:22, 22 130:2]
134:6 135:19
143:12
requirement 21:22,
24 31:13 63:9
68:22 110:4 129:2
166:16
requirements
20:24 21:13, 14, 15
103:3, 22, 24, 25
104:5. 107:7, 16
150:/0 183:70
requires 47:25
reseal 110:6
research 25:22
resell 76:/7
reselling 11:23
reserve 12:17
reserved 4:5
reshape 185:17
residual 32:22
resolve 70:/ 71:/8,
25 72:2 184:7
resolved 70://
176:20

resources 73:9
respect 16:4
133:13 169:22
188:5

respectable 46:/3
respond 7:2 96:25
115:74 153:75
responded 76:22
77:12 85:15, 16
108:10, 11

 

responsibilities
15:14 126:24
186:16
responsibility 187:/
responsible 176:/4
restick 174:7
restroom 6:/8
result 18:/4 23:/7
34:6 46:23 53:13
63:1 72:12 107:15
120:24 128:8
134:17, 18, 24
137:24

results 70:4
resurrected 170:20
retained 3:23
76:23 168:8
182:19

retracted 169:25
return 34:4,6
55:21 56:6 91:8,
17,23 92:15, 18
93:2 94:3, 13
revalidated 22:3,
22, 22

revenue 9:9 10:9
12:8 37:24 60:9
79:5 87:13 114:5,
9,17, 18,20 116:22
119:22 124:19
125:20 133:9
137:17, 24 138://
140:7 162:/7
168:18 169:4
revenues 81:17
118:/4, 20, 21
119:3

review 62:17
85:17 165:5 167:9
180:3 181:2/
reviewed 19:9
25:24 151:6
161:23 165:8
reviewing 143:22
reviews 22:6 98:9
revising 180:23

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 129 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 27
RFP 84:2, 3 rumor 104://, 73 175:20 189:22 23 64:3 68:7
134:17, 78 150:4,9, | run 135:/5 192:19 75:11 76:19

24 151:5 152:4 running 112:/9,24 | Says 15:/0 30:19 102:/9 107:78
RFPs _ 152:3, 3 164:19 176:7 31:4 34:15, 2] 15:2) 117:19

rgiht 94:/2 38:23 39:4 44:19 118:6 121:8 125:1,
rid 163:23 <S> 48:2 53:22 56:3, 13° 128:7,10 132:7

right 13:26 22:7
23:2 30:16, 20, 23
34:3, 18 45:11
74:1 83:19 86:22
90:3, 7 103:18
104:3 112:9
123:/2 124:23
127:19 128:1
130:22 132:24
143:6,17 145:6, 13
148:3 149:79
152:J/2 156:/0
165:2 175:/3
181:22 186:4
189:15, 17
rightfully 185:6
rights 47:17, 13
58:15 73:12, 17
lll:J/, 12 124:22
129:7 165:/8
168:/4 188:5
rising 38:2]

risk 137:4 139:/0
risks 142:22
Robbins 158:/3
rod 110:6, 9
rods 109:/2, 23, 23,
25 110:/

role 14:9 27:20
98:20

Rolex 50:20
rolled 187:6
rollout 11:24
rolls 184:5
Roman 54:/9, 25
room 135:/3
164:75 190:23
roughly 21:5 66:2
94:4

round 182:/3
row 38:4

Roy 112:8 177:11
178:25 179:2
rules 5:2] 6:24

 

sale 15:8 134:/4
189:78, 27] 191:/7
Salemi 92:6, 16
S-A-L-E-M-I 92:6
sales 3:/2 10:7
15:11, 12 33:3, 5,
12,19 37:24 38:3,
12 49:6,7 53:6,8
54:7, 11 55:7 60:9
76:20, 23 81:16
86:21 87:8 93:22
94:4,21 97:15, 15
106:17 119:16
120:/,2,2 121:5,
10 122:/,3 123:2,
9,12 124:8, 14, 16,
17 125:4, 6, 6, 13,
19 126:5 128:8, 10
130:9 131:23, 24
133:4,24 134:4, 5,
9,11,20,23 136:/6,
19 140:6 142:1]
145:4, 12, 17
147:12 148:2, 6, 18,
25,25 149115
171:16 183:4
185:/4
salespeople 134:/4
154:2

salesperson 124:2]/
125:1 133://
San 11:24 66:19
sand 111:/
SANDAK 1:/

sat 98:J2 164:15
satisfaction 95:2/
satisfied 101:/8
104:5 110:4
satisfy 59:9
103:22 137:10
140:9, 10

saved 191:5

saw 27:3 86:1
saying 84:/8
160:/5 164:4

 

IS 92:24 94:7
102:/5 107:/2
115:27) 117:12, 20
118:6 127:9, 10
138:J3 145:/0
147:14, 15, 18
149:78 150:3
175:11 179:7
Scan 179:23 182:/,
8

schedule 51:/3
54:1 62:19 64:10
140:22 185:9
scheduled 80:/5
scheduling 79:24
SCHMID 1:/,/
5:14 14:20 15:20,
22 21:4 26:9
28:13, 18,21 37:4,
11,11 42:22 43:4
49:2 50:22 51:4
57:1 106:19
116:25 120:8
122:1/6 126:16, 17
143:/8 154:9, 16
156:22,22 158:8,
17,22,23 159:]
165:23 166:3
169:/0, 12, 19
173:12 182:24
Schmids 16:70, /2
17:9 19:4,6 28:1
school 8:/6, 17, 18
schooling 8:19
Schuvart 16:/8, 2/
S-C-H-U-V-A-R-T
16:20

scope 9:/3 40:24
52:13 166:8
screen 176:3

seal 110:8 196:/4
second 31:/3 32:6
38:18 44:2 45:20
46:16 47:10 49:24
50:15 54:19 59:20,

 

145:9 148:7
167:17 168:/2
174:1 180:9
181:14

secondary 123:2
secondly 74:15
section 54:20
55:17 56:11 59:17
92:25 93:2
secure 12://
secured 12:20
45:21 46:16, 24
security 54:5, 2
55:5

see 5:22 22:7
29:7 31:4 34:1, 9,
11,24 44:3,19
45:20 46:6, 17
49:10, 24 50:15
52:18 53:23 54:10
55:17, 19,23 56:2,
14 57:8, 11 60:6
75:24 93:22
113:2/ 115:24
116:17, 23 118:/2
119:23 134:20
136:1 146:7 147:J,
17, 20,25 148:4, 9,
19 149:71, 22
151:/0 156:/6
167:22 172:17
176:3,6 178:22
seeing 88:3 99:15,
16

seek 50:4 117:6
seeking 76:5 115:
seen 26:2 93:12
147:19 175:21
segments 173:/6
selected 25:23
86:20, 21 134:20
selection 59:5

sell 10:8, 15, 16
13:6,6 74:20
79:12 94:10

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 130 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 28
105:24 107:19 161:4, 21 162:24 165:22 173:1] 120:21 127:24
114:2 137:8 196:14 174:22 177:4 171313
142:12 169:4 setback 137:2 179:15 182:23 Significant 117:/2
189:16, 17, 17 sets 127:13 184:2 136:16 140:8
190:3 1915 seven 52:19 59:18, | showed 99:2 142:20

seller 29:9 60:/4,
17

sellers 148:/6
selling 71:23 89:7
95:10 97:17 98:1
148:3,8 189:/9
191:/4, 15

sells 9:8
semi-annual
162:17, 24

send 123:16
125:21 135:16
178:15, 18
sending 88:4
180:24

Senior 15:/2
sense 73:15 74:8,
8 116:7,75 150:22
174:13 178:16
sent 36:18 84:12,
17 112:11 = 120:23
156:7 171:9
176:/1

sentence 38:18
59:20, 25
separate 86:9
11:22 126:24
separately 22:23
69:19

September 14:2
53:1 65:14 169:25
sequence 180:4
182:5

series 50:25 175:6
serious 77:17
158:15, 16
service 124:22
129:8 176:17, 19,
20

services 45:6, 6,9
128:5 135:10
141:22

set 29:2] 91:23
119:77 128:23
136:24 141:/]
157:20 159:/1

 

18,23 190:14
seventeen 30:9
57:8

seventy 55:25
shakes 6:10
share 64:15 69:10
80:3 81:25 82:16
95:8, 16,24 151:16
169:7,10 182:8
189:11 190:22
191:23

shared 81:23 82:/
86:3,8 91:2 95:2,
7 96:1,3 98:5
101:/9 151:9
167:24 168:/8
181:23 183:7
189:/3 190:2
192:6

sharing 65:23
79:25 92:15
151:/2 168:19
189:7 190:24
she'd 66:9
SHEET 195:/
Sherry 145:/4
shifted 134:25
163:9

shop 66:2]

short 110:/4
121:5, 10, 14
148:/4
short-listed 145:/
Shortly 39:24
160:/8, 18, 20
170:27 176:20
short-paying
137:18, 19 138:9
show 7:6 13:17
28:20 37:3 43:3
49:] 50:21 56:25
91:70 111:/6
116:24 129:20
132:12 136:16
138:12 143:17
152:19 154:7

 

showing 131:24
133:16

shows 148:2

shut 83:20
Shuvart 145:/2
S-H-U-V-A-R-T
145:13

side 73:7 115:8
166:14 170:12, 15,
16 185:10

sides 112:/5

sign 18:23 21:17,
19 23:3 26:1
36:10, 19 46:9, 20
47:2 50:12, 18
51:14 53:17 57:17,
18 58:16 59:13, 14
60:12 61:7, 25
62:4 64:19 69:24
73:3 74:12 75:8,
23 76:3, 4,7 78:20
81:8 83:20 89:7,
14 103:25 104:5, 8
108:13 110:6, 27
112:6, 15, 19, 24
113:5,70 114:2,6
115:8, 7/1 116:8, 14
130:13, 14, 19, 21
131:7, 10, 13, 14
136:3,4 143:23
162:1,3 170:9, 10,
11,11, 14, 15,17
171:25 187:4, 9, 14,
23, 23,25

signage 16:13
17:14, 16,19 18:1
21:10, 25 25:22
58:19 60:10
104:23, 23 170:8
signature 35:4, 5
36:14 37:12 162:4,
9 165:12

signed 36:15, /8,
20, 21,25 73:2
76:17, 19 113:2

 

significantly 123:8
signing 4:/6 36:9
131:5

signs 76:9 98:3
170:11

silicon 110:8
similar 23:22, 22
45:7 47:1 73:1, 3
177:2

Similarly 54:/
126:3

Simply 26:7, 75
27:3 66:8 76:3
80:9 84:22 87:2
92:20 104:12
124:19 125:22
sincerely 186:6
single 12:/6

Sir 8:J2 21:12
36:8

sit 43:27 98:/1
100:/1

site 25:25 105:20
sits 83:8

sitting 83:/8 85:4
situation 47:24
48:8 68:2 71:1]
138:25 142:23
186:5, 10

six 17:4 55:17
56:11 114:19
119:79 121:9
126:8 131:24
132:17,22 139:9
190:14

six-month 78:24
121:6, 23

size 71:20
skipping 111:20, 2/
Skype 156:2
slightly 185:8
small 114:22
smaller 26:1
small-talk 67:7
SMITHFIELD 2:7
snapshot 131:23

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 131 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 29
software 10:2, 3, 9, specifics 98:/0 97:12, 15, 15 161:8

12,16,20 15:3,4,7 183:9 stay 185:7 submitting 166:9
sold 9:2/, 24 spectacular 146:5 stayed 67:14 subparagraph
10:6 11:29 12:2, speed 111:2/ steel 59:22 60:4 30:12 34:]

4,5 15:4,5 23:3 spell 5:J0 16:19 steered 189:5 Subpoena 3:/9
50:19 70:/4 118:4 | spent 70:/2 110:7 | step 83:76 99:7 7:21, 25

168:9 spoke 169:/6 172:/6 Subscribed 194:/5
soliciting 42:3, 73 Sports 149:/3 Steve 19:16 40:16, 195:20

43:18 88:23 spot 12:17, 20 18 Subsection 56:9
solve 70:25 71:3 spread 53:15 sticks 22:/7 substantially 20:19

solved 176:13
somebody 25:/4
31:7 36:2 40:16
99:11 101:23
170:23 178:8, 9
179:8 187:3
someplace 97:5
soon 71:9

sorry 34:18 56:4
59:23 61:11
100:/6 110:24
118:25 120:7, 78
145:23 146:2]
154:8 188:2
sought 14:13
58:21 75:2
south 170:/8
space 12:/9 13:13,
18 46:5,9 75:2]
80:19 144:12
169:2, 4

spaces 11:23 13:8,
14,14 169:5
span 62:3

speak 32:8
speaking 73:4
special 162:25
specializes 125:16
specials 163:2
specific 46:/4
51:19 54:16 80:3
82:3 101:16 102:5
104:/, 2 171:23
183:1]
Specifically 7:2/
16:10 17:14 18:11
21:19 31:11 77:1
88:19 112:2/
140:25 158:4
179:5 183:25
189:3

 

167:2

spring 71:8
square 115:8
144:13 147:7
Stabilization 38:/3
stage 27:15
stamp 149:9
standpoint 146:/5
stands 85:9

start 146:18 148:4
166:6, 19

started 39:24
64:23 65:19, 22
66:2 74:23 78:14
79:2 112:24 113:/
114:78 166:25
starting 8:/5
65:12 78:7 177:11
179:22

startling 72:11, 12
starts 92:5
start-up 10:23
state 5:8 9:14
105:/9 107:/9
108:77 121:25
124:6,20 130:8, 23
131:/2,19 134:3
172:12,19 196:1, 4
stated 44:25
167:19

statement 44:5
45:14 46:6 47:12
113:22 138:/6, 22
167:21 188:24
STATES 1:/ 5:15
26:12 119:2]
Statistic 146:24
status 68:25 69:1
79:25 80:10, 13
87:6, 7 96:21, 23

 

stipulate 64:2/
stipulated 4:4, 9,
13,16
STIPULATIONS
3:3

stopped 27:4 88:16
strained 72:14
strategic 49:20, 25
118:5

strategy 124:24
164:5, 22
STREET 1:/, /
2:7, 14 JI5:9
135:24 146:6
170:18

strength 71:20
strengthen 126:5
stressed 72:15
stretch 6:/7 53:5
Strike 11:76 33:/
36:2,4 39:9 45:19
56:4 65:9, 12 96:2
106:5 112:2/
158:7 159:]
168:16
strong 71:17
72:11 73:7 (71:15
strongly 69:23
structured 33:6
study 141:25
142:10, 11 143:/, 6,
10 153:10, 73
subject 60:5
submission 154:22
155:1]

submit 152:16
submitted 36:22
84:3,4 150:10
152:17 153:2, 2
154:4 155:25

162:5

 

136:25 191:19
substitute 103:7
succeed 69:4
74:12 88:24
116:17 164:23
succeeded 87:18, 19
success 31:/2, 14
115:12, 13
successes 168:4
successful 48:2
successfully 59:/0
succession 162:/0
sue 110:/2 188:/5
Suffice 132:24
suggested 44:25
74:2

suggesting 185:/2
suggestion 136:2/
185:20

suing 69:23, 25
71:27 187:13, 17
suit 70:4,22 71:16
187:2]

SUITE 1:7 2:7
summary 119:/6
159:25
supervision 196:7
supplement 126:2
supplied 25:3
supplier 44:22
support 42:9 69:7
80:22 134:6
172:20 175:12, 19
supporting 70:/2
supportive 81:9
suppose 93:/4
sure 5:20 33:15
52:1 54:9, 15
64:16 77:22 78:15,
22,23 94:1 98:9
99:2, 14,20 100:22

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 132 of 138

 

5/8/2019 Alan Neff/Garage Media Page: 30
104:13 112:4 talk 6:18 62:9 48:12 59:5, 8,9 128:12, 22 129:9, 9
125:8 126:23 66:10 113:12, 19 75:17 146:14 159:18, 22, 25
128:18, 20 130:25 145:17 146:9 156:18 170:6 160:4, 8,70 161:3,
149:20 165:/5 156:14, 14 telephone 141:/8 4 165:8 186:19

175:20 177:23
178:9 185:2]
191:24

surprise 82:2
surprised 95:6, 7
survive 137:9
swap 109:/4
sworn 5:3 194:]5
196:6

Sydney 74:4
140:17 184:6
system 10:/2 12:
13:/1,15 23:22
24:13 103:7
109:77 110:3, 5,18
111:6 173:25
174:1, 6

systems 9:9 10:9

<T>

table 6:20 19:/8
189:2/

take 6:17 14:16
28:21 37:5 43:4
49:2 50:22 54:6
57:1,17 72:25
73:24, 24,25 74:3
75:3 90:24 91:14
96:14 100:/
101:14, 14, 17
109:25 111:4
112:23 113:7,9, 17
114:3 116:25
122:2,17 123:25
131:/6 137:15
141:17, 13 143:/8
154:9 163:14
165:23 173:12
175:2 179:19
182:12, 14, 24
184:25 187:18
190:8, 12

taken 4:/] 74:6
77:5 83:19 182:7
184:16,17 186:24
189:6 196:11

 

talked 16:8 18:25
19:3 25:73 61:10
69:25 71:15 89:13
90:16 134:8
185:10 190:7
192:9, 10

talking 26:/9
47:24 104:/1
108:22 173:7
183:4 189:2/
191:25 192:12
talks 92:25

taped 156:7
tardy 53:13
target 128:9 133:3
149:72

targets 81:17

tax 33:5,10 54:/]
55:7 94:1

taxes 33:3, /2,19
54:7 93:22 94:4,
21

Taylor 41:22
93:21 94:2 99:2, 4
team 40:/8, 19
41:J8 123:2
125:13 126:5
128:10 134:5, 9, 1J,
14 136:20 140:6
142:J7] 184:5
teamed 154:23
teams 136:16
tear-one 46:5
technical 70:/
75:22 80:20
103:25 154:/
171:22 175:25
Technician 5:/3
technologies 22:/5
107:17
TECHNOLOGY
1:J 9:6 10:10
12:5 13:6 16:7
18:J2 21:11, 11, 18,
20,21 22:7, 8,11,
12,12,14 23:17, 22
44:11,22 47:10

 

Tell 7:14 8:15
9:3 14:7 16:16
19:21 28:22 37:5
38:1 43:4 49:3
50:23 57:1 66:9, 9
85:9 86:15, 25
91:34 92:1 102:/2
116:Jf 122:17
123:25 142:4
143:79, 25 150:8
154:9 158:6, 8
161:/3 165:24
169:/5 173:/3
175:1 179:19
180:2/1 185:3, 19
telling 139:/0
tells 180:/6
temporary 25:25
ten 30:14 35:12
111:79 112:/
117:22

tenant 80:/8 82:5,
10

ten-year 79:8 83:/
107:21

term 12:/5 45:3,4
AT:19 49:16 55:17,
21,22,25 107:21
113:2,7 116:9
terminal 14:/2
16:34 17:15 18:1,
12 50:7,16 56:20
117:7 144:13
166:15, 2J
terminate 34:8
56:4 121:5  129:15
141:22 149:2]
184:24

terminated 57:2]
121:17 127:17
terminating 132:3
139:15
termination 120:25
121:J) 133:23
terms 25:2 27:21
44:2] 51:13 56:7
62:5,8 115:2

 

testified 5:4 59:2
62:15 66:14 67:5,
16 77:18 126:7
183:8 192:20, 21
testify 8:2, 7 47:16
196:6

testimony 63:/2
65:6 66:23 70:3
91:15 107:8
141:22 167:7
192:15 194:4
196:8

testing 107:9
text 141:5, /6, /6,
17 178:18

Thank 19:/5
24:12 102:15
108:24 120:18
139:25

Thanks 177:20
179:5

Thayer 74:24
75:10, 11,15, 15
90:17 100:15, 16
102:5

their's 136:5
thereabouts 155:2
THEREOF 196:/4
therewith 58:/7
thing 96:13
124:13 164:9
174:5 186:4
things 12:7 51:/3
54:8 63:21 68:12,
14,18 69:6 71:22
80:2 87:13 123:&
136:17 144:16
149:13 165:15
168:6 176:17
181:23

think 26:7 30:/8
33:21 39:14 41:2]
44:1 45:3,5 48:24
62:4 77:21 90:3
96:6,9 120:17
127:8 136:2/
139:2 140:/9

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 133 of 138

5/8/2019

Alan Neff/Garage Media

Page: 31

 

141:/6 155:18
157:4,4 158://
180:/2 183:17
186:4,8 189:15
third 44:9 47:2]
112:/4

thirteenth 147:/0
thirty 117:22
118:7 149:7, 8
thirty-nine 188:20
thirty-seven 187://
thirty-six 183:2
thought 68:/8
71:2,5 77:6 79:5,
23 95:23 96:11, 12
114:/8 126:/0
127:5  158:23
164:13 187:2
thought-out 150:4
thousands 70:/2
80:18 110:7
threat 72:/2
threaten 70:4
110:/2
threatened 74:2, 4
187:19
threatening 72:20
three 8:/8 37:12
51:7 52:24 55:2]
59:17 65:7, 7, 11,
14 90:2] 107:10
133:4,7 134:3
150:3, 76 152:/3
162:/3 175:16
180:/6 186:16
190:9
three-and-a-half
89:8 96:15 189:22
190:/9, 23
threshold 38:3
162:/5 163:17
185:15
Thumbing 44:2
tickets 9:10

tied 23:27 101:/6
163:13

TIME i1:/] 4:6
6:17 15:25 16:8
17:2, 3,3 26:5
31:7,21 33:16
36:15,25 38:4

 

39:10, 17 42:6
44:1,5,13 45:23
47:1 48:7 51:14
53:6 58:4 62:3
66:18, 19,24 70:6
71:9, 11 75:13
77:20, 20 79:2, 2
80:/,19, 19 82:25
85:15 87:6, 6, 25,
25 88:9, 9, 18
90:25 91:4 92:9
93:7 96:8 97:7, 7
98:4, 9, 15, 15, 21,
21 99:12, 12
100:73, 19, 24
101:3, 4, 22, 22
104:24 106:/, 25
108:3, 72,75 111:6
112:24 113:7,9, 15
116:78, 19, 19, 20
117:15, 18 119:17,
20 122:5 125:10
126:3, 3,4 128:6
132:J,3,13 134:12,
12 135:4, 6,18
136:23 137:20
138:27 140:10, 14,
18,25 144:13
147:7 148:/3, 73,
14 149:74 152:12
153:25 158:5, 16
167:6 171:19
172:2, 10, 14, 16, 23
173:2,5 176:24, 24
181:27 182:19, 21
185:/2 186:/,9
187:1 190:20
times 22:3, 7
69:18 70:10 71:5
73:23 74:6 82:7
110:23 147:19
184:4 185:8, 11, 18
timing 46:25 125:3
tipping 96:/1

title 45:/2 168:5
Titled 44:9 47:9
147:11

today 5:23 7:3
14:3 43:21 98:11
100:J/ 106:3
183:7 186:8, 22

 

told 67:/6, 19
116:5 139:/4
163:25 190://, 17
Tom 69:21 71:18,
25 173:3 187:24
tomorrow 180:24,
24

tone 72:22

top 18:9 29:21
44:20 64:21 65:2
118:/2 124:/3
125:6 129:24
154:25 178:21
180:9 181:/4
topic 183:7
topics 7:24 8:3
87:8, 15 97:18
TORRANCE 1:/
total 29:20 145:16
totaled 20:25
touch 18:/6 19:7
tour 26:8, 9
tower 18:9

town 66:22 80:24
tradable 79:8
trade 93:16 94:8
traditional 47:23
transaction 20:20
27:23 28:13 29:16,
19 31:8 33:3, 1,
18 41:12, 13 42:13
61:24 62:3 95:18
100:75 101:25
105:/6 128:3
129:7 187:3
transactions 99:6
102:6

transcend 72:23
transcribe 6:/2
transcribing 5:23
transcript 4:/7
transfer 34:8
transition 148:/5
transitional 135:3
transmitted 130:/
traveled 66:18
tremendous 141:8
trial 4:6

tried 98:/2 108:19
185:17

 

troubling 90:8
172:13

true 22:20 31:20
44:24 66:23 87:23
113:24 128:22
130:3 133:25
147:7 154:3
159:20 171:8
177:10 194:4
195:4 196:8
trusses 59:22 60:4
truth 195:/9
196:6, 6

Try 6:14,15
55:12 67:24 68:3
72:5,8 741i
109:8 110:8 112:4
114:7 178:14
191215

trying 53:/5
62:23 66:12 68:17
70:13, 24 71:2
79:22 82:4 84:9,
23 93:19 94:9
96:9 104:J2 111:/,
21 114:15 116:9
152:18 164:4
166:25 181:24
186:5

Tufo 82:2 83:25
84:23 181:16
turn 30:9

turned 22:2 71:9
186:15, 15
Turning 33:22
45:11 46:3 47:9
52:24 59:17 118:9
145:20 147:10
TV 46:14
twelve-month 119:3
twenty 117:2/
118:J 145:16
175:16
twenty-eight 149:/8
twenty-four 35:63,
16

twenty-nine 149:/7,
21 150:17

twice 84:4
Twitter 168:5

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 134 of 138

5/8/2019

Alan Neff/Garage Media

Page: 32

 

two 16:23 20:25
21:5 38:17 52:5, 5,
5 55:1 61:2, 6,18
63:20 64:19 65:1
68:25 79:1 87:13
109:73 114:9, 20
131:5 149:7/
155:13 157:5, 8,10
168:75 170:18
172:4 173:19
174:4 179:2 190:2,
5

two-and-a-half
137:17

type 23:24 61:3
141:25 156:17
174:17

types 99:23
typically 97:/4
typo 64:22

<U>

U.S 26:20
ultimate 167:/9
187:4

ultimately 25:22
27:7 125:25
169:10, 27 188:15
Um-hum 59:/9
62:2 88:15 147:2,
9,13 176:10 180:2
un-amortized 57:9
uncertain 6:4, 5
104:7

unclear 6:5, 5
69:25 131:
uncomfortable
75:20
unconditionally
38:19 115:20
underneath 185:6
under-performance
122:20
under-performing
53:6,8 125:18
129:19 185:9
understand 6:7
7:2,19 8:6 12:3
14:8 30:23 32:13,
15,15, 16, 15, 21, 24
33:1, 10,13 37:15

 

45:22 54:15 55:13
63:17 66:12 67:10
71:7 73:10 78:9
79:22 89:18 91:9,
18,18 92:17, 18
93:11,12 94:8, 9
99:7,8,17 101:5,
12 111:/0, /4
116:/0 126:9
133:5 139:24
142:22 156:9
162:20 164:4
184:/0 189:25
191:24, 24
understanding
16:12 18:20 24:1
29:25 30:6 33:2
38:10 40:24 41:6
46:1 60:8 62:12,
17 63:10 81:23
107:75 110:2/
158:12
Understood 6:/3,
23 31:1 67:12
71:6 83:21 101:5
116:22 139:23
159:9

undertake 124:25
141:24 143:], 25
undertaken 131:25
144:9

undertook 123:/9
under-value 191:/7
under-valuing
191:19
undetermined
113:25 114:/2
unequivocally
115:20

unfair 79:5
un-huh 6://
unique 22:14
UNITED 1:/ 5:/5
26:12

University 8:19
48:19, 22
unlimited 39:/
unofficially 131:/3
unquote 140:/2
unreasonable 47:8

 

unsigned 162:9
unsuitable 47:23
unusual 151://
updates 97:/5
141:6

upfront 20:20, 71,
12, 13,14 33:7, 12,
19

upgrade 172:20
upgraded 146:22,
23

upset 189:24
190:2 191:6
Urban 11:9, /0, 16
urging 122:2
USA 44:/0

use 6:10, 10, 14
12:/4,/9 16:6
21:17, 18 47:15
67:20 116:9
utilization 48:3
utilized 22:8 47:22

<V>

vacation 27:3
validate 86:2
valuable 45:7
value 32:22 73:25
190:/5,25 191:/6
values 63:4, /0
Van 150:/3 152:5,
11 154:22 155:10
variations 27:9
varied 101:/, 3
various 43:18, 19
100:25

vary 133:7
velocity 148:/8
vender 47:18
vendor 26:16
44:16,21 45:7, 17
47:17

vendors 133:6
ventilation 18:/2
21:15 22:1, 18
47:25 103:3, 22
104:5 107:7, 16
110:4

venture 10:23, 24
l1:/1, 74 14:17
31:14

 

verbal 68:23 83:4
87:3 140:4 141:3,
6,9 179:14
verbally 99:]4
113:/6 115:17
116:2 141:6, 8
188:/3

verbiage 31:/3
verification 103:2
verified 107:4
version 127:24
versus 20:6 31:8
52:21 l11:J 137:8
vetted 25:2 107://
Vice 10:7 15:12
video 156:/, 12
view 55:13 72:7,
20

viewed 73:5 146:5
violate 103:8
visibility 147:/5
visible 75:23

visit 12:73 25:25
26:3 27:2 141:19
visits 12:16

vital 80:25 82:13
voice 178:/8
volition 141:22
VP 15:11

VS ll

<W>

Wagner 150:13
152:5, 11 154:22
155:10

Wahab 171:9
W-A-H-A-B 171:9
wait 6:/4, 15
186:/1

waiting 12:2/
130:73

waived 4:11, 14,17
walked 186:/6
Wallingford 9:5
want 6:5, 17
33:15, 22 36:10
71:21 76:7 111:18
116:/7 138:22
158:4 182:10
183:/5 191:24

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 135 of 138

 

110:8, 78 172:75
173:10

washed 146:/0
Washington 9:17
waste 158:5

way 14:6 33:6
35:20 89:7 105:13
109:77 110:3
111:/9 131:8
140:J5 143:24
51:12 153:/5
154:18 163:/3
176:21

ways 145:/3
192:14, 22
weather 71:7, 9
109:25 172://
web 156:8

week 69:/4

weeks 66:19 109:5
110:10, 10 175:16
well 11:22 20://
21:11 24:16 28:2,
&§ 40:18 51:8
52:12 62:13 71:8
72:12 77:25 83:12
89:5 90:8 92:22
97:22 98:19 100:3
103:/3 109:/
124:7, 16 127:24
137:23 150:3, 14
153:18 154:2,5,6
169:14 186:6
went 10:2 20:22
24:23 27:9, 9
42:22 46:20 50:12
52:17, 18,18 61:25
64:19 72:15 75:8
78:20 108:20
114:2 115://
125:11 142:9

 

whatsoever 39:2
whichever 16:7
59:18

white 110:2
whole-heartedly
140:6

willing 18:20
99:18 107:19
191:3

winning 87:9
wintertime 172:9
wish 92:22

wit 196:5
WITNESS 3:6
4:17 8:7 18:8
20:3 24:10 28:4, 9,
23 29:12 30:10, 16
31:1, 10 32:15, 24
37:6, 20 43:6 44:7,
16 45:3,17 46:1
49:16,22 50:24
56:14 57:3 60:1,
17 62:21 64:24
68:10 70:18, 20
73:23 84:20 85:12
87:18 88:12 91:4
94:7, 24 95:16
98:19 102:/3
Lll:/4 11721
119:12 121:20
122:19 124:2
127:/0 139:2]
143:20 154:1/
155:5  156:J/
161:15 165:2, 25
173:14 175:3
179:2] 183:25
184:22 186:3
188:7, 78 191:14
192:4 196:8, 14

 

work 9:/ 40:20,
21 42:20 58:19
59:10 67:21 68:3
70:24 71:2,6,8
74:1] 103:3 104:8
108:73 109:/9
l11:/ 126:6 137:1
164:21 168:/
174:3 182:20
work, 40:2/
worked 9:3 10:4
15:20 17:3 73:16
85:6 104:15
167:20

working 18:/3
24:15, 16 26:2
40:1 48:6 51:20
66:20 67:24 68:1
75:24, 25 111:7
131:/3 141:20
world 48:/2
worse 172:2
worth 189:22
woven 22:16
write 141:7
writing 35:21
141:3, 10, 75
173:21 180:23
196:7

written 35:19
99:15

wrong 65:3 93:15
103:6 106:20
136:2/

wrote 132:3
171:20

<Y>

yeah 24:9 54:20
60:1 67:9 85:13,
20 90:22 95:7

 

5/8/2019 Alan Neff/Garage Media Page: 33
wanted 69:11] 155:12 157:4 WIX 168:4 106:2] 116:3
76:2, 3,5, 6,8 78:4, 171:25 173:10 woo 164:/7 120:13 125:12

5 81:13 87:2, 5, 22 185:16 Woodson 93:2/ 130:20 138:4
101:J3 115:23 we're 45:4 64:9 99:2, 4 144:24 147:22
145:7 158:3 74:1 93:16 94:12 Woodson's 94:2 156:19 157:15, 19,
165:15 170:17 95:8 107:17 word 67:20 102:13 | 23 158:4 163:/3
179:J2 191:2 137:2] 189:9, 2/ words 6:9, /0, 14 169:20 172:4, 9
warrantee 35:// We've 64:/0 83:4, 32:16 49:10 51:24 179:73 181:15
60:20, 23 61:1 15 99:13 141:19 56:12, 14 72:7 182:4 185:23
71:24 109:9, 13,18 183:17 127:25  147:17 186:27 190:9

191:14 192:18
year 65:21 66:2
74:23 75:7 80:18
101:3 114:19, 22
115:2) 119:5
131:19, 24 132:7, 8,
10, 13,25 146:19,
22 160:22 170:19
172:4, 3

years 8:18 43:17
61:2,6 73:16, 16
85:4, 7,8 93:8
101:/ 109:13
134:3 170:25
174:15  186:17
Yep 5:9 14:10
15:9 16:17, 22
21:7 22:22 23:13
29:13 33:24 37:8
46:21 64:4 77:3
85:16, 16 87:24
88:17 92:7, 10
100:6 102:23
7:22) 118:21
119:22 123:
135:22 143:20, 22
144:75  145:15
146:8, 12, 17
149:10 155:23
167:23 169:13
173:6, 14 179:3
180:18 187:/2
yesterday 66:14
67:5 180:22, 23
York 7:22 8:3
11:3 13:4 14:7, 12
17:15 18:7 26:21
27:14, 17,23 28:14
33:4 37:17 Ali
50:16 57:5 69:73,
13 70:6 77:25

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 136 of 138

5/8/2019

Alan Neff/Garage Media

Page: 34

 

80:4,5 86:25 97:9
105:/4 141:19
144:13 147:24
150:J8 152:18
157:21,23 168:4

<Z>

ZEISLER 2:13, 13
zero 74:1 114:5
116:22

Zimmeth 42:15, 20
61:9,15 65:18
66:3 67:17, 21
69:21 71:15 72:7
73:16 74:17 77:19
79:23 81:23 84:5
86:3 90:6 97:2
98:5 99:1, 11, 24
101:12,23 102:3
105:/0, 1/1 116:6,
Il 124:3 136:15
140:3 141:3
153:18 156:25
157:25 159:2]
166:3 169://, 14,
19 171:9 175:9
177:13, 19, 21, 25
178:8 179:4 180:/,
15 183:10 184:4,
10 185:19 187:22
189:3

Zimmeth's &8:/9

 

 

 

 

(860) 595-7462 - scheduling@cassianreporting.com

Cassian Reporting, LLC
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 137 of 138

 

 

 

 

5/8/2019 Alan Neff/Garage Media Page: 195
al CORRECTION SHEET
2
3 I, Garett Alan Neff, do hereby certify that the
4 following corrections and additions are true and accurate to
5 the best of my knowledge and belief.
6
7 CORRECTION PAGE LINE REASON
g | Garett. notGamet 8 Spelling |
; Vernado, not Fernado 18 5 Spelling |
4 Projections, not projects 25 a Spelling
ae fs See ees See iaeasct a
13) ee EO ceca an ae
13 | weer t rrr rr tt tn tr ne een
14 | -+---+-----------=-----+--------+-+-+--=-------~-+----=---
aa
16 DATE: Tye (Tt. 2019
ST WYO Sr,
17 At_wi, vw fvot¥% in said County of Nai oi ‘oy
18 TOMES peel) day of “Swuaz , 2019, personally appeared
19 Garett Alan Neff, and he made oath to the truth of the
20 foregoing corrections by him subscribed.
21 () L
22 Before me, My KR , Notary Public.
23 / , 7
. SALLY LOFTIN
24 | My Notary Expires: © }202 3 Nee ne Tieseeea® yy jgtehuste™
16 Commission Expires

 

 

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling @cassianreporting.com
Case 3:18-cv-01708-VLB Document 38-3 Filed 07/26/19 Page 138 of 138

5/8/2019 Alan Neff/Garage Media Page: 194

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

JURAT

I, Garett Alan Neff, do hereby certify that the
foregoing testimony given by me on May 08, 2019, is true and
accurate, ineluding any corrections noted on the corrections

page, to the best of my knowledge and behalf.

 

Garett! Alan Neff

'
Subscribed to and sworn before me on this Th
day of J Une 2019.

 

wma maine peso
Chie ri eu

Seino 9106226550":
=~! QUALIFIED IN
{SUFFOLK COUNTY:

 

 

Cassian Reporting, LLC
(860) 595-7462 - scheduling@cassianreporting.com
